Exhibit 10.2
 
REVOLVING LOAN CREDIT AGREEMENT
by and among
VISTEON CORPORATION AND
CERTAIN SUBSIDIARIES OF VISTEON CORPORATION
NAMED HEREIN,
as Borrowers,
THE OTHER CREDIT PARTIES SIGNATORY HERETO,
as Credit Parties,
THE LENDERS SIGNATORY HERETO
FROM TIME TO TIME,
as Lenders,
MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Lead Arranger, Joint Bookrunner, Co-Collateral Agent,
Administrative Agent and Co-Syndication Agent,
BANK OF AMERICA, N.A.,
as Joint Lead Arranger, Co-Collateral Agent and Documentation Agent,
and
BARCLAYS CAPITAL, the investment banking division of Barclays Bank PLC,
as Joint Bookrunner and Co-Syndication Agent
Dated as of October 1, 2010,
as amended and restated as of April 6, 2011
and effective as of the Second Amendment Effective Date
 

 



--------------------------------------------------------------------------------



 



REVOLVING LOAN CREDIT AGREEMENT
     This REVOLVING LOAN CREDIT AGREEMENT (this “Agreement”), dated as of
October 1, 2010, as amended and restated as of April 6, 2011 and effective as of
the Second Amendment Effective Date, by and among VISTEON CORPORATION, a
Delaware corporation (“Visteon”), and certain of its domestic subsidiaries
signatory hereto, as borrowers (collectively, referred to herein as the
“Borrowers” and each, individually, as a “Borrower”); the other Credit Parties
signatory hereto; MORGAN STANLEY SENIOR FUNDING, INC. (“MSSF”), as
administrative agent for the Lenders (together, with any permitted successor in
such capacity, “Agent”); MSSF, as Joint Lead Arranger and Joint Bookrunner; Bank
of America, N.A., as Joint Lead Arranger and Documentation Agent; Barclays
Capital, the investment banking division of Barclays Bank PLC, as Joint
Bookrunner and Co-Syndication Agent; MSSF and Bank of America, N.A., as
co-collateral agents for the Lenders (together, with any permitted successors in
such capacity, the “Co-Collateral Agents”); MSSF, as Co-Syndication Agent; the
Lenders and L/C Issuers signatory hereto from time to time.
RECITALS
     WHEREAS, on May 28, 2009 (the “Petition Date”), the Borrowers and certain
of the other Credit Parties filed voluntary petitions for reorganization (the
“Chapter 11 Cases”) under Chapter 11, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy
Code”), with the United States Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”);
     WHEREAS, in connection with that certain Fifth Amended Joint Plan of
Reorganization filed with the Bankruptcy Court on August 27, 2010 (such plan of
reorganization, together with all exhibits, schedules, annexes and supplements
thereto, the “Plan of Reorganization”) and related Fourth Amended Disclosure
Statement for the Plan filed on June 24, 2010 (such disclosure statement,
together with all exhibits, schedules, annexes and supplements thereto, the
“Disclosure Statement”), the Bankruptcy Court entered an order confirming the
Plan of Reorganization on August 31, 2010;
     WHEREAS, in connection with the confirmation of the Plan of Reorganization,
the Borrowers have requested that Agent and the Lenders provide for a
$200,000,000 secured revolving loan facility on the terms and subject to the
conditions set forth in this Agreement to pay administrative expenses and other
emergence costs, fees and expenses in respect of the Chapter 11 Cases and for
other purposes permitted under Section 2.4;
     WHEREAS, the Borrowers have agreed to secure all of their Obligations under
the Loan Documents by granting to Agent, for the benefit of Agent and Lenders, a
first priority security interest in the Revolver Priority Collateral and a
second priority security interest in the Term Loan Priority Collateral;
     WHEREAS, the Lenders are willing to make certain loans and other extensions
of credit to the Borrowers of up to such amount upon the terms and conditions
set forth herein; and
     WHEREAS, all Annexes, Schedules, Exhibits and other attachments
(collectively, “Appendices”) hereto, or expressly identified to this Agreement,
are incorporated herein by

 



--------------------------------------------------------------------------------



 



reference, and taken together with this Agreement, shall constitute but a single
agreement. These Recitals shall be construed as part of this Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

1.   DEFINITIONS, ACCOUNTING PRINCIPLES AND OTHER INTERPRETIVE MATTERS.

     1.1 Definitions. For purposes of this Agreement:
     “Account Debtor” means any Person who may become obligated to any Credit
Party under, with respect to, or on account of, an Account, Chattel Paper or
General Intangibles (including a payment intangible).
     “Accounting Changes” has the meaning ascribed thereto in Section 1.4.
     “Accounts” means all “accounts,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper, or Instruments),
(including any such obligations that may be characterized as an account or
contract right under the Code), (b) all of each Credit Party’s rights in, to and
under all purchase orders or receipts for goods or services, (c) all of each
Credit Party’s rights to any goods represented by any of the foregoing
(including unpaid sellers’ rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods), (d)
all rights to payment due to any Credit Party for property sold, leased,
licensed, assigned or otherwise disposed of, for a policy of insurance issued or
to be issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, for the use or hire of a vessel under a charter or
other contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Credit Party or in connection with
any other transaction (whether or not yet earned by performance on the part of
such Credit Party), (e) all health care insurance receivables and (f) all
collateral security of any kind, now or hereafter in existence, given by any
Account Debtor or any other Person with respect to any of the foregoing.
     “Acquired Non-Core Assets” means any assets acquired in a Permitted
Acquisition and designated as “non-core assets” by notice from Borrower
Representative to Agent and the Co-Collateral Agents within 30 days after the
consummation thereof so long as such assets do not constitute more than 25% of
the assets acquired in any such Permitted Acquisition.
     “Acquisition” means, with respect to any Person, (a) the acquisition by
such Person of the Stock of any other Person resulting in (i) such other Person
becoming a Subsidiary of such Person or (ii) the acquisition of any minority
interest held by a third party in a Subsidiary of such Person, (b) the
acquisition by such Person of all or substantially all of the assets of any
other Person or of a division or business line of such Person, or (c) any merger
or consolidation of a Subsidiary of such Person with any other Person so long as
the surviving entity of such merger or consolidation is a Subsidiary of such
Person.

2



--------------------------------------------------------------------------------



 



     “Activation Event” and “Activation Notice” have the meanings ascribed
thereto in Annex A.
     “Advance” means any Revolving Credit Advance or Swing Line Advance, as the
context may require.
     “Affected Lender” has the meaning ascribed thereto in Section 2.14(d).
     “Affiliate” means, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, 10% or more of the Stock having ordinary voting
power in the election of directors of such Person, (b) each Person that
controls, is controlled by or is under common control with such Person and (c)
each of such Person’s officers, directors, and partners. For the purposes of
this definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that the term “Affiliate” shall specifically
exclude Agent and each Lender.
     “Agent” means MSSF in its capacity as administrative agent for Lenders or
its successor appointed pursuant to Section 10.6 or its successor.
     “Agreement” means this Revolving Loan Credit Agreement, dated as of
October 1, 2010, as amended and restated as April 6, 2011 and effective as of
the Second Amendment Effective Date, by and among the Borrowers, the other
Credit Parties party hereto, Agent, the Co-Collateral Agents, the other agents
party hereto, and the other Lenders and L/C Issuers from time to time party
thereto, as the same may be amended, supplemented, restated, extended,
refinanced or otherwise modified from time to time.
     “Aircraft” means each, any or all, as the context requires of: (a) the
Airframe; (b) the Engines, and, where the context permits, (c) the applicable
Technical Records.
     “Aircraft Mortgage and Security Agreement” means that certain Aircraft
Mortgage (Revolver), dated as of the Closing Date, executed and delivered by the
applicable Credit Parties in favor of Agent.
     “Airframe” means: (a) one (1) Gulfstream Aerospace model G-IV (described on
the International Registry drop down menu as GULFSTREAM model Gulfstream G-IV
(GIV-SP)) aircraft bearing manufacturer’s serial number 1227 and United States
Registration Number N600VC; (b) any and all Parts so long as the same shall be
incorporated or installed on or attached to the Airframe and for so long as any
Credit Party owns them after removal from the Airframe; and, where the context
permits, (c) the Technical Records relating to such Airframe and all of its
Parts.
     “Alternate Currencies” means collectively, (i) Euros or (ii) Pounds; each
sometimes individually referred to herein as an “Alternate Currency”.
     “Alternate Currency Loans” means Loans denominated in an Alternate
Currency.

3



--------------------------------------------------------------------------------



 



     “Appendices” has the meaning ascribed to it in the recitals to this
Agreement.
     “Applicable Margins” means collectively the Applicable Revolver 1 Base Rate
Margin, the Applicable Revolver 1 LIBOR Margin, the Applicable Revolver 2 Base
Rate Margin and the Applicable Revolver 2 LIBOR Margin.
     “Applicable Revolver 1 Base Rate Margin” means the per annum interest rate
margin from time to time in effect and payable in addition to the Base Rate
applicable to the Revolver 1 Credit Advances, as determined by reference to
Section 2.5(a), plus, the Incremental Facility Yield Adjustment, if any.
     “Applicable Revolver 1 LIBOR Margin” means the per annum interest rate
margin from time to time in effect and payable in addition to the LIBOR Rate
applicable to the Revolver 1 Credit Advances, as determined by reference to
Section 2.5(a) plus, the Incremental Facility Yield Adjustment, if any.
     “Applicable Revolver 2 Base Rate Margin” means the per annum interest rate
margin from time to time in effect and payable in addition to the Base Rate
applicable to the Revolver 2 Credit Advances, as determined by reference to
Section 2.5(a), plus, the Incremental Facility Yield Adjustment, if any.
     “Applicable Revolver 2 LIBOR Margin” means the per annum interest rate
margin from time to time in effect and payable in addition to the LIBOR Rate
applicable to the Revolver 2 Credit Advances, as determined by reference to
Section 2.5(a) plus, the Incremental Facility Yield Adjustment, if any.
     “Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business and (b) is advised or managed by (i) such
Lender, (ii) any Affiliate of such Lender or (iii) any Person (other than a
natural Person) or any Affiliate of any Person (other than a natural Person)
that administers or manages such Lender.
     “Assignment Agreement” has the meaning ascribed to it in Section 11.1(a).
     “Availability” means as of any date of determination the Revolver 1
Availability plus Revolver 2 Availability.
     “Available Liquid Cash” means unrestricted and available cash and Cash
Equivalents of the Borrowers and the Guarantors that are (a) appear (or would be
required to appear) as “unrestricted” on a consolidated balance sheet of Visteon
and its Restricted Subsidiaries, (b) are in accounts located in the United
States and the United Kingdom, (c) are subject to deposit account control
agreements (or similar agreements) or, if outside of the United States, a
“charge over deposit accounts” or similar Liens with respect to such accounts,
in each case, in favor of Agent and in form and substance reasonably
satisfactory to the Co-Collateral Agents and (d) are otherwise generally
available for use by Visteon or any of its Subsidiaries.

4



--------------------------------------------------------------------------------



 



     “Aviation Authority” means any and all authorities or Persons responsible
for the regulation and control of civil aviation, or otherwise being competent
to issue directions in respect of the Aircraft, its repair, maintenance or
operation, under the laws of the State of Registration.
     “Bank Products” means any one or more of the following types of services or
facilities extended to the Credit Parties by a Person who at the time such
services or facilities were extended was a Lender or Agent (or any Affiliate of
a Lender or Agent): (a) any treasury or other cash management services,
including (i) deposit account, (ii) automated clearing house (ACH) origination
and other funds transfer, (iii) depository (including cash vault and check
deposit), (iv) zero balance accounts and sweep, and other ACH Transactions,
(v) return items processing, (vi) controlled disbursement, (vii) positive pay,
(viii) lockbox, (ix) account reconciliation and information reporting,
(x) payables outsourcing, (xi) payroll processing and (xii) daylight overdraft
facilities and (b) card services, including (i) credit card (including
purchasing card and commercial card), (ii) prepaid card, including payroll,
stored value and gift cards, (iii) merchant services processing, and (iv) debit
card services.
     “Bank Products Documents” means all agreements entered into from time to
time by the Credit Parties in connection with any of the Bank Products.
     “Bank Products Obligations” means any debts, liabilities and obligations as
existing from time to time of any Credit Party arising from or in connection
with any Bank Products and, if Agent or any Lender ceases to be Agent or a
Lender, as applicable, any debts, liabilities and obligations as existing from
time to time of any Credit Party to Agent or such Lender, as applicable, arising
from or in connection with any Bank Product Documents entered into at a time
when Agent was Agent or such Lender was a Lender, as applicable.
     “Bankruptcy Code” shall have the meaning ascribed to it in the recitals to
this Agreement.
     “Bankruptcy Court” shall have the meaning ascribed to it in the recitals to
this Agreement.
     “Base Rate” means, for any day, a floating rate equal to the highest of
(i) the rate that Funding Agent announces from time to time as its prime or base
commercial lending rate, as in effect from time to time, (ii) the Federal Funds
Rate plus 50 basis points per annum and (iii) LIBOR Rate for a LIBOR Period of
one-month beginning on such day plus 1.00%. Each change in any interest rate
provided for in this Agreement based upon the Base Rate shall take effect at the
time of such change in the Base Rate.
     “Base Rate Loan” means a Loan or portion thereof bearing interest by
reference to the Base Rate.
     “Blocked Accounts” has the meaning ascribed to it in Annex A.
     “Borrower Materials” has the meaning ascribed to it in Section 10.13(a).

5



--------------------------------------------------------------------------------



 



     “Borrower Representative” means Visteon in its capacity as Borrower
Representative pursuant to the provisions of Section 2.1(c).
     “Borrower Workplace” has the meaning ascribed to it in Section 10.13(a).
     “Borrowers” and “Borrower” have the respective meanings ascribed to them in
the preamble to this Agreement.
     “Borrowing Base” means, collectively, Revolver 1 Borrowing Base and
Revolver 2 Borrowing Base.
     “Borrowing Base Certificate” means a certificate to be executed and
delivered from time to time by Borrower Representative in the form attached to
this Agreement as Exhibit 5.2.
     “Business Day” means any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in the State of New York and
in reference to LIBOR Loans shall mean any such day that is also a LIBOR
Business Day.
     “Business Plan” means Borrowers’ and their Subsidiaries’ forecasted
consolidated: (a) balance sheets; (b) profit and loss statements; (c) cash flow
statements; and (d) capitalization statements, and otherwise consistent with the
historical Financial Statements of Borrowers and their Subsidiaries, together
with appropriate supporting details and a statement of underlying assumptions.
     “Cape Town Convention” shall mean the Cape Town Convention on International
Interests in Mobile Equipment and the Protocol to the Convention on
International Interests in Mobile Equipment on Matters Specific to Aircraft
Equipment.
     “Capital Expenditures” means, with respect to any Person, all expenditures
(by the expenditure of cash or the incurrence of Indebtedness) by such Person
during any measuring period for any fixed assets or improvements or for
replacements, substitutions or additions thereto that have a useful life of more
than one year and that are required to be capitalized under GAAP but excluding
(i) expenditures of insurance proceeds to acquire or repair any asset,
(ii) leasehold improvement expenditures for which such Person is actually
reimbursed by the lessor, sublessor or sublessee, (iii) the consideration for
any Permitted Acquisition or Investments (other than Investments pursuant to
Section 7.2(r)), (iv) capital expenditures recorded as a result of the
consummation of any Sale-Leaseback Transaction permitted under Section 7.12, (v)
capital expenditures financed with the Net Cash Proceeds of any issuance of
Stock by Visteon after the Closing Date, (vi) capital expenditures in respect of
the purchase price of Equipment to the extent the consideration therefore
consists of any combination of (1) Equipment traded in at the time of such
purchase pursuant to a Disposition permitted hereunder and (2) the proceeds of a
concurrent Disposition pursuant to Section 7.8 of Equipment, in each case, in
the ordinary course of business, (vii) capital expenditures funded with amounts
permitted to be reinvested in accordance with Section 2.3(b), (viii) interest
capitalized in respect of capital expenditures and (ix) expenditures that are
accounted for as capital expenditures of such Person and that are actually paid
for by a third party (excluding any Borrower and any of its Restricted
Subsidiaries) and for which no Borrower or any of its Restricted Subsidiaries
has provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such third

6



--------------------------------------------------------------------------------



 



party or any other Person (whether before, during or after such period),
provided that the amount of capital expenditures excluded pursuant to this
clause (ix) shall not exceed $50,000,000 during the term of this Agreement.
     “Capital Lease” means, with respect to any Person, any lease of any
property (whether real, personal or mixed) by such Person as lessee that, in
accordance with GAAP, would be required to be classified and accounted for as a
capital lease on a balance sheet of such Person (except for temporary treatment
of construction-related expenditures paid by any Person other than the Borrowers
or any of their respective Subsidiaries under EITF 97-10, “The Effect of Lessee
Involvement in Asset Construction”, which will ultimately be treated as
operating leases upon a Sale-Leaseback Transaction permitted under Section 7.12)
and the stated maturity thereof shall be the date of the last payment of rent or
any other amount due under such lease or other arrangement prior to the first
date on which such lease may be terminated by the lessee without payment of a
penalty.
     “Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the capitalized amount of the obligation of the lessee thereunder that,
in accordance with GAAP, would appear on a balance sheet of such lessee in
respect of such Capital Lease.
     “Captive Insurance Restricted Subsidiary” means any Restricted Subsidiary
that is subject to regulation as an insurance company under applicable law and
which has been designated in writing as such by Borrower Representative to
Agent.
     “Cash Collateral Account” has the meaning ascribed to it Section 2.2(c).
     “Cash Dominion Period” has the meanings ascribed thereto in Annex A.
     “Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally, directly and fully guarantied by, the United States Government
or any agency thereof and backed by the full faith and credit of the United
States, in each case maturing within one year from the date of acquisition or,
with respect to any Foreign Subsidiary, an equivalent obligation of the
government of the country in which such Foreign Subsidiary transacts business,
in each case maturing within one year from the date of acquisition and, in each
case having, at the time of acquisition, one of the two highest ratings
categories obtainable from either S&P or Moody’s; (b) Dollar denominated
certificates of deposit or time deposits, eurodollar time deposits or overnight
bank deposits having maturities of twelve months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000 and a long-term unsecured debt rating of
at least “A” or the equivalent thereof from S&P or “A2” or the equivalent
thereof from Moody’s, and, with respect to any Foreign Subsidiary, time
deposits, certificates of deposits, overnight bank deposits or bankers
acceptances in the currency of any country in which such Foreign Subsidiary
transacts business having maturities of twelve months or less from the date of
acquisition issued by any commercial bank organized in the United States having
capital and surplus in excess of $100,000,000 or, with respect to any Foreign
Subsidiary, a commercial bank organized under the laws of another country in
which such Foreign Subsidiary transacts business having total assets in excess
of $100,000,000 (or its foreign currency equivalent); (c) commercial paper of an
issuer rated at least

7



--------------------------------------------------------------------------------



 



A-1 (or the equivalent thereof) by S&P or P-1 (or the equivalent thereof) by
Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within twelve months from the
date of acquisition; (d) repurchase obligations of any Lender or of any
commercial bank with a term of not more than seven (7) days for underlying
securities of the types described in clause (a) of this definition and
satisfying the requirements of clause (b) of this definition with respect to
securities issued or fully guarantied or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition that are issued or fully guarantied by any state, commonwealth or
territory of the United States, any political subdivision or taxing authority of
any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government have, at the time of acquisition, one of
the two highest ratings categories obtainable from either S&P or Moody’s;
(f) securities with maturities of twelve months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
(g) deposits available for withdrawal on demand with commercial banks organized
in the United States having capital and surplus in excess of $100,000,000 or,
with respect to any Foreign Subsidiary, a commercial bank organized under the
laws of any other country in which such Foreign Subsidiary transacts business
having total assets in excess of $100,000,000 (or its foreign currency
equivalent); (h) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (g) of this
definition; or (i) money market funds (including money market funds denominated
in Euros) that (i) comply with the criteria set forth in SEC Rule 2a-7 under the
Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $1,000,000,000.
     “Cash Management Systems” has the meaning ascribed to it in Section 2.6.
     “CERCLA” has the meaning ascribed to it in the definition of “Environmental
Laws”.
     “Change of Control” means any of the following: (a) any person or group of
persons (within the meaning of the Securities Exchange Act of 1934) other than
the Permitted Holders is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act of 1934, except that for purposes
of this clause (a) such person shall be deemed to have “beneficial ownership” of
all shares that any such person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time) and shall have
acquired beneficial ownership, directly or indirectly, of 51% or more of the
issued and outstanding shares of Stock of Visteon having the right to vote for
the election of directors of Visteon under ordinary circumstances; (b) during
the period of twelve (12) consecutive months, the board of directors of Visteon
shall cease to consist of a majority of Continuing Directors; or (c) any Credit
Party ceases to be a Wholly Owned Subsidiary of Visteon except as permitted
under the Loan Documents.
     “Changed Circumstance” means, as determined by the Co-Collateral Agents in
their Permitted Discretion, any material facts or circumstances which arise
after the Closing Date or which otherwise first become known to the
Co-Collateral Agents or Agent, as the case may be, after the Closing Date.

8



--------------------------------------------------------------------------------



 



     “Chapter 11 Cases” shall have the meaning ascribed to it in the recitals to
this Agreement.
     “Charges” means all federal, state, provincial, county, city, municipal,
local, foreign or other governmental taxes (including taxes owed to the PBGC at
the time due and payable), levies, assessments, charges, liens, claims or
encumbrances owed by any Credit Party and upon or relating to (a) the
Collateral, (b) the Obligations, (c) the employees, payroll, income, capital or
gross receipts of any Credit Party, (d) any Credit Party’s ownership or use of
any properties or other assets, or (e) any other aspect of any Credit Party’s
business.
     “Chattel Paper” means any “chattel paper,” as such term is defined in the
Code, including electronic chattel paper, now owned or hereafter acquired by any
Credit Party.
     “Closing Date” means October 1, 2010.
     “Code” means the Uniform Commercial Code as the same may, from time to
time, be enacted and in effect in the State of New York; provided, that to the
extent that the Code is used to define any term herein or in any Loan Document
and such term is defined differently in different Articles or Divisions of the
Code, the definition of such term contained in Article or Division 9 shall
govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Agent’s or any Lender’s Lien on any
Collateral is governed by the Uniform Commercial Code as enacted and in effect
in another State other than the State of New York, the term “Code” shall mean
the Uniform Commercial Code in such other State.
     “Collateral” means Revolver Priority Collateral and Term Loan Priority
Collateral.
     “Collateral Access Agreement” means an agreement in writing, in form and
substance reasonably satisfactory to the Co-Collateral Agents, from any lessor
of premises to any Credit Party or any other Person to whom any Collateral is
consigned or who has custody, control or possession of any such Collateral or is
otherwise the owner or operator of any premises on which any of such Collateral
is located, pursuant to which such lessor, consignee or other Person, inter
alia, acknowledges the first priority security interest of Agent for the benefit
of Lenders in such Collateral, agrees to waive or subordinate any and all claims
such lessor, consignee or other Person may, at any time, have against such
Collateral, whether for processing, storage or otherwise, and agrees to permit
the Co-Collateral Agents access to, and the right to remain on, the premises of
such lessor, consignee or other Person so as to exercise Agent’s rights and
remedies and otherwise deal with such Collateral and in the case of any
consignee or other Person who at any time has custody, control or possession of
any Collateral, acknowledges that it holds and will hold possession of the
Collateral for the benefit of Agent and agrees to follow the commercially
reasonable instructions of the Co-Collateral Agents with respect thereto.
     “Co-Collateral Agents” means MSSF and Bank of America, N.A., in their
capacity as Co-Collateral Agents on behalf of Lenders, and any replacement
successor collateral agent.
     “Collateral Documents” means the Security Agreement, the Aircraft Mortgage
and Security Agreement, the Pledge Agreement, the Guaranties, the Mortgages and
all similar

9



--------------------------------------------------------------------------------



 



agreements entered into guarantying payment of, or granting a Lien upon property
as security for payment of, the Obligations.
     “Collateral Reports” means the reports with respect to the Collateral
referred to in Section 5.2.
     “Collection Account” means that certain account of Funding Agent, account
number 9369337536 in the name of Funding Agent at Bank of America, N.A., ABA
No. 0260-0959-3, or such other account as may be specified in writing by Funding
Agent as the “Collection Account.”
     “Commercial Tort Claim” means a claim arising in tort with respect to
which: (a) the claimant is an organization; or (b) the claimant is an individual
and the claim: (i) arose in the course of the claimant’s business or profession;
and (ii) does not include damages arising out of personal injury to or the death
of an individual.
     “Commitment” means (a) as to any Lender, the aggregate of such Lender’s
Revolver 1 Commitment and Revolver 2 Commitment and (b) as to all Lenders, the
aggregate of all Lenders’ Revolver 1 Commitment and Revolver 2 Commitment, which
aggregate commitment is Two Hundred Million Dollars ($200,000,000) on the
Closing Date, as to each of clauses (a) and (b), as such Commitments may be
reduced, amortized or adjusted from time to time in accordance with this
Agreement.
     “Commitment Termination Date” means the earliest of (a) October 1, 2015,
(b) the date of termination of Lenders’ obligations to make Advances and to
incur Letter of Credit Obligations or permit existing Loans to remain
outstanding pursuant to Section 9.2(b) or (c) the date of prepayment in full by
the Borrowers of the Loans and the cancellation and return of all Letters of
Credit or the cash collateralization (or delivery of back-to-back letters of
credit from a financial institution reasonably satisfactory to Agent) of all
Letter of Credit Obligations pursuant to Section 2.2, and the permanent
reduction of all Commitments to zero dollars ($0).
     “Compliance Certificate” has the meaning ascribed to it in Section 5.1(b).
     “Concentration Accounts” has the meaning ascribed to it in Annex A.
     “Confirmation Order” has the meaning ascribed to it in Section 4.33.
     “Consolidated Fixed Charge Coverage Ratio” means, with respect to the
Borrowers and their Restricted Subsidiaries for any period, the ratio of
(a) EBITDA for the most recent four Fiscal Quarters up to the date of
determination minus unfinanced Capital Expenditures for such period to
(b) Consolidated Fixed Charges for such period.
     “Consolidated Fixed Charges” means, with respect to the Borrowers and their
Restricted Subsidiaries for any period, the sum, without duplication, of:
(a) cash Interest Expense for such period (net of interest income actually
received in cash during such period); (b) all cash payments in respect of income
taxes made during such period (net of any cash refund in respect of income taxes
actually received during such period); (c) the principal amount of all scheduled
amortization payments on all Indebtedness of the Borrowers and their Restricted
Subsidiaries for

10



--------------------------------------------------------------------------------



 



such period (as determined on the first day of the respective period); and
(d) to the extent not included in cash interest expense for such period, all
cash dividends on any series of Disqualified Stock of the Borrowers and their
Restricted Subsidiaries paid (without duplication) during such period (other
than dividend payments to the Borrowers or any of their Restricted
Subsidiaries).
     “Consolidated Net Income” means, for any period, the consolidated net
income (or loss) of Visteon and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that Consolidated Net
Income for any such period shall exclude, without duplication, (i) the
cumulative effect of any change in accounting principles during such period,
(ii) the income (or loss) of any Subsidiary (other than a Credit Party) to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of that income is not at the time permitted without any prior
approval of a Governmental Authority (which has not been obtained) or, directly
or indirectly, by the operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such Subsidiary or its stockholders (which has not been legally
waived), (iii) the income (or loss) of any Person (other than a Subsidiary) in
which Visteon and its Restricted Subsidiaries have an ownership interest, except
to the extent of the amount of dividends or other distributions actually paid in
cash to Visteon or one of its Restricted Subsidiaries by such Person during such
period, and (iv) except as contemplated in the definition of consolidated
EBITDA, the income or loss of any Person accrued prior to the date it becomes a
Restricted Subsidiary or is merged into or consolidated with Visteon or any of
its Restricted Subsidiaries. There shall be excluded in determining Consolidated
Net Income unrealized losses or gains in respect of Swap Contracts and other
embedded derivatives or similar contracts that require the same accounting
treatment as Swap Contracts.
     “Continuing Directors” means the directors of Visteon on the Closing Date
and each other director, if, in each case, such other director’s nomination for
election to the board of directors of Visteon is recommended by the committee of
the board of directors designated to make such recommendations; provided that
such committee has been appointed by 51% of the then Continuing Directors, or
such other directors appointed by, or that received the vote of a majority of,
the Permitted Holders.
     “Contracts” means all “contracts,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, in any event, including all
contracts, undertakings, or agreements (other than rights evidenced by Chattel
Paper, Documents or Instruments) in or under which any Credit Party may now or
hereafter have any right, title or interest, including any agreement relating to
the terms of payment or the terms of performance of any Account.
     “Contractual Obligations” means, with respect to any Person, any security
issued by such Person or of any document or undertaking (other than a Loan
Document) to which such Person is a party or by which it or any of its property
is bound or to which any of its property is subject.
     “Control Letter” means a letter agreement between Agent and (i) the issuer
of uncertificated securities with respect to uncertificated securities in the
name of any Credit Party, (ii) a securities intermediary with respect to
securities, whether certificated or uncertificated, securities entitlements and
other financial assets held in a securities account in the name of any Credit
Party or (iii) a futures commission merchant or clearing house, as applicable,
with respect

11



--------------------------------------------------------------------------------



 



to commodity accounts and commodity contracts held by any Credit Party, whereby,
among other things, the issuer, securities intermediary or futures commission
merchant limits any security interest in the applicable financial assets in a
manner reasonably satisfactory to Agent, acknowledges the Lien of Agent, on
behalf of itself and Lenders, on such financial assets, and agrees to follow the
instructions or entitlement orders of Agent without further consent by the
affected Credit Party.
     “Controlled Affiliates” means, with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries has
Majority Control or is Majority Controlled by or is under common Majority
Control with the Person specified.
     “Copyright License” means any and all rights now owned or hereafter
acquired by any Credit Party under any written agreement granting any right to
use any Copyright.
     “Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all copyrights and copyrightable works
(whether registered or unregistered), all registrations and recordings thereof,
and all applications in connection therewith, including all registrations,
recordings and applications in the United States Copyright Office or in any
similar office or agency of the United States, any state or territory thereof,
or any other country or any political subdivision thereof and (b) all extensions
or renewals thereof.
     “Credit Parties” means each Borrower and each Guarantor.
     “Current Assets” means, with respect to any Person, all current assets of
such Person as of any date of determination calculated in accordance with GAAP,
but excluding cash, Cash Equivalents and debts due from Affiliates.
     “Current Liabilities” means, with respect to any Person, all liabilities
that should, in accordance with GAAP, be classified as current liabilities, and
in any event shall include all Indebtedness payable on demand or within one year
from any date of determination without any option on the part of the obligor to
extend or renew beyond such year, all accruals for federal or other taxes based
on or measured by income and payable within such year, but excluding the current
portion of long-term debt required to be paid within one year and the aggregate
outstanding principal balances of the Loans.
     “Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.
     “Default Rate” has the meaning ascribed to it in Section 2.5(d).
     “Deposit Accounts” means all “deposit accounts” as such term is defined in
the Code, now or hereafter held in the name of any Credit Party.
     “Dilution Factors” means, without duplication, with respect to any period,
the aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce the Credit Parties’ Accounts to a manner consistent with current and
historical accounting practices of the Credit Parties, as applicable.

12



--------------------------------------------------------------------------------



 



     “Dilution Ratio” means, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the
twelve (12) Fiscal Month period most recently ended divided by (b) total gross
sales by the Credit Parties for the twelve (12) Fiscal Month period most
recently ended or such other amount as may be determined by Co-Collateral Agents
in their Permitted Discretion in the event that the Credit Parties are unable to
calculate dilution effectively in the manner contemplated.
     “Dilution Reserve” means, at any date, an amount to be not less than the
amounts, if any, derived from the difference between (a) 100% less two times the
Dilution Ratio plus five percent and (b) 85% multiplied by (c) the Eligible
Accounts on such date. If the Dilution Ratio does not exceed 5.00%, the Dilution
Reserve shall be zero.
     “Disbursement Accounts” has the meaning ascribed to it in Annex A.
     “Disposition” means with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
     “Disqualified Stock” means any Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the holder thereof), or upon the happening of any
event, (a) matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part within ninety (90) days of the Commitment Termination Date, (b)
is secured by any assets of the Borrowers or any of their respective
Subsidiaries, (c) is exchangeable or convertible at the option of the holder
into Indebtedness of the Borrowers or any of their respective Subsidiaries or
(d) provides for the mandatory payment of dividends regardless of whether or not
the board of directors has declared any dividends. Notwithstanding the preceding
sentence, any Stock that would constitute Disqualified Stock solely because the
holders thereof have the right to require the Borrowers or any of their
Subsidiaries to repurchase such Stock upon the occurrence of a “change of
control” or an asset Disposition shall not constitute Disqualified Stock if the
terms of such Stock provide that the Borrowers or any of their Subsidiaries may
not repurchase or redeem any such Stock pursuant to such provisions unless such
repurchase or redemption complies with the provisions of Section 7.14.
     “Documents” means all “documents,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located.
     “Dollar Equivalent” means, as of any particular date, the equivalent amount
in Dollars of such amount expressed in an Alternate Currency (as presumptively
ascertained by Funding Agent absent demonstrable error) which could be purchased
by Funding Agent (in accordance with its normal practices) on such date.
     “Dollar Loans” means Loans denominated in Dollars.
     “Dollars” or “$” means lawful currency of the United States of America.
     “Domestic Subsidiary” of any Person means any Subsidiary of such Person
incorporated or organized in the United States or any State or territory thereof
or the District of Columbia.

13



--------------------------------------------------------------------------------



 



     “EASA” means the European Aviation Safety Administration and any
subdivision or office thereof, and any successor or replacement administrator,
agency or other entity having the same or similar authority and
responsibilities.
     “EBITDA” means, with respect to any Person for any fiscal period, an amount
equal to the sum, without duplication, of the amounts for such period of
(a) Consolidated Net Income, plus, only to the extent deducted in calculating
Consolidated Net Income for such period, (b) consolidated Interest Expense
(provided that, for all fiscal periods ending prior to September 30, 2011,
Interest Expense shall be annualized using the Interest Expense for the Fiscal
Quarter ended on December 31, 2010), (c) consolidated income tax expense
(including tax credits to income on a consolidated basis for such period) for
all federal, state, local, withholding, franchise, foreign, state single
business unitary and similar taxes, (d) consolidated depreciation expense,
(e) consolidated amortization expense (including, without limitation,
amortization of goodwill and other intangible assets and amortization or
write-off of debt discount or deferred financing costs and debt issuance costs
and commissions, discounts and other fees, costs, expenses and charges
associated with Indebtedness (including, without limitation, the Loans),
(f) expenses, fees or charges paid with respect to the Related Transactions
(including cash charges in respect of strategic market reviews, management
bonuses and early retirement of Indebtedness consistent with the Related
Transaction Documents and in an amount not to exceed the applicable amounts set
forth on Schedule (E-1)), (g) any non-recurring charges incurred on or prior to
the second anniversary of the Closing Date in connection with the Chapter 11
Cases consistent with the Related Transaction Documents and in an aggregate
amount not to exceed the applicable amounts set forth on Schedule (E-1), (h) net
non-cash loss (or gain) on early extinguishment of debt, (i) net non-cash loss
(or gain) from fresh start accounting adjustments relating to non-working
capital assets, (j) any non-cash charges for inventory adjustments related to
fresh start accounting, (k) non-cash compensation charges, including any such
charges arising from stock options, restricted stock grants or other
equity-incentive programs, the granting of stock appreciation rights and similar
arrangements (including any repricing, amendment, modification, substitution or
change of any such stock, stock option, stock appreciation rights or similar
arrangements), (l) with respect to any discontinued operation, any loss
resulting therefrom, (m) to the extent actually reimbursed, expenses incurred to
the extent covered by indemnification provisions in any agreement in connection
with a Permitted Acquisition or other Investment, (n) any extraordinary charges
in accordance with GAAP, (o) plus or minus, as applicable (without duplication),
any net non-cash gain or loss resulting in such period from hedging obligations
and the application of Accounting Standards Codification 815 (formerly Statement
of Financial Accounting Standards 133), (p) cash restructuring charges related
to Dispositions permitted under Section 7.8(p), including, without limitation,
those related to plant closures, severance costs and OPEB liabilities; provided
that the aggregate amount of all such cash restructuring charges added pursuant
to this clause (p) shall not exceed $130,000,000; provided, further that the
aggregate amount of all such charges added pursuant to this clause (p) during
the first four Fiscal Quarters following the Closing Date shall not exceed
$100,000,000, (q) charges and expenses related to pension expense (minus actual
cash pension payments and cash funding requirements), (r) any unusual or
non-recurring non-cash charges (including any impairment charge or asset
write-off pursuant to GAAP) (provided that if any such non-cash charge
represents an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from EBITDA to such extent, and excluding amortization of a prepaid cash item
that was paid in a prior period), (s) to

14



--------------------------------------------------------------------------------



 



the extent the related loss is not added back in calculating such Consolidated
Net Income, proceeds of business interruption insurance policies to the extent
of such related loss, (t) to the extent non-recurring and not capitalized, any
fees, costs and expenses of Borrowers and their Subsidiaries incurred as a
result of the Second Amendment, Permitted Acquisitions, Investments and
Dispositions permitted hereunder (including, without limitation, expenses in
respect of earn-out obligations incurred, in each case, thereunder) and the
issuance of Stock or Indebtedness permitted hereunder (and in each case, any
proposed transaction which had it been consummated would have been permitted
hereunder), (u) plus (or minus) losses (or gains) from foreign currency
adjustments, (v) cash charges and expenses in connection with employee or
management relocation or severance costs, including, without limitation, related
to Permitted Acquisitions and Investments and Dispositions permitted hereunder,
all determined in accordance with GAAP and in each case eliminating any increase
or decrease in income resulting from non-cash accounting adjustments made in
connection with the related Permitted Acquisition, Investment or Disposition,
(w) any unusual or non-recurring non-cash charges (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, non-cash losses on sales of assets outside of the
ordinary course of business that represent an accrual of, or reserve, for cash
charges in a future period) and (x) restructuring charges taken by Borrowers and
their Subsidiaries during such period that are eligible for reimbursement by
Ford in accordance with the Ford Settlement Agreement which have not been
reimbursed prior to the end of such period, and minus, to the extent included in
the statement of such net income for such period, the sum of (i) any unusual or
non-recurring non-cash income or gains, and (ii) with respect to any
discontinued operation, any gain resulting therefrom, all as determined on a
consolidated basis. For purposes of clarity, to the extent that there is any
“gain” or “income”, then the amount of such gain or income shall be deducted
from EBITDA, and to the extent that there is any “loss”, then the amount of such
loss shall be added back to EBITDA. For the purposes of calculating EBITDA
during any four Fiscal Quarter period in which a Material Acquisition or a
Material Disposition has occurred (each, a “Reference Period”), (i) if at any
time during such Reference Period, Borrowers or any of their respective
Subsidiaries shall have made any Material Disposition, the EBITDA for such
Reference Period shall be reduced by an amount equal to the EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the EBITDA (if
negative) attributable thereto for such Reference Period, (ii) if during such
Reference Period Borrowers or any of their restrictive Subsidiaries shall have
made a Material Acquisition, EBITDA for such Reference Period shall be
calculated after giving Pro Forma Effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period, and (iii) with respect to
any Material Acquisition or Material Disposition, on a Pro Forma Basis, after
giving effect to any synergies, operating expense reductions and other operating
improvements and cost savings (including, without limitation, made in accordance
with Regulation S-X under the Securities Act of 1933, as amended) as certified
by a Financial Officer of Borrower Representative as having been determined in
good faith to be reasonably anticipated to be realized within eighteen
(18) months following any such Material Acquisition or Material Disposition.
     “EBITDA Disposition Percentage” means with respect to any Disposition, the
percentage of EBITDA for the most recent period of four consecutive Fiscal
Quarters for which financial statements have been delivered attributable to the
property to be Disposed of in such Disposition.

15



--------------------------------------------------------------------------------



 



     “E-Fax” means any system used to receive or transmit faxes electronically.
     “Electronic Transmission” means each document, instruction, authorization,
file, information and any other communication transmitted, posted or otherwise
made or communicated by e-mail or E-Fax, or otherwise to or from an E-System or
other equivalent service acceptable to Agent.
     “Eligible Accounts” means Accounts created by any Credit Party which meet
the criteria set forth below as determined in Co-Collateral Agents’ Permitted
Discretion. Eligible Accounts shall not include any Account:
          (a) which is not subject to a first priority perfected security
interest in favor of Agent (including any necessary or commercially reasonable
actions required by Agent in its Permitted Discretion under applicable foreign
laws of the applicable Account Debtor with respect to the collection and
enforcement of Agent’s Liens);
          (b) which is subject to any Lien other than (i) a Lien in favor of
Agent and (ii) a Lien permitted pursuant to Section 7.7 which does not have
priority over the Lien in favor of Agent;
          (c) which is unpaid more than ninety (90) days after the date of the
original invoice therefor or more than sixty (60) days after the original due
date therefor (or, with respect to any Account which is set forth on Schedule
(A-3) (as such schedule may be updated from time to time, any such update to be
acceptable to Co-Collateral Agent in their Permitted Discretion), which is
unpaid more than one hundred and five (105) days after the date of the original
invoice therefor or more than 60 days after the original due date therefore;
provided that such Accounts shall not constitute more than $5,000,000, plus an
amount to be determined by the Co-Collateral Agents with respect to Accounts
owing from Peugeot and Nissan, of Eligible Accounts (but only to the extent in
excess thereof)), or which has been written off the books of the Credit Parties
or otherwise designated as uncollectible (in determining the aggregate amount
from the same Account Debtor that is unpaid hereunder there shall be excluded
the amount of any net credit balances relating to Accounts due from an Account
Debtor which are unpaid more than ninety (90) days from the date of invoice or
more than sixty (60) days from the due date);
          (d) which is owing by an Account Debtor for which fifty percent (50%)
or more of the dollar amount of all accounts owing from such Account Debtor and
its Controlled Affiliates are ineligible pursuant to clause (c) above;
          (e) which is owing by an Account Debtor but only to the extent of the
aggregate amount of Accounts owing from such Account Debtor and its Affiliates
to all Credit Parties in excess of twenty-five percent (25%) (or, with respect
to Ford and/or any of its Controlled Affiliates as set forth in the definition
of Revolver 1 Borrowing Base and Revolver 2 Borrowing Base) of the aggregate
amount of Eligible Accounts of all Credit Parties;
          (f) with respect to which any applicable covenant, representation or
warranty contained in this Agreement or in any other Loan Document (including
documentation with respect to applicable foreign jurisdictions) has been
breached or is not true, in each case in any material respect;

16



--------------------------------------------------------------------------------



 



          (g) which (i) does not arise from the sale of goods in the ordinary
course of the Credit Parties’ business, (ii) does not arise from the performance
of services in the ordinary course of the Credit Parties’ business, (iii) is not
evidenced by an invoice issued by a U.S. Credit Party which has been sent to the
Account Debtor or other documentation (including, without limitation,
documentation relating to self-billing) reasonably satisfactory to Co-Collateral
Agents, (iv) represents progress billing or a billing that is contingent upon
any Credit Party’s completion of any further performance, (v) represents a sale
on a bill-and-hold, guarantied sale, sale-and-return, sale on approval,
consignment, cash-on-delivery or any other repurchase or return basis,
(vi) relates to payments of interest, (vii) relates to restricted proceeds of
Inventory which are subject to a title retention arrangement or (viii) relates
to tooling or other similar activities;
          (h) for which the goods giving rise to such Account have not been
shipped to the Account Debtor or for which the services giving rise to such
Account have not been performed by such Credit Party or if such Account was
invoiced more than once (including chargebacks, debit memos, credits and
rebills);
          (i) with respect to which any check or other instrument of payment has
been returned uncollected for any reason (other than bank error);
          (j) which is owed by an Account Debtor which has (i) applied for,
suffered, or consented to the appointment of any receiver, custodian, trustee,
or liquidator of its assets, (ii) has had possession of all or a material part
of its property taken by any receiver, custodian, trustee or liquidator,
(iii) filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding up, or voluntary or involuntary case under any Insolvency Laws (other
than post-petition accounts payable of an Account Debtor that is a
debtor-in-possession under the Bankruptcy Code and reasonably acceptable to
Co-Collateral Agents), (iv) has admitted in writing its inability, or is
generally unable, to pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation (or has announced plans to cease operation) of its
business (or a material portion thereof);
          (k) which is owed by any Account Debtor which has sold all or
substantially all of its assets;
          (l) which is owed by an Account Debtor which (i) does not maintain its
chief executive office in the United States or Canada or (ii) is not organized
under applicable law of the United States, any state of the United States,
Canada, any province of Canada, the United Kingdom, Germany, Spain or Italy
unless, in either case, such Account is backed by (y) a Letter of Credit
acceptable to Co-Collateral Agents which is in possession of, has been assigned
to and is directly drawable by Agent or (z) other reasonable credit insurance
reasonably acceptable to Co-Collateral Agents in their Permitted Discretion;
          (m) which is owed in any currency other than in Dollars, Pounds or
Euros;
          (n) which is owed by (i) the government (or any department, agency,
public corporation, or instrumentality thereof) of any country other than the
United States unless such

17



--------------------------------------------------------------------------------



 



Account is backed by a Letter of Credit acceptable to the Co-Collateral Agents
which is in the possession of Agent, or (ii) the government of the United
States, or any department, agency, public corporation or instrumentality
thereof, unless the Federal Assignment of Claims Act of 1940, as amended (31
U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other steps necessary
to perfect the Lien of Agent in such Account have been complied with to Agent’s
satisfaction;
          (o) which is owed by any Controlled Affiliate, employee, officer,
director or agent of any Credit Party;
          (p) which is owed by an Account Debtor or any Affiliate of such
Account Debtor to which any Credit Party is indebted, but only to the extent of
such indebtedness or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof, in each case, unless a no- set-off
letter in form and substance reasonably acceptable to Co-Collateral Agents has
been provided by the Account Debtor with respect to any claims, rights, setoff
or dispute;
          (q) which is subject to any counterclaim, deduction, defense, setoff
or dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;
          (r) which is evidenced by any promissory note, chattel paper, or
instrument;
          (s) with respect to which such Credit Party has made any agreement
with the Account Debtor for any reduction thereof, other than discounts and
adjustments given in the ordinary course of business, or any Account which was
partially paid and such Credit Party created a new receivable for the unpaid
portion of such Account;
          (t) which does not comply in all material respects with the
requirements of all applicable laws and regulations, whether Federal, state,
foreign or local, including, without limitation, the Federal Consumer Credit
Protection Act, the Federal Truth in Lending Act and Regulation Z of the Board;
          (u) which was created on cash on delivery terms; and
          (v) which the Co-Collateral Agents determine in their Permitted
Discretion may not be paid by reason of the Account Debtor’s inability to pay or
which the Co-Collateral Agents otherwise determine in their Permitted Discretion
is unacceptable for any reason whatsoever, in each case based upon any Changed
Circumstances;
     Subject to Section 12.2(b), the Co-Collateral Agents shall establish a
Dilution Reserve, a Secured Hedging Obligations Reserve and a FX Currency
Reserve (if any with respect to any FX Currency Reserve) and shall have the
right to establish, modify or eliminate such other Reserves against Eligible
Accounts from time to time in its Permitted Discretion. In addition,
Co-Collateral Agents reserve the right, at any time and from time to time after
the Closing Date, to adjust any of the criteria set forth above and to establish
new criteria with respect to Eligible Accounts, in each case, in their Permitted
Discretion, based on Changed Circumstances, subject to the approval of all
Lenders in the case of adjustments or new criteria which have the effect of
making more credit available. Notwithstanding anything to the contrary set forth
herein, all

18



--------------------------------------------------------------------------------



 



determinations of the Co-Collateral Agents under the Loan Documents shall be
made jointly by the Co-Collateral Agents. This provision shall be binding upon
any successor to a Co-Collateral Agent. Any Accounts which are not Eligible
Accounts shall nevertheless be part of the Collateral.
     In the event that an Account which was previously an Eligible Account
ceases to be an Eligible Account hereunder, Borrower Representative shall
exclude such Account from Eligible Accounts on, and at the time of submission to
the Co-Collateral Agents of, the next Borrowing Base Certificate. In determining
the amount of the Eligible Account, the face amount of an Account shall be
reduced by, without duplication and to the extent such reduction is not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including, any amount
that any Credit Party is obligated to rebate to an Account Debtor pursuant to
the terms of any agreement or understanding (written or oral) and (ii) the
aggregate amount of all cash received in respect of such Account but not yet
applied by any Credit Party to reduce the amount of such Account. In determining
the aggregate amount from the same Account Debtor that is unpaid more than
ninety (90) days (or one hundred five (105) days, if applicable) from the date
of invoice or more than sixty (60) days from the due date pursuant to clause (c)
above, there shall be excluded the amount of any net credit balances relating to
Accounts due from an Account Debtor with invoice dates more than ninety
(90) days (or one hundred five (105) days, if applicable) from the date of
invoice or more than sixty (60) days from the due date.
     “Eligible Corporate Aircraft” means the Aircraft owned by a Credit Party so
long as Agent is satisfied in its Permitted Discretion that all actions
necessary in order to create a perfected first priority Lien on such Aircraft
have been taken, including, the filing and recording of the Aircraft Mortgage.
     “Eligible Inventory” means, as to a Credit Party, Inventory of such Credit
Party consisting of finished goods, raw materials and work-in-progress meeting
the criteria set forth below as determined in Co-Collateral Agents’ Permitted
Discretion. Eligible Inventory shall not include:
          (a) Inventory which is not subject to a first priority perfected Lien
in the United States or Mexico, as applicable, in favor of Agent;
          (b) Inventory which is subject to any Lien other than (i) a Lien in
favor of Agent and (ii) any Lien permitted pursuant to Section 7.7 which
(A) does not have priority over the Lien in favor of Agent or (B) is subject to
a title retention agreement (but without limiting the right of Co-Collateral
Agents to establish any Reserves with respect to amounts secured by such
security interest or Lien in favor of any Person if permitted herein);
          (c) Inventory with respect to which any applicable covenant,
representation or warranty contained in this Agreement or the Security Agreement
has been breached or is not true, in each case in any material respect, and
which does not conform in all material respects to all standards with respect to
such Inventory imposed by any Governmental Authority;

19



--------------------------------------------------------------------------------



 



          (d) Inventory which constitutes spare or replacement parts (other than
after market parts available for sale in the ordinary course of business),
tooling, subassemblies, packaging and shipping material, manufacturing supplies
(other than raw materials), samples, prototypes, displays or display items,
bill-and-hold goods, goods that are returned or marked for return (other than
returned Inventory that otherwise is Eligible Inventory that the Co-Collateral
Agents in their Permitted Discretion allow), repossessed goods, defective or
damaged goods, goods held on consignment, or goods which are not of a type held
for sale in the ordinary course of the Credit Parties’ business;
          (e) Inventory located in locations leased by such Credit Party unless
(A) the lessor has delivered to the Co-Collateral Agents a Collateral Access
Agreement, or subordination agreement acceptable to the Co-Collateral Agents,
and such other documentation as the Co-Collateral Agents may reasonably require
or (B) a Rent Reserve has been established by the Co-Collateral Agents in their
Permitted Discretion (it being understood that such Credit Party shall use
commercially reasonable efforts to obtain such Collateral Access Agreement with
respect to any location with Inventory having a fair market value greater than
$2,500,000 in the aggregate);
          (f) Inventory which is either (i) not located in the United States or
Mexico or (ii) in transit outside, or to or from a point outside, North America,
except to the extent that such Inventory is in transit with a common carrier
from vendors or suppliers, in each case, on terms and conditions, and subject to
documentation, acceptable to the Co-Collateral Agents;
          (g) Inventory which is the subject of a consignment by such Credit
Party as consignor (other than Inventory consigned by a Credit Party to a
maquiladora and with respect to which such Credit Party has perfected its
interest and Agent has a first priority perfected security interest);
          (h) Inventory which contains or bears any intellectual property rights
licensed to such Credit Party unless the Co-Collateral Agents are reasonably
satisfied that they may sell or otherwise dispose of such Inventory on
reasonably satisfactory terms without (i) infringing on the rights of such
licensor, or (ii) violating any contract with such licensor;
          (i) Inventory which is, in the Co-Collateral Agents’ opinion, slow
moving (provided that Inventory shall not be considered to be “slow moving”
solely due to planned shutdowns or strikes, so long as the Credit Parties
account and reserve for such Inventory in accordance with their established
policy (and so long as such policy is reasonable to the Co-Collateral Agents)),
obsolete, unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category and/or quality;
          (j) Inventory that is not owned by a Credit Party;
          (k) Inventory that is located in any third party warehouse or in the
possession of a bailee (including a third party processor) and not evidenced by
a Document unless (i) with respect to any third party processor, (A) such
processing arrangement has been specifically disclosed to the Co-Collateral
Agents and (B) the relevant Credit Party has filed such Code financing
statements or comparable documents (including any filings required under the
laws of

20



--------------------------------------------------------------------------------



 



Mexico with respect to the attachment, perfection, priority or remedies with
respect to any Collateral located in Mexico) against such third party processor
as are required to perfect and/or preserve such Credit Party’s interest in such
Inventory as against such processor and its creditors, (ii) such warehouseman,
bailee or third party processor has delivered to the Co-Collateral Agents a
Collateral Access Agreement, or subordination agreement reasonably acceptable to
the Co-Collateral Agents, and such other documentation as the Co-Collateral
Agents may require, or (iii) a Reserve for rent, charges and other amounts due
or to become due with respect to such premises has been established by the
Co-Collateral Agents in their Permitted Discretion;
          (l) Inventory which is a discontinued product or component thereof in
excess of quantities required under customer purchase agreements;
          (m) Inventory which is not reflected in a current perpetual inventory
report of such Credit Party;
          (n) Inventory for which reclamation rights have been asserted by the
seller; or
          (o) Inventory which the Co-Collateral Agents otherwise determine in
their Permitted Discretion is unacceptable for any reason whatsoever based upon
any Changed Circumstances.
     Subject to Section 12.2(b), the Co-Collateral Agents shall establish the
Secured Hedging Obligations Reserve, the Rent Reserves and the FX Currency
Reserve (if any with respect to the FX Currency Reserve) shall have the right to
establish, modify or eliminate such other Reserves against Eligible Inventory
from time to time in their Permitted Discretion. In addition, Co-Collateral
Agents reserve the right, at any time and from time to time after the Closing
Date, to adjust any of the criteria set forth above and to establish new
criteria with respect to Eligible Inventory, in their Permitted Discretion,
based on Changed Circumstances, subject to the approval of all Lenders in the
case of adjustments or new criteria which have the effect of making more credit
available. Notwithstanding anything to the contrary set forth herein, all
determinations of the Co-Collateral Agents under the Loan Documents shall be
made jointly by the Co-Collateral Agents. This provision shall be binding upon
any successor to a Co-Collateral Agent. Any Inventory which is not Eligible
Inventory shall nevertheless be part of the Collateral.
     “Eligible Real Estate” means, Real Estate owned by a Credit Party listed as
a Mortgaged Property on the Closing Date, in each case:
     (a) that is acceptable in the Permitted Discretion of the Co-Collateral
Agents for inclusion in the Borrowing Base;
     (b) in respect of which an existing appraisal report has been delivered to
the Co-Collateral Agents;
     (c) in respect of which the Co-Collateral Agents are satisfied in their
Permitted Discretion that all actions necessary or desirable pursuant to
Sections 3.1(xi) or 6.9 and 6.10, as applicable, in order to create a perfected
first priority Lien in favor of Agent on such Real Estate have been taken,
including, the filing and recording of Mortgages,

21



--------------------------------------------------------------------------------



 



     (d) in respect of which an environmental assessment report has been
completed and delivered to Agent in form and substance reasonably satisfactory
to the Co-Collateral Agents and which does not indicate any material pending,
threatened or existing Environmental Liability, or material noncompliance with
any Environmental Law, in any case which could reasonably be expected to impair
the value of such Real Estate in any material respect or result in any material
liability to the owner thereof, except (in the case of any such Real Estate) to
the extent a Reserve has been imposed by the Co-Collateral Agents in their
Permitted Discretion with respect to such Environmental Liability or such
non-compliance with Environmental Law,
     (e) which is adequately protected by Title Insurance; and
     (f) with respect to which Agent has received a Real Estate Survey and a
Mortgage Opinion.
     “Engines” (a) each, any or all, as the context may require of: (i) two
(2) Rolls Royce model Tay MK611-8 (described on the International Registry drop
down menu as ROLLS ROYCE model TAY611) aircraft engines bearing manufacturer’s
serial numbers 16550 and 16570; or (ii) any engine which is, from time to time,
substituted for such an engine, or a previously substituted engine, pursuant to
the terms of the Aircraft Mortgage and Security Agreement; in either case,
whether or not any such engine is from time to time installed on the Airframe;
and (b) any and all Parts, so long as they are incorporated in or installed on
or attached to any such engine or so long as any Credit Party owns them after
removal from any such engine; and, where the context permits, (c) the Technical
Records, relating to such engines and all of their Parts.
     “Environmental Laws” means all applicable federal, state, provincial, local
and foreign laws, statutes, ordinances, codes, rules, standards and regulations,
now or hereafter in effect, and any applicable judicial or administrative
interpretation thereof including any applicable judicial or administrative
order, consent decree, order or judgment, in each case having the force or
effect of law, imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the environment and natural
resources (including ambient air, soil, vapor, surface water, groundwater,
wetlands, land surface or subsurface strata, wildlife, aquatic species and
vegetation). Environmental Laws include the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.)
(“CERCLA”); the Hazardous Materials Transportation Authorization Act of 1994 (49
U.S.C. §§ 5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. §§ 136 et seq.); the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et
seq.); the Toxic Substance Control Act (15 U.S.C. §§ 2601 et seq.); the Clean
Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water Pollution Control Act (33
U.S.C. §§ 1251 et seq.); the Occupational Safety and Health Act (29 U.S.C. §§
651 et seq.); and the Safe Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), and
any and all regulations promulgated thereunder, and all analogous state,
provincial, local and foreign counterparts or equivalents and any transfer of
ownership notification or approval statutes related to the protection of human
health, safety or the environment.
     “Environmental Liabilities” means, with respect to any Person, all
liabilities, obligations, responsibilities, response, remedial and removal
costs, investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property

22



--------------------------------------------------------------------------------



 



damages, natural resource damages, consequential damages, treble damages, costs
and expenses (including all reasonable fees, disbursements and expenses of
counsel, experts and consultants), fines, penalties, sanctions and interest
incurred as a result of or related to any claim, suit, action, investigation,
proceeding or demand by any Person, whether based in contract, tort, implied or
express warranty, strict liability, criminal or civil statute or common law,
including any arising under or related to any Environmental Laws, Environmental
Permits, or in connection with any Release or threatened Release or presence of
a Hazardous Material whether on, at, in, under, from or about or in the vicinity
of any real or personal property.
     “Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.
     “Equipment” means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located.
     “Equity Commitment Agreement” means that certain Equity Commitment
Agreement, dated as of May 6, 2010, among Visteon and the Investors party
thereto, as amended, restated, supplemented or otherwise modified prior to the
Closing Date.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any regulations promulgated thereunder.
     “ERISA Affiliate” means, with respect to any Credit Party, any trade or
business (whether or not incorporated) that, together with such Credit Party,
are treated as a single employer within the meaning of Sections 414(b), (c),
(m) or (o) of the IRC.
     “ERISA Event” means, with respect to any Credit Party or any ERISA
Affiliate, (a) any event described in Section 4043(c) of ERISA with respect to a
Title IV Plan (other than an event for which the thirty (30) day notice period
is waived); (b) the withdrawal of any Credit Party or ERISA Affiliate from a
Title IV Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Credit Party or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (e) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC; (f) the failure by any Credit Party
or ERISA Affiliate to make when due required contributions to a Multiemployer
Plan or Title IV Plan unless such failure is cured within thirty (30) days;
(g) the termination of a Multiemployer Plan under Section 4041A of ERISA or the
reorganization or insolvency of a Multiemployer Plan under Section 4241 or 4245
of ERISA; (h) the loss of a Qualified Plan’s qualification or tax exempt status;
or (i) the termination of a Plan described in Section 4064 of ERISA.
     “ERISA Lien” as defined in Section 6.13.
     “E-Signature” means the process of attaching to or logically associating
with an Electronic Transmission an electronic symbol, encryption, digital
signature or process (including the name or an abbreviation of the name of the
party transmitting the Electronic Transmission) with the intent to sign,
authenticate or accept such Electronic Transmission.

23



--------------------------------------------------------------------------------



 



     “E-System” means any electronic system approved by Agent, including
Intralinks® and ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.
     “Euros” or “€” means the single currency of the Participating Member
States.
     “Event of Default” has the meaning ascribed to it in Section 9.1.
     “Excess Availability” means, at any time, the remainder of (a) the sum of
(i) the lesser of (A) the aggregate Commitments or (B) the Borrowing Base as
then in effect, plus (ii) Available Liquid Cash, less (b) the aggregate
principal amount of all Loans and Letter of Credit Obligations then outstanding
(except to the extent any Letters of Credit are cash collateralized) at such
time.
     “Excluded Domestic Subsidiary” means any Domestic Subsidiary of a direct or
indirect Foreign Subsidiary of any Borrower in respect of which either (a) the
pledge of more than 65% of the Stock of such Subsidiary as Collateral, (b) the
guarantying by such Subsidiary of the Obligations or (c) the pledge of its
assets in support of the Obligations would, in the good faith judgment of the
Borrowers, result in material adverse tax consequences to Borrowers or their
respective Subsidiaries; provided, however, that utilization of the net
operating losses of Borrowers and their respective Subsidiaries shall be
excluded from Borrowers’ determination of whether any pledge or guaranty would
result in material adverse tax consequences to Borrowers or any of their
respective Subsidiaries. As of the Closing Date, the following shall be deemed
to be an “Excluded Domestic Subsidiary”: VIHI, LLC, VEHC, LLC, Halla Climate
Systems Alabama Corp., Visteon Holdings, LLC, Visteon EU Holdings, LLC and
Visteon Automotive Holdings, LLC.
     “Excluded Foreign Subsidiary” means any Foreign Subsidiary in respect of
which either (a) the pledge of more than 65% of the Stock of such Subsidiary as
Collateral or (b) the guarantying by such Subsidiary of the Obligations, would,
in the good faith judgment of the Borrowers, result in material adverse tax
consequences to Borrowers and their respective Subsidiaries; provided, however,
that utilization of the net operating losses of Borrowers and their respective
Subsidiaries shall be excluded from Borrowers’ determination of whether any such
pledge or guaranty would result in material adverse tax consequences to
Borrowers or any of their respective Subsidiaries.
     “Excluded Party” means (i) any Person engaged principally in the
manufacture or sale of automotive parts or components or automobiles (each, a
“Competitor”) and (ii) any Person that has Majority Control over a Competitor.
     “Excluded Subsidiaries” means (a) The Visteon Fund, (b) any Subsidiary
created after the Closing Date in connection with the establishment of a Joint
Venture with any Person (other than Borrowers and their respective Subsidiaries)
which Subsidiary is not, and was never, a Wholly Owned Subsidiary of Borrowers,
(c) any Excluded Domestic Subsidiary, (d) any Excluded Foreign Subsidiary,
(e) any Immaterial Subsidiary, (f) any Unrestricted Subsidiary (g) any
Securitization Subsidiary, (h) each Captive Insurance Subsidiary, (i) each
Non-Profit

24



--------------------------------------------------------------------------------



 



Restricted Subsidiary, (j) each non-wholly owned Restricted Subsidiary that was
a non-wholly owned Restricted Subsidiary on the Closing Date, to the extent that
the laws of any Governmental Authority prohibit such Person from providing a
guaranty of the Obligations and (k) each Foreign Stock Holding Company (other
than Visteon International Holdings, Inc., Visteon European Holdings, Inc.,
Visteon Global Technologies, Inc. and any other Foreign Stock Holding Company
that is a Domestic Subsidiary and owns, directly or indirectly, Foreign
Subsidiaries other than Excluded Subsidiaries and Excluded Foreign
Subsidiaries).
     “Existing Credit Agreement” that certain Revolving Loan Credit Agreement,
dated as of October 1, 2010, by and among the Borrowers; the other Credit
Parties signatory thereto; Agent; the other agents party thereto; and the
Lenders and L/C Issuers signatory hereto from time to time, as in effect
immediately prior to the Second Amendment Effective Date.
     “FAA” means, collectively, (a) the Federal Aviation Administration of the
United States Department of Transportation and any subdivision or office
thereof, and any successor or replacement administrator, agency or other entity
having the same or similar authority and responsibilities and (b) the National
Transportation Safety Board of the United States of America and any subdivision
or office thereof, and any successor or replacement administrator, agency or
other entity having the same or similar authority and responsibilities.
     “Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §§
201 et seq.
     “FATCA” means Sections 1471 through 1474 of the IRC as of the date of this
Agreement.
     “Federal Funds Rate” means, for any day, a floating rate equal to the
weighted average of the rates on overnight Federal funds transactions among
members of the Federal Reserve System, as determined by Funding Agent in its
sole discretion, which determination shall be final, binding and conclusive
(absent manifest error).
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.
     “Fee Letter” means that certain Revolving Loan Facility Fee Letter, dated
as of the August 25, 2010, between MSSF and Visteon with respect to certain Fees
to be paid from time to time by Borrowers to MSSF, as may be amended, modified
or supplemented from time to time.
     “Fees” means any and all fees and other amounts payable to Agent,
Co-Collateral Agent or any Lender pursuant to this Agreement or any of the other
Loan Documents.
     “FEMA” means the Federal Emergency Management Agency, a component of the
United States Department of Homeland Security that administers the National
Flood Insurance Program.
     “Financial Officer” means, with respect to any Group Member, the chief
executive officer, the chief financial officer, the principal accounting
officer, the treasurer, the assistant treasurer and the controller thereof.
     “Financial Statements” means the consolidated income statements, statements
of cash flows and balance sheets of Borrowers delivered in accordance with
Section 4.4 and Section 5.1.

25



--------------------------------------------------------------------------------



 



     “FIRREA” means the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.
     “Fiscal Month” means any of the monthly accounting periods of Borrowers.
     “Fiscal Quarter” means any of the quarterly accounting periods of
Borrowers, ending on March 31, June 30, September 30, and December 31 of each
year.
     “Fiscal Year” means any of the annual accounting periods of Borrowers
ending on December 31 of each year.
     “Fixtures” means all “fixtures” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party.
     “Flood Insurance” means, for any Mortgaged Property located in a Special
Flood Hazard Area, private insurance that meets the requirements set forth by
FEMA in its Mandatory Purchase of Flood Insurance Guidelines. Flood Insurance
shall be in an amount consistent with Section 6.4(a).
     “Ford” means Ford Motor Company, a Delaware corporation.
     “Ford Account” means any Eligible Account with respect to which Ford or any
of its Controlled Affiliates is the Account Debtor.
     “Foreign Plan” means any employee benefit plan maintained or contributed to
by Borrowers and their respective Restricted Subsidiaries that provides pension
benefits to employees employed outside the United States, including, without
limitation, the Visteon UK Pension Plan.
     “Foreign Stock Holding Company” means any Domestic Subsidiary or any
Foreign Subsidiary of Borrowers created or acquired to hold the Stock of
first-tier Foreign Subsidiaries (excluding any Foreign Subsidiary that is a
Foreign Stock Holding Company) or other Foreign Stock Holding Companies. It is
understood and agreed that each such Subsidiary shall be a holding company (with
the principal assets of such Subsidiary being the Stock of first-tier Foreign
Subsidiaries or other Foreign Stock Holding Companies and other assets
incidental to its operations). As of the Closing Date, each of the following
entities shall be deemed to be a “Foreign Stock Holding Company”: Visteon
Holdings, LLC, Visteon EU Holdings, LLC, Visteon International Holdings, Inc.,
Visteon European Holdings, Inc., Visteon Global Technologies, Inc., Visteon
Holdings Hungary Kft, VIHI, LLC, VEHC, LLC, Visteon Holdings GmbH, Visteon
Automotive Holdings, LLC, Infinitive Speech Systems Corp. and SunGlas, LLC.
     “Foreign Subsidiary” means any Subsidiary of Visteon organized outside of
the United States.
     “Funding Agent” means Bank of America, N.A.

26



--------------------------------------------------------------------------------



 



     “FX Currency Reserve” means, at any date, the amount, if any, equal to
(i) the amount of Eligible Accounts denominated in Pounds or Euros multiplied by
(ii) largest one-month percentage decline in the Euro or Pound versus the Dollar
during the twelve months immediately prior to determination (each such
calculation based on the value as of the first day of the applicable monthly
period compared to the value as of the last day of the applicable monthly
period, and averaged to determine the monthly change) multiplied by (iii) 1.05.
     “GAAP” means generally accepted accounting principles in the United States
of America consistently applied, as such term is further defined in Section 1.4.
     “General Intangibles” means all “general intangibles,” as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
including all right, title and interest that such Credit Party may now or
hereafter have in or under any Contract, all payment intangibles, customer
lists, Licenses, rights in Intellectual Property, interests in partnerships,
joint ventures and other business associations, permits, trade secrets,
proprietary or confidential information, inventions (whether or not patented or
patentable), technical information, procedures, designs, knowledge, know-how,
Software, data bases, data, skill, expertise, experience, processes, models,
drawings, materials and records, goodwill, all rights and claims in or under
insurance policies (including insurance for fire, damage, loss and casualty,
whether covering personal property, real property, tangible rights or intangible
rights, all liability, life, key man and business interruption insurance, and
all unearned premiums), uncertificated securities, choses in action, deposit,
checking and other bank accounts, rights to receive tax refunds and other
payments, rights to receive dividends, distributions, cash, Instruments and
other property in respect of or in exchange for pledged Stock and Investment
Property, rights of indemnification, all books and records, correspondence,
credit files, invoices and other papers, including without limitation all tapes,
cards, computer runs and other papers and documents in the possession or under
the control of such Credit Party or any computer bureau or service company from
time to time acting for such Credit Party.
     “Goods” means all “goods” as defined in the Code, now owned or hereafter
acquired by any Credit Party, wherever located, including embedded Software to
the extent included in “goods” as defined in the Code, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
     “Group Members” means the collective reference to Borrowers and their
Subsidiaries.
     “Guarantied Obligations” means as to any Person, any obligation of such
Person guarantying or otherwise having the economic effect of guarantying any
Indebtedness, lease, dividend, or other obligation (“primary obligation”) of any
other Person (the “primary obligor”) in any manner, including any obligation or
arrangement of such Person to (a) purchase or repurchase any such primary
obligation, (b) advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet

27



--------------------------------------------------------------------------------



 



condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof; provided, however, that the term Guarantied Obligations shall not
include endorsements of instruments for deposit or collection or standard
contractual indemnities, in each case in the ordinary course of business. The
amount of any Guarantied Obligations at any time shall be deemed to be an amount
equal to the lesser at such time of (x) the stated or determinable amount of the
primary obligation in respect of which such Guarantied Obligations is incurred
and (y) the maximum amount for which such Person may be liable pursuant to the
terms of the instrument embodying such Guarantied Obligations, or, if not stated
or determinable, the maximum reasonably anticipated liability (assuming full
performance) in respect thereof.
     “Guaranties” means the Subsidiary Guaranty and any other guaranty executed
by any Guarantor in favor of Agent, for the benefit of the Secured Parties (as
defined in the Security Agreement), in respect of the Obligations.
     “Guarantors” means each Subsidiary Guarantor and each other Person, if any,
that executes a guaranty or other similar agreement in favor of Agent, for
itself and the ratable benefit of the Secured Parties (as defined in the
Security Agreement), in connection with the transactions contemplated by this
Agreement and the other Loan Documents.
     “Halla” means Halla Climate Control Corporation.
     “Halla Transactions” means the transactions set forth on Schedule (H-1).
     “Hazardous Material” means any substance, material or waste that is
regulated or otherwise gives rise to liability under any Environmental Law,
including but not limited to any “Hazardous Waste” as defined by the Resource
Conservation and Recovery Act (RCRA) (42 U.S.C. § 6901 et seq. (1976)), any
“Hazardous Substance” as defined under the Comprehensive Environmental Response,
Compensation and Liability Act (CERCLA) (42 U.S.C. § 9601 et seq. (1980)), any
contaminant, pollutant, petroleum or any fraction thereof, asbestos, asbestos
containing material, polychlorinated biphenyls, toxic mold, mycotoxins, toxic
microbial matter (naturally occurring or otherwise), infectious waste and
radioactive substances or any other substance that is regulated under
Environmental Law due to its toxic, ignitable, reactive, corrosive, caustic, or
dangerous properties.
     “Hedge Bank” means any Person that, at the time the applicable Swap
Contract was entered into, is a Lender, Agent, or an Affiliate of a Lender or
Agent, in its capacity as party to a Secured Hedge Agreement.
     “Immaterial Subsidiary” means, at any date of determination, any Subsidiary
designated as such in writing by Borrower Representative to Agent that had
consolidated assets representing 5.0% or less of the consolidated total assets
of Borrowers and their respective Restricted Subsidiaries on the last day of the
most recent Fiscal Quarter ended more than forty-five (45) days prior to the
date of determination; provided, that consolidated assets of all Subsidiaries
that

28



--------------------------------------------------------------------------------



 



would otherwise be deemed Immaterial Subsidiaries under this definition shall
not exceed 10.0% of the consolidated assets, as applicable, of Borrower and its
Restricted Subsidiaries on a consolidated basis. The Immaterial Subsidiaries as
of the Closing Date are listed on Schedule (A-2).
     “Impacted Lender” means any Lender that fails to promptly provide any
Borrower or Agent, upon such Person’s reasonable request, reasonably
satisfactory evidence that such Lender will not become a Non-Funding Lender.
     “Incremental Facility Yield Adjustment” means, to the extent the applicable
margin (including any minimum LIBOR Rate, upfront fees and original issue
discount with respect thereto (based on an assumed 4-year average life to
maturity)) being charged on the Incremental Revolving Loans is equal to or
greater than fifty (50) basis points above the Applicable Margin (including any
minimum LIBOR Rate, upfront fees and original issue discount with respect
thereto (based on an assumed 4-year average life to maturity)) being charged on
the then existing Revolver 1 Credit Advances or Revolver 2 Credit Advances, as
applicable, an amount, if any, equal to the difference between (a) the
applicable margin being charged on the Incremental Revolving Loans, including
any minimum LIBOR Rate, upfront fees and original issue discount with respect
thereto (based on an assumed 4-year average life to maturity), minus (b) the
Applicable Margin charged on the Revolver 1 Credit Advances or Revolver 2 Credit
Advances, as applicable, immediately prior to the date the Incremental Revolving
Loans is implemented, including any minimum LIBOR Rate, upfront fees and
original issue discount with respect thereto (based on an assumed 4-year average
life to maturity) minus (c) fifty (50) basis points.
     “Incremental Lender” has the meaning ascribed to it in Section 2.16(a).
     “Incremental Revolving Loans” has the meaning ascribed to it in Section
2.16(a).
     “Incremental Revolving Loan Amendment” has the meaning ascribed to it in
Section 2.16(a).
     “Incremental Term Loans” has the meaning ascribed to it in Section 7.3(y).
     “Incremental Term Loan Documents” means all agreements, instruments,
documents and certificates executed and delivered in connection with the
Incremental Term Loans and including all pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written matter executed by or on behalf of any Credit Party or their respective
Subsidiaries, and delivered in connection with the Incremental Term Loans or the
transactions contemplated thereby. Any reference in this Agreement or any other
Loan Document to an Incremental Term Loan Document shall include all appendices,
exhibits or schedules thereto, as the same may be amended, restated, extended,
refinanced, supplemented or otherwise modified from time to time in accordance
with the terms of this Agreement.
     “Indebtedness” means, with respect to any Person, without duplication,
(a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property payment for which is deferred 6 months or more, but
excluding obligations to trade creditors incurred in the ordinary course of
business and excluding accrued expenses and intercompany items, (b) all
reimbursement and other obligations with respect to letters of credit, bankers’

29



--------------------------------------------------------------------------------



 



acceptances and surety bonds, whether or not matured, (c) all obligations
evidenced by notes, bonds, debentures or similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations and the present value (discounted at the Base
Rate as in effect on the Closing Date) of future rental payments under all
synthetic leases, (f) all obligations of such Person under commodity purchase or
option agreements or other commodity price hedging arrangements, in each case
whether contingent or matured; provided, the amount of any such obligations
shall be deemed to be the Termination Value, (g) all obligations of such Person
under any foreign exchange contract, currency swap agreement, interest rate
swap, cap or collar agreement or other similar agreement or arrangement designed
to alter the risks of that Person arising from fluctuations in currency values
or interest rates, in each case whether contingent or matured; provided, the
amount of any such obligations shall be deemed to be the Termination Value,
(h) all Indebtedness referred to above secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien upon or in property or other assets (including accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness; provided that if such
Indebtedness shall not have been assumed by such Person and is otherwise
non-recourse to such Person, the amount of such obligation treated as
Indebtedness shall not exceed the fair market value of such property or assets,
and (i) the Obligations.
     “Indemnified Liabilities” has the meaning ascribed to it in Section 2.11.
     “Indemnified Person” has the meaning ascribed to in Section 2.11.
     “Insolvency Laws” means any of the Bankruptcy Code, as now and hereafter in
effect, any successors to such statutes and any other applicable insolvency or
other similar law of any jurisdiction including, without limitation, any law of
any jurisdiction permitting a debtor to obtain a stay or a compromise of the
claims of its creditors against it.
     “Instruments” means all “instruments,” as such term is defined in the Code,
now owned or hereafter acquired by any Credit Party, wherever located, and, in
any event, including all certificated securities, all certificates of deposit,
and all promissory notes and other evidences of indebtedness, other than
instruments that constitute, or are a part of a group of writings that
constitute, Chattel Paper.
     “Intellectual Property” means any and all Patents, Copyrights and
Trademarks.
     “Intellectual Property Security Agreement” means that certain Intellectual
Property Security Agreement, dated as of the Closing Date, made in favor of
Agent, on behalf of itself and Lenders, by each applicable Credit Party, as
amended from time to time.
     “Intercompany Notes” means Indebtedness consisting of intercompany loans
and advances evidenced by notes between and among the Credit Parties and their
Subsidiaries.
     “Intercreditor Agreement” means an intercreditor agreement entered into
with Agent, Borrowers and the applicable lender or agent with respect to any
Incremental Term Loan with

30



--------------------------------------------------------------------------------



 



terms to be mutually acceptable to Agent, Co-Collateral Agents, the Borrowers
and Requisite Lenders; provided, however, that the terms set forth in the
Intercreditor Agreement (as defined in the Existing Credit Agreement) as
modified to increase the maximum principal amount of Indebtedness that may be
secured by the Term Loan Priority Collateral on a first priority basis to
$1,000,000,000 are deemed acceptable to Agent, Co-Collateral Agents, the
Borrowers and the Requisite Lenders.
     “Interest Expense” means, with respect to any Person for any fiscal period,
interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for the relevant period ended on such date.
     “Interest Payment Date” means (a) as to any Base Rate Loan, the first
Business Day of each month to occur while such Loan is outstanding, and (b) as
to any LIBOR Loan, the last day of the applicable LIBOR Period; provided, that
in the case of any LIBOR Period greater than three months in duration, interest
shall be payable at three-month intervals and on the last day of such LIBOR
Period; and provided further that, in addition to the foregoing, each of (x) the
date upon which all of the Commitments have been terminated and the Loans have
been paid in full and (y) the Commitment Termination Date shall be deemed to be
an “Interest Payment Date” with respect to any interest that has then accrued
under this Agreement.
     “International Registry” has the meaning ascribed to such term in the Cape
Town Convention.
     “Inventory” means all “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and in any
event including inventory, merchandise, goods and other personal property that
are held by or on behalf of any Credit Party for sale or lease or are furnished
or are to be furnished under a contract of service, or that constitute raw
materials, work in process, finished goods, returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in such Credit Party’s business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded Software.
     “Investment Available Amount” has the meaning ascribed to it in Section
7.2(g).
     “Investment Property” means all “investment property” as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
wherever located, including (a) all securities, whether certificated or
uncertificated, including stocks, bonds, interests in limited liability
companies, partnership interests, treasuries, certificates of deposit, and
mutual fund shares; (b) all securities entitlements of any Credit Party,
including the rights of any Credit Party to any securities account and the
financial assets held by a securities intermediary in such securities account
and any free credit balance or other money owing by any securities intermediary
with respect to that account; (c) all securities accounts of any Credit Party;
(d) all commodity contracts of any Credit Party; and (e) all commodity accounts
held by any Credit Party.
     “Investments” has the meaning ascribed to it in Section 7.2.

31



--------------------------------------------------------------------------------



 



     “IRC” means the Internal Revenue Code of 1986 and all regulations
promulgated thereunder.
     “IRS” means the Internal Revenue Service.
     “Joint Venture” means any Person a portion (but not all) of the Stock of
which is owned directly or indirectly by Borrower but which is not a Wholly
Owned Subsidiary and which is engaged in a business which is similar to or
complementary with the business of Borrowers and their Subsidiaries as permitted
under this Agreement.
     “Junior Financing” means any unsecured Indebtedness of Borrowers or their
Restricted Subsidiaries that (a) is expressly subordinated to the prior payment
in full in cash of the Obligations on terms and conditions acceptable to
Co-Collateral Agents and Requisite Lenders, (b) is not scheduled to mature prior
to the date that is one hundred and eighty-one (181) days after the scheduled
Commitment Termination Date, (c) has no scheduled amortization or payments of
principal prior to the Commitment Termination Date, and (d) has covenant,
default and remedy provisions no more restrictive, or mandatory prepayment,
repurchase or redemption provisions no more onerous or expansive in scope, taken
as a whole, than those set forth in this Agreement.
     “Junior Financing Documentation” means any documentation governing any
Junior Financing.
     “L/C Issuer” means Morgan Stanley Bank, N.A., in its capacity as issuer of
any Letter of Credit, or Bank of America, N.A., in its capacity as issuer of any
Letter of Credit, or such other Lenders or Affiliates of a Lender as Borrower
Representative and Agent may select as the L/C Issuer under this Agreement.
     “L/C Sublimit” has the meaning ascribed to it in Section 2.2.
     “Lender-Related Distress Event” means, with respect to any Lender or any
Person that directly or indirectly controls such Lender (each, a “Distressed
Person”), a voluntary or involuntary case with respect to such Distressed Person
under the Bankruptcy Code or any similar bankruptcy laws of its jurisdiction of
formation, or a custodian, conservator, receiver or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets, or such Distressed Person or any Person that directly or
indirectly controls such Distressed Person is subject to a forced liquidation,
merger, sale or other change of majority control supported in whole or in part
by guaranties or other support (including, without limitation, the
nationalization or assumption of majority ownership and operating control) by
the United States government or other Governmental Authority, or such Distressed
Person makes a general assignment for the benefit of creditors or is otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Distressed Person or its assets to be, insolvency, bankrupt
or deficient in meeting any capital adequacy or liquidity standard of any such
Governmental Authority. For purposes of this definition, control of a Person
shall have the same meaning as in the second sentence of the definition of
“Affiliate”.
     “Lenders” means Revolver 1 Lenders and Revolver 2 Lenders named on the
signature pages of this Agreement, and, if any such Lender shall decide to
assign (in accordance with

32



--------------------------------------------------------------------------------



 



Section 11.1) all or any portion of the Obligations, such term shall include any
permitted assignee of such Lender.
     “Letter of Credit Fee” has the meaning ascribed to it in Section 2.2(d).
     “Letter of Credit Obligations” means all outstanding obligations incurred
by Agent, L/C Issuer and Lenders at the request of Borrower Representative,
whether direct or indirect, contingent or otherwise, due or not due, in
connection with the issuance of Letters of Credit by the L/C Issuer or the
purchase of a participation as set forth in Section 2.2 with respect to any
Letter of Credit. The amount of such Letter of Credit Obligations shall equal
the maximum amount that may be payable at such time or at any time thereafter by
L/C Issuer, Agent or Lenders thereupon or pursuant thereto.
     “Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
including rights to payment or performance under a letter of credit, whether or
not such Credit Party, as beneficiary, has demanded or is entitled to demand
payment or performance.
     “Letters of Credit” means documentary or standby letters of credit issued
for the account of any Borrower by any L/C Issuer.
     “Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.
     “LIBOR Business Day” means a Business Day on which banks in the City of
London are generally open for interbank or foreign exchange transactions.
     “LIBOR Loan” means a Loan or any portion thereof bearing interest by
reference to the LIBOR Rate.
     “LIBOR Period” means, with respect to any LIBOR Loan, each period
commencing on a LIBOR Business Day selected by Borrower Representative pursuant
to this Agreement and ending one, two, three or six months (and if available to
all Lenders, nine or twelve months or one or two weeks) thereafter, as selected
by Borrower Representative’s irrevocable notice to Funding Agent as set forth in
Section 2.5(e); provided, that the foregoing provision relating to LIBOR Periods
is subject to the following:
     (a) if any LIBOR Period would otherwise end on a day that is not a LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business Day unless the result of such extension would be to carry such LIBOR
Period into another calendar month in which event such LIBOR Period shall end on
the immediately preceding LIBOR Business Day;

33



--------------------------------------------------------------------------------



 



     (b) any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end two (2) LIBOR Business Days’ prior to such date;
     (c) any LIBOR Period that begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such LIBOR Period) shall end on the last
LIBOR Business Day of a calendar month; and
     (d) Borrower Representative shall select LIBOR Periods so that there shall
be no more than ten (10) separate LIBOR Loans in existence at any one time.
     “LIBOR Rate” means for each LIBOR Period, a rate of interest determined by
Funding Agent equal to:
     (a) the rate of interest (rounded upwards, if necessary, to the nearest
1/100th) appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such service, or any successor to or substitute for such
service as determined by Funding Agent) as the London interbank offered rate for
deposits in Dollars or an Alternate Currency, as applicable, for a term
comparable to the applicable period of three months (but if more than one rate
is specified on such page, the rate will be an arithmetic average of all such
rates), and in each case subject to the reserve percentage prescribed by
Governmental Authorities; divided by
     (b) a number equal to 1.0 minus the aggregate (but without duplication) of
the rates (expressed as a decimal fraction) of reserve requirements in effect on
the day that is two (2) LIBOR Business Days’ prior to the beginning of such
LIBOR Period (including basic, supplemental, marginal and emergency reserves
under any regulations of the Federal Reserve Board or other Governmental
Authority having jurisdiction with respect thereto, as now and from time to time
in effect) for Eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Federal Reserve Board) that are required to
be maintained by a member bank of the Federal Reserve System.
     “License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Credit Party.
     “Lien” means any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any capital
lease or title retention agreement, any financing lease (other than operating
leases) having substantially the same economic effect as any of the foregoing,
and the authorized filing of any financing statement perfecting a security
interest under the Code or comparable law of any jurisdiction).
     “Litigation” has the meaning ascribed to it in Section 4.13.
     “Loan Account” has the meaning ascribed to it in Section 2.10.

34



--------------------------------------------------------------------------------



 



     “Loan Documents” means this Agreement, the Notes, the Collateral Documents,
any Intercreditor Agreement, the Fee Letter and all other agreements,
instruments, documents and certificates executed and delivered to, or in favor
of, Agent or any Lenders and including all other pledges, powers of attorney,
consents, assignments, contracts, notices, letter of credit agreements and all
other written matter whether heretofore, now or hereafter executed by or on
behalf of any Credit Party, and delivered to Agent, the Co-Collateral Agents or
any Lender in connection with this Agreement or the transactions contemplated
thereby, and solely with respect to Section 13, the Secured Hedge Agreements.
Any reference in this Agreement or any other Loan Document to a Loan Document
shall include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.
     “Loans” means the Revolving Loans and the Swing Line Loans.
     “Lock Boxes” has the meaning ascribed to it in Annex A.
     “Maintenance Program” means the manufacturer’s recommended maintenance
programs (including corrosion prevention and control programs) applicable to the
Aircraft and its operation as adapted and modified to the Credit Parties’
operations as approved at any time by Agent, the Aviation Authority and the FAA.
     “Majority Control” means with respect to any Person (the “parent”) at any
date, (i) the ownership, control, or holding by parent of securities or other
ownership interests representing 50% or more of the ordinary voting power or, in
the case of a partnership, 50% or more of the general partnership interest of
any other corporation, limited liability company, partnership, association or
other entity (the “subject person”), (ii) occupation of 50% or more of the seats
(other than vacant seats) on the board of directors of the subject person by
Persons who were nominees, designees or Related Persons of parent, or (iii) any
circumstances that could require the accounts of the subject Person to be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date. Terms such as “Majority Controlled” and “Majority Controlling”
shall have corresponding meanings.
     “Manufacturer Warranties” means all warranty agreements, performance
guaranties, service life policies and other agreements existing from time to
time containing warranties or undertakings relating to the manufacture,
condition, operation, performance, use or repair of the Aircraft, any Engine or
any Part.
     “Margin Stock” has the meaning ascribed to in Section 4.10.
     “Material Acquisition” means any one or more related Acquisitions that
becomes consolidated with Borrowers in accordance with GAAP and that involve the
payment of consideration (including, without limitation, the assumption of
Indebtedness) by Borrowers and their Subsidiaries in excess of $25,000,000 in
the aggregate.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, financial condition, operations, performance or properties of
Borrowers and their respective Subsidiaries,

35



--------------------------------------------------------------------------------



 



taken as a whole, after giving effect to the Related Transactions, (b) the
ability of Borrowers or the other Credit Parties to perform their obligations
under the Loan Documents when due and (c) the validity or enforceability of any
of the Loan Documents or the rights and remedies of Agent and the Lenders under
any of the Loan Documents.
     “Material Contract” means each of the agreements set forth on Schedule
(4.28) to this Agreement.
     “Material Disposition” means any one or more related Dispositions by any
Borrower or any Subsidiary of any business entity or entities, or of any
operating unit or units of any Borrower or any Subsidiary, that become
unconsolidated with Borrowers in accordance with GAAP and that involve the
receipt of consideration by Borrowers and their Subsidiaries in excess of
$25,000,000 in the aggregate.
     “Maximum Lawful Rate” has the meaning ascribed to it in Section 2.5(f).
     “Maximum Amount” means, as of any date of determination, the Maximum
Revolver 1 Amount and the Maximum Revolver 2 Amount.
     “Maximum Revolver 1 Amount” means, as of any date of determination, an
amount equal to the Commitment of all Revolver 1 Lenders as of that date. As of
the Closing Date, the Maximum Revolver 1 Amount is $168,000,000.
     “Maximum Revolver 2 Amount” means, as of any date of determination, an
amount equal to the Commitment of all Revolver 2 Lenders as of that date. As of
the Closing Date, the Maximum Revolver 2 Amount is $52,000,000.
     “Monthly Average Availability” means, as of the end of any Fiscal Month,
the sum of daily Availability on each day during such Fiscal Month, divided by
the number of days in such Fiscal Month.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Mortgage” means the mortgages, deeds of trust or other real estate
security documents delivered by any Credit Party to Agent on behalf of itself
and Lenders with respect to the Mortgaged Property, all in form and substance
reasonably satisfactory to Agent.
     “Mortgage Opinion” has the meaning ascribed to such term in
Section 3.1(a)(xi) of the Existing Credit Agreement.
     “Mortgaged Property” means the real property owned by the Credit Parties in
fee and listed on Schedule (4.25(b)).
     “MNPI” means information that is (a) not publicly available with respect to
the Borrowers (or any Subsidiary of the Borrowers, as the case may be) and
(b) material with respect to the Borrowers (or their Subsidiaries) or their
securities for purpose of United States federal and state securities laws.

36



--------------------------------------------------------------------------------



 



     “MSSF” means Morgan Stanley Senior Funding, Inc.
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is
making, is obligated to make or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.
     “National Flood Insurance Program” means the program created by the United
States Congress pursuant to the National Flood Insurance Act of 1968 and the
Flood Disaster Protection Act of 1973, as revised by the National Flood
Insurance Reform Act of 1994, that mandates the purchase of flood insurance to
cover real property improvements located in Special Flood Hazard Areas in
participating communities when such real property improvements are granted as
security for a loan and provides protection to property owners through a Federal
insurance program.
     “Net Cash Proceeds” means (i) with respect to any incurrence of
Indebtedness, asset Disposition, casualty or condemnation, (a) the cash proceeds
actually received in respect of such event, including (1) any cash received in
respect of any non-cash proceeds, but only as and when received, and (2) in the
case of a casualty or condemnation, insurance proceeds and condemnation awards,
net of (b) the sum of (1) all fees, costs and expenses paid by the Borrowers and
their Restricted Subsidiaries, including, without limitation, customary fees,
brokerage fees, commissions, costs and other expenses (other than those payable
to any Group Member) in connection with such event, (2) the amount of all taxes
paid (or reasonably and in good faith estimated to be payable) by Borrowers and
their Restricted Subsidiaries in connection with such event, including any
withholding taxes imposed on the repatriation of proceeds (subject to
Section 2.3(f)), (3) in the case of a Disposition, casualty or condemnation, the
principal amount, premium or penalty, if any, interest and other amounts on any
Indebtedness for borrowed money (other than the Loans and any Incremental Term
Loans, if any) which is secured by a Lien on the properties subject to such
Disposition, casualty or condemnation (so long as such Lien was permitted to
encumber such properties under the Loan Documents) and which is repaid with such
proceeds, (4) any payments to be made by any Group Member as agreed between such
Group Member and the purchaser of any assets subject to a Disposition, casualty
or condemnation in connection therewith, and (5) the amount of any reasonable
reserves established by the Borrowers and their Restricted Subsidiaries in
accordance with GAAP (other than any taxes deducted pursuant to clause
(2) above) (x) associated with the assets that are the subject of such event and
(y) retained by any Borrower or any of its Restricted Subsidiaries to fund
contingent liabilities that are directly attributable to such event and that are
reasonably estimated to be payable by any Borrower or any of its Restricted
Subsidiaries within 18 months following the date that such event occurred (other
than in the case of contingent tax liabilities, which shall be reasonably
estimated to be payable within the current or immediately succeeding tax year);
provided that any amount by which such reserves are reduced for reasons other
than payment of any such contingent liabilities shall be considered “Net Cash
Proceeds” on the date of such reduction and (ii) with respect to any issuance of
Preferred Stock or issuance of Indebtedness or debt securities, the cash
proceeds paid to or received in respect of such issuance of Preferred Stock or
Indebtedness, as the case may be, (including cash proceeds subsequently as and
when received at any time in respect of such issuance from non-cash
consideration initially received or otherwise), net of underwriting discounts
and commissions or placement fees,

37



--------------------------------------------------------------------------------



 



investment banking fees, legal fees, consulting fees, accounting fees and other
customary fees and expenses incurred by any Group Member in connection therewith
(other than those paid to another Group Member).
     “Net Orderly Liquidation Value” means, with respect to any category of
Eligible Inventory, the estimated net recovery value as reasonably determined by
Co-Collateral Agents based on the most recent appraisal report for such Eligible
Inventory performed by an appraiser reasonably acceptable to Co-Collateral
Agents, applying an approach to valuation which is consistent with the approach
used in appraisals prepared for Co-Collateral Agents’ use prior to the Closing
Date, which reflects the estimated net cash value expected by the appraiser to
be derived from a sale or disposition at a liquidation or going-out-of-business
sale of such Eligible Inventory after deducting all reasonable costs, expenses
and fees attributable to such sale or disposition, including, without
limitation, all reasonable fees, costs and expenses of any liquidator engaged to
conduct such sale or disposition and all reasonable costs and expenses of
removing and delivering the same to a purchaser.
     “Non-Funding Lender” means any Lender (a) that has failed to fund any
payments required to be made by it under this Agreement within three
(3) Business Days (or with respect to any indemnification or reimbursement of
costs or expenses claimed by Agent, ten (10) Business Days) after any such
payment is due, (b) that has given verbal or written notice to a Borrower,
Agent, Funding Agent or any Lender or has otherwise publicly announced that such
Lender believes it will fail to fund all payments required to be made by it or
fund all purchases of participations required to be funded by it under this
Agreement and the other Loan Documents as of any Settlement Date or (c) with
respect to which one or more Lender-Related Distress Events has occurred with
respect to such Lender or any Person that directly or indirectly controls such
Lender and Agent has determined that such Lender may become a Non-Funding
Lender, unless with respect to clauses (a) and (b) of this definition such
failure to pay relates to any payment or funding that is the subject of a good
faith dispute by such Lender that it does not have an obligation to make any
such funding or payment, identified by such Lender in writing to Agent. For
purposes of this definition, control of a Person shall have the same meaning as
in the second sentence of the definition of Affiliate.
     “Non-Profit Subsidiaries” means any Restricted Subsidiary that is exempt
from income taxes and is organized and operated exclusively for charitable,
scientific, testing for public safety or educational purposes (within the
meaning of Section 501(c)(3) of the IRC or, in the case of any Non-U.S.
Restricted Subsidiary, any similar provision under the laws of the jurisdiction
in which such Non-U.S. Restricted Subsidiary is organized).
     “Non-Qualifying Preferred Stock” means Preferred Stock which meets the
requirements of Disqualified Stock.
     “Non-Recourse Debt” means all Indebtedness which, in accordance with GAAP,
is not required to be recognized on a consolidated balance sheet of Borrowers as
a liability.
     “Not Otherwise Applied” means, with reference to any amount of Net Cash
Proceeds of any transaction or event, that such amount (a) was not required to
be applied to prepay the Loans pursuant to Section 2.3(b) and (b) was not
previously applied in determining the permissibility of

38



--------------------------------------------------------------------------------



 



a transaction under the Loan Documents where permissibility was (or may have
been) contingent on receipt of such amount or utilization of such amount for a
specified purpose. Borrowers shall promptly notify Agent of any application of
such amount as contemplated by clause (b) above.
     “Notes” means, collectively, the Revolving Notes and the Swing Line Notes.
     “Notice of Conversion/Continuation” has the meaning ascribed to it in
Section 2.5(e).
     “Notice of Revolving Credit Advance” has the meaning ascribed to it in
Section 2.1(a).
     “Obligations” means all loans, advances, debts, liabilities and obligations
for the performance of covenants or for payment of monetary amounts (whether or
not such performance is then required or contingent, or such amounts are
liquidated or determinable) owing by any Credit Party to Agent, Funding Agent,
the Co-Collateral Agents or any Lender, and all covenants and duties regarding
such amounts, of any kind or nature, present or future, whether or not evidenced
by any note, agreement, letter of credit agreement or other instrument, arising
under this Agreement or any of the other Loan Documents, Bank Products Documents
or Secured Hedge Agreements. This term includes all principal, interest
(including all interest that accrues after the commencement of any case or
proceeding by or against any Credit Party in bankruptcy, whether or not allowed
in such case or proceeding), Fees, Secured Hedging Obligations, Bank Products
Obligations, expenses, attorneys’ fees and any other sum chargeable to any
Credit Party under this Agreement or any of the other Loan Documents, Bank
Product Documents or Secured Hedge Agreements.
     “OFAC” has the meaning ascribed to it in Section 4.29.
     “Other Factoring Assets” means, with respect to any Receivable subject to a
Permitted Factoring Program, all collections relating to such Receivable and all
lock-boxes and similar arrangements and collection accounts into which the
proceeds of such Receivable or a Related Security with respect to such
Receivable are collected or deposited, all rights of the applicable Foreign
Subsidiary in, to and under the related purchase and sale agreements, and all
other rights and payments relating to such Receivable. For the avoidance of
doubt, Other Factoring Assets shall not include any assets included in the
Collateral or any assets of any Credit Party.
     “Other Taxes” has the meaning ascribed to it in Section 2.13(b).
     “Other Securitization Assets” means, with respect to any Receivable subject
to a Permitted Receivables Financing, all collections relating to such
Receivable and all lock-boxes and similar arrangements and collection accounts
into which the proceeds of such Receivable or Related Security with respect to
such Receivable are collected or deposited, all rights of the applicable Foreign
Subsidiary in, to and under the related purchase and sale agreements, and all
other rights and payments relating to such Receivable. For the avoidance of
doubt, Other Securitization Assets shall not include any assets included in the
Collateral or any assets of any Credit Party.
     “Overadvance” means, as of any date of determination, (a) with respect to
the Revolver 1 Commitment, the sum of (i) Revolver 1 Advances plus the Revolver
1 Lenders’ Pro Rata Share of Letters of Credit and Swing Line Loans then
outstanding less (ii) the Revolver 1 Borrowing

39



--------------------------------------------------------------------------------



 



Base and (b) with respect to the Revolver 2 Commitment, the sum of (i) Revolver
2 Advances plus the Revolver 2 Lenders’ Pro Rata Share of Letters of Credit and
Swing Line Loans then outstanding less (ii) the Revolver 2 Borrowing Base.
     “Participating Member State” means the member states of the European
Communities that adopt or have the euro as their lawful currency in accordance
with the legislation of the European Union relating to European Monetary Union.
     “Parts” means all appliances, accessories, computers, instruments,
assemblies, modules, components and other items of equipment which are part of
or are installed on the Airframe or the Engines at the date of creation of the
Aircraft Mortgage and Security Agreement or any appliances, accessories,
computers, instruments, assemblies, modules, components and other items of
equipment installed on the Airframe or the Engines in accordance with the
Aircraft Mortgage and Security Agreement by way of replacement for such
appliances, accessories, computers, instruments, assemblies, modules, components
and other items of equipment or any previous such replacements and, where the
context permits, such of the Technical Records as relate thereto.
     “Patent License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right with respect to any
Patent.
     “Patents” means all of the following in which any Credit Party now holds or
hereafter acquires any interest: (a) all letters patent of the United States or
of any other country, all issuances and recordings thereof, and all applications
for letters patent of the United States or of any other country, including
issuances, recordings and applications in the United States Patent and Trademark
Office or in any similar office or agency of the United States, any state, or
any other country, and (b) all reissues, continuations, continuations-in-part or
extensions thereof.
     “Patriot Act” has the meaning ascribed to it in Section 4.30.
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means a Plan described in Section 3(2) of ERISA.
     “Permitted Acquisition” means any Acquisition with respect to which each of
the following conditions has been satisfied:
     (a) immediately before and immediately after giving Pro Forma Effect to any
such Acquisition, no Event of Default shall have occurred and be continuing;
     (b) such Acquisition shall have been approved by the board of directors of
the Person (or similar governing body if such Person is not a corporation) which
is the subject of such Acquisition and such Person shall not have announced that
it will oppose such Acquisition and shall not have commenced any action which
alleges that any such Acquisition will violate applicable law;

40



--------------------------------------------------------------------------------



 



     (c) Borrowers shall, upon consummation of such Acquisition, be in
compliance with the requirements of Section 6.15 with respect to the assets and
Stock acquired in such Acquisition;
     (d) Borrowers shall have Availability on a Pro Forma Basis after giving
effect to such Acquisition of at least $100,000,000;
     (e) the acquired Person or assets are in the same or substantially similar,
ancillary or related line of business as the Credit Parties; and
     (f) Borrower shall have delivered to Agent, for the benefit of the Lenders,
no later than the date on which any such Acquisition is consummated, a
certificate of a Financial Officer of Borrower Representative, in form and
substance reasonably satisfactory to Agent, certifying that all of the
requirements set forth in clauses (a) through (e) have been satisfied or will be
satisfied on or prior to the consummation of such Acquisition.
     “Permitted Discretion” means the good faith determination of Agent, Funding
Agent or Co-Collateral Agents, as the case may be, in its commercially
reasonable credit judgment from the perspective of a secured asset based lender.
     “Permitted Encumbrances” means the encumbrances and Liens permitted under
Section 7.7.
     “Permitted Factoring Program” means (a) Non-Recourse Debt relating to the
sale or financing of Receivables (other than Receivables included in the
Collateral) and any Related Security or (b) other sales (in connection with the
financings of) and financings of Receivables and any Related Security (it being
understood that Standard Factoring Undertakings shall be permitted in connection
with such financings).
     “Permitted Holders” means the Persons listed on Schedule (P-1) and any of
their respective Affiliates.
     “Permitted Receivables Financing” means (a) Non-Recourse Debt relating to
the sale or financing of Receivables and Related Security (in each case, to the
extent not included in the Collateral) or (b) any transaction or series of
transactions entered into by any Foreign Subsidiary or a Securitization
Subsidiary pursuant to which such Foreign Subsidiary or Securitization
Subsidiary, as applicable, sells, conveys or otherwise transfers to (1) a
Securitization Subsidiary in the case of any Foreign Subsidiary or (2) any other
Person in the case of a transfer by a Securitization Subsidiary or transfers an
undivided interest in or grants a security interest in any Receivables (whether
now existing or arising in the future) of any Foreign Subsidiary (it being
understood that Standard Securitization Undertakings shall be permitted in
connection with such financings).
     “Permitted Restructuring Transaction” means the transactions described on
Schedule (P-2).
     “Person” means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution,

41



--------------------------------------------------------------------------------



 



public benefit corporation, other entity or government (whether federal, state,
county, city, municipal, local, foreign, or otherwise, including any
instrumentality, division, agency, body or department thereof).
     “Petition Date” shall have the meaning ascribed to it in the recitals to
this Agreement.
     “Plan” means, at any time, an “employee benefit plan”, as defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), that any Credit Party
or ERISA Affiliate maintains, contributes to or has an obligation to contribute
to or has maintained, contributed to or had an obligation to contribute to at
any time within the past 7 years on behalf of participants who are or were
employed by any Credit Party or ERISA Affiliate.
     “Plan Documents” has the meaning ascribed to it in Section 3.1(k) of the
Existing Credit Agreement.
     “Plan of Reorganization” has the meaning ascribed to it in the recitals to
this Agreement.
     “Pledge Agreement” means that certain Pledge Agreement, dated as of the
Closing Date, made by the Credit Parties in favor of Agent, on behalf of itself
and the Lenders, as amended from time to time.
     “Postpetition Letter of Credit Facility” means that certain Letter of
Credit Reimbursement and Security Agreement, dated as of November 13, 2009, by
and between Borrower Representative and U.S. Bank National Association, a
national banking institution, as amended, restated, supplemented or otherwise
modified prior to the date hereof.
     “Pounds” and “£”means the lawful currency of the United Kingdom.
     “Preferred Stock” means any Stock of any Person which is not common Stock.
     “Prepayment Amount” has the meaning ascribed to it in Section 2.3(d).
     “Prepayment Option Notice” has the meaning ascribed to it in
Section 2.3(d).
     “Prepetition Loan Agreements” means (i) that certain Credit Agreement,
dated as of August 14, 2006 (“Prepetition Term Loan Agreement”), among Borrower
Representative, certain of its Subsidiaries, the lenders party thereto,
Wilmington Trust FSB, as administrative agent, and the other parties thereto, as
amended, restated, supplemented or otherwise modified prior to the date hereof,
and (ii) that certain Amended and Restated Credit Agreement, dated as of
April 10, 2007 (“Prepetition ABL Agreement”), among Borrower Representative, the
lenders party thereto, Bank of New York Mellon, as administrative agent, and the
other parties thereto, as amended, restated, supplemented or otherwise modified
prior to the date hereof.
     “Prior Agents” means (i) Bank of New York Mellon, as successor
administrative agent under the Prepetition ABL Agreement and (ii) Wilmington
Trust FSB, as successor administrative agent under the Prepetition Term Loan
Agreement.

42



--------------------------------------------------------------------------------



 



     “Prior Lender” means any lender under the Prepetition Loan Agreements, or
any holder of the Prior Lender Obligations.
     “Prior Lender Obligations” means all obligations of any Credit Party and
any of their Subsidiaries pursuant to the Prepetition Loan Agreements and all
instruments and documents executed pursuant thereto or in connection therewith.
     “Prior Loan Refinancing” means the repayment in full by Borrowers of the
Prior Lender Obligations on the Closing Date.
     “Proceeds” means “proceeds,” as such term is defined in the Code, including
(a) any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to any Credit Party from time to time with respect to any of the Term
Loan Priority Collateral or Revolver Priority Collateral, as applicable, (b) any
and all payments (in any form whatsoever) made or due and payable to any Credit
Party from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
Governmental Authority (or any Person acting under color of Governmental
Authority), (c) any claim of any Credit Party against third parties (i) for
past, present or future infringement of any Patent, or (ii) for past, present or
future infringement of any Copyright or Trademark, or for dilution of, or injury
to the goodwill associated with any Trademark, (d) any recoveries by any Credit
Party against third parties with respect to any litigation or dispute concerning
any of the Collateral including claims arising out of the loss or nonconformity
of, interference with the use of, defects in, or infringement of rights in, or
damage to, Collateral, (e) all amounts collected on, or distributed on account
of, other Collateral, including dividends, interest, distributions and
Instruments with respect to Investment Property and pledged Stock, and (f) any
and all other amounts, rights to payment or other property acquired upon the
sale, lease, license, exchange or other disposition of Collateral and all rights
arising out of Collateral.
     “Pro Forma” means the unaudited consolidated balance sheet of Borrowers and
each of their respective Subsidiaries as of June 30, 2010 after giving Pro Forma
Effect to the Related Transactions.
     “Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means,
(a) pro-forma adjustments which would be permitted or required by Regulation S-X
or S-K under the Securities Act and such other adjustments as may be reasonably
agreed between Borrower Representative and Agent and (b) for purposes of
calculating compliance with each of the covenants in respect of a Specified
Transaction, that such Specified Transaction and the following transactions in
connection therewith shall be deemed to have occurred as of the first day of the
applicable period of measurement in such covenant: (i) income statement items
(whether positive or negative) attributable to the property or Person subject to
such Specified Transaction, (A) in the case of a Disposition of all or
substantially all the assets of or all the Stock of any Subsidiary of such
Person or of any division or product line of such Person or any of its
Subsidiaries, shall be excluded, and (B) in the case of a Permitted Acquisition
or Investment described in the definition of “Specified Transaction”, shall be
included, (ii) any retirement of Indebtedness, and (iii) any Indebtedness
incurred or assumed by Borrowers or any of their respective Restricted
Subsidiaries in connection therewith and if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for

43



--------------------------------------------------------------------------------



 



purposes of this definition determined by utilizing the rate which is or would
be in effect with respect to such Indebtedness as at the relevant date of
determination.
     “Pro Rata Share” means:
          (a) with respect to all matters relating to any Revolver 1 Lender,
(i) with respect to the Revolver 1 Advances, the percentage obtained by dividing
(A) the Revolver 1 Commitment of that Lender by (B) the aggregate Revolver 1
Commitments of all Lenders, as any such percentages may be adjusted by increases
or decreases in Revolver 1 Commitments pursuant to the terms and conditions
hereof or by assignments permitted pursuant to Section 11.1, and (ii) with
respect to all Revolver 1 Advances on and after the Commitment Termination Date,
the percentage obtained by dividing (A) the aggregate outstanding principal
balance of the Revolver 1 Advances held by that Lender, by (B) the outstanding
principal balance of the Revolver 1 Advances held by all Lenders;
          (b) with respect to all matters relating to any Revolver 2 Lender,
(i) with respect to the Revolver 2 Advances, the percentage obtained by dividing
(A) the Revolver 2 Commitment of that Lender by (B) the aggregate Revolver 2
Commitments of all Lenders, as any such percentages may be adjusted by increases
or decreases in Revolver 2 Commitments pursuant to the terms and conditions
hereof or by assignments permitted pursuant to Section 11.1, and (ii) with
respect to all Revolver 2 Advances on and after the Commitment Termination Date,
the percentage obtained by dividing (A) the aggregate outstanding principal
balance of the Revolver 2 Advances held by that Lender, by (B) the outstanding
principal balance of the Revolver 2 Advances held by all Lenders; and
          (c) with respect to all matters relating to any Lender, (i) with
respect to the Revolving Loans, the percentage obtained by dividing (A) the
Commitment of that Lender by (B) the aggregate Commitments of all Lenders, as
any such percentages may be adjusted by increases or decreases in Commitments
pursuant to the terms and conditions hereof or by assignments permitted pursuant
to Section 11.1, (ii) with respect to all Loans, the percentage obtained by
dividing (A) the aggregate Commitments of that Lender by (B) the aggregate
Commitments of all Lenders, and (iii) with respect to all Loans on and after the
Commitment Termination Date, the percentage obtained by dividing (A) the
aggregate outstanding principal balance of the Loans held by that Lender, by
(B) the outstanding principal balance of the Loans held by all Lenders.
     “Qualified Plan” means a Pension Plan that is intended to be tax-qualified
under Section 401(a) of the IRC.
     “Real Estate” has the meaning ascribed to it in Section 4.6.
     “Receivables” means any indebtedness, accounts receivable and other
obligations owed to any Foreign Subsidiary, or in which such party has a
security interest or other interest, or any right of such Foreign Subsidiary to
payment from or on behalf of an obligor, whether constituting an account,
chattel paper, instrument or general intangible contract rights including rights
to returned or repossessed goods, insurance policies, security deposits,
indemnities, checks or other negotiable instruments relating to debtor(s)
obligations, arising in connection with the

44



--------------------------------------------------------------------------------



 



sale or lease of goods or the rendering of services by such Foreign Subsidiary,
including, without limitation, the obligation to pay any finance charges, fees
and other charges with respect thereto.
     “Receivables Repurchase Obligation” means any obligation of a seller of
Receivables in a Permitted Receivables Financing to repurchase Receivables
arising as a result of a breach of a Standard Securitization Undertaking,
including as a result of a Receivable or portion thereof becoming subject to any
asserted defense, dispute, off set or counterclaim of any kind as a result of
any action taken by, any failure to take action by or any other event relating
to the seller.
     “Records” means all “records” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located.
     “Refinance” which shall mean, in respect of any Indebtedness, to refinance
(including, without limitation, by means of the sale of debt securities),
extend, renew, defease, amend, modify, supplement, restructure, replace (whether
upon termination or otherwise), or to issue other Indebtedness, in exchange or
replacement for, such Indebtedness so long as (a) the refinancing Indebtedness
is in an aggregate principal amount that does not exceed the aggregate principal
amount of the Indebtedness being refinanced, plus the amount of accrued and
unpaid interest thereon and any reasonable premium or make-whole amount required
pursuant to the documents evidencing such Indebtedness (provided, however,
nothing herein shall prohibit the combining of the refinanced Indebtedness with
Indebtedness permitted under Section 7.3), plus fees, costs and expenses related
to such refinancing, (b) the refinancing Indebtedness has a later or equal final
maturity and a longer or equal weighted average life than the Indebtedness being
refinanced, (c) the refinancing Indebtedness does not bear a rate of interest
that exceeds a market rate (as determined in good faith by the Borrowers) as of
the date of such refinancing, (d) the refinancing Indebtedness shall not be
secured by a Lien on any assets that did not secure the Indebtedness being
refinanced (other than as may be secured by (i) Liens permitted under
Section 7.7 (other than Section 7.7(j)) and/or (ii) first priority Liens on the
Term Loan Priority Collateral as set forth Section 7.7(j); provided, however,
any such refinancing Indebtedness secured by Liens permitted under Section 7.7
and/or the Term Loan Priority Collateral shall reduce the basket for such
permitted Incremental Term Loans under Section 7.3(y) on a dollar-for-dollar
basis), (e) except as permitted by the immediately preceding clause (d),
payments under the refinancing Indebtedness and/or the Liens securing such
refinancing Indebtedness shall be subordinated to payment of the Obligations or
the Liens securing the Obligations to at least the same or substantially similar
extent, if any, as payments under the Indebtedness and/or the Liens securing the
Indebtedness being refinanced and (f) at the time of and immediately after
giving effect to such refinancing, no Event of Default shall have occurred and
be continuing (with “Refinanced” and “Refinancing” having correlative meanings).
     “Refunded Swing Line Loan” has the meaning ascribed to it in Section
2.1(b)(iii).
     “Register” has the meaning ascribed to it in Section 11.1.
     “Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates.

45



--------------------------------------------------------------------------------



 



     “Related Security” means with respect to any Receivable, (a) all of the
relevant Foreign Subsidiary’s interest, in any inventory and goods (including
returned or repossessed inventory and goods), and documentation or title
evidencing the shipment or storage of any inventory and goods (including
returned or repossessed inventory and goods), relating to any sale giving rise
to such Receivable, and all insurance contracts with respect thereto; (b) all
other security interests or Liens and property subject thereto from time to time
purporting to secure payment of such Receivable, together with all Code
financing statements or similar filings and security agreements describing any
collateral relating thereto; (c) all guaranties, letters of credit, letter of
credit rights, supporting obligations, indemnities, insurance and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Receivable or otherwise relating to such Receivable;
(d) all service contracts and other contracts, agreements, instruments and other
writings associated with such Receivable; (e) all records related to such
Receivable or any of the foregoing; (f) all of the relevant Foreign Subsidiary’s
right, title and interest in, to and under the sales agreement and related
performance guaranty and the like in respect of such Receivable; and (g) all
proceeds of any of the foregoing.
     “Related Transactions” means the initial borrowing under this Agreement and
the Term Loan Credit Agreement (as defined in the Existing Credit Agreement) on
the Closing Date, the equity issuance and contribution under the Equity
Commitment Agreement, the Prior Loan Refinancing on the Second Amendment
Effective Date, the payment of all fees, costs and expenses associated with all
of the foregoing and the execution and delivery of all of the Related
Transactions Documents.
     “Related Transactions Documents” means the Loan Documents and all other
agreements or instruments executed in connection with the Related Transactions.
     “Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the environment, including the migration of Hazardous Material through or in the
air, soil, surface water, ground water or property.
     “Rent Reserve” means, with respect to any store, warehouse distribution
center, regional distribution center or depot where any Inventory subject to
Liens arising by operation of law is located (other than any inventory with
respect to which Co-Collateral Agents have determined that such Liens have been
waived or subordinated to Co-Collateral Agents’ reasonable satisfaction pursuant
to a landlord waiver, bailee letter or comparable agreement), a reserve not in
excess of three (3) months’ rent at such store, warehouse distribution center,
regional distribution center or depot.
     “Replacement Lender” has the meaning ascribed to it in Section 2.14(d).
     “Requisite Lenders” means Lenders having (a) more than 50% of the
Commitments of all Lenders, or (b) if the Commitments have been terminated, more
than 50% of the aggregate outstanding amount of the Loans, in each case
excluding Non-Funding Lenders.
     “Reserves” means reserves against the Borrowing Base, including, without
limitation, the Dilution Reserve, the Rent Reserve, the Secured Hedging
Obligations Reserve, the FX Currency

46



--------------------------------------------------------------------------------



 



Reserve, if any, and such additional other reserves as the Co-Collateral Agents
may establish from time to time in their Permitted Discretion. Notwithstanding
anything to the contrary set forth herein, all determinations of the
Co-Collateral Agents under the Loan Documents shall be made jointly by the
Co-Collateral Agents. This provision shall be binding upon any successor to a
Co-Collateral Agent.
     “Restricted Payment” means, with respect to any Person (a) the declaration
or payment of any dividend or the incurrence of any liability to make any other
payment or distribution of cash or other property or assets (whether in cash,
securities or other property) in respect of Stock (other than dividends payable
solely in the form of common Stock of such Person); (b) any payment (whether in
cash, securities or other property) on account of the purchase, redemption,
defeasance, sinking fund or other retirement of such Credit Party’s Stock or any
other payment or distribution made in respect thereof, either directly or
indirectly; (c) any payment (whether in cash, securities or other property) made
to redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire Stock of such Person
now or hereafter outstanding; (d) any payment (whether in cash, securities or
other property) of a claim for the rescission of the purchase or sale of, or for
material damages arising from the purchase or sale of, any shares of such
Person’s Stock or of a claim for reimbursement, indemnification or contribution
arising out of or related to any such claim for damages or rescission; (e) any
payment, loan, contribution, or other transfer of funds or other property to any
Stockholder of such Person that is prohibited by Section 7.4; and (f) any
voluntary or optional payment or prepayment of principal of, or redemption,
purchase, retirement, defeasance (including in substance or legal defeasance),
sinking fund or similar payment with respect to, or acquisition for value of,
any Junior Financing.
     “Restricted Subsidiary” means any Subsidiary of any Borrower other than an
Unrestricted Subsidiary.
     “Retiree Welfare Plan” means, at any time, a welfare plan (within the
meaning of Section 3(1) of ERISA) that provides for continuing coverage or
benefits for any participant or any beneficiary of a participant after such
participant’s termination of employment, other than continuation coverage
provided pursuant to Section 4980B of the IRC or other similar state law and at
the sole expense of the participant or the beneficiary of the participant.
     “Revolver 1 Availability” means, as of any date of determination, the
amount (if any) by which (a) the lesser of (i) the Revolver 1 Commitment, or
(ii) the Revolver 1 Borrowing Base as most recently reported by the Credit
Parties on or prior to such date of determination, exceeds (b) the Revolver 1
Credit Advances and the Revolver 1 Lenders’ Pro Rata Share of Letter of Credit
Obligations (other than Letter of Credit Obligations cash collateralized in
accordance with the terms of the Loan Documents) and Swing Line Loans on such
date of determination.
     “Revolver 1 Borrowing Base” means, as of any date of determination by
Co-Collateral Agents, from time to time, as to Credit Parties an amount equal to
the sum at such time of:
          (a) the product of (i) 85% multiplied by (ii) Credit Parties’ Eligible
Accounts; plus

47



--------------------------------------------------------------------------------



 



          (b) the lesser of:
               (i) the product of (A) 65% multiplied by (B) Credit Parties’
Eligible Inventory, valued at the lower of cost or market value, determined on a
first-in-first-out basis, at such time, and
               (ii) the product of (A) 85% multiplied by (B) the Net Orderly
Liquidation Value percentage identified in the most recent Inventory appraisal
obtained by the Co-Collateral Agents multiplied by the Credit Parties’ Eligible
Inventory, valued at the lower of cost or market value, determined on a
first-in-first-out basis, at such time; plus
          (c) the product of (i) 50% multiplied by (ii) the Credit Parties’
Eligible Real Estate, valued at the appraised value identified in the most
recent appraisal obtained by the Co-Collateral Agents; plus
          (d) the product of (i) 75% multiplied by (ii) the Credit Parties’
Eligible Corporate Aircraft, valued at the appraised value identified in the
most recent appraisal obtained by the Co-Collateral Agents; minus
          (e) the Secured Hedging Obligations Reserves, the FX Currency Reserve
(if any), the Dilution Reserve, the Rent Reserve and such other Reserves
established by the Co-Collateral Agents in their Permitted Discretion.
          The maximum amount of Ford Accounts which may be included as part of
the Revolver 1 Borrowing Base is 30% of the Credit Parties’ total Eligible
Accounts. The sum of Revolver 1 Borrowing Base Availability created by clauses
(c) and (d) above shall not at any time exceed 25% of the Borrowing Base at any
such time of determination. For purposes of determining availability under the
Revolver 1 Borrowing Base, the valuation of Eligible Corporate Aircraft and
Eligible Real Estate shall be subject to straight line amortization over a
10 year life, in each case applied on a quarterly basis commencing with the
first full Fiscal Quarter ending after the Closing Date; provided, however, so
long as the Total Net Leverage Ratio is not greater than 2.50 to 1.00 as of the
most recent financial statements delivered pursuant to Section 5.1 prior to such
determination, after the third anniversary of the Closing Date, Borrowers may
make a one-time election to have the Eligible Real Estate and Eligible Corporate
Aircraft reappraised , in which case the amortization schedule will be reset (it
being understood that any such appraisal shall be at the sole cost and expense
of Borrowers and shall not reduce the number of appraisals permitted to be
conducted by the Co-Collateral Agents hereunder). The Co-Collateral Agents may,
in their Permitted Discretion, establish or adjust Reserves based on Changed
Circumstances, with any such changes to be effective three (3) Business Days
after receipt of notice thereof by the Borrower Representative (which may be
oral notice, confirmed in writing); provided, however, for purposes of
calculating Availability for any Advances requested after any such notice has
been issued by the Co-Collateral Agents, such Reserves shall be deemed to be
immediately in effect. The Revolver 1 Borrowing Base shall at any time be
determined by reference to the most recent Borrowing Base Certificate delivered
to Co-Collateral Agents pursuant to Section 5.2. Notwithstanding anything to the
contrary contained herein, determinations as to Reserves, eligibility and other
similar matters related to the Borrowing Base shall be made by the Co-Collateral
Agents in their Permitted Discretion.

48



--------------------------------------------------------------------------------



 



     “Revolver 1 Commitment” means (a) as to any Revolver 1 Lender, the
aggregate commitment of such Revolver 1 Lender to make Revolving Credit Advances
(including, without duplication, Swing Line Lender’s Swing Line Commitment as a
subset of its Revolver 1 Commitment) and incur Letter of Credit Obligations as
set forth on Annex C or in the most recent Assignment Agreement executed by such
Revolver 1 Lender and (b) as to all Revolver 1 Lenders, the aggregate commitment
of all Revolver 1 Lenders to make Revolving Credit Advances (including, without
duplication, Swing Line Lender’s Swing Line Commitment as a subset of its
Revolver 1 Commitment) and incur Letter of Credit Obligations, which aggregate
commitment is One Hundred Fifty-Five Million Dollars ($155,000,000) on the
Closing Date, as to each of clauses (a) and (b), as such Commitments may be
reduced or adjusted from time to time in accordance with this Agreement.
     “Revolver 1 Credit Advances” means Revolving Credit Advances made by
Revolver 1 Lenders.
     “Revolver 1 Lenders” means the Lenders with a Revolver 1 Commitment.
     “Revolver 2 Availability” means, as of any date of determination, the
amount (if any) by which (a) the lesser of (i) the Revolver 2 Commitment, or
(ii) the Revolver 2 Borrowing Base as most recently reported by the Credit
Parties on or prior to such date of determination, exceeds (b) the Revolver 2
Credit Advances and the Revolver 2 Lenders’ Pro Rata Share of Letter of Credit
Obligations (other than Letter of Credit Obligations cash collateralized in
accordance with the terms of the Loan Documents) and Swing Line Loans on such
date of determination.
     “Revolver 2 Borrowing Base” means, as of any date of determination by
Co-Collateral Agents, from time to time, as to Credit Parties an amount equal to
the sum at such time of:
          (a) the product of (i) 85% multiplied by (ii) Ford Accounts that are
not included in the Revolver 1 Borrowing Base; minus
          (b) the Secured Hedging Obligations Reserves, the FX Currency Reserve
(if any), the Dilution Reserve and such other Reserves established by
Co-Collateral Agents in their Permitted Discretion.
     The maximum amount of Ford Accounts which may be included as part of the
Revolver 2 Borrowing Base is 60% of the Credit Parties’ total Eligible Accounts
less the amount of Ford Accounts included as part of the Revolver 1 Borrowing
Base. Co-Collateral Agents may, in their Permitted Discretion, establish or
adjust Reserves based on Changed Circumstances, with any such changes to be
effective three (3) Business Days after receipt of notice thereof by the
Borrower Representative (which may be oral notice, confirmed in writing);
provided, however, for purposes of calculating Availability for any Advances
requested after any such notice has been issued by the Co-Collateral Agents,
such Reserves shall be deemed to be immediately in effect. The Revolver 2
Borrowing Base shall at any time be determined by reference to the most recent
Borrowing Base Certificate delivered to the Co-Collateral Agents pursuant to
Section 5.2.
     “Revolver 2 Commitment” means (a) as to any Revolver 2 Lender, the
aggregate commitment of such Revolver 2 Lender to make Revolving Credit Advances
(including, without duplication, Swing Line Lender’s Swing Line Commitment as a
subset of its Revolver 2

49



--------------------------------------------------------------------------------



 



Commitment) and incur Letter of Credit Obligations as set forth on Annex C or in
the most recent Assignment Agreement executed by such Revolver 2 Lender and
(b) as to all Revolver 2 Lenders, the aggregate commitment of all Revolver 2
Lenders to make Revolving Credit Advances (including, without duplication, Swing
Line Lender’s Swing Line Commitment as a subset of its Revolver 2 Commitment)
and incur Letter of Credit Obligations, which aggregate commitment is Forty-Five
Million Dollars ($45,000,000) on the Closing Date, as to each of clauses (a) and
(b), as such Commitments may be reduced or adjusted from time to time in
accordance with this Agreement.
     “Revolver 2 Credit Advances” means Revolving Credit Advances made by
Revolver 2 Lenders.
     “Revolver 2 Lenders” means the Lenders with a Revolver 2 Commitment.
     “Revolver Priority Collateral” means all interests of each Credit Party in
the following, in each case whether now owned or existing or hereafter acquired
or arising and wherever located: (a) all cash and all cash equivalents (other
than proceeds of Term Loan Priority Collateral), (b) Intercompany Notes, and the
intercompany loans and advances evidenced thereby, owed by any Credit Party to
any other Credit Party, (c) Accounts (other than Accounts arising in connection
with any sale or other Disposition of Term Loan Priority Collateral) and related
Records, (d) all Chattel Paper, (e) all Deposit Accounts and all checks and
other negotiable instruments, funds and other evidences of payment held therein
(other than identifiable proceeds of Term Priority Collateral), (f) all
Inventory, (g) all Eligible Real Property and Eligible Corporate Aircraft to the
extent, and only to the extent, included in the Borrowing Base, (h) solely to
the extent evidencing, governing, securing or otherwise related to the items
referred to in the preceding clauses (a) through (g), all Documents, General
Intangibles, Instruments, Investment Property, Letter of Credit Rights and
insurance, (i) all books and records, solely relating to the foregoing, and
(j) all Proceeds, including insurance Proceeds, of any and all of the foregoing
and all collateral, security and guarantees given by any Person solely with
respect to any of the foregoing, in each case, of each of any Credit Party.
     “Revolving Credit Advance” has the meaning ascribed to it in Section
2.1(a)(i).
     “Revolving Loan” means, at any time, the sum of (a) the aggregate amount of
Revolving Credit Advances outstanding to Borrowers plus (b) the aggregate Letter
of Credit Obligations incurred on behalf of Borrowers. Unless the context
otherwise requires, references to the outstanding principal balance of the
Revolving Loan shall include the outstanding balance of Letter of Credit
Obligations.
     “Revolving Note” has the meaning ascribed to it in Section 2.1(a)(ii).
     “Rights Offering” has the meaning ascribed to such term in the Equity
Commitment Agreement.
     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

50



--------------------------------------------------------------------------------



 



     “Sale-Leaseback Transaction” means any sale-leaseback, synthetic lease or
similar transaction.
     “Schedules” means the Schedules prepared by Borrowers and denominated as
Schedules (A-1) through (7.20) in the Index to this Agreement.
     “SDN List” has the meaning ascribed to it in Section 4.29.
     “SEC” means the United States Securities and Exchange Commission.
     “Second Amendment” means that certain Second Amendment to Revolving Loan
Credit Agreement, dated as of April 6, 2011, among the Borrowers, the other
Credit Parties signatory thereto, Agent, the Co-Collateral Agents and the
Lenders.
     “Second Amendment Effective Date” means April 6, 2011.
     “Secured Hedge Agreement” means any Swap Contract that, at the time such
Swap Contract was entered into, is entered into by and between any Credit Party
and any Hedge Bank.
     “Secured Hedging Obligations” means the obligations of any Credit Party
arising under any Secured Hedge Agreement.
     “Secured Hedging Obligations Reserve” means a Reserve in an amount equal to
the Termination Value of all Secured Hedge Agreements as notified by the
respective Hedge Bank or any Credit Party to Agent and the Co-Collateral Agents
and as may be updated from time to time. Each Hedge Bank shall be required to
notify the Co-Collateral Agents of any Secured Hedge Agreement within two
Business Days of the date which it is executed, and to provide the Co-Collateral
Agents monthly updates of the Termination Value of such Secured Hedge Agreements
on or before the fifth (5th) Business Day of each calendar month (or more
frequently as may be requested by the Co-Collateral Agents), in form and
substance reasonably satisfactory to the Co-Collateral Agents. For the avoidance
of doubt, any failure by any such Hedge Bank to comply with the foregoing notice
and update requirements shall not alter in any way the qualification of the
relevant Swap Contract as a Secured Hedge Agreement.
     “Secured Parties” has the meaning ascribed to such term in the Security
Agreement.
     “Securitization Subsidiary” means a Subsidiary of the Borrowers or another
Person formed for the purposes of engaging in a Permitted Receivables Financing
and to which a Foreign Subsidiary transfers Receivables and which engages in no
activities other than in connection with the financing of Receivables of Foreign
Subsidiaries, and any business or activities incidental or related to such
financing, and in the case of a Subsidiary which is designated by the board of
directors of Borrower Representative (as provided below) to be a Securitization
Subsidiary (a) no portion of the Indebtedness or any other Obligations
(contingent or otherwise) of which (1) is guarantied by the Borrowers or any of
their Restricted Subsidiaries (excluding guaranties of obligations (other than
the principal of, and interest on, Indebtedness) pursuant to Standard
Securitization Undertakings), (2) is recourse to or obligates the Borrowers or
any of their Restricted Subsidiaries (other than the Securitization Subsidiary)
in any other way other than pursuant to Standard Securitization Undertakings or
(3) subjects any property or asset

51



--------------------------------------------------------------------------------



 



of the Borrowers or any of their Restricted Subsidiaries (other than Receivables
and Related Security as provided in the definition of “Permitted Receivables
Financing”), directly or indirectly, contingently or otherwise, to the
satisfaction thereof other than pursuant to Standard Securitization
Undertakings, (b) with which neither the Borrowers nor any of their Restricted
Subsidiaries has any material contract, agreement, arrangement or understanding
(other than on terms which the Borrowers reasonably believe to be no less
favorable to the Borrowers and their Restricted Subsidiaries than those that
might be obtained at the time from Persons who are not Affiliates of the
Borrower) other than fees payable in the ordinary course of business in
connection with servicing Receivables, and (c) with which neither the Borrowers
nor any of their Restricted Subsidiaries has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results. Any such designation by the board of
directors of Borrowers Representative will be evidenced to Agent by filing with
Agent a certified copy of a resolution of the board of directors of Borrower
Representative giving effect to such designation, together with a certificate of
a Financial Officer of Borrower Representative certifying that such designation
complied with the foregoing conditions.
     “Security Agreement” means that certain Security Agreement, dated as of the
Closing Date, made by the Credit Parties in favor of Agent, on behalf of itself
and Lenders, as amended, restated, supplemented or otherwise modified from time
to time.
     “Senior Note Documents” means the Senior Notes Indenture and all other
agreements, instruments, documents and certificates executed and delivered in
connection with the Senior Notes and including all pledges, powers of attorney,
consents, assignments, contracts, notices and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Credit Party, and
delivered in connection with the Senior Notes, the Senior Notes Indenture or the
transactions contemplated thereby. Any reference in this Agreement or any other
Loan Document to a Senior Note Document shall include all appendices, exhibits
or schedules thereto, as the same may be amended, restated, extended,
refinanced, replaced, supplemented or otherwise modified from time to time in
accordance with the terms of this Agreement.
     “Senior Notes Indenture” means that certain Indenture, dated as of April 6,
among Visteon, the Guarantors (as defined therein) and The Bank of New York
Mellon Trust Company, N.A., as trustee, relating to the Senior Notes.
     “Senior Notes” means those certain 6.75% Senior Notes due April 15, 2019
issued under the Senior Notes Indenture.
     “Settlement Date” has the meaning ascribed to it in Section 10.8(a)(ii).
     “Software” means all “software” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, other than software embedded in
any category of Goods, including all computer programs and all supporting
information related thereto.
     “Solvent” means, with respect to any Person organized under the laws of the
United States or any state thereof, on a particular date, that on such date
(a) the fair value of the property (on a going concern basis) of such Person is
greater than the total amount of

52



--------------------------------------------------------------------------------



 



“liabilities”, including “contingent liabilities”, of such Person, (b) the
“present fair salable value” of the assets (on a going concern basis) of such
Person is not less than the amount that will be required to pay the probable
liability of such Person on its debts as they become absolute and matured in the
normal course of business, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in the normal course of business, and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute unreasonably small capital. The meaning of each of the quoted terms
in the foregoing sentence is determined in accordance with applicable federal
and state laws governing the insolvency of debtors. The amount of contingent
liabilities (such as litigation, guaranties and pension plan liabilities) at any
time shall be computed as the amount that, in light of all the facts and
circumstances existing at the time, represents the amount that can be reasonably
expected to become an actual or matured liability.
     “Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1.00%) chance of a flood equal to or
exceeding the base flood elevation (a 100-year flood) in any given year.
     “Specified Transaction” means any (a) Disposition of all or substantially
all the assets of or all the Stock of any Restricted Subsidiary or of any
division or product line of any Borrower or any of its Restricted Subsidiaries,
(b) Permitted Acquisition, (c) designation of any Restricted Subsidiary as an
Unrestricted Subsidiary, or of any Unrestricted Subsidiary as a Restricted
Subsidiary, in each case in accordance with Section 6.16, or (d) the proposed
incurrence of Indebtedness or making of any Restricted Payment in respect of
which compliance with the covenants hereunder is by the terms of this Agreement
required to be calculated on a Pro Forma Basis.
     “SPV” means any special purpose funding vehicle identified as such in a
writing by any Lender to Agent.
     “Standard Factoring Undertakings” means representations, warranties,
covenants and indemnities entered into by a Foreign Subsidiary which are
reasonably customary in a factoring or other sales (in connection with
financings of) and financings of Receivables and Related Security, including,
without limitation, those relating to the servicing of assets of such factoring
or financing; provided that in no event shall Standard Factoring Undertakings
include any guaranty of indebtedness incurred in connection with the such
factoring, guaranties of obligations of participating Foreign Subsidiaries or
any other Group Member (other than in the case of Section 7.3(g), guaranties of
obligations or participating Foreign Subsidiaries in respect thereof by other
Foreign Subsidiaries).
     “Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and guaranties of performance entered into by a Foreign
Subsidiary which are customary in a Permitted Receivables Financing, including,
without limitation, those relating to the servicing of the assets of a
Securitization Subsidiary, it being understood that any Receivables Repurchase
Obligation shall be deemed to be a Standard Securitization Undertaking.
     “State of Registration” means the United States of America.

53



--------------------------------------------------------------------------------



 



     “Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).
     “Stockholder” means, with respect to any Person, each holder of Stock of
such Person.
     “Subsidiary” means, with respect to any Person, (a) any corporation of
which an aggregate of more than 50% of the outstanding Stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, Stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of more than 50% of such Stock whether by proxy, agreement,
operation of law or otherwise, and (b) any partnership or limited liability
company in which such Person and/or one or more Subsidiaries of such Person
shall have an interest (whether in the form of voting or participation in
profits or capital contribution) of more than 50% or of which any such Person is
a general partner or may exercise the powers of a general partner. Unless the
context otherwise requires, each reference to a Subsidiary shall be a reference
to a Subsidiary of a Borrower.
     “Subsidiary Guarantors” means all Subsidiaries of Borrowers other than
Excluded Subsidiaries and Subsidiaries which are Borrowers. As of the Closing
Date, the Subsidiary Guarantors are listed on Schedule (A-1).
     “Subsidiary Guaranty” means that certain Subsidiary Guaranty, substantially
in the form as agreed to by Agent, dated as of the Closing Date, executed by the
Subsidiary Guarantors in favor of Agent and Lenders, as amended from time to
time.
     “Supermajority Lenders” means Lenders having (a) 66.667% or more of the
Commitments of all Lenders, or (b) if the Commitments have been terminated,
66.667% or more of the aggregate outstanding amount of the Revolving Credit
Advances.
     “Supermajority Revolver 1 Lenders” means Revolver 1 Lenders having
(a) 66.667% or more of the Revolver 1 Commitments of all Lenders, or (b) if the
Commitments have been terminated, 66.667% or more of the aggregate outstanding
amount of the Revolver 1 Credit Advances.
     “Supporting Obligations” means all “supporting obligations” as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.
     “Swap Contract” means (a) any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, cross-currency hedges,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing

54



--------------------------------------------------------------------------------



 



risk or value or any similar transaction or any combination of these
transactions; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of Borrowers or any of their respective
Subsidiaries shall be a “Swap Agreement” and (b) any agreement with respect to
any transactions (together with any related confirmations) which are subject to
the terms and conditions of, or are governed by, any master agreement published
by the International Swaps and Derivatives Association, Inc., any International
Foreign Exchange Master Agreement or any other similar master agreement.
     “Swing Line Advance” has the meaning ascribed to it in Section 2.1(b)(i).
     “Swing Line Availability” has the meaning ascribed to it in
Section 2.1(b)(i).
     “Swing Line Commitment” means, as to Swing Line Lender, the commitment of
Swing Line Lender to make Swing Line Advances as set forth on Annex C, which
commitment constitutes a subfacility of the Commitment of Swing Line Lender.
     “Swing Line Lender” means Bank of America, N.A.
     “Swing Line Loan” means, as the context may require, at any time, the
aggregate amount of Swing Line Advances outstanding to any Borrower or to all
Borrowers.
     “Swing Line Note” has the meaning ascribed to it in Section 2.1(b)(ii).
     “Taxes” means present and future taxes (including, but not limited to,
income, corporate, capital, excise, property, ad valorem, sales, use, payroll,
value added and franchise taxes, deductions, withholdings and custom duties),
charges, fees, imposts, levies, deductions or withholdings and all liabilities
with respect thereto, imposed by any Governmental Authority excluding, in the
case of Section 2.13 only, (a) taxes imposed on or measured by the net income or
capital of Agent or a Lender by the jurisdictions under the laws of which Agent
and Lenders are organized or conduct business or any political subdivision
thereof, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which a Lender is located
and (c) in the case of a Lender (other than an assignee pursuant to a request by
Borrowers under Section 2.14(d)), any withholding tax that is imposed on amounts
payable to such Lender and is the result of any law in effect (including FATCA)
on (and, in the case of FATCA, including any regulations or official
interpretations thereof issued after) the date such Lender becomes a party to
this Agreement (or designates a new lending office, unless such designation is
at the request of Borrowers) or is attributable to such Lender’s failure to
comply with Section 2.13(d), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from Borrowers with
respect to such withholding tax pursuant to Section 2.13(a).
     “Technical Records” means all records, logs, manuals, technical data, tags
and other materials and documents supplied to or created by the Borrower or
required (a) by the Aviation Authority, the FAA or EASA, and/or (b) the Aircraft
Mortgage and Security Agreement and/or (c) in accordance with the customary
prudent operating practices of major scheduled airlines, together with all
replacements, additions, revisions and renewals from time to time made to them

55



--------------------------------------------------------------------------------



 



in accordance with the provisions of the Aircraft Mortgage and Security
Agreement, to be maintained by the Borrowers relating to the Aircraft, its
condition, maintenance, repair and modification.
     “Term Loan Priority Collateral” means all interests of each Credit Party in
the following, in each case whether now owned or existing or hereafter acquired
or arising and wherever located: (a) all Investment Property (including equity
interests in any Subsidiaries of the Borrowers), (b) all Documents, (c) all
General Intangibles, including, without limitation, contracts, (d) all
Intellectual Property, (e) all Equipment, (f) all real property (including both
fee and leasehold interests), any title insurance with respect to such real
property and the proceeds thereof and fixtures, in each case not constituting
Revolver Priority Collateral, (g) all Instruments, (h) all insurance, (i) all
Letter of Credit Rights, (j) all Commercial Tort Claims, (k) all other personal
property (whether tangible or intangible) not constituting Revolver Priority
Collateral, (l) Intercompany Notes, and the intercompany loans and advances
evidenced thereby, owed by any Foreign Subsidiary to any Credit Party, (m) all
books and records related to the foregoing, (n) to the extent relating to any of
the foregoing, all Supporting Obligations, and (o) all Proceeds, including
insurance proceeds, of any and all of the foregoing and all collateral security
and guaranties given by any Person solely with respect to any of the foregoing;
provided that the foregoing shall not include any property or assets included in
clauses (g), (h) or (j) of the definition of Revolver Priority Collateral.
     “Termination Date” means the date on which (a) the Loans have been
indefeasibly repaid in full in cash, (b) all other Obligations under this
Agreement and the other Loan Documents have been completely discharged or paid
(other than contingent indemnification obligations for which no claim has been
asserted), (c) all Letter of Credit Obligations have been cash collateralized,
canceled or backed by standby letters of credit in accordance with Section 2.2,
and (d) none of Borrowers shall have any further right to borrow any monies
under this Agreement.
     “Termination Value” means, on any date in respect of any Swap Contract or
other swap or hedging agreement or obligation, after taking into account the
effect of any legally enforceable netting agreement relating to such Swap
Contract, other swap or hedging agreement, (a) if such Swap Contract or other
swap or hedging agreement has been terminated as of such date, an amount equal
to the termination value determined in accordance with such Swap Contract or
other swap or hedging agreement and (b) if such Swap Contract or other swap or
hedging agreement has not been terminated as of such date, an amount equal to
the mark-to-market value for such Swap Contract or other swap or hedging
agreement, which mark-to-market value shall be determined by Co-Collateral
Agents by reference to one or more mid-market value or other readily available
quotations provided by any recognized dealer (including any Lender or any
Affiliate of any Lender) of such Swap Contract or other swap or hedging
agreement.
     “Title Insurance” has the meaning assigned to such term in
Section 3.1(xi)(b) of the Existing Credit Agreement.
     “Title IV Plan” means a Pension Plan (other than a Multiemployer Plan) that
is covered by Title IV of ERISA or Section 412 of the IRC, and that any Credit
Party or ERISA Affiliate maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any of them.

56



--------------------------------------------------------------------------------



 



     “Total Net Leverage Ratio” means, with respect to Borrowers and their
Restricted Subsidiaries, on a consolidated basis, the ratio of (a) (i) all
Indebtedness included on the balance sheets of Borrowers and their Restricted
Subsidiaries (excluding Guarantied Obligations) less (ii) unrestricted cash and
Cash Equivalents of Borrowers and their Restricted Subsidiaries, to (b) EBITDA
of Borrowers and their Restricted Subsidiaries, on a consolidated basis, for the
most recent twelve months up to the date of determination; provided that for the
purpose of calculating the Total Net Leverage Ratio on any day prior to the
expiration of four full Fiscal Quarters since the Closing Date, EBITDA shall be
determined for the period commencing on the Closing Date and ending on the last
day of the most recently ended Fiscal Quarter, annualized on a simple arithmetic
basis.
     “Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.
     “Trademarks” means all of the following now owned or hereafter existing or
adopted or acquired by any Credit Party: (a) all trademarks, trade names, domain
names, corporate names, business names, trade dresses, service marks, logos,
other source or business identifiers, all registrations and recordings thereof;
and all applications in connection therewith, including registrations,
recordings and applications in the United States Patent and Trademark Office or
in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof; (b) all
extensions or renewals thereof; and (c) all goodwill associated with or
symbolized by any of the foregoing.
     “Unfunded Pension Liability” means, at any time, the aggregate amount, if
any, of the sum of (a) the amount by which the present value of all accrued
benefits under each Title IV Plan exceeds the fair market value of all assets of
such Title IV Plan allocable to such benefits in accordance with Title IV of
ERISA, all determined as of the most recent valuation date for each such Title
IV Plan using the actuarial assumptions for funding purposes in effect under
such Title IV Plan, (b) for a period of five (5) years following a transaction
which might reasonably be expected to be covered by Section 4069 of ERISA, the
liabilities (whether or not accrued) that could be avoided by any Credit Party
or any ERISA Affiliate as a result of such transaction, and (c) any similar
amount with respect to Foreign Plans.
     “Unrestricted Subsidiary” means any Subsidiary of Borrowers designated by a
Financial Officer of Borrower Representative as an Unrestricted Subsidiary
pursuant to Section 6.16.
     “Visteon” means Visteon Corporation, a Delaware corporation.
     “Wholly Owned Subsidiary” means as to any Person, any other Person all of
the Stock of which (other than directors’ qualifying shares or other de minimis
shares held by any Person, each as required by law) is owned by such Person
directly and/or through other Wholly Owned Subsidiaries.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part 1 of Subtitle E of Title IV of ERISA.

57



--------------------------------------------------------------------------------



 



     1.2 Rules of Construction. All other undefined terms contained in any of
the Loan Documents shall, unless the context indicates otherwise, have the
meanings provided for by the Code to the extent the same are used or defined
therein; in the event that any term is defined differently in different Articles
or Divisions of the Code, the definition in Article or Division 9 shall control.
Unless otherwise specified, references in this Agreement or any of the
Appendices to a Section, subsection or clause refer to such Section, subsection
or clause as contained in this Agreement. The words “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a
whole, including all Annexes, Exhibits and Schedules, as the same may from time
to time be amended, restated, modified or supplemented, and not to any
particular section, subsection or clause contained in this Agreement or any such
Annex, Exhibit or Schedule.
     1.3 Interpretive Matters. Wherever from the context it appears appropriate,
each term stated in either the singular or plural shall include the singular and
the plural, and pronouns stated in the masculine, feminine or neuter gender
shall include the masculine, feminine and neuter genders. The words “including”,
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; the word “or” is not exclusive; references to Persons include their
respective successors and assigns (to the extent and only to the extent
permitted by the Loan Documents) or, in the case of governmental Persons,
Persons succeeding to the relevant functions of such Persons; and all references
to statutes and related regulations shall include any amendments of the same and
any successor statutes and regulations. Whenever any provision in any Loan
Document refers to the knowledge (or an analogous phrase) of any Credit Party,
such words are intended to signify that such Credit Party has actual knowledge
or awareness of a particular fact or circumstance or that such Credit Party, if
it had exercised reasonable diligence, would have known or been aware of such
fact or circumstance.
     1.4 GAAP. Unless otherwise specifically provided herein, any accounting
term used in this Agreement shall have the meaning customarily given to such
term in accordance with GAAP, and all financial computations hereunder shall be
computed in accordance with GAAP consistently applied. That certain items or
computations are explicitly modified by the phrase “in accordance with GAAP”
shall in no way be construed to limit the foregoing. If any “Accounting Changes”
(as defined below) occur and such changes result in a change in the calculation
of the financial covenants, standards or terms used in this Agreement or any
other Loan Document, then Borrowers, Agent and Lenders agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating Borrowers’ and their Subsidiaries’ financial condition
shall be the same after such Accounting Changes as if such Accounting Changes
had not been made; provided, however, that the agreement of Requisite Lenders to
any required amendments of such provisions shall be sufficient to bind all
Lenders. “Accounting Changes” means (i) changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants (or successor thereto or any agency with similar
functions), (ii) changes in accounting principles concurred in by Borrowers’
certified accountants; (iii) purchase accounting adjustments under A.P.B. 16 or
17 and EITF 88-16, and the application of the accounting principles set forth in
FASB 109, including the establishment of reserves pursuant thereto and any
subsequent reversal (in whole or in part) of such reserves; and (iv) the
reversal of any reserves established as a result of purchase accounting
adjustments. All

58



--------------------------------------------------------------------------------



 



such adjustments resulting from expenditures made subsequent to the Closing Date
(including capitalization of costs and expenses or payment of pre-Closing Date
liabilities) shall be treated as expenses in the period the expenditures are
made and deducted as part of the calculation of EBITDA in such period. If Agent,
Borrowers and Requisite Lenders agree upon the required amendments, then after
appropriate amendments have been executed and the underlying Accounting Change
with respect thereto has been implemented, any reference to GAAP contained in
this Agreement or in any other Loan Document shall, only to the extent of such
Accounting Change, refer to GAAP, consistently applied after giving effect to
the implementation of such Accounting Change. If Agent, Borrowers and Requisite
Lenders cannot agree upon the required amendments within thirty (30) days
following the date of implementation of any Accounting Change, then all
Financial Statements delivered and all calculations of financial covenants and
other standards and terms in accordance with this Agreement and the other Loan
Documents shall be prepared, delivered and made without regard to the underlying
Accounting Change.
2. AMOUNT AND TERMS OF CREDIT
     2.1 Credit Facilities.
          (a) Revolving Credit Facility.
               (i) Subject to the terms and conditions hereof, each Lender
agrees to make available to Borrowers from time to time until the Commitment
Termination Date its Pro Rata Share of advances (each, a “Revolving Credit
Advance”). The Pro Rata Share of the Loans of (a) any Revolver 1 Lender shall
not at any time exceed its separate Revolver 1 Commitment or (b) any Revolver 2
Lender shall not at any time exceed its separate Revolver 2 Commitment, as the
case may be. The obligations of each Lender hereunder shall be several and not
joint. Until the Commitment Termination Date, Borrowers may borrow, repay and
reborrow under this Section 2.1(a); provided, that (x) the amount of any
Revolving Credit Advances to be made at any time shall not exceed Availability
at such time, (y) the amount of any Revolving Credit Advance allocable to the
Revolver 1 Commitment to be made at any time shall not exceed Revolver 1
Availability at such time, and (z) the amount of any Revolving Credit Advance
allocable to Revolver 2 Commitment to be made at any time shall not exceed
Revolver 2 Availability at such time. Each Revolving Credit Advance shall be
made on notice by Borrower Representative to one of the representatives of
Funding Agent identified in Schedule (2.1) at the address specified therein. Any
such notice must be given no later than (1) 11:00 a.m. (Chicago, Illinois time)
on the date of the proposed Revolving Credit Advance, in the case of a Base Rate
Loan, or (2) 11:00 a.m. (Chicago, Illinois time) on the date which is three
(3) Business Days’ prior to the proposed Revolving Credit Advance, in the case
of a LIBOR Loan or an Alternate Currency Loan. Each such notice (a “Notice of
Revolving Credit Advance”) may be given verbally by telephone but must be
immediately confirmed in writing (by telecopy, electronic mail or overnight
courier) substantially in the form of Exhibit 2.1(a)(i), and shall include the
information required in such Exhibit and such other information as may be
required by Funding Agent. If any Borrower desires to have the Revolving Credit
Advances bear interest by reference to a LIBOR Rate, Borrower Representative
must comply with Section 2.5(e).

59



--------------------------------------------------------------------------------



 



               (ii) Except as provided in Section 2.10, if requested by Lenders,
Borrowers, jointly and severally, shall execute and deliver (A) to each Revolver
1 Lender a note (each a “Revolver 1 Note” and, collectively, the “Revolver 1
Notes”) to evidence the Revolver 1 Commitments of that Revolver 1 Lender and
(B) to each Revolver 2 Lender a note (each a “Revolver 2 Note” and,
collectively, the “Revolver 2 Notes”) to evidence the Revolver 2 Commitments of
that Revolver 2 Lender. Each note shall be in the principal amount of the
Commitment of the applicable Lender, dated the Closing Date and substantially in
the form of Exhibit 2.1(a)(ii) (each a “Revolving Note” and, collectively, the
“Revolving Notes”). Each Revolving Note (or, if a Revolving Note is not
requested, this Agreement) shall represent the joint and several obligation of
Borrowers to pay the amount of the applicable Lender’s Commitment or, if less,
such Lender’s Pro Rata Share of the aggregate unpaid principal amount of all
Revolving Loans to such Borrower together with interest thereon as prescribed in
Section 2.5. The entire unpaid balance of the aggregate Loan and all other
non-contingent Obligations shall be immediately due and payable in full in
immediately available funds on the Commitment Termination Date (and the
Commitment, for purposes of this Agreement, shall thereafter be zero).
               (iii) All Revolving Credit Advances shall be denominated in
Dollars; provided, however, the Borrowers may elect, by notice from Borrower
Representative to Funding Agent in accordance with the procedures set forth in
this Section 2.1, to borrow Revolving Credit Advances in one or more Alternate
Currencies up to the Maximum Revolver 2 Amount at any time outstanding, which
Alternate Currency Loans shall be LIBOR Loans. Notwithstanding anything to the
contrary contained herein, any Alternate Currency Loans shall be provided solely
by the Revolver 2 Lenders, based on their Pro Rata Share of the requested
Alternate Currency Loans, in each case not to exceed (i) the lesser of
(a) Maximum Revolver 2 Amount or (b) the Revolver 2 Borrowing Base or (ii) with
respect to any Revolver 2 Lender, its separate Revolver 2 Commitment.
          (b) Swing Line Facility.
               (i) Funding Agent shall notify Swing Line Lender upon Funding
Agent’s receipt of any Notice of Revolving Credit Advance which requests Base
Rate Loans. Subject to the terms and conditions hereof, Swing Line Lender may,
in its discretion, make available from time to time until the Commitment
Termination Date advances (each, a “Swing Line Advance”) in accordance with any
such notice. The provisions of this Section 2.1(b) shall not relieve Lenders of
their obligations to make Revolving Credit Advances under Section 2.1(a);
provided, that if Swing Line Lender makes a Swing Line Advance pursuant to any
such notice, such Swing Line Advance shall be in lieu of any Revolving Credit
Advance that otherwise may be made by Lenders pursuant to such notice. The
aggregate amount of Swing Line Advances outstanding shall not exceed at any time
the lesser of (A) the Swing Line Commitment and (B) the lesser of the Maximum
Amount and the Borrowing Base, in each case, less the outstanding balance of the
Revolving Loans at such time (“Swing Line Availability”). Until the Commitment
Termination Date, Borrowers may from time to time borrow, repay and reborrow
under this Section 2.1(b). Each Swing Line Advance shall be made pursuant to a
Notice of Revolving Credit Advance delivered to Funding Agent by Borrower
Representative in accordance with Section 2.1(a)(i). Any such notice must be
given no later than 2:00 p.m. (New York time) on the Business Day of the
proposed Swing Line Advance. Unless Swing Line

60



--------------------------------------------------------------------------------



 



Lender has received at least one Business Day’s prior written notice from
Requisite Lenders instructing it not to make any Swing Line Advance, Swing Line
Lender shall, notwithstanding the failure of any condition precedent set forth
in Section 3.2, be entitled to fund any requested Swing Line Advance, and to
have each Lender make Revolving Credit Advances in accordance with
Section 2.1(b)(iii) or purchase participating interests in accordance with
Section 2.1(b)(vi). Notwithstanding any other provision of this Agreement or the
other Loan Documents, the Swing Line Loan shall constitute a Base Rate Loan and
shall only be denominated in Dollars. Borrowers shall repay the Swing Line Loan
upon written demand therefor by Funding Agent.
               (ii) Upon request by Swing Line Lender, Borrowers shall execute
and deliver to each Swing Line Lender a promissory note to evidence the Swing
Line Commitment. Such note shall be in the principal amount of the Swing Line
Commitment of Swing Line Lender, dated the Closing Date and substantially in the
form of Exhibit 2.1(b)(ii) (each a “Swing Line Note” and, collectively, the
“Swing Line Notes”). Each Swing Line Note (or, if Swing Line Notes are not
requested, this Agreement) shall represent the obligation of each Borrower to
pay the amount of the Swing Line Commitment or, if less, the aggregate unpaid
principal amount of all Swing Line Advances made to such Borrower together with
interest thereon as prescribed in Section 2.5. The entire unpaid balance of the
Swing Line Loan and all other noncontingent Obligations shall be immediately due
and payable in full in immediately available funds on the Commitment Termination
Date, if not sooner paid in full.
               (iii) If no Lender is a Non-Funding Lender, then the Swing Line
Lender, at any time and from time to time in its sole and absolute discretion,
but not less frequently than weekly, shall on behalf of Borrowers (and each
Borrower hereby irrevocably authorizes the Swing Line Lender to so act on its
behalf) request each Lender (including the Swing Line Lender) to make a
Revolving Credit Advance for the account of Borrowers (which shall be a Base
Rate Loan) in an amount equal to that Lender’s Pro Rata Share of the principal
amount of Borrowers’ Swing Line Loan (the “Refunded Swing Line Loan”)
outstanding on the date such notice is given. If any Lender is a Non-Funding
Lender and the conditions precedent set forth in Section 3.2 are satisfied at
such time, that Non-Funding Lender’s reimbursement obligations with respect to
the Swing Line Loans shall be reallocated to and assumed by the other Lenders in
accordance with their Pro Rata Share of the Revolving Loans (calculated as if
the Non-Funding Lender’s Pro Rata Share was reduced to zero and each other
Lender’s Pro Rata Share had been increased proportionately). If any Lender is a
Non-Funding Lender, upon receipt of the demand described above, each Lender that
is not a Non-Funding Lender will be obligated to pay to Funding Agent for the
account of the Swing Line Lender its Pro Rata Share of the outstanding Swing
Line Loans (increased as described above); provided that no Revolver 1 Lender
shall be required to fund any amount in excess of its Revolver 1 Commitment and
no Revolver 2 Lender shall be required to fund any amount in excess of its
Revolver 2 Commitment. Unless any of the events described in Sections 9.1(k) or
(l) has occurred (in which event the procedures of Section 2.1(b)(iv) shall
apply) and regardless of whether the conditions precedent set forth in this
Agreement to the making of a Revolving Credit Advance are then satisfied, each
Lender shall disburse directly to Funding Agent, its Pro Rata Share of a
Revolving Credit Advance on behalf of the Swing Line Lender prior to 3:00 p.m.
(New York time) in immediately available funds on the Business Day next
succeeding the date that notice is given. The proceeds of those Revolving Credit
Advances shall be immediately paid to the Swing Line Lender and applied to repay
the Refunded Swing Line Loan of Borrowers.

61



--------------------------------------------------------------------------------



 



               (iv) If, prior to refunding a Swing Line Loan with a Revolving
Credit Advance pursuant to Section 2.1(b)(iii), one of the events described in
Sections 9.1(k) or 9.1(l) has occurred, then, subject to the provisions of
Section 2.1(b)(v) below, each Lender shall, on the date such Revolving Credit
Advance was to have been made, purchase, or be deemed to have purchased, from
the Swing Line Lender an undivided participation interest in the Swing Line Loan
in an amount equal to its Pro Rata Share of such Swing Line Loan. Upon request,
each Lender shall promptly transfer to the Swing Line Lender, in immediately
available funds, the amount of its participation interest.
               (v) Each Lender’s obligation to make Revolving Credit Advances in
accordance with Section 2.1(b)(iii) and to purchase participation interests in
accordance with Section 2.1(b)(iv) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Lender may have against Swing Line
Lender, any Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of any Default or Event of Default; (C) any inability
of any Borrower to satisfy the conditions precedent to borrowing set forth in
this Agreement at any time; or (D) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. If any Lender does
not make available to Funding Agent or Swing Line Lender, as applicable, the
amount required pursuant to Section 2.1(b)(iii) or 2.1(b)(iv), as the case may
be, Swing Line Lender shall be entitled to recover such amount on demand from
such Lender, together with interest thereon for each day from the date of
non-payment until such amount is paid in full at the Federal Funds Rate for the
first two Business Days and at the Base Rate thereafter.
          (c) Reliance on Notices; Appointment of Borrower Representative.
Funding Agent shall be entitled to rely upon, and shall be fully protected in
relying upon, any Notice of Revolving Credit Advance, Notice of
Conversion/Continuation or similar notice reasonably believed by Funding Agent
to be genuine. Funding Agent may assume that each Person executing and
delivering any notice in accordance herewith was duly authorized, unless the
responsible individual acting thereon for Funding Agent has actual knowledge to
the contrary. Each Borrower hereby designates Visteon or any of its authorized
representatives as its representative and agent on its behalf for the purposes
of issuing Notices of Revolving Credit Advances and Notices of
Conversion/Continuation, giving instructions with respect to the disbursement of
the proceeds of the Loans, selecting interest rate options, requesting Letters
of Credit, giving and receiving all other notices and consents hereunder or
under any of the other Loan Documents and taking all other actions (including in
respect of providing notices in respect of compliance with covenants) on behalf
of any Borrower or Borrowers under the Loan Documents. Borrower Representative
hereby accepts such appointment. Funding Agent and each Lender may regard any
notice or other communication pursuant to any Loan Document from Borrower
Representative as a notice or communication from all Borrowers, and may give any
notice or communication required or permitted to be given to any Borrower or
Borrowers hereunder to Borrower Representative on behalf of such Borrower or
Borrowers. Each Borrower agrees that each notice, election, representation and
warranty, covenant, agreement and undertaking made on its behalf by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.

62



--------------------------------------------------------------------------------



 



     2.2 Letters of Credit.
          (a) Issuance. Subject to the terms and conditions of this Agreement,
Funding Agent and Lenders agree to incur, from time to time prior to the
Commitment Termination Date, upon the request of Borrower Representative on
behalf of Borrowers’ and for Borrowers’ account, Letter of Credit Obligations
with respect to Letters of Credit to be issued by an L/C Issuer for Borrowers’
account. Each Lender shall, subject to the terms and conditions hereinafter set
forth, purchase (or be deemed to have purchased) risk participations in all such
Letters of Credit issued with the written consent of Funding Agent, as more
fully described in Section 2.2(b)(ii). The aggregate amount of all such Letter
of Credit Obligations shall not at any time exceed the least of (i) $75,000,000
(the “L/C Sublimit”), (ii) the Maximum Amount less the aggregate outstanding
principal balance of the Revolving Credit Advances and the Swing Line Loan, and
(iii) the Availability. No such Letter of Credit shall have an expiry date that
is more than one year following the date of issuance thereof, but may contain
provisions for automatic renewal thereof for periods not in excess of one
(1) year, unless otherwise reasonably determined by Funding Agent and L/C
Issuer, in their respective sole discretion, and neither Funding Agent nor
Lenders shall be under any obligation to incur Letter of Credit Obligations in
respect of, or purchase risk participations in, any Letter of Credit having an
expiry date that is later than the 5th day prior to the date set forth in clause
(a) of the definition of Commitment Termination Date; provided, further that a
Letter of Credit may, upon the request of the applicable Borrower, be renewed
for a period beyond the date that is five Business Days prior to the maturity
date thereof if such Letter of Credit has become subject to cash
collateralization (at 105% of the face value of such Letter of Credit) or other
arrangements, in each case reasonably satisfactory to Funding Agent and the L/C
Issuer, and the L/C Issuer has released the Lenders in writing from their
participation obligations with respect to such Letter of Credit. Notwithstanding
anything to the contrary contained herein, any L/C Issuer may only issue Letters
of Credit to the extent permitted by applicable law. If (i) any Lender is a
Non-Funding Lender or Agent determines that any of the Lenders is an Impacted
Lender and (ii) the reallocation of that Non-Funding Lender’s or Impacted
Lender’s Letter of Credit Obligations to the other Lenders would reasonably be
expected to cause the Letter of Credit Obligations and Loans of any Lender to
exceed its Commitment (an “Affected L/C Issuer”), taking into account the amount
of outstanding Revolving Loans, then no Affected L/C Issuer shall issue or renew
any Letters of Credit unless the Non-Funding or Impacted Lender has been
replaced, the Letter of Credit Obligations have been cash collateralized, or the
Commitment of the other Lenders has been increased in accordance with
Section 12.2(c) by an amount sufficient to satisfy Agent that all additional
Letter of Credit Obligations will be covered by all Lenders who are not
Non-Funding Lenders or Impacted Lenders. Each Letter of Credit will be
denominated in Dollars or an Alternate Currency, at the request of Borrowers.
          (b) Advances Automatic; Participations.
               (i) If no Lender is a Non-Funding Lender, in the event that Agent
or any Lender shall make any payment on or pursuant to any Letter of Credit
Obligation, such payment shall then be deemed automatically to constitute a
Revolving Credit Advance under Section 2.1(a) regardless of whether a Default or
Event of Default has occurred and is continuing and notwithstanding any
Borrowers’ failure to satisfy the conditions precedent set forth in Section 3.2,
and, if no Lender is a Non-Funding Lender, (or if the only Non-Funding Lender is

63



--------------------------------------------------------------------------------



 



the L/C Issuer that issued such Letter of Credit), each Lender shall be
obligated to pay its Pro Rata Share thereof in accordance with this Agreement.
If any Lender is a Non-Funding Lender and the conditions precedent set forth in
Section 3.2 are satisfied at such time, that Non-Funding Lender’s Letter of
Credit Obligations shall be reallocated to and assumed by the other Lenders pro
rata in accordance with their Pro Rata Share of the Revolving Loan (calculated
as if the Non-Funding Lender’s Pro Rata Share was reduced to zero and each other
Lender’s Pro Rata Share had been increased proportionately). If any Lender is a
Non-Funding Lender, each Lender that is not a Non-Funding Lender shall pay to
Funding Agent for the account of such L/C Issuer its Pro Rata Share (increased
as described above) of the Letter of Credit Obligations that from time to time
remain outstanding; provided that no Lender shall be required to fund any amount
in excess of its Revolver 1 Commitment or Revolver 2 Commitment, as the case may
be. The failure of any Lender to make available to Funding Agent for Funding
Agent’s own account its Pro Rata Share of any such Revolving Credit Advance or
payment by Funding Agent to the L/C Issuer shall not relieve any other Lender of
its obligation hereunder to make available to Funding Agent its Pro Rata Share
thereof.
               (ii) If it shall be illegal or unlawful for Borrowers to incur
Revolving Credit Advances as contemplated by Section 2.2(b)(i) above or if it
shall be illegal or unlawful for any Lender to be deemed to have assumed a
ratable share of the reimbursement obligations owed to the L/C Issuer, then
(A) immediately and without further action whatsoever, each Lender shall be
deemed to have irrevocably and unconditionally purchased from Agent (or such L/C
Issuer, as the case may be) an undivided interest and participation equal to
such Lender’s Pro Rata Share (based on its Commitment) of the Letter of Credit
Obligations in respect of all Letters of Credit then outstanding and
(B) thereafter, immediately upon issuance of any Letter of Credit, each Lender
shall be deemed to have irrevocably and unconditionally purchased from Agent (or
such L/C Issuer, as the case may be) an undivided interest and participation in
such Lender’s Pro Rata Share (based on its Commitment) of the Letter of Credit
Obligations with respect to such Letter of Credit on the date of such issuance.
Each Lender shall fund its participation in all payments or disbursements made
under the Letters of Credit in the same manner as provided in this Agreement
with respect to Revolving Credit Advances
               (iii) In determining whether to pay under any Letter of Credit,
no L/C Issuer shall have any obligation relative to the other Lenders other than
to confirm that any documents required to be delivered under such Letter of
Credit appear to have been delivered and that they appear to substantially
comply on their face with the requirements of such Letter of Credit. Any action
taken or omitted to be taken by an L/C Issuer under or in connection with any
Letter of Credit issued by it shall not create for such L/C Lender any resulting
liability to the Borrowers, any other Credit Party, any Lender or any other
Person unless such action is taken or omitted to be taken with bad faith, gross
negligence, or willful misconduct on the part of such L/C Issuer (as determined
by a court of competent jurisdiction in a final and non-appealable decision).
          (c) Cash Collateral.
               (i) If Borrowers are required to provide cash collateral for any
Letter of Credit Obligations pursuant to this Agreement prior to the Commitment
Termination Date, Borrowers will pay to Agent for the ratable benefit of itself
and Lenders cash or Cash

64



--------------------------------------------------------------------------------



 



Equivalents (“Cash Collateral”) in an amount equal to 105% of the maximum amount
then available to be drawn under each applicable Letter of Credit outstanding.
Such funds or Cash Equivalents shall be held by Agent in a cash collateral
account (the “Cash Collateral Account”) maintained at a bank or financial
institution acceptable to Agent, and Agent shall use its commercially reasonable
efforts to make such Cash Collateral Account an interest bearing account. The
Cash Collateral Account shall be in the name of Borrowers and shall be pledged
to, and subject to the control of, Agent, for the benefit of Agent, the other
Secured Parties and L/C Issuer, in a manner satisfactory to Agent. Each Borrower
hereby pledges and grants to Agent, on behalf of itself and Lenders, a security
interest in all such funds and Cash Equivalents held in the Cash Collateral
Account from time to time and all proceeds thereof, as security for the payment
of all amounts due in respect of the Letter of Credit Obligations and other
Obligations, whether or not then due. This Agreement shall constitute a security
agreement under applicable law.
               (ii) If any Letter of Credit Obligations, whether or not then due
and payable, shall for any reason be outstanding on the Commitment Termination
Date, Credit Parties shall either (A) provide cash collateral therefor in the
manner described above, or (B) cause all such Letters of Credit to be canceled
and returned, or (C) deliver a stand-by letter (or letters) of credit in
guaranty of such Letter of Credit Obligations, which stand-by letter (or
letters) of credit shall be of like tenor and duration (plus thirty
(30) additional days) as, and in an amount equal to 105% of, the aggregate
maximum amount then available to be drawn under, the Letters of Credit to which
such outstanding Letter of Credit Obligations relate and shall be issued by a
banking institution, and shall be subject to such terms and conditions, as are
be reasonably satisfactory to Agent in its sole discretion.
               (iii) From time to time after funds are deposited in the Cash
Collateral Account by any Borrower, whether before or after the Commitment
Termination Date, Agent may apply such funds or Cash Equivalents then held in
the Cash Collateral Account to the payment of any amounts, and in such order as
Agent may elect, as shall be or shall become due and payable by Borrowers to
Agent and Lenders with respect to such Letter of Credit Obligations and, upon
the satisfaction in full of all Letter of Credit Obligations and after the
Commitment Termination Date, to any other Obligations of any Borrower then due
and payable.
               (iv) No Borrower nor any Person claiming on behalf of or through
any Borrower shall have any right to withdraw any of the funds or Cash
Equivalents held in the Cash Collateral Account, except that upon the
termination of all Letter of Credit Obligations and the payment of all amounts
payable by Credit Parties to Agent and Lenders in respect thereof, any funds
remaining in the Cash Collateral Account shall be applied to other Obligations
then due and owing and upon payment in full of such Obligations, any remaining
amount shall be paid to Borrowers or as otherwise required by law. Interest, if
any, earned on deposits in the Cash Collateral Account shall be held as
additional collateral.
          (d) Fees and Expenses. Borrowers agree to pay to Agent for the benefit
of Lenders, as compensation to such Lenders for Letter of Credit Obligations
incurred hereunder, (i) all reasonable documented out-of-pocket costs and
expenses incurred by Agent or any Lender on account of such Letter of Credit
Obligations, and (ii) for each Fiscal Quarter during which any Letter of Credit
Obligation shall remain outstanding, a fee (the “Letter of Credit

65



--------------------------------------------------------------------------------



 



Fee”) in an amount equal to the sum of (A) Applicable Revolver 1 LIBOR Margin
then in effect multiplied by the maximum amount available from time to time to
be drawn allocable to the Revolver 1 Commitment under the applicable Letter of
Credit and (B) Applicable Revolver 2 LIBOR Margin then in effect multiplied by
the maximum amount available from time to time to be drawn allocable to the
Revolver 2 Commitment under the applicable Letter of Credit. Such fee shall be
paid to Agent for the benefit of the Lenders in arrears, on the first Business
Day of each Fiscal Quarter and on the Commitment Termination Date. In addition,
Borrowers shall pay to the L/C Issuer, (i) upon the issuance of any Letter of
Credit, solely for the L/C Issuer’s own account, a fronting fee equal to 0.25%
multiplied by the maximum amount of such Letter of Credit, and (ii) on demand,
such reasonable fees, reasonable documented out-of-pocket charges and expenses
of the L/C Issuer in respect of the issuance, negotiation, acceptance,
amendment, transfer and payment of such Letter of Credit or otherwise payable
pursuant to the application and related documentation under which such Letter of
Credit is issued.
          (e) Request for Incurrence of Letter of Credit Obligations. Borrower
Representative shall give Agent and the L/C Issuer least three (3) Business
Days’ prior written notice requesting the incurrence of any Letter of Credit
Obligation. Each such request for a Letter of Credit, and any Letter of Credit
issued pursuant thereto, shall be on the LC Issuer’s standard form documents.
Notwithstanding anything contained herein to the contrary, Letter of Credit
applications by Borrower Representative and approvals by Agent and the L/C
Issuer may be made and transmitted pursuant to electronic codes and security
measures mutually agreed upon and established by and among Borrower
Representative, Agent and L/C Issuer.
          (f) Obligation Absolute. The joint and several obligations of
Borrowers to reimburse Agent and Lenders for payments made with respect to any
Letter of Credit Obligation shall be absolute, unconditional and irrevocable,
without necessity of presentment, demand, protest or other formalities, and the
obligations of each Lender to make payments to Agent with respect to Letters of
Credit shall be unconditional and irrevocable. Such obligations of Borrowers and
Lenders shall be paid strictly in accordance with the terms hereof under all
circumstances including the following:
               (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement or the other Loan Documents or any other agreement;
               (ii) the existence of any claim, setoff, defense or other right
that any Borrower or any of their respective Affiliates or any Lender may at any
time have against a beneficiary or any transferee of any Letter of Credit (or
any Persons or entities for whom any such transferee may be acting), Agent, any
Lender, or any other Person, whether in connection with this Agreement, the
Letter of Credit, the transactions contemplated herein or therein or any
unrelated transaction (including any underlying transaction between any Borrower
or any of their respective Affiliates and the beneficiary for which the Letter
of Credit was procured);
               (iii) any draft, demand, certificate or any other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;

66



--------------------------------------------------------------------------------



 



               (iv) payment by Agent (except as otherwise expressly provided in
Section 2.2(g)(ii)(C) below) or the L/C Issuer under any Letter of Credit
against presentation of a demand, draft or certificate or other document that
does not comply with the terms of such Letter of Credit;
               (v) any other circumstance or event whatsoever, that is similar
to any of the foregoing; or
               (vi) the fact that a Default or an Event of Default has occurred
and is continuing.
          (g) Indemnification; Nature of Lenders’ Duties.
               (i) In addition to amounts payable as elsewhere provided in this
Agreement, Borrowers jointly and severally hereby agree to pay and to protect,
indemnify, and save harmless Agent and each Lender from and against any and all
claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable documented attorneys’ fees of one counsel) that Agent or
any Lender may incur or be subject to as a consequence, direct or indirect, of
(A) the issuance of any Letter of Credit, or (B) the failure of Agent or any
Lender seeking indemnification or of the L/C Issuer to honor a demand for
payment under any Letter of Credit as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto government or
Governmental Authority, in each case other than to the extent as a result of the
gross negligence, bad faith or willful misconduct of Agent or such Lender (as
finally determined by a court of competent jurisdiction).
               (ii) As between Agent and any Lender and Borrowers, Borrowers
assume all risks of the acts and omissions of, or misuse of any Letter of Credit
by beneficiaries, of any Letter of Credit. In furtherance and not in limitation
of the foregoing, to the fullest extent permitted by law, neither Agent nor any
Lender shall be responsible for: (A) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document issued by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (C) failure of
the beneficiary of any Letter of Credit to comply fully with conditions required
in order to demand payment under such Letter of Credit; provided, that in the
case of clauses (A), (B) or (C) of this Section 2.2(g)(ii), any payment by Agent
under any Letter of Credit, Agent shall be liable to the extent such payment was
made solely as a result of its gross negligence, bad faith or willful misconduct
(as finally determined by a court of competent jurisdiction) in determining that
the demand for payment under such Letter of Credit complies on its face with any
applicable requirements for a demand for payment under such Letter of Credit;
(D) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
may be in cipher; (E) errors in interpretation of technical terms; (F) any loss
or delay in the transmission or otherwise of any document required in order to
make a payment under any Letter of Credit or of the proceeds thereof; (G) the
credit of the proceeds of any drawing under any Letter of Credit; and (H) any
consequences arising from causes beyond the control of Agent

67



--------------------------------------------------------------------------------



 



or any Lender. None of the above shall affect, impair, or prevent the vesting of
any of Agent’s or any Lender’s rights or powers hereunder or under this
Agreement.
               (iii) Nothing contained herein shall be deemed to limit or to
expand any waivers, covenants or indemnities made by Borrowers in favor of the
L/C Issuer in any letter of credit application, reimbursement agreement or
similar document, instrument or agreement between or among Borrowers and the L/C
Issuer.
          (h) Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to
provide Funding Agent, in form and substance satisfactory to Funding Agent, each
of the following on the following dates: (i) (A) on or prior to any issuance of
any Letter of Credit by such L/C Issuer, (B) immediately after any drawing under
any such Letter of Credit or (C) immediately after payment (or failure to pay
when due) by Borrowers of any related Letter of Credit Obligation, notice
thereof, which shall contain a reasonably detailed description of such issuance,
drawing or payment, and Funding Agent shall provide copies of such notices to
each Lender reasonably promptly after receipt thereof; (ii) upon the request of
Funding Agent (or any Lender through Funding Agent), copies of any Letter of
Credit issued by such L/C Issuer and any related Letter of Credit reimbursement
agreement and such other documents and information as may be reasonably
requested by Funding Agent; and (iii) on the first Business Day of each calendar
week, a schedule of the Letters of Credit issued by such L/C Issuer, in form and
substance reasonably satisfactory to Funding Agent, setting forth the Letter of
Credit Obligations for such Letters of Credit outstanding on the last Business
Day of the previous calendar week.
          (i) Notwithstanding anything to the contrary contained herein, the
first $35,000,000 of outstanding Letters of Credit shall be allocated to
Revolver 1 Lenders based on their Pro Rata Share of the Revolver 1 Commitment.
All Letters of Credit in excess of $35,000,000 shall be allocated between the
Revolver 1 Lenders and the Revolver 2 Lenders based on their the Pro Rata Share
of all Commitments. All risk participation, fees and other allocations regarding
Letters of Credit under this Agreement shall be made in accordance with this
Section 2.2(h).
          (j) The L/C Issuer may be replaced with another Lender (or an
Affiliate of a Lender) at any time by written agreement among Borrower
Representative, Agent and the successor L/C Issuer. Agent shall notify the
Lenders of any such replacement of the L/C Issuer. At the time any such
replacement shall become effective, Borrowers shall pay all unpaid fees accrued
for the account of the replaced L/C Issuer. From and after the effective date of
any such replacement, (i) the successor L/C Issuer shall have all the rights and
obligations of the L/C Issuer under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “L/C
Issuer” shall be deemed to refer to such successor or to any previous L/C
Issuer, or to such successor L/C Issuer and all previous L/C Issuers, as the
context shall require. After the replacement of an L/C Issuer hereunder, the
replaced L/C Issuer shall remain a party hereto and shall continue to have all
the rights and obligations of an L/C Issuer under this Agreement with respect to
Letters of Credit issued by it prior to such replacement but shall not be
required to issue additional Letters of Credit.
     2.3 Prepayments.

68



--------------------------------------------------------------------------------



 



          (a) Voluntary Prepayments; Reductions in Commitments. Borrowers may at
any time on at least three (3) Business Days’ prior written notice by Borrower
Representative to Agent and Funding Agent permanently reduce (but not terminate)
the Commitment; provided that (i) any such prepayments or reductions shall be in
a minimum principal amount of $1,000,000 or a whole multiple thereof, (ii) the
Commitment shall not be reduced to an amount that is less than the amount of the
Revolving Loan then outstanding and (iii) after giving effect to such
reductions, Borrowers shall comply with Section 2.3(b)(i). In addition,
Borrowers may at any time on at least ten (10) days’ prior written notice by
Borrower Representative to Agent and Funding Agent terminate the Commitment;
provided that upon such termination, all Loans and other Obligations shall be
immediately due and payable in full and all Letter of Credit Obligations shall
be cash collateralized or otherwise satisfied in accordance with Section 2.2
hereto. Any voluntary prepayments applied to a particular Loan shall be applied
ratably to the portion thereof held by each Lender as determined by its Pro Rata
Share. Any voluntary prepayment and any reduction or termination of the
Commitment must be accompanied by the payment of any LIBOR funding breakage
costs in accordance with Section 2.11(b). Upon any such reduction or termination
of the Commitment, each Borrower’s right to request Revolving Credit Advances,
or request that Letter of Credit Obligations be incurred on its behalf or
request Swing Line Advances, shall simultaneously be permanently reduced or
terminated, as the case may be; provided that a permanent reduction of the
Commitment shall require a corresponding pro rata reduction in the L/C Sublimit.
Each notice of partial prepayment shall designate the Loans or other Obligations
to which such prepayment is to be applied.
          (b) Mandatory Prepayments.
               (i) If at any time the Loans exceed the lesser of (A) the Maximum
Amount and (B) the Borrowing Base, Borrowers shall immediately, but in no event
later than three Business Days, repay the aggregate outstanding Revolving Credit
Advances to the extent required to eliminate such excess; provided, however, if
such Overadvance is the result of increases in Reserves, changes in eligibility
criteria or other permitted changes to the Borrowing Base hereunder subsequent
to the Closing Date, such three Business Day period shall commence on the date
of notice of establishment or increase in Reserves, changes in eligibility
criteria or other permitted changes to the Borrowing Base hereunder by
Co-Collateral Agents or Agent, as the case may be. If any such excess remains
after repayment in full of the aggregate outstanding Revolving Credit Advances,
Borrowers shall provide cash collateral for the Letter of Credit Obligations in
the manner set forth in Section 2.2 to the extent required to eliminate such
excess. In addition, if at any time the principal amount of the Loans and Letter
of Credit Obligations of any individual Lender exceed (a) its separate Revolver
1 Commitment or (b) its separate Revolver 2 Commitment, as the case may be, then
Borrowers shall immediately, but in no event later than three (3) Business Days
after notice thereof, repay the aggregate outstanding Revolving Credit Advances
to the extent required to eliminate such excess.
               (ii) Until the Termination Date, subject to any Intercreditor
Agreement (if any) and the exceptions provided in this clause (ii) below and
Section 2.3(d), within three (3) Business Days of receipt by any Credit Party of
Net Cash Proceeds of any asset Disposition or any casualty or condemnation
event, Borrowers shall prepay the Loans (such prepayments to be applied in
accordance with and subject to any applicable Intercreditor Agreement, if any)
in an amount equal to all such Net Cash Proceeds. Any such prepayment shall be
applied in

69



--------------------------------------------------------------------------------



 



accordance with Section 2.3(c) and any applicable Intercreditor Agreement (if
any). The following shall not be subject to mandatory prepayment under this
clause (ii): (1) proceeds of asset Dispositions in an aggregate amount not to
exceed $3,000,000 per Fiscal Year, (2) proceeds of asset Dispositions pursuant
to Section 7.2(v) and Section 7.8 (other than Sections 7.8(f)-(h), (n), (s), (t)
and (u); provided that the exclusion with respect to Section 7.8(u) shall only
apply to Revolver Priority Collateral) and (3) proceeds that are reinvested
within three hundred sixty-five (365) days following receipt thereof so long as
no Event of Default has occurred and is continuing; provided, that if a binding
commitment to reinvest is entered into within such period, the reinvestment
period shall be extended an additional one hundred eighty (180) days from the
end of such 365 day period; provided, further, that Borrowers shall notify Agent
and Funding Agent of their intent to reinvest at the time such proceeds are
received (provided a failure to so notify Agent and Funding Agent shall not
affect Borrowers’ reinvestment rights hereunder) and when such reinvestment
occurs.
               (iii) Subject to any applicable Intercreditor Agreement (if any),
if any Credit Party issues any debt securities other than the Indebtedness
permitted by Section 7.3, no later than the Business Day following the date of
receipt of the Net Cash Proceeds thereof, such issuing Credit Party shall prepay
the Loans (and cash collateralize Letter of Credit Obligations) in an amount
equal to one hundred percent (100%) of such Net Cash Proceeds. Any such
prepayment shall be applied in accordance with Section 2.3(c) and any applicable
Intercreditor Agreement (if any).
               (iv) Subject to any applicable Intercreditor Agreement, if any,
if any Credit Party issues Non-Qualifying Preferred Stock after the Closing
Date, no later than the Business Day following the date of receipt of the Net
Cash Proceeds thereof such Credit Party shall prepay the Loans (and cash
collateralize Letter of Credit Obligations) in an amount equal to one hundred
percent (100%) of such Net Cash Proceeds. Any such prepayment shall be applied
in accordance with Section 2.3(c) and any applicable Intercreditor Agreement, if
any.
          (c) Application of Certain Mandatory Prepayments. Any prepayments made
by any Borrower pursuant to Sections 2.3(b)(ii), (iii) or (iv) above shall be
applied as follows: first, to reasonable fees and reimbursable expenses of Agent
and Co-Collateral Agents then due and payable pursuant to any of the Loan
Documents; second, to prepayment of the Swing Line Advances until paid in full;
third, to prepayment of the Revolving Credit Advances until paid in full
(provided, however, that any Net Cash Proceeds of any asset Disposition of, or
any casualty or condemnation event relating to, the Eligible Corporate Aircraft
or the Eligible Real Estate shall be applied first to the prepayment of the
Revolver 1 Credit Advances until paid in full and then to the Revolver 2 Credit
Advances until paid in full); and fourth, to replace outstanding Letter of
Credit Obligations and/or deposit an amount in cash in a cash collateral account
established with Agent for the benefit of Lenders on terms and conditions
satisfactory to Agent. The Commitment and the Swing Line Commitment shall not be
permanently reduced by the amount of all prepayments made by Borrowers pursuant
to Sections 2.3(b)(ii)-(iv) to the extent applied pursuant to clauses third and
fourth above. The application of any prepayment pursuant to Section 2.3(b),
shall be made, first, to Base Rate Loans and, second, to LIBOR Rate Loans. Each
prepayment of Loans under Section 2.3(b) shall be accompanied by accrued and
unpaid interest to the date of such prepayment on the amount prepaid.

70



--------------------------------------------------------------------------------



 



          (d) Intentionally Omitted.
          (e) No Implied Consent. Nothing in this Section 2.3 shall be construed
to constitute Agent’s or any Lender’s consent to any transaction that is not
permitted by other provisions of this Agreement or the other Loan Documents.
          (f) Limitations on Payments. All prepayments referred to in Section
2.3(b)(ii) above are subject to permissibility under (i) applicable local law
(e.g., financial assistance, corporate benefit, restrictions on upstreaming of
cash intra-group and the fiduciary and statutory duties of the directors of the
relevant Subsidiaries) and (ii) material constituent document restrictions
existing as of the Closing Date (including as a result of minority ownership).
There will be no requirement to make any prepayment under Section 2.3(b)(ii) if
Borrowers and their Subsidiaries or any of their Affiliates provide reasonable
evidence to Agent and Lenders that it would incur a material tax liability,
including a deemed dividend pursuant to Section 956 of the IRC; provided,
further, that utilization of the net operating losses of Borrowers and their
Subsidiaries shall be excluded from Borrowers’ determination of whether such
prepayment would result in material adverse tax liabilities to Borrowers or any
of their respective Subsidiaries. The non-application of any prepayment amounts
as a consequence of the foregoing provisions shall not, for the avoidance of
doubt, constitute an Event of Default under Section 9.1(a), and such amounts
shall be available for working capital purposes of Borrowers and their
Subsidiaries, subject to the terms and conditions of this Agreement, so long as
such amounts are not required to be prepaid in accordance with the following
provisions. Borrowers and their Subsidiaries shall use commercially reasonable
efforts to reduce or eliminate the foregoing restrictions and/or minimize any
such costs of prepayment and/or use the other cash resources of Borrowers and
their Subsidiaries (subject to the considerations above) to make the relevant
payment; provided, however, such efforts shall not include the application or
use of net operating losses of Borrowers and their Subsidiaries. If at any time
within one year of a required prepayment date that is excused under this Section
2.3(f), such restrictions are removed, any relevant proceeds will be applied in
prepayment of the Loans. Notwithstanding the foregoing, any prepayments required
after application of the above provision shall be net of any costs, expenses or
taxes incurred by Borrowers and their Subsidiaries or any of their Affiliates
arising solely as a result of compliance with the preceding sentence, and
Borrowers and their Subsidiaries shall be permitted to make, directly or
indirectly, a dividend or distribution to their Affiliates in an amount
sufficient to cover such tax liability, costs or expenses.
     2.4 Use of Proceeds. Borrowers shall utilize the proceeds of the Loans
(a) to fund payment of fees, costs and expenses related to the Chapter 11 Cases
and the Related Transactions, (b) to provide working capital from time to time
for the Borrowers and their respective Subsidiaries and (c) for other general
corporate purposes.
     2.5 Interest; Applicable Margins; Commitment Fees.
          (a) Borrowers shall pay interest to Funding Agent, for the ratable
benefit of Lenders in accordance with the various Loans being made by each
Lender, in arrears on each applicable Interest Payment Date, at the following
rates: (i) with respect to the Revolver 1 Credit Advances, the Base Rate plus
the Applicable Revolver 1 Base Rate Margin per annum

71



--------------------------------------------------------------------------------



 



or, at the election of Borrower Representative, the applicable LIBOR Rate plus
the Applicable Revolver 1 LIBOR Margin per annum; (ii) with respect to the
Revolver 2 Credit Advances, the Base Rate plus the Applicable Revolver 2 Base
Rate Margin per annum or, at the election of Borrower Representative, the
applicable LIBOR Rate plus the Applicable Revolver 2 LIBOR Margin per annum; and
(iii) with respect to the Swing Line Loan, the Base Rate plus the Applicable
Revolver 1 Base Rate Margin.
     As of the Second Amendment Effective Date, the Applicable Margins are as
follows:

         
Applicable Revolver 1 Base Rate Margin:
    1.75 %
 
       
Applicable Revolver 1 LIBOR Margin:
    2.75 %
 
       
Applicable Revolver 2 Base Rate Margin:
    2.25 %
 
       
Applicable Revolver 2 LIBOR Margin:
    3.25 %
 
       
Revolver 1 Commitment Fee:
    0.50 %
 
       
Revolver 2 Commitment Fee:
    0.50 %

     After the Second Amendment Effective Date, the Applicable Revolver 1 Base
Rate Margin, Applicable Revolver 1 LIBOR Margin, Applicable Revolver 2 Base Rate
Margin, Applicable Revolver 2 LIBOR Margin, Revolver 1 Commitment Fee and
Revolver 2 Commitment Fee will be determined by reference to the following grid
based upon the Monthly Average Availability for the Fiscal Month then ended:
Revolver 1:

                          Applicable   Applicable             Revolver 1  
Revolver 1   Revolver 1     Monthly Average   LIBOR   Base Rate   Commitment
Tier   Availability   Margin:   Margin:   Fee: 1  
Greater than or equal to $50,000,000
  2.75%   1.75%   0.50% 2  
Less than $50,000,000
  3.00%   2.00%   0.50%

Revolver 2:

                          Applicable   Applicable             Revolver 2  
Revolver 2   Revolver 1     Monthly Average   LIBOR   Base Rate   Commitment
Tier   Availability   Margin:   Margin:   Fee: 1  
Greater than or equal to $50,000,000
  3.25%   2.25%   0.50% 2  
Less than $50,000,000
  3.50%   2.50%   0.50%

72



--------------------------------------------------------------------------------



 



     If an Event of Default has occurred and is continuing at the time any
reduction in the Applicable Margins is to be implemented, that reduction shall
be deferred, in the case of Base Rate Loans and LIBOR Loans, until the first day
of the first calendar month following the date on which such Event of Default is
waived or cured.
          (b) If any payment on any Loan becomes due and payable on a day other
than a Business Day, the maturity thereof will be extended to the next
succeeding Business Day (except as set forth in the definition of LIBOR Period)
and, with respect to payments of principal, interest thereon shall be payable at
the then applicable rate during such extension.
          (c) All computations of Fees calculated on a per annum basis and
interest shall be made by Funding Agent on the basis of a 360-day year, in each
case for the actual number of days occurring in the period for which such
interest and Fees are payable, except that with respect to Base Rate Loans based
on the prime or base commercial lending rate the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Base Rate is a floating rate determined for each day.
Each determination by Funding Agent of an interest rate and Fees hereunder shall
be presumptive evidence of the correctness of such rates and Fees.
          (d) So long as an Event of Default has occurred and is continuing
under Sections 9.1(a), (k) or (l) or any Event of Default under Section 9.1(b)
solely with respect to Section 7.10, the interest rates applicable to the Loans
and the Letter of Credit Fees shall automatically be increased by two percentage
points (2.00%) per annum above the rates of interest or the rate of such Fees
otherwise applicable hereunder unless Agent and Requisite Lenders elect to waive
such increase or impose a smaller increase (the “Default Rate”), and all
outstanding Obligations (other than Obligations from Bank Products) shall bear
interest at the Default Rate applicable to such Obligations. Interest and Letter
of Credit Fees at the Default Rate shall accrue from the initial date of such
Event of Default and for so long as such Event of Default is continuing and
shall be payable upon demand.
          (e) Subject to the conditions precedent set forth in Section 3.2,
Borrower Representative shall have the option to (i) request that any Revolving
Credit Advance be made as a LIBOR Loan, (ii) convert at any time all or any part
of outstanding Loans (other than the Swing Line Loan) from Base Rate Loans to
LIBOR Loans, (iii) convert any LIBOR Loan to a Base Rate Loan and subject to
payment of LIBOR breakage costs in accordance with Section 2.11(b) if such
conversion is made prior to the expiration of the LIBOR Period applicable
thereto, or (iv) continue all or any portion of any Loan (other than the Swing
Line Loan) as a LIBOR Loan upon the expiration of the applicable LIBOR Period
and the succeeding LIBOR Period of that continued Loan shall commence on the
first day after the last day of the LIBOR Period of the Loan to be continued;
provided, however, that no Revolving Credit Advance shall be converted to, or
continued at the end of the LIBOR Period applicable thereto as a LIBOR Loan for
a LIBOR Period of longer than one (1) month if any Event of Default has occurred
and is continuing. Any Loan or group of Loans having the same proposed LIBOR
Period to be made or continued as, or converted into, a LIBOR Loan must be in a
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess of
such amount.

73



--------------------------------------------------------------------------------



 



Any such election must be made by 11:00 a.m. (New York time) on the third
Business Day prior to (1) the date of any proposed Advance which is to bear
interest at the LIBOR Rate, (2) the end of each LIBOR Period with respect to any
LIBOR Loans to be continued as such, or (3) the date on which Borrower
Representative wishes to convert any Base Rate Loan to a LIBOR Loan for a LIBOR
Period designated by Borrower Representative in such election. If no election is
received with respect to a LIBOR Loan by 11:00 a.m. (New York time) on the third
Business Day prior to the end of the LIBOR Period with respect thereto (or if an
Event of Default has occurred and is continuing or if the additional conditions
precedent set forth in Section 3.2 shall not have been satisfied), that LIBOR
Loan shall be converted to a LIBOR Loan with a LIBOR Period of one (1) month at
the end of its LIBOR Period (or with respect to any Alternate Currency Loans,
shall be converted to a LIBOR Loans with a one (1) LIBOR Period). Borrower
Representative must make such election by notice to Funding Agent in writing, by
telecopy or overnight courier. In the case of any conversion or continuation,
such election must be made pursuant to a written notice (a “Notice of
Conversion/Continuation”) in the form of Exhibit 2.5(e). Notwithstanding
anything to the contrary contained herein, Borrowers shall not, at any time, be
permitted to obtain or convert a LIBOR Loan that is an Alternate Currency Loan
into a Base Rate Loan.
          (f) Anything herein to the contrary notwithstanding, the obligations
of Borrowers hereunder shall be subject to the limitation that payments of
interest shall not be required, for any period for which interest is computed
hereunder, to the extent (but only to the extent) that contracting for or
receiving such payment by the respective Lender would be contrary to the
provisions of any law applicable to such Lender limiting the highest rate of
interest which may be lawfully contracted for, charged or received by such
Lender, and in such event Borrowers shall pay such Lender interest at the
highest rate permitted by applicable law (the “Maximum Lawful Rate”); provided,
however, that if at any time thereafter the rate of interest payable hereunder
is less than the Maximum Lawful Rate, Borrowers shall continue to pay interest
hereunder at the Maximum Lawful Rate until such time as the total interest
received by Funding Agent, on behalf of Lenders, is equal to the total interest
that would have been received had the interest rate payable hereunder been (but
for the operation of this paragraph) the interest rate payable since the Closing
Date as otherwise provided in this Agreement. Thereafter, interest hereunder
shall be paid at the rate(s) of interest and in the manner provided in Sections
2.5(a) through (e), unless and until the rate of interest again exceeds the
Maximum Lawful Rate, and at that time this paragraph shall again apply. In no
event shall the total interest received by any Lender pursuant to the terms
hereof exceed the amount that such Lender could lawfully have received had the
interest due hereunder been calculated for the full term hereof at the Maximum
Lawful Rate. If the Maximum Lawful Rate is calculated pursuant to this
paragraph, such interest shall be calculated at a daily rate equal to the
Maximum Lawful Rate divided by the number of days in the year in which such
calculation is made. If, notwithstanding the provisions of this Section 2.5(f),
a court of competent jurisdiction shall finally determine that a Lender has
received interest hereunder in excess of the Maximum Lawful Rate, Funding Agent
shall, to the extent permitted by applicable law, promptly apply such excess in
the order specified in Section 2.9 and thereafter shall refund any excess to
Borrowers or as a court of competent jurisdiction may otherwise order. No Loan
may be made as or converted into a LIBOR Loan until the earlier of (i) thirty
(30) days after the Closing Date or (ii) completion of a “successful
syndication” (as defined in the Fee Letter).

74



--------------------------------------------------------------------------------



 



     2.6 Cash Management Systems. On or prior to the Closing Date, Borrowers
will establish and will maintain until the Termination Date, the cash management
systems described in Annex A (the “Cash Management Systems”).
     2.7 Fees.
          (a) Borrowers shall pay to MSSF, individually, the Fees specified in
the Fee Letter at the times specified for payment therein.
          (b) As additional compensation for Revolver 1 Lenders, Borrowers shall
pay to Funding Agent, for the ratable benefit of such Lenders, in arrears, on
each Interest Payment Date, on the date of any permanent reduction of the
Commitment in accordance with Section 2.3(a) and on the Commitment Termination
Date, a Fee for Borrowers’ non-use of available funds in an amount equal to the
Revolver 1 Commitment Fee as set forth in Section 2.5 per annum (calculated on
the basis of a 360-day year for actual days elapsed) multiplied by the
difference between (A) the amount of the Revolver 1 Commitment (as it may be
reduced from time to time) and (B) the average for the period of the daily
closing balances of the aggregate Revolver 1 Credit Advances and the Swing Line
Loan allocable to the Revolver 1 Lenders outstanding during the period for which
such Fee is due.
          (c) As additional compensation for Revolver 2 Lenders, Borrowers shall
pay to Funding Agent, for the ratable benefit of such Lenders, in arrears, on
each Interest Payment Date, on the date of any permanent reduction of the
Commitment in accordance with Section 2.3(a) and on the Commitment Termination
Date, a Fee for Borrowers’ non-use of available funds in an amount equal to the
Revolver 2 Commitment Fee as set forth in Section 2.5 per annum (calculated on
the basis of a 360-day year for actual days elapsed) multiplied by the
difference between (A) the amount of the Revolver 2 Commitment (as it may be
reduced from time to time) and (B) the average for the period of the daily
closing balances of the aggregate Revolver 2 Credit Advances and the Swing Line
Loan allocable to the Revolver 2 Lenders outstanding during the period for which
such Fee is due.
          (d) Borrowers shall pay to Funding Agent, for the ratable benefit of
Lenders, the Letter of Credit Fee as provided in Section 2.2.
     2.8 Receipt of Payments. Borrowers shall make each payment under this
Agreement not later than 1:00 p.m. (Chicago, Illinois time) on the day when due
in immediately available funds in Dollars with respect to Dollar Loans or in the
applicable Alternate Currency with respect to Alternate Currency Loans, in each
case to the Collection Account. For purposes of computing interest and Fees and
determining Availability as of any date, all payments shall be deemed received
on the Business Day on which immediately available funds are received in the
Collection Account prior to 2:00 p.m. (New York time). Payments received after
2:00 p.m. (New York time) on any Business Day or on a day that is not a Business
Day shall be deemed to have been received on the following Business Day. Unless
stated otherwise, all calculations, comparisons, measurements or determinations
under this Agreement shall be made in Dollars. If Funding Agent receives any
payment from or on behalf of any Credit Party in a currency other than the
currency in which such Obligation is denominated, Funding Agent may convert the
payment (including the monetary proceeds of realization upon any Collateral and
any funds then

75



--------------------------------------------------------------------------------



 



held in a cash collateral account) into the currency of the relevant Obligation
at the exchange rate that Funding Agent would be prepared to sell the currency
in which the relevant Obligation is denominated against the currency received on
the Business Day immediately preceding the date of actual payment. The
Obligations shall be satisfied only to the extent of the amount actually
received by Funding Agent upon such conversion. Funding Agent shall distribute
such payments to Lender or other applicable Persons in like funds as received.
     2.9 Application and Allocation of Payments.
          (a) Subject to the terms of any applicable Intercreditor Agreement (if
any), so long as no Event of Default has occurred and is continuing,
(i) payments of regularly scheduled payments then due shall be applied to those
scheduled payments, (ii) voluntary prepayments shall be applied in accordance
with the provisions of Section 2.3(a), and (iii) mandatory prepayments shall be
applied as set forth in Sections 2.3(c). All payments and prepayments applied to
a particular Loan shall be applied ratably to the portion thereof held by each
Lender as determined by its Pro Rata Share. As to any other mandatory payment,
and as to all payments made when an Event of Default has occurred and is
continuing or following the Commitment Termination Date, each Borrower hereby
irrevocably waives the right to direct the application of any and all payments
received from or on behalf of such Borrower. All voluntary prepayments shall be
applied as directed by Borrower Representative; provided, however, any voluntary
repayment of the Revolving Credit Advances will be made pro rata between
Revolver 1 Credit Advances and Revolver 2 Credit Advances (or otherwise as
required hereunder). In all circumstances, subject to any applicable
Intercreditor Agreement (if any), after an Event of Default, all payments and
proceeds of Collateral shall be applied to amounts then due and payable in the
following order: (1) to Fees and Agent’s and Co-Collateral Agents’ expenses
reimbursable hereunder and to all obligations owing to Agent, Swing Line Lender,
any L/C Issuer or any other Lender by any Non-Funding Lender under the Loan
Documents; (2) to interest on the Swing Line Loans; (3) to principal payments on
the Swing Line Loans; (4) to interest on the other Loans and Secured Hedging
Obligations, ratably in proportion to the interest accrued as to each Loan and
Secured Hedging Obligations; (5) to principal payments on the other Loans (or
cash collateral with respect to the Letter of Credit Obligations) and Secured
Hedging Obligations, ratably in proportion to the principal balance of each
Loan, each Secured Hedging Obligation and the Letter of Credit Obligations
(provided, however, that any payments and proceeds of Eligible Corporate
Aircraft and Eligible Real Estate shall be applied first to principal payments
on the Revolver 1 Credit Advances until paid in full and then to principal
payments on the other Loans (or cash collateral with respect to the Letter of
Credit Obligations) and Secured Hedging Obligations, ratably in proportion to
the principal balance of each Loan, each Secured Hedging Obligation and the
Letter of Credit Obligations); (6) to the payment of the Bank Products
Obligations then due and payable; (7) to all other Obligations, including
expenses of Lenders to the extent reimbursable under Section 12.3.
Notwithstanding anything to the contrary contained herein, at all times after
the acceleration of the Obligations, a Commitment Termination Date, the failure
to comply with the requirements under Section 7.10 or any Event of Default
arising under Section 9.1(a), (h), (k) or (l), payments and proceeds of
Collateral shall be applied as follows: (A) to Fees and Agent’s and the
Co-Collateral Agents’ expenses reimbursable hereunder and to all obligations
owing to Agent, Swing Line Lender, any L/C Issuer or any other Lender by any
Non-Funding Lender under the Loan Documents; (B) to interest on the Swing Line
Loans; (C) to principal payments on the Swing Line Loans;

76



--------------------------------------------------------------------------------



 



(D) to interest on the other Loans, ratably in proportion to the interest
accrued as to each Loan and Secured Hedging Obligations; (E) to principal
payments on the other Loans and Secured Hedging Obligations as follows: first,
pro rata to the principal balance of the Loans (and cash collateral with respect
to Letter of Credit Obligations) made by the Revolver 1 Lenders and the Secured
Hedging Obligations with respect to the proceeds of (i) all Collateral (other
than Ford Accounts) and (ii) Ford Accounts up to an amount not to exceed 30% of
the total Eligible Accounts at the time of the Commitment Termination Date
(“Revolver 1 Ford Accounts”), ratably in proportion to the principal balance of
each Loan made by the Revolver 1 Lenders and the Secured Hedging Obligations
until paid in full, and second, the Loans (and cash collateral with respect to
Letter of Credit Obligations) made by the Revolver 2 Lenders, provided, however,
any proceeds from the Ford Accounts that do not qualify as Revolver 1 Ford
Accounts will be applied under this clause (E) first to the Loans (and cash
collateral with respect to Letter of Credit Obligations) made by the Revolver 2
Lenders; (F) to the payment of the Bank Products Obligations then due and
payable; and (G) to all other Obligations, including expenses of Lenders to the
extent reimbursable under Section 12.3.
          (b) Funding Agent is authorized to, and at its sole election may, upon
prior notice to Borrower Representative charge to the Revolving Loan balance on
behalf of each Borrower and cause to be paid all Fees, expenses, Charges, costs
(including, insurance premiums in accordance with Section 6.4(a)) and interest
and principal, other than principal of the Revolving Loan, owing by Borrowers
under this Agreement or any of the other Loan Documents, if and to the extent,
Borrowers fail to pay promptly any such amounts as and when due, even if the
amount of such charges would exceed Availability at such time or would cause the
balance of the Revolving Loan and the Swing Line Loan to exceed the Borrowing
Base after giving effect to such charges (provided, any such Overadvance shall
be subject to the cure period with respect to fees as set forth in
Section 9.1(a)(ii)). At Funding Agent’s option and to the extent permitted by
law, any charges so made shall constitute part of the Revolving Loan hereunder.
     2.10 Loan Account and Accounting. Funding Agent shall maintain a loan
account (the “Loan Account”) on its books and records: all Advances, Letters of
Credit, all payments made by Borrowers, and all other debits and credits as
provided in this Agreement with respect to the Loans or any other Obligations.
All entries in the Loan Account shall be made in accordance with Funding Agent’s
customary accounting practices as in effect from time to time. The balance in
the Loan Account, as recorded on Funding Agent’s most recent printout or other
written statement, shall, absent manifest error, be presumptive evidence of the
amounts due and owing to Agent and Lenders by each Borrower; provided that any
failure to so record or any error in so recording shall not limit or otherwise
affect any Borrower’s duty to pay the Obligations. Funding Agent shall render to
Borrower Representative a monthly accounting of transactions with respect to the
Loans setting forth the balance of the Loan Account as to each Borrower for the
immediately preceding month. Unless Borrower Representative notifies Funding
Agent in writing of any objection to any such accounting (specifically
describing the basis for such objection), within sixty (60) days after the date
thereof, each and every such accounting shall be deemed presumptive evidence of
all matters reflected therein. Only those items expressly objected to in such
notice shall be deemed to be disputed by the applicable Borrowers.
Notwithstanding any provision herein contained to the contrary, any Lender may
elect (which election may be revoked) to dispense with the issuance of Notes to
that Lender and

77



--------------------------------------------------------------------------------



 



may rely on the Loan Account as evidence of the amount of Obligations from time
to time owing to it.
     2.11 Indemnity.
          (a) Each Credit Party that is a signatory hereto shall jointly and
severally indemnify and hold harmless each of Agent, Co-Collateral Agents,
Lenders and their respective Affiliates, and each such Person’s respective
officers, directors, employees, attorneys, agents and representatives (each, an
“Indemnified Person”), from and against any and all suits, actions, proceedings,
claims, damages, actual losses, liabilities and out-of-pocket expenses
(including reasonable attorneys’ fees and disbursements and other reasonable
documented out-of-pocket costs of investigation or defense, including those
incurred upon any appeal) that may be instituted or asserted against or incurred
by any such Indemnified Person as the result of credit having been extended,
suspended or terminated under this Agreement and the other Loan Documents and
the administration of such credit, and in connection with or arising out of the
transactions contemplated hereunder and thereunder and any actions or failures
to act in connection therewith, including any and all Environmental Liabilities
and legal costs and expenses arising out of or incurred in connection with
disputes between or among any parties to any of the Loan Documents
(collectively, “Indemnified Liabilities”); provided that no such Credit Party
shall be liable for any indemnification to an Indemnified Person to the extent
that any such suit, action, proceeding, claim, damage, actual loss, liability or
expense results from that Indemnified Person’s gross negligence, bad faith or
willful misconduct as determined by a court of competent jurisdiction in a final
and non-appealable judgment; provided, further that no Indemnified Person will
be indemnified for any such cost, expense or liability to the extent of any
dispute solely among Indemnified Persons other than claims against Agent or
Co-Collateral Agents, in such capacity in connection with fulfilling any such
roles. In the absence of an actual conflict of interest, or in the written
opinion of counsel a potential conflict of interest, the Borrowers and their
Subsidiaries will not be responsible for the fees and expenses of more than one
legal counsel for all Indemnified Persons and appropriate local legal counsel;
provided that in the case of an actual conflict of interest, or the written
opinion of counsel that a potential conflict of interest exists, Borrowers and
their Subsidiaries shall be responsible for one additional counsel in each
applicable jurisdiction for the affected Indemnified Parties, taken as a whole.
No party hereto shall be responsible or liable to any other Person party to any
Loan Document, any successor, assignee or third party beneficiary of such person
or any other person asserting claims derivatively through such Party, for
indirect, punitive, exemplary or consequential damages which may be alleged as a
result of credit having been extended, suspended or terminated under any Loan
Document or as a result of any other transaction contemplated hereunder or
thereunder.
          (b) To induce Lenders to provide the LIBOR Rate option on the terms
provided herein, if (i) any LIBOR Loans are repaid in whole or in part prior to
the last day of any applicable LIBOR Period (whether that repayment is made
pursuant to any provision of this Agreement or any other Loan Document or occurs
as a result of acceleration, by operation of law or otherwise); (ii) any
Borrower shall default in payment when due of the principal amount of or
interest on any LIBOR Loan; (iii) any Borrower shall refuse to accept any
borrowing of, or shall request a termination of, any borrowing of, conversion
into or continuation of, LIBOR Loans after Borrower Representative has given
notice requesting the same in accordance

78



--------------------------------------------------------------------------------



 



herewith; (iv) any Borrower shall fail to make any prepayment of a LIBOR Loan
after Borrower Representative has given a notice thereof in accordance herewith;
or (v) an assignment of LIBOR Loans is mandated pursuant to Sections 2.14(d) or
12.2(d), then Borrowers shall jointly and severally indemnify and hold harmless
each Lender from and against all actual losses, costs and reasonable documented
out-of-pocket expenses resulting from or arising from any of the foregoing. Such
indemnification shall include any actual and documented out-of-pocket loss or
expense (other than loss of anticipated profits), if any, arising from the
reemployment of funds obtained by it or from fees payable to terminate deposits
from which such funds were obtained. For the purpose of calculating amounts
payable to a Lender under this subsection, each Lender shall be deemed to have
actually funded its relevant LIBOR Loan through the purchase of a deposit
bearing interest at the LIBOR Rate in an amount equal to the amount of that
LIBOR Loan and having a maturity comparable to the relevant LIBOR Period;
provided that each Lender may fund each of its LIBOR Loans in any manner it sees
fit, and the foregoing assumption shall be utilized only for the calculation of
amounts payable under this subsection. This covenant shall survive the
termination of this Agreement and the payment of the Obligations and all other
amounts payable hereunder. As promptly as practicable under the circumstances,
each Lender shall provide Borrower Representative with its written and detailed
calculation of all amounts payable pursuant to this Section 2.11(b), and such
calculation shall be binding on the parties hereto absent manifest error, in
which case Borrower Representative shall object in writing within ten (10)
Business Days of receipt thereof, specifying the basis for such objection in
detail.
     2.12 Access. Each Credit Party that is a party hereto shall, during normal
business hours, from time to time upon reasonable notice as frequently as Agent
reasonably determines to be appropriate: (a) provide Agent, Co-Collateral
Agents, Lenders (coordinated through Agent) and any of their representatives and
designees access to its properties, facilities, advisors, officers and employees
of each Credit Party and to the Collateral, (b) permit Agent, Co-Collateral
Agents, Lenders and any of their officers, employees and agents, to inspect,
audit and make extracts from any Credit Party’s books and records, and
(c) permit Agent, Co-Collateral Agents, Lenders and their representatives and
other designees, to inspect, review, evaluate and make test verifications and
counts of the Accounts, Inventory and other Collateral of any Credit Party;
provided, that to the extent that no Event of Default has occurred, Borrowers
shall only be responsible for the costs of such activities as set forth in
Section 5.2. Furthermore, so long as any Event of Default has occurred and is
continuing under Sections 9.1 (k) or (l) or at any time after all or any portion
of the Obligations have been declared due and payable pursuant to
Section 9.2(b), Borrowers shall provide reasonable assistance to Agent to obtain
access, which access shall be coordinated in scope and substance in consultation
with the Borrowers, to their suppliers and customers. Each Credit Party
(i) shall be available to discuss the business, operations, properties and
financial and other condition of the Group Members with officers and employees
of the Group Members (so long as senior management of Borrower Representative is
notified of any such discussion and is permitted to be present) and (ii) agrees
to use commercially reasonable efforts to assist Agent in obtaining reasonable
access, which access shall be coordinated in scope and substance in consultation
with Borrower Representative, to its independent certified public accountants
and financial advisors.
     2.13 Taxes.

79



--------------------------------------------------------------------------------



 



          (a) All payments by each Credit Party hereunder, under the Notes or
under any other Loan Document will be made without setoff, counterclaim or
defense. Any and all payments by each Credit Party hereunder (including any
payments made pursuant to Section 13), under the Notes or under any other Loan
Documents shall be made, in accordance with this Section 2.13, free and clear of
and without deduction for any and all present or future Taxes. If any Credit
Party shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder (including any payments made pursuant to Section 13) or under
the Notes, (i) the sum payable shall be increased as much as shall be necessary
so that, after making all required withholdings and deductions (including
withholdings and deductions applicable to additional sums payable under this
Section 2.13), Agent or Lenders, as applicable, receive an amount equal to the
sum they would have received had no such withholdings and deductions been made,
(ii) such Credit Party shall make such withholdings and deductions, and
(iii) such Credit Party shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law. Within thirty
(30) days after the date of any such payment of Taxes, Borrowers shall furnish
to Agent the original or a certified copy of a receipt evidencing payment
thereof.
          (b) In addition, each Credit Party agrees to pay any present or future
stamp, recording or documentary taxes or any other excise or property taxes,
charges or similar levies that arise from any payment made under this Agreement
or under any other Loan Document or from the execution, delivery or registration
of, or otherwise with respect to, this Agreement, the other Loan Documents and
any other agreements and instruments contemplated hereby or thereby (“Other
Taxes”). Each Lender agrees that, as promptly as reasonably practicable after it
becomes aware of any circumstances referred to above which would result in
additional payments under this Section 2.13, it shall notify Borrowers thereof.
          (c) Each Credit Party that is a signatory hereto shall jointly and
severally indemnify and, within ten (10) days of demand therefor, pay Funding
Agent and each Lender for the full amount of Taxes and Other Taxes (including,
any Taxes imposed by any jurisdiction on amounts payable under this
Section 2.13) paid by (or on behalf of) Funding Agent or such Lender as a result
of payments made pursuant to this Agreement, as appropriate, and any liability
(including, penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally asserted; provided,
however, that no Credit Party shall be required to compensate Funding Agent or
any Lender for any Taxes or Other Taxes incurred more than one hundred eighty
(180) days prior to the date that such Funding Agent or Lender notifies Borrower
Representative of such Taxes or Other Taxes and of such Funding Agent or
Lender’s intention to claim compensation therefore; provided, further, however
that if the circumstances giving rise to such Taxes or Other Taxes are
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof. A certificate as to the amount
of such Taxes and evidence of payment thereof submitted to the Credit Parties
shall be prima facie evidence, absent manifest error, of the amount due from the
Credit Parties to Funding Agent or such Lenders. Upon actually learning of the
imposition of Taxes, Funding Agent or Lender, as the case may be, shall act in
good faith to notify the Borrowers of the imposition of such Taxes arising
hereunder.
          (d) Each Lender and the successors and assignees of such Lender, that
is a “United States person” within the meaning of section 7701(a)(30) of the IRC
and not an exempt

80



--------------------------------------------------------------------------------



 



recipient (as defined in Treasury Regulation Section 1.6049-4(c)) shall deliver
to Borrower Representative (with a copy to Funding Agent) a properly completed
and executed IRS Form W-9 or such other documentation or information prescribed
by applicable law or reasonably requested by Funding Agent and Borrower
Representative to determine whether such Lender is subject to backup withholding
or information reporting requirements. Each Lender, and the successors and
assignees of such Lender, organized under the laws of a jurisdiction outside of
the United States (“Foreign Lender”) to whom payments to be made under this
Agreement or under the Notes may be exempt from, or eligible for a reduced rate
of, United States withholding tax (as applicable) under the law of the
jurisdiction in which the relevant Borrower is located or under any tax treaty
to which such jurisdiction is a party shall, at the time or times prescribed by
applicable law, provide to Borrower Representative (with a copy to Funding
Agent) a properly completed and executed IRS Form W-8ECI or Form W-8BEN or other
applicable form, certificate or document prescribed by the IRS or the United
States.
          (e) If any of Funding Agent or any Lender, as applicable, determines,
in its sole discretion, that it has received a refund of any Taxes as to which
it has been indemnified by any Credit Party or with respect to which any Credit
Party has paid additional amounts pursuant to this Section 2.13, it shall pay
over such refund to such Credit Party (but only to the extent of indemnity
payments made, or additional amounts paid, by such Credit Party under this
Section 2.13 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Funding Agent or Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund).
          (f) The provisions of this Section 2.13 shall survive the termination
of this Agreement and repayment of all Obligations.
     2.14 Capital Adequacy; Increased Costs; Illegality.
          (a) If any Lender shall have determined that any law, treaty,
governmental (or quasi-governmental) rule, regulation, guideline or order
regarding capital adequacy, reserve requirements or similar requirements or
compliance by any Lender with any request or directive regarding capital
adequacy, reserve requirements or similar requirements (whether or not having
the force of law), in each case, adopted after the Closing Date, from any
central bank or other Governmental Authority increases or would have the effect
of increasing the amount of capital, reserves or other funds required to be
maintained by such Lender and thereby reducing the rate of return on such
Lender’s capital as a consequence of its obligations hereunder, then Borrowers
shall from time to time upon demand by such Lender (with a copy of such demand
to Funding Agent) pay to Funding Agent, for the account of such Lender,
additional amounts sufficient to compensate such Lender for such reduction. A
certificate as to the amount of that reduction and showing the basis of the
computation thereof submitted by such Lender to Borrower Representative and to
Funding Agent shall, absent manifest error, be final, conclusive and binding for
all purposes.
          (b) If, due to either (i) the introduction of or any change in any law
or regulation (or any change in the interpretation thereof) or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), in each case
adopted after the Closing Date, there shall be any increase in the cost

81



--------------------------------------------------------------------------------



 



to any Lender of agreeing to make or making, funding or maintaining any Loan,
then Borrowers shall from time to time, upon demand by such Lender (with a copy
of such demand to Funding Agent), pay to Funding Agent for the account of such
Lender additional amounts sufficient to compensate such Lender for such
increased cost. A certificate as to the amount of such increased cost, submitted
to Borrower Representative and to Funding Agent by such Lender, shall, absent
manifest error, be final, conclusive and binding for all purposes. Each Lender
agrees that, as promptly as practicable after it becomes aware of any
circumstances referred to above which would result in any such increased cost,
the affected Lender shall, to the extent not inconsistent with such Lender’s
internal policies of general application, use reasonable commercial efforts to
minimize costs and expenses incurred by it and payable to it by Borrowers
pursuant to this Section 2.14(b).
          (c) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan or fund an
Alternate Currency Loan, each as contemplated by this Agreement, then, unless
that Lender is able to make or to continue to fund or to maintain such LIBOR
Loan or Alternate Currency Loan at another branch or office of that Lender
without, in that Lender’s reasonable opinion, materially adversely affecting it
or its Loans or the income obtained therefrom, on notice thereof and demand
therefor by such Lender to Borrower Representative through Funding Agent,
(i) the obligation of such Lender to agree to make or to make or to continue to
fund or maintain LIBOR Loans or fund an Alternate Currency Loan shall terminate
and (ii) each Borrower shall forthwith prepay in full all outstanding LIBOR
Loans or Alternate Currency Loans, as the case may be, owing by such Borrower to
such Lender, together with interest accrued thereon, unless Borrower
Representative on behalf of such Borrower, within five (5) Business Days after
the delivery of such notice and demand, converts all LIBOR Loans into Base Rate
Loans. The Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, guidelines or directives in connection therewith (collectively, the
“Dodd-Frank Act”) are deemed to have been adopted and gone into effect after the
date of this Agreement to the extent necessary to provide Lenders with the
benefit of this Section 2.14 with respect to any “change in law or regulation”
resulting from the Dodd-Frank Act.
          (d) Within thirty (30) days after receipt by Borrower Representative
of written notice and demand from any Lender (an “Affected Lender”) for payment
of additional amounts or increased costs as provided in Sections 2.13(a),
2.14(a) or 2.14(b), Borrower Representative may, at its option, notify Funding
Agent and such Affected Lender of its intention to replace the Affected Lender.
So long as no Event of Default has occurred and is continuing, Borrower
Representative, with the consent of Agent, may obtain, at Borrowers’ expense, a
replacement Lender (“Replacement Lender”) for the Affected Lender, which
Replacement Lender must be reasonably satisfactory to Agent. If Borrowers obtain
a Replacement Lender within ninety (90) days following notice of their intention
to do so, the Affected Lender must sell and assign its Loans and Commitments to
such Replacement Lender for an amount equal to the principal balance of all
Loans held by the Affected Lender and all accrued interest and Fees with respect
thereto through the date of such sale and such assignment shall not require the
payment of an assignment fee to Agent; provided, that Borrowers shall

82



--------------------------------------------------------------------------------



 



have reimbursed such Affected Lender for the additional amounts or increased
costs that it is entitled to receive under this Agreement through the date of
such sale and assignment. Notwithstanding the foregoing, Borrowers shall not
have the right to obtain a Replacement Lender if the Affected Lender rescinds
its demand for increased costs or additional amounts within 15 days following
its receipt of Borrowers’ notice of intention to replace such Affected Lender.
Furthermore, if Borrowers give a notice of intention to replace and do not so
replace such Affected Lender within ninety (90) days thereafter, Borrowers’
rights under this Section 2.14(d) shall terminate with respect to such Affected
Lender for such request for additional amounts or increased costs and Borrowers
shall promptly pay all increased costs or additional amounts demanded by such
Affected Lender pursuant to Sections 2.13(a), 2.14(a) and 2.14(b). An exercise
of the Borrowers’ option under this Section 2.14(d) shall not suspend the
Borrowers’ obligation to pay such increased costs or additional amounts demanded
by such Affected Lender pursuant to Sections 2.13(a), 2.14(a) and 2.14(b) until
such Affected Lender is replaced.
     2.15 Single Loan. All Loans to each Borrower and all of the other
Obligations of each Borrower arising under this Agreement and the other Loan
Documents shall constitute one general obligation of that Borrower secured,
until the Termination Date, by all of the Collateral.
     2.16 Incremental Revolving Loans.
          (a) Borrowers may on any date on or after the date that is 90 days
following the Closing Date, by notice to Agent (whereupon Agent shall promptly
deliver a copy to each of the Lenders), increase the Revolver 1 Commitment or
Revolver 2 Commitment hereunder with incremental revolving loan commitments (the
“Incremental Revolving Loans”) in an amount not to exceed $50,000,000 in the
aggregate (with minimum amounts of not less than $20,000,000 per increase (and
$5,000,000 increments thereof, or the balance of the Incremental Revolving Loan
limit if it is less than $5,000,000); provided that at the time of the
effectiveness of any Incremental Revolving Loan Amendment referred to below,
(a) no Default or Event of Default shall have occurred and be continuing on such
date or after giving effect to extensions of credit to be made on such date,
(b) each of the representations and warranties made by any Credit Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date (except where
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such earlier date) and (c) Agent shall have
received a certificate to that effect dated such date and executed by a
Financial Officer of Borrower Representative. Incremental Revolving Loans may be
made by any existing Lender or by any other financial institution or any fund
that regularly invests in bank loans selected by Borrower Representative (any
such other financial institution or fund being called an “Incremental Lender”);
provided that Agent shall have consented (such consent not to be unreasonably
withheld) to such Lender’s or Incremental Lender’s making such Incremental
Revolving Loans if such consent would be required under Section 11.1 for an
assignment of Loans to such Lender or Incremental Lender. No consent of the
Lenders shall be required (other than the Lenders providing such Incremental
Revolving Loans). Commitments in respect of Incremental Revolving Loans shall be
made pursuant to an amendment (an “Incremental Revolving Loan Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by
Borrowers, each Lender agreeing to

83



--------------------------------------------------------------------------------



 



provide such Incremental Revolving Loans, if any, each Incremental Lender, if
any, and Agent. Any Incremental Revolving Loans made hereunder shall be deemed
“Loans” hereunder and shall be subject to the same terms and conditions
applicable to the existing Loans. No Lender shall be obligated to provide any
Incremental Revolving Loans, unless it so agrees. On the date of any borrowing
of Incremental Revolving Loans, Borrowers shall be deemed to have repaid and
reborrowed all outstanding Loans as of such date (with such reborrowing to
consist of the types of Loans, with related LIBOR Periods, if applicable,
specified in a notice to Agent (which notice must be received by Agent in
accordance with the terms of this Agreement)). The deemed payments made pursuant
to the immediately preceding sentence in respect of each LIBOR Loan shall be
subject to indemnification by Borrowers pursuant to the provisions of
Section 2.14 if the deemed payment occurs other than on the last day of the
related LIBOR Periods.
          (b) Notwithstanding anything to the contrary contained herein, any
Incremental Revolving Loans shall be subject to the same terms as the existing
Revolving Loans (including voluntary and mandatory prepayment provisions),
except that, unless such Incremental Revolving Loans are made a part of the
Revolving Loans (in which case all terms thereof shall be identical to those of
the Revolving Loans), provided that (a) the “effective margin” applicable to the
respective Incremental Revolving Loans (which, for such purposes only, shall be
deemed to include all upfront or similar fees or original issue discount
(amortized over the shorter of (1) the weighted average life to maturity of such
Incremental Revolving Loans and (2) four years) payable to all Lenders providing
such Incremental Revolving Loans or the imposition of an interest rate floor,
but exclusive of any arrangement, structuring or other fees payable in
connection therewith that are not shared with all Lenders providing such
Incremental Revolving Loans) determined as of the initial funding date for such
Incremental Revolving Loans, may exceed the “effective margin” applicable to any
Revolving Loans or any other Incremental Revolving Loans (determined on the same
basis as provided in the preceding parenthetical) by up to 0.50% per annum
(after giving effect to any Incremental Facility Yield Adjustment, (b) the final
stated maturity date for such Incremental Revolving Loans may be later but not
sooner) than the Commitment Termination Date, (c) [intentionally omitted],
(d) other than as set forth in clause (a) above, any minimum LIBOR Rate or Base
Rate applicable to such Incremental Revolving Loans may exceed the minimum LIBOR
Rate and Base Rate applicable to the outstanding Revolving Loans if such minimum
LIBOR Rate and/or Base Rate applicable to all then outstanding Revolving Loans
is increased to match such minimum LIBOR Rate and/or Base Rate applicable to
such Incremental Revolving Loans, (e) Incremental Revolving Loans may (i) rank
junior in right of security and/or payment with the other Revolving Loans made
on the Closing Date or (ii) be unsecured, in the case of clauses (i) or (ii),
the Incremental Revolving Loans will be established by a separate facility from
the then existing Revolving Loans, and (f) other terms may differ if reasonably
satisfactory to Agent, Borrowers and the Lenders providing such Incremental
Revolving Loans.
          (c) If the existing Lenders are unwilling to increase their applicable
Commitments by an amount equal to the requested Incremental Revolving Loans,
Agent, in consultation with Borrowers, will use its commercially reasonable
efforts to obtain one or more financial institutions which are not then Lenders
(which financial institution may be suggested by Borrowers) to become a party to
this Agreement and to provide the requested Incremental

84



--------------------------------------------------------------------------------



 



Revolving Loans; provided, however, that compensation for any such assistance by
Agent shall be mutually agreed by Agent and Borrowers.
     2.17 Bank Products. Any Credit Party may request and any Lender or Agent
may, in its sole and absolute discretion, arrange for such Credit Party to
obtain from such Lender or any Affiliate of such Lender or Agent, as applicable,
Bank Products although no Credit Party is required to do so. If any Bank
Products are provided by an Affiliate of any Lender or Agent, the Credit Parties
agree to indemnify and hold the Lenders, or any of them, harmless from any and
all costs and obligations now or hereafter incurred by the Lenders, or any of
them, which arise from any indemnity given by such Lender or Agent to any of
their respective Affiliates, as applicable, related to such Bank Products;
provided, however, nothing contained herein is intended to limit the Credit
Parties’ rights, with respect to such Lender or Agent or any of their respective
Affiliates, as applicable, if any, which arise as a result of the execution of
documents by and between the Credit Parties and such Person which relate to any
Bank Products. The agreement contained in this Section 2.17 shall survive
termination of this Agreement. The Credit Parties acknowledge and agree that the
obtaining of Bank Products from any Lender or Agent or their respective
Affiliates (a) is in the sole and absolute discretion of such Lender or Agent or
their respective Affiliates, and (b) is subject to all rules and regulations of
such Lender or Agent or their respective Affiliates.
3. CONDITIONS PRECEDENT
     3.1 Conditions to the Restatement of Existing Credit Agreement. The
effectiveness of the amendment and restatement of the Existing Credit Agreement
pursuant to the Second Amendment is subject to the satisfactions of the
conditions precedent set forth in Section 3 of the Second Amendment.
     3.2 Further Conditions to Each Loan and Each Continuation/Conversion.
Except as otherwise expressly provided herein, no Lender shall be obligated to
fund any Advance or incur any Letter of Credit Obligation, if, as of the date
thereof:
          (a) (i) any representation or warranty by any Credit Party contained
herein or in any other Loan Document is untrue or incorrect in any material
respect (with respect to any representation or warranty that is not otherwise
qualified as to materiality) as of such date as determined by Agent, except to
the extent that such representation or warranty expressly relates to an earlier
date and except for changes therein expressly permitted or expressly
contemplated by this Agreement and (ii) Agent or Requisite Lenders have
determined not to make such Advance or incur such Letter of Credit Obligation as
a result of the fact that such warranty or representation is untrue or
incorrect;
          (b) (i) any Default or Event of Default has occurred and is continuing
and (ii) Agent or Requisite Lenders shall have determined not to make any
Advance or incur any Letter of Credit Obligation as a result of that Default or
Event of Default; or
          (c) after giving effect to any Advance (or the incurrence of any
Letter of Credit Obligations), the outstanding principal amount of the aggregate
Revolving Loan would

85



--------------------------------------------------------------------------------



 



exceed the lesser of the Borrowing Base and the Maximum Amount, in each case,
less the then outstanding principal amount of the Swing Line Loan.
The request and acceptance by any Borrower of the proceeds of any Advance or the
incurrence of any Letter of Credit Obligations shall be deemed to constitute, as
of the date thereof, a representation and warranty by Borrowers that the
conditions in this Section 3.2 have been satisfied.
4. REPRESENTATIONS AND WARRANTIES
     To induce Lenders to make the Loans and to incur Letter of Credit
Obligations, the Credit Parties executing this Agreement, jointly and severally,
make the following representations and warranties to Agent and each Lender with
respect to all Credit Parties, each and all of which shall survive the execution
and delivery of this Agreement.
     4.1 Corporate Existence; Compliance with Law. Each Credit Party (a) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of incorporation or organization set forth in Schedule (4.1);
(b) is duly qualified to conduct business and is in good standing in each other
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to be so
qualified would not result in exposure to losses, damages or liabilities which
could, in the aggregate, reasonably be expected to result in a Material Adverse
Effect; (c) has the requisite power and authority, except to the extent the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect, and the legal right to own and operate in all material respects
its properties, to lease the property it operates under lease and to conduct its
business in all material respects as now, heretofore and proposed to be
conducted and has the requisite power and authority and the legal right to
pledge, mortgage, hypothecate or otherwise encumber the Collateral; (d) subject
to specific representations regarding Environmental Laws, has all material
licenses, permits, consents or approvals from or by, and has made all material
filings with, and has given all material notices to, all Governmental
Authorities having jurisdiction, to the extent required for such ownership,
operation and conduct; (e) is in compliance with its charter and bylaws or
partnership or operating agreement, as applicable; and (f) subject to specific
representations set forth herein regarding ERISA, Environmental Laws, tax and
other laws, is in compliance with all applicable provisions of law, except where
the failure to comply, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
     4.2 Jurisdiction of Organization; Chief Executive Offices; Collateral
Locations; FEIN. As of the Closing Date, each Credit Party’s name as it appears
in official filings in its state of incorporation or organization, organization
type, organization number, if any, issued by its state of incorporation or
organization and the current location of each Credit Party’s jurisdiction of
organization, chief executive office, principal place of business and the
warehouses and premises at which any Collateral is located are set forth in
Schedule (4.2), except as set forth on such schedule, none of such locations has
changed within the four (4) months preceding the Closing Date and each Credit
Party has only one state of incorporation or organization. In addition, Schedule
(4.2) lists the federal employer identification number and organizational
identification number, if any, of each Credit Party.

86



--------------------------------------------------------------------------------



 



     4.3 Corporate Power; Authorization; Enforceable Obligations. The execution,
delivery and performance by each Credit Party of the Loan Documents to which it
is a party and the creation of all Liens provided for therein: (a) are within
such Person’s power; (b) have been duly authorized by all necessary corporate,
limited liability company or limited partnership action; (c) do not contravene
any provision of such Person’s charter, bylaws or partnership or operating
agreement as applicable; (d) do not violate any law or regulation, or any order
or decree of any court or Governmental Authority; (e) do not conflict with or
result in the breach or termination of, constitute a default under or accelerate
or permit the acceleration of any performance required by, any material
indenture, mortgage, deed of trust, material lease, loan agreement or other
instrument to which such Person is a party or by which such Person or any of its
property is bound; (f) do not result in the creation or imposition of any Lien
upon any of the property of such Person other than those in favor of Agent, on
behalf of itself and Lenders, pursuant to the Loan Documents; and (g) do not
require the consent or approval of any Governmental Authority or any other
Person, except (i) those referred to in Section 3.1 of the Existing Credit
Agreement, all of which will have been duly obtained, made or complied with
prior to the Closing Date, (ii) the filings referred to in Section 4.25 and
(iii) consents, authorizations, filings and notices obtained or made in the
ordinary course of business (except with respect to the incurrence and repayment
of the Loans, the Liens granted under the Collateral Documents or any other
material rights of Agent and the Lenders under the Loan Documents). Each of the
Loan Documents shall be duly executed and delivered by each Credit Party that is
a party thereto and, each such Loan Document shall constitute a legal, valid and
binding obligation of such Credit Party enforceable against it in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).
     4.4 Financial Statements and Business Plan. Except for the Business Plan,
all Financial Statements concerning Visteon and its Subsidiaries that are
referred to below have been prepared in accordance with GAAP consistently
applied throughout the periods covered (except as disclosed therein and except,
with respect to unaudited Financial Statements, for the absence of footnotes and
normal year-end audit adjustments) and fairly present, in all material respects,
the financial position of the Persons covered thereby as at the dates thereof
and the results of their operations and cash flows for the periods then ended.
          (a) Financial Statements. The following Financial Statements attached
to a certificate of a Financial Officer of Borrower Representative have been
delivered on the Closing Date:
               (i) The audited consolidated balance sheets at December 31, 2009
and the related statements of income and cash flows of Visteon and its
Subsidiaries for the Fiscal Years then ended, certified by
PricewaterhouseCoopers LLP.
               (ii) The unaudited balance sheets at March 31, 2010 and June 30,
2010 and the related statements of income and cash flows of Visteon and its
Subsidiaries for the Fiscal Quarters then ended.

87



--------------------------------------------------------------------------------



 



               (iii) The unaudited balance sheets and related statements of
income of Visteon and its Subsidiaries for the months ended July 31, 2010 and
August 31, 2010.
          (b) Pro Forma. The Pro Forma delivered on the Closing Date and
attached to a certificate of a Financial Officer of Borrower Representative was
prepared by Borrowers giving Pro Forma Effect to the Related Transactions, was
based on the unaudited consolidated balance sheets of Borrowers and each of
their respective Subsidiaries dated June 30, 2010 and was prepared in accordance
with GAAP, with only such adjustments thereto as would be required in accordance
with GAAP. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of Visteon to be reasonable at the time made, it being
acknowledged and agreed by the Lenders that (a) such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount, (b) the
financial and business projections furnished to Agent or the Lenders are subject
to significant uncertainties and contingencies, which may be beyond the control
of Visteon and its Subsidiaries, (c) no assurances are given by any of Visteon
or its Subsidiaries that the results forecasted in the projections will be
realized and (d) the actual results may differ from the forecasted results in
such projections and such differences may be material.
          (c) Business Plan. The Business Plan delivered on the Closing Date and
attached to a certificate of a Financial Officer of Borrower Representative has
been prepared by Borrowers in light of the past operations of their businesses,
and reflect monthly forecasts for the twelve month period commencing October 1,
2010 through September 30, 2011, and annual forecasts on a year-by-year basis
thereafter through Fiscal Year 2017. The Business Plan is based upon the same
accounting principles as those used in the preparation of the financial
statements described above and the estimates and assumptions stated therein, all
of which Borrowers believe to be reasonable and fair in light of current
conditions and current facts known to Borrowers and, as of the Closing Date,
reflect Borrowers’ good faith estimates believed to be reasonable by Visteon at
the time made of the future financial performance of Borrowers for the period
set forth therein. The projections and pro forma financial information contained
in the materials referenced above are based upon good faith estimates and
assumptions believed by management of Visteon to be reasonable at the time made,
it being acknowledged and agreed by the Lenders that (a) such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount, (b) the financial and business projections furnished to Agent
or the Lenders are subject to significant uncertainties and contingencies, which
may be beyond the control of Visteon and its Subsidiaries, (c) no assurances are
given by any of Visteon or its Subsidiaries that the results forecasted in the
projections will be realized and (d) the actual results may differ from the
forecasted results in such projections and such differences may be material.
          (d) Undisclosed Liabilities; Burdensome Restrictions. None of the
Borrowers or their respective Restricted Subsidiaries has any material
Guarantied Obligations, contingent liabilities or liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in the most recent
financial

88



--------------------------------------------------------------------------------



 



statements referred to in this Section 4.4. During the period from August 31,
2010 to and including the Closing Date, there has been no disposition by any
Borrower or any of its Restricted Subsidiaries of any material part of its
business or property. No Credit Party knows of any unusual or unduly burdensome
restriction, restraint or hazard relative to the business or properties of the
Credit Parties and their Restricted Subsidiaries that is not customary for or
generally applicable to similarly situated businesses in the same industry as
the Credit Parties and their Restricted Subsidiaries.
     4.5 Material Adverse Effect. Since the Closing Date, no event has occurred,
that alone or together with other events, could reasonably be expected to have a
Material Adverse Effect.
     4.6 Ownership of Property; Liens. As of the Closing Date, the real estate
(“Real Estate”) listed in Schedule (4.6) constitutes all of the real property
owned, leased, subleased, or used by any Credit Party. Each Credit Party owns
fee simple title to all of its owned Real Estate, and valid leasehold interests
in all of its leased Real Estate. Schedule (4.6) further describes any Real
Estate with respect to which any Credit Party is a lessor, sublessor or assignor
as of the Closing Date. Each Credit Party also has title to, or valid leasehold
interests in, all of its personal property and assets. As of the Closing Date,
none of the properties and assets of any Credit Party are subject to any Liens
other than Permitted Encumbrances, and there are no facts, circumstances or
conditions known to any Credit Party that may result in any Liens (including
Liens arising under Environmental Laws) other than Permitted Encumbrances. Each
Credit Party has received all deeds, assignments, waivers, consents,
nondisturbance and attornment or similar agreements, bills of sale and other
documents, and has duly effected all recordings, filings and other actions
necessary to establish, protect and perfect such Credit Party’s right, title and
interest in and to all such Real Estate and other properties and assets.
Schedule (4.6) also describes any purchase options, rights of first refusal or
other similar contractual rights, if any, pertaining to any material Real
Estate. As of the Closing Date, all of the Collateral (including, without
limitation, Inventory, Equipment, books and records) is at one or more of the
locations listed on Schedule (4.6) or is in-transit between such locations. As
of the Closing Date, no portion of any Credit Party’s Real Estate has suffered
any material damage by fire or other casualty loss that has not heretofore been
repaired and restored in all material respects to its original condition or
otherwise remedied.
     4.7 Labor Matters. Except as set forth on Schedule (4.7) or as could not
reasonably be expected to result in a Material Adverse Effect, (a) no strikes or
other material labor disputes against any Credit Party or any Restricted
Subsidiary of any Credit Party are pending or, to any Credit Party’s knowledge,
threatened; (b) hours worked by and payment made to employees of each Credit
Party and each Restricted Subsidiary of any Credit Party comply with the Fair
Labor Standards Act and each other federal, state, local or foreign law
applicable to such matters; (c) all payments due from any Credit Party or any
Restricted Subsidiary of any Credit Party for employee health and welfare
insurance have been paid or accrued as a liability on the books of such Credit
Party or such Restricted Subsidiary; (d) there is no organizing activity
involving any Credit Party or any Restricted Subsidiary of any Credit Party
pending or, to any Credit Party’s knowledge, threatened by any labor union or
group of employees; (e) there are no representation proceedings pending or, to
any Credit Party’s knowledge, threatened with the National Labor Relations Board
or any other applicable labor relations board, and no labor organization or
group

89



--------------------------------------------------------------------------------



 



of employees of any Credit Party or any Restricted Subsidiary of any Credit
Party has made a pending demand for recognition; and (f) there are no material
complaints or charges against any Credit Party or any Restricted Subsidiary of
any Credit Party pending or, to the knowledge of any Credit Party, threatened to
be filed with any Governmental Authority or arbitrator based on, arising out of,
in connection with, or otherwise relating to the employment or termination of
employment by any Credit Party or any Restricted Subsidiary of any Credit Party
of any individual.
     4.8 Subsidiaries and Joint Ventures. As of the Closing Date, (a) Schedule
(4.8) sets forth the name and jurisdiction of incorporation of each Subsidiary
and Joint Venture of the Borrowers and, as to each such Subsidiary and Joint
Venture, the percentage of each class of Stock owned by any Credit Party and
(b) there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Stock of the Borrowers or any of their respective Subsidiaries, except as
created by the Loan Documents.
     4.9 Government Regulation. No Credit Party is an “investment company” or a
company controlled by an “investment company,” as such terms are defined in the
Investment Company Act of 1940. The making of the Loans by Lenders to Borrowers,
the incurrence of the Letter of Credit Obligations on behalf of Borrowers, the
application of the proceeds thereof and repayment thereof and the consummation
of the Related Transactions will not violate any provision of any such statute
or any rule, regulation or order issued by the SEC or any other securities
regulation authority or securities exchange.
     4.10 Margin Regulations. No Credit Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” as such
terms are defined in Regulation U of the Federal Reserve Board as now and from
time to time hereafter in effect (such securities being referred to herein as
“Margin Stock”). No Credit Party owns any Margin Stock, and none of the proceeds
of the Loans or other extensions of credit under this Agreement will be used,
directly or indirectly, for the purpose of purchasing or carrying any Margin
Stock, for the purpose of reducing or retiring any Indebtedness that was
originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause any of the Loans or other extensions of credit under
this Agreement to be considered a “purpose credit” within the meaning of
Regulations T, U or X of the Federal Reserve Board. No Credit Party will take or
permit to be taken any action that might cause any Loan Document to violate any
regulation of the Federal Reserve Board.
     4.11 Taxes. All Federal and other material tax returns, reports and
statements, including information returns, required by any Governmental
Authority to be filed by any Credit Party or any Restricted Subsidiary have been
filed (after giving effect to any extensions) with the appropriate Governmental
Authority, and all Taxes have been paid prior to the date on which any fine,
penalty, interest or late charge may be added thereto for nonpayment thereof
excluding Taxes or other amounts being contested in accordance with
Section 6.2(b). Except as described in Schedule (4.11), each Credit Party and
each Restricted Subsidiary has withheld from its respective employees for all
periods all material Taxes required to have been withheld pursuant to all
applicable federal, state, local and foreign laws and such withholdings have
been timely

90



--------------------------------------------------------------------------------



 



paid to the respective Governmental Authorities. Schedule (4.11) sets forth as
of the Closing Date those taxable years for which any Credit Party’s or
Restricted Subsidiary’s tax returns are currently being audited by the IRS or
any other applicable Governmental Authority, and any assessments or threatened
assessments (in writing) in connection with such audit, or otherwise currently
outstanding. Except as described in Schedule (4.11), as of the Closing Date, no
Credit Party or any Restricted Subsidiary has executed or filed with the IRS or
any other domestic or foreign Governmental Authority any agreement or other
document extending, or having the effect of extending, the period for assessment
or collection of any Charges or Taxes. Except as described on Schedule (4.11),
as of the Closing Date, none of the Credit Parties, Restricted Subsidiaries and
their respective predecessors is liable for any Charges: (a) under any agreement
(including any tax sharing agreements other than those solely among Credit
Parties and their Restricted Subsidiaries) or (b) to each Credit Party’s
knowledge, as a transferee. Except as described on Schedule (4.11), as of the
Closing Date, no Credit Party has agreed or been requested to make any
adjustment under IRC Section 481(a), by reason of a change in accounting method
or otherwise, which would reasonably be expected to have a Material Adverse
Effect.
     4.12 ERISA.
          (a) Borrowers have previously delivered or made available to Agent all
Pension Plans (including Title IV Plans and Multiemployer Plans) and all Retiree
Welfare Plans, as now in effect. Except with respect to Multiemployer Plans,
each Qualified Plan has either received a favorable determination letter from
the IRS or may rely on a favorable opinion letter issued by the IRS, and to the
knowledge of any Credit Party nothing has occurred that would be reasonably
expected to cause the loss of such qualification or tax-exempt status. Each Plan
is in compliance in all material respects with the applicable provisions of
ERISA, the IRC and its terms, including the timely filing of all reports
required under the IRC or ERISA. Except as has not resulted, or could not
reasonably be expected to result, in an ERISA Lien (whether or not perfected),
neither any Credit Party nor ERISA Affiliate has failed to make any material
contribution or pay any material amount due as required by either Section 412 of
the IRC or Section 302 of ERISA or the terms of any such Plan. No “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the IRC,
has occurred with respect to any Plan that would subject any Credit Party to a
material tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the IRC.
          (b) Except as could not reasonably be expected to have a Material
Adverse Effect: (i) no Title IV Plan or Foreign Plan has any material Unfunded
Pension Liability; (ii) no ERISA Event has occurred or to the knowledge of any
Credit Party is reasonably expected to occur; (iii) there are no pending, or to
the knowledge of any Credit Party, threatened material claims (other than claims
for benefits in the normal course), sanctions, actions or lawsuits, asserted or
instituted against any Plan or any Person as fiduciary or sponsor of any Plan;
(iv) no Credit Party or ERISA Affiliate has incurred or reasonably expects to
incur any material liability as a result of a complete or partial withdrawal
from a Multiemployer Plan; and (v) within the last five years no Title IV Plan
of any Credit Party or ERISA Affiliate has been terminated, whether or not in a
“standard termination” as that term is used in Section 4041 of ERISA, nor has
any Title IV Plan of any Credit Party or any ERISA Affiliate (determined at any
time within the last five years) with material Unfunded Pension Liabilities been
transferred

91



--------------------------------------------------------------------------------



 



outside of the “controlled group” (within the meaning of Section 4001(a)(14) of
ERISA) of any Credit Party or ERISA Affiliate (determined at such time).
          (c) Each Foreign Plan has been maintained in compliance with its terms
and with the requirements of any and all applicable requirements of applicable
law and has been maintained, where required, in good standing with applicable
regulatory authorities, except for any noncompliance which could not reasonably
be expected to result in a Material Adverse Effect. Neither any Borrower nor any
Restricted Subsidiary has incurred any obligation in connection with the
termination of or withdrawal from any Foreign Plan, except as could not
reasonably be expected to result in a Material Adverse Effect.
     4.13 No Litigation. No action, claim, lawsuit, demand, investigation or
proceeding is now pending or, to the knowledge of any Credit Party, threatened
in writing against any Credit Party or any Restricted Subsidiary of any Credit
Party, before any Governmental Authority or before any arbitrator or panel of
arbitrators (collectively, “Litigation”), (a) that challenges such Credit
Party’s right or power to enter into or perform any of its obligations under the
Loan Documents to which it is a party, or the validity or enforceability of any
Loan Document or any action taken thereunder, or (b) that has a reasonable risk
of being determined adversely to any Credit Party or any Restricted Subsidiary
of any Credit Party and that, if so determined, could reasonably be expected to
have a Material Adverse Effect. Except as set forth on Schedule (4.13), as of
the Closing Date there is no Litigation pending or, to any Credit Party’s
knowledge, threatened in writing, that seeks damages in excess of $5,000,000 or
injunctive relief against, or alleges criminal misconduct of, any Credit Party
or any Restricted Subsidiary of any Credit Party.
     4.14 Brokers. Except as set forth on Schedule (4.14), no broker or finder
brought about the obtaining, making or closing of the Loans or the Related
Transactions, and no Credit Party or Affiliate thereof has any obligation to any
Person in respect of any finder’s or brokerage fees in connection therewith.
     4.15 Intellectual Property. As of the Closing Date, each Credit Party owns
or has rights to use all Intellectual Property necessary to continue to conduct
its business as now conducted by it and material to such Credit Party’s
business, taken as a whole, except where failure to so own or have rights could
not reasonably be expected to result in a Material Adverse Effect. Each issued
or applied-for Patent, registered or applied-for Trademark, registered or
applied-for Copyright owned by any Credit Party is listed, together with
application or registration numbers, as applicable, on Schedule (4.15). Schedule
(4.15) also sets forth a list of Licenses that are material to each Credit
Party’s business as now conducted by it. To the best of Borrowers’ knowledge,
each Credit Party conducts its business and affairs without infringement of any
Intellectual Property of any other Person that could reasonably be expected to
result in a Material Adverse Effect. Except as set forth in Schedule (4.15), no
Credit Party is aware of any material infringement claim by any other Person
with respect to any material Intellectual Property owned by such Credit Party.
     4.16 Full Disclosure. No information contained in this Agreement, any of
the other Loan Documents, Financial Statements or Collateral Reports or other
written reports from time to time prepared by any Credit Party (other than the
projections referred to below and

92



--------------------------------------------------------------------------------



 



information of a general economic or industry nature) and delivered hereunder or
any written statement prepared by any Credit Party and furnished (taken as a
whole) by or on behalf of any Credit Party to Agent or any Lender pursuant to
the terms of this Agreement contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact necessary to make
the statements contained herein or therein not materially misleading in light of
the circumstances under which they were made (after giving effect to all
supplements and updates thereto). The Business Plans from time to time delivered
hereunder are or will be based upon the estimates and assumptions stated
therein, all of which Borrowers believed at the time of delivery to be
reasonable and fair in light of current conditions and current facts known to
Borrowers as of such delivery date, and reflect Borrowers’ good faith estimates
of the future financial performance of Borrowers and their respective
Subsidiaries and of the other information projected therein for the period set
forth therein. Such Business Plan is not a guaranty of future performance and
actual results may differ from those set forth in such Business Plan. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of Visteon to be reasonable at the time made, it being acknowledged
and agreed by the Lenders that (a) such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount, (b) the financial and
business projections furnished to Agent or the Lenders are subject to
significant uncertainties and contingencies, which may be beyond the control of
Visteon and its Subsidiaries, (c) no assurances are given by any of Visteon or
its Subsidiaries that the results forecasted in the projections will be realized
and (d) the actual results may differ from the forecasted results in such
projections and such differences may be material.
     4.17 Environmental Matters.
          (a) Except as set forth in Schedule (4.17), as of the Closing Date:
(i) the Real Estate of each Credit Party and each of their Restricted
Subsidiaries is free of contamination from any Hazardous Material except for
such contamination that would not result in Environmental Liabilities that could
reasonably be expected to have a Material Adverse Effect; (ii) no Credit Party
nor any Restricted Subsidiary of any Credit Party has caused or suffered to
occur any material Release of Hazardous Materials on, at, in, under, above, to,
from or about any of its Real Estate except for such Release of Hazardous
Materials that would not result in Environmental Liabilities that could
reasonably be expected to have a Material Adverse Effect; (iii) the Credit
Parties and each of their Restricted Subsidiaries are and have, for the past
eight (8) years, been in compliance with all Environmental Laws, except for such
noncompliance that would not result in Environmental Liabilities which could
reasonably be expected to have a Material Adverse Effect; (iv) the Credit
Parties and each of their Restricted Subsidiaries (A) have obtained, (B) possess
as valid, uncontested and in good standing, and (C) are in compliance with all
Environmental Permits required by Environmental Laws for the operation of their
respective businesses as presently conducted or as proposed to be conducted,
except where the failure to so obtain, possess or comply with such Environmental
Permits would not result in Environmental Liabilities that could reasonably be
expected to have a Material Adverse Effect; (v) to the best of Borrowers’
knowledge, there is no Litigation arising under or related to any Environmental
Laws, Environmental Permits or Hazardous Material that seeks damages, penalties,
fines, costs or expenses the payment of which could reasonably be expected

93



--------------------------------------------------------------------------------



 



to have a Material Adverse Effect or injunctive relief which could reasonably be
expected to have a Material Adverse Effect against, or that alleges criminal
misconduct by, any Credit Party or any Restricted Subsidiary of any Credit
Party; (vi) no written notice has been received by any Credit Party or any
Restricted Subsidiary of any Credit Party identifying it as a “potentially
responsible party” or requesting information under CERCLA or analogous state
statutes, except for such notice that would not result in Environmental
Liabilities that could reasonably be expected to have a Material Adverse Effect;
and (vii) the Credit Parties and each of their Restricted Subsidiaries have
provided to Agent copies of existing environmental reports, reviews and audits
and written information sufficient, along with Schedule (4.17), to disclose
actual or potential material Environmental Liabilities, in each case relating to
any Credit Party or any Restricted Subsidiary of any Credit Party.
          (b) Each Credit Party hereby acknowledges and agrees that none of
Agent, any other secured party under the Loan Documents or any of their
respective officers, directors, employees, attorneys, agents and representatives
(i) is now, or has ever been, in control of any of the Real Estate or any Credit
Party’s or any Restricted Subsidiary of any Credit Party’s affairs, and (ii) has
the capacity or the authority through the provisions of the Loan Documents or
otherwise to direct or influence any (A) Credit Party’s or any Restricted
Subsidiary of any Credit Party’s conduct with respect to the ownership,
operation or management of any of its Real Estate, (B) undertaking, work or task
performed by any employee, agent or contractor of any Credit Party or any
Restricted Subsidiary of any Credit Party or the manner in which such
undertaking, work or task may be carried out or performed, or (C) compliance of
any Credit Party or any Restricted Subsidiary of any Credit Party with
Environmental Laws or Environmental Permits.
     4.18 Insurance. Borrowers have previously delivered or made available to
Agent lists of all insurance policies of any nature maintained, as of the
Closing Date, for current occurrences by each Credit Party and each Restricted
Subsidiary, as well as a summary of the material terms of each such policy.
     4.19 Deposit and Disbursement Accounts. Schedule (4.19) lists all banks and
other financial institutions at which any Credit Party maintains deposit or
other accounts as of the Closing Date, including any Disbursement Accounts, and
such Schedule correctly identifies the name of each depository, the name in
which the account is held, a description of the purpose of the account, and the
complete account number therefor.
     4.20 Government Contracts. Except as set forth in Schedule (4.20), as of
the Closing Date, no Credit Party is a party to any material contract with any
Governmental Authority which are customers of a Credit Party and no Credit
Party’s Accounts are subject to the Federal Assignment of Claims Act (31 U.S.C.
Section 3727) or any similar state or local law.
     4.21 Customer and Trade Relations. As of the Closing Date, there exists no
actual or, to the knowledge of any Borrower, threatened termination or
cancellation of, or any material adverse modification or change in, the business
relationship of any Credit Party or any Restricted Subsidiary of any Credit
Party with any customer or group of customers that could reasonably be expected
to result in a Material Adverse Effect.

94



--------------------------------------------------------------------------------



 



     4.22 Bonding. Except as set forth on Schedule (4.22), as of the Closing
Date, no Credit Party is a party to or bound by any surety bond agreement or
bonding requirement with respect to products or services sold by it.
     4.23 Intentionally Omitted.
     4.24 No Default. No Credit Party and none of its Restricted Subsidiaries
are in default under or with respect to any of its Contractual Obligations in
any respect that could reasonably be expected to have a Material Adverse Effect.
No Default or Event of Default has occurred and is continuing.
     4.25 Creation and Perfection of Security Interests.
          (a) The Security Agreement is effective to create in favor of Agent,
for the benefit of the Secured Parties (as defined in the Security Agreement),
as secured parties, a legal and valid security interest in the Collateral
described therein and proceeds thereof. In the case of the portion of the
pledged Collateral consisting of the certificated securities represented by the
certificates described in the Pledge Agreement, when stock certificates
representing such pledged Collateral are delivered to Agent and such stock
certificates are held in New York, and in the case of the other Collateral
described in the Security Agreement, when financing statements and other filings
specified on Schedule (4.25(a)) in appropriate form are filed in the offices
specified on Schedule (4.25(a)), the Security Agreement shall constitute a fully
perfected Lien under the Code on, and security interest in, all right, title and
interest of the Credit Parties in such Collateral and the proceeds thereof, as
security for the Obligations (as defined in the Security Agreement), in each
case prior and superior (subject to any applicable Intercreditor Agreement, if
any) in right to any other Person (except, in the case of Collateral, Liens
permitted by Section 7.7).
          (b) Each of the Mortgages is effective to create in favor of Agent,
for the benefit of the Secured Parties (as defined in the Security Agreement), a
legal, valid and enforceable Lien on the Mortgaged Properties described therein
and proceeds thereof, and when the Mortgages are filed in the offices specified
on Schedule (4.25(b)), each such Mortgage shall constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Credit
Parties in the Mortgaged Properties and the proceeds thereof, as security for
the Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person (other than applicable Liens permitted by
Section 7.7 and listed as exceptions in the applicable title insurance policy
with respect thereto), subject to the terms of any applicable Intercreditor
Agreement, if any. Schedule (4.25(b)) lists, as of the Closing Date, each parcel
of owned real property located in the United States and held by the Borrowers
and their Restricted Subsidiaries that has a value, in the reasonable opinion of
Borrowers, in excess of $2,500,000.
     4.26 Accounts; Inventory.
          (a) With respect to Eligible Accounts included in the most recent
Borrowing Base Certificate (as of the date of such Borrowing Base Certificate),
(i) all Accounts listed as Eligible Accounts satisfy the requirements of
Eligible Accounts; (ii) they represent bona fide sales of Inventory or rendering
of services to Account Debtors in the ordinary course of each

95



--------------------------------------------------------------------------------



 



Credit Party’s business and are not evidenced by a judgment, Instrument or
Chattel Paper; (iii) there are no setoffs, claims or disputes existing or
asserted with respect thereto and no Credit Party has made any agreement with
any Account Debtor for any extension of time for the payment thereof, any
compromise or settlement for less than the full amount thereof, any release of
any Account Debtor from liability therefor, or any deduction therefrom except a
discount or allowance allowed by such Credit Party in the ordinary course of its
business for prompt payment and disclosed to the Co-Collateral Agents; (iv) to
the respective Credit Party’s knowledge, there are no material facts, events or
occurrences which in any way impair the validity or enforceability thereof or
could reasonably be expected to reduce the amount payable thereunder as shown on
such Credit Party’s books and records and any invoices, statements and
Collateral Reports delivered to Agent and the Lenders with respect thereto;
(v) to the respective Credit Party’s knowledge, no Credit Party has received any
notice of proceedings or actions which are threatened or pending against any
Account Debtor which might result in any material adverse change in such Account
Debtor’s financial condition; and (vi) no Credit Party has knowledge that any
Account Debtor is unable generally to pay its debts as they become due. Further,
with respect to the accounts, (x) the amounts shown on all invoices, statements
and Collateral Reports which may be delivered to the Co-Collateral Agents with
respect thereto are actually and absolutely owing to such Credit Party as
indicated thereon and are not in any way contingent; (y) no payments have been
or shall be made thereon except payments promptly delivered to the applicable
Blocked Accounts or Agent as required pursuant to the terms of Annex A; and
(z) to each Credit Party’s knowledge, all Account Debtors have the capacity to
contract.
          (b) With respect to Eligible Inventory included in the most recent
Borrowing Base Certificate (as of the date of such Borrowing Base Certificate),
(i) such Inventory is located at one of the applicable Credit Party’s locations
set forth on Schedule (4.2), or in transit thereto, as applicable; (ii) such
Inventory is now, or shall at any time or times hereafter be, stored at any
other location without the Co-Collateral Agents’ prior consent, and if the
Co-Collateral Agents given such consent, each applicable Credit Party will
concurrently therewith obtain, to the extent required by this Agreement, bailee,
landlord and mortgagee agreements; (iii) except as specifically disclosed in the
most recent Borrowing Base Certificate, the applicable Credit Party has good,
indefeasible and merchantable title to such Inventory and such Inventory is not
subject to any Lien or security interest or document whatsoever except for the
Lien granted to Agent, for the benefit of Agent and the Lenders, as secured
parties, except for Permitted Encumbrances; (iv) such Inventory is Eligible
Inventory of good and merchantable quality, free from any defects, (v) such
Inventory is not subject to any licensing, patent, royalty, trademark, trade
name or copyright agreements with any third parties which would require any
consent of any third party upon sale or Disposition of that Inventory or the
payment of any monies to any third party upon such sale or other Disposition;
and (vi) the completion of manufacture, sale or other Disposition of such
Inventory by Agent following an Event of Default shall not require the consent
of any Person and shall not constitute a breach or default under any contract or
agreement to which any Credit Party is a party or to which such property is
subject.
     4.27 Solvency. Immediately after giving effect to (a) the Loans and Letter
of Credit Obligations to be made or incurred on the Closing Date or such other
date as Loans and Letter of Credit Obligations requested hereunder are made or
incurred, (b) the disbursement of proceeds of

96



--------------------------------------------------------------------------------



 



such Loans pursuant to the instructions of the Borrower Representative, (c) the
Prior Loan Refinancing and the consummation of the other Related Transactions
and (d) the payment and accrual of all transaction costs in connection with the
foregoing, the Credit Parties, taken as a whole, are and will be Solvent.
     4.28 Material Contracts. Except as otherwise set forth on Schedule (4.28),
as of the Closing Date, except as could not reasonably be expected to have a
Material Adverse Effect, none of the Credit Parties which are party to any
Material Contract is in default or alleged to be in default under any Material
Contract, and no asserted or, to the best knowledge of the Borrowers, unasserted
claim or dispute under any Material Contract exists that could reasonably be
expected to have a Material Adverse Effect.
     4.29 Foreign Assets Control Regulations and Anti-Money Laundering. Each
Credit Party and each Subsidiary of each Credit Party is and will remain in
compliance in all material respects with all United States economic sanctions,
laws, executive orders and implementing regulations as promulgated by the United
States Treasury Department’s Office of Foreign Assets Control (“OFAC”), and all
applicable anti-money laundering and counter-terrorism financing provisions of
the Bank Secrecy Act and all regulations issued pursuant to it. No Credit Party
and no Subsidiary of a Credit Party (a) is a Person designated by the United
States government on the list of the Specially Designated Nationals and Blocked
Persons (the “SDN List”) with which a United States Person cannot deal with or
otherwise engage in business transactions, (b) is a Person who is otherwise the
target of United States economic sanctions laws such that a United States Person
cannot deal or otherwise engage in business transactions with such Person or
(c) is controlled by (including, without limitation, by virtue of such Person
being a director or owning voting shares or interests), or acts, directly or
indirectly, for or on behalf of, any Person on the SDN List or a foreign
government that is the target of United States economic sanctions prohibitions
such that the entry into, or performance under, this Agreement or any other Loan
Document would be prohibited under United States law.
     4.30 Patriot Act. Each Credit Party, each of its Subsidiaries and each of
its Affiliates are in compliance with (a) the Trading with the Enemy Act, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (b) the USA PATRIOT ACT (Title
111of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”) and
(c) other federal or state laws relating to “know your customer” and anti-money
laundering rules and regulations. The Borrowers shall use the proceeds of the
Loans only as provided in Section 2.4. No part of the proceeds of any Loan will
be used directly or indirectly for any payments to any government official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.
     4.31 Regulation H. Except as set forth on Schedule (4.31), no Mortgaged
Property is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards and in
which flood insurance has not been made available under the National Flood
Insurance Act of 1968.

97



--------------------------------------------------------------------------------



 



     4.32 Intentionally Omitted.
     4.33 Plan of Reorganization. The Bankruptcy Court has entered an order, in
form and substance reasonably satisfactory to Agent (the “Confirmation Order”),
confirming the Plan of Reorganization, there have been no amendments or other
changes to the Plan of Reorganization that would increase the amount to be paid,
shorten the time for payment or otherwise be materially adverse to the Lenders
unless otherwise agreed to by Agent. The Confirmation Order has not been stayed,
and no motion for rehearing or reconsideration, no notice of appeal from the
Confirmation Order nor any motion to set aside or vacate the Confirmation Order
has been filed, and the Effective Date under (and as defined in) the Plan of
Reorganization has occurred.
5. FINANCIAL STATEMENTS AND INFORMATION
     5.1 Financial Reports and Notices. Each Credit Party executing this
Agreement hereby agrees that from and after the Closing Date and until the
Termination Date, it shall deliver to Agent or to Agent and Lenders, as
required, the following Financial Statements, notices, Business Plans and other
information at the times, to the Persons and in the manner set forth below:
          (a) Monthly Financials. (i) Upon an Activation Event and at all times
during a Cash Dominion Period, to Agent and Lenders, within thirty (30) days
after the end of each Fiscal Month (or forty-five (45) days after the last month
in each Fiscal Quarter), financial information regarding Visteon and its
consolidated Subsidiaries, certified by a Financial Officer of Visteon,
consisting of consolidated (i) unaudited balance sheets as of the close of such
Fiscal Month and the related statements of income for that portion of the Fiscal
Year ending as of the close of such Fiscal Month and (ii) unaudited statements
of income for such Fiscal Month, setting forth in comparative form the figures
for the corresponding period in the prior year and the figures contained in the
Business Plan for such Fiscal Year. Such financial information shall be
accompanied by the certification of a Financial Officer of Visteon that such
financial information and any other information presented is true, correct and
complete in all material respects and that there was no Default or Event of
Default has occurred and is continuing as of such time or, if a Default or Event
of Default has occurred and is continuing, describing the nature thereof and all
efforts undertaken to cure such Default or Event of Default.
          (b) Quarterly Financials. To Agent and Lenders, within forty-five
(45) days after the end of the first three Fiscal Quarters of each Fiscal Year,
consolidated financial information regarding Visteon and its consolidated
Subsidiaries, certified by a Financial Officer of Borrower Representative,
including (i) unaudited balance sheets as of the close of such Fiscal Quarter
and the related statements of income and cash flow for that portion of the
Fiscal Year ending as of the close of such Fiscal Quarter and (ii) unaudited
statements of income and cash flows for such Fiscal Quarter, in each case
setting forth in comparative form the figures for the corresponding period in
the prior year and the figures contained in the Business Plan for such Fiscal
Year, all prepared in accordance with GAAP (subject to normal year-end
adjustments). Such financial information shall be accompanied by a statement in
reasonable detail (each, a “Compliance Certificate”) including the certification
of a Financial Officer of Borrower Representative that (i) such financial
information fairly presents, in all material respects in accordance with GAAP
(except as approved by accountants or officers, as the case

98



--------------------------------------------------------------------------------



 



may be, and disclosed in reasonable detail therein, including the economic
impact of such exception (it being understood that any financial covenants or
tests under this Agreement shall be calculated without giving effect to any such
non-compliance with GAAP), and subject to normal year-end adjustments and the
absence of footnote disclosure), the financial position, results of operations
and statements of cash flows of Visteon and its Subsidiaries, on a consolidated
basis, as at the end of such Fiscal Quarter and for that portion of the Fiscal
Year then ended, (ii) any other information presented is true, correct and
complete in all material respects and that there was no Default or Event of
Default has occurred and is continuing as of such time or, if a Default or Event
of Default has occurred and is continuing, describing the nature thereof and all
efforts undertaken to cure such Default or Event of Default. In addition,
Borrowers shall deliver to Agent and Lenders, within forty-five (45) days after
the end of each Fiscal Quarter, a management discussion and analysis that
includes a comparison to budget for that Fiscal Quarter and a comparison of
performance for that Fiscal Quarter to the corresponding period in the prior
year.
          (c) Annual Audited Financials. To Agent and Lenders, within ninety
(90) days after the end of each Fiscal Year, audited Financial Statements for
Visteon and its consolidated Subsidiaries on a consolidated basis, consisting of
balance sheets and statements of income and retained earnings and cash flows,
setting forth in comparative form in each case the figures for the previous
Fiscal Year, which Financial Statements shall be prepared in accordance with
GAAP (except as approved by accountants or officers, as the case may be, and
disclosed in reasonable detail therein, including the economic impact of such
exception (it being understood that any financial covenants or tests under this
Agreement shall be calculated without giving effect to any such non-compliance
with GAAP)), and certified without qualification as to going-concern or
qualification arising out of the scope of the audit (except that such opinion
may be qualified with a “going concern” or like qualification or exception
solely as a result of the impending Commitment Termination Date), by an
independent certified public accounting firm of national standing or otherwise
acceptable to Agent. Such Financial Statements shall be accompanied by (i) a
report from such accounting firm to the effect that, in connection with their
audit examination, nothing has come to their attention to cause them to believe
that a Default or Event of Default has occurred (or specifying those Defaults
and Events of Default that they became aware of), it being understood that such
audit examination extended only to accounting matters and that no special
investigation was made with respect to the existence of Defaults or Events of
Default, and (ii) the certification of a Financial Officer of Borrower
Representative that all such Financial Statements fairly present, in all
material respects in accordance with GAAP, the financial position, results of
operations and statements of cash flows of Borrowers and each of their
respective Subsidiaries on a consolidated basis, as at the end of such Fiscal
Year and for the period then ended, and that no Default or Event of Default has
occurred and is continuing as of such time or, if a Default or Event of Default
has occurred and is continuing, describing the nature thereof and all efforts
undertaken to cure such Default or Event of Default.
     Notwithstanding the financial statement reporting periods set forth in
clauses (a), (b) and (c) above and the related comparable prior period
comparative forms, Borrowers may deliver or cause to be delivered such financial
statements as are prescribed under GAAP taking into account Borrower’s “fresh
start” accounting as applicable in connection with the effectiveness of the Plan
of Reorganization.

99



--------------------------------------------------------------------------------



 



     Information required to be delivered pursuant to this Sections 5.1(a), (b),
or (c) shall be deemed to have been delivered to Agent and the Lenders on the
date on which Borrower Representative provides written notice to Agent that such
information has been posted on Borrower Representative’s website on the Internet
at http://www.visteon.com or is available via the EDGAR system of the SEC on the
Internet (to the extent such information has been posted or is available as
described in such notice). Information required to be delivered pursuant to this
Section 5.1 may also be delivered by electronic communication pursuant to
procedures approved hereunder.
          (d) Business Plan. To Agent and Lenders, as soon as available, but not
later than forty-five (45) days after the end of each Fiscal Year, an annual
business plan for Visteon, on a consolidated basis, approved by the board of
directors of Visteon for the following Fiscal Year, which (i) includes a
statement of all of the material assumptions on which such plan is based,
(ii) includes quarterly balance sheets, income statements and statements of cash
flows for the following year and (iii) integrates sales, gross profits,
operating expenses, operating profit, cash flow projections, all prepared on the
same basis and in similar detail as that on which operating results are reported
(and in the case of cash flow projections, representing management’s good faith
estimates of future financial performance based on historical performance), and
including plans for personnel, Capital Expenditures and facilities. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of Visteon to be reasonable at the time made, it being acknowledged
and agreed by the Lenders that (a) such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount, (b) the financial and
business projections furnished to Agent or the Lenders are subject to
significant uncertainties and contingencies, which may be beyond the control of
Visteon and its Subsidiaries, (c) no assurances are given by any of Visteon or
its Subsidiaries that the results forecasted in the projections will be realized
and (d) the actual results may differ from the forecasted results in such
projections and such differences may be material.
          (e) Management Letters. To Agent and Lenders, within five (5) Business
Days after receipt thereof by any Credit Party, copies of all final management
letters, exception reports or similar letters or reports received by such Credit
Party from its independent certified public accountants.
          (f) Default Notices. To Agent and Lenders, as soon as practicable, and
in any event within five (5) Business Days after a Financial Officer of any
Borrower has actual knowledge of the existence of any Default, Event of Default
or other event that has had a Material Adverse Effect, telephonic or telecopied
or electronic notice specifying the nature of such Default or Event of Default
or other event, including the anticipated effect thereof, which notice, if given
telephonically, shall be promptly confirmed in writing on the next Business Day.
          (g) SEC Filings and Press Releases. To Agent and Lenders, promptly
upon their becoming available, copies of: (i) all Financial Statements, reports,
notices and proxy statements made publicly available by any Credit Party to its
security holders (in their capacity

100



--------------------------------------------------------------------------------



 



as such); and (ii) all regular and periodic reports and all registration
statements and prospectuses, if any, filed by any Credit Party with any
securities exchange or with the SEC or any governmental or private regulatory
authority; provided that in each case such delivery shall be deemed to have been
made upon delivery of notice to Agent that such statements and reports are
available via the EDGAR System of the SEC on the Internet.
          (h) Intentionally Omitted.
          (i) Litigation. To Agent in writing, promptly upon learning thereof,
notice of any Litigation commenced or threatened in writing against any Credit
Party that (i) could reasonably be expected to result in damages in excess of
$50,000,000 (net of insurance coverages for such damages), (ii) seeks injunctive
relief, (iii) is asserted or instituted against any Plan or any Foreign Plan,
its fiduciaries or its assets or against any Credit Party or ERISA Affiliate in
connection with any Plan or Foreign Plan or (iv) involves any product recall
that could reasonably be expected to have a Material Adverse Effect.
          (j) Insurance Notices. To Agent, disclosure of losses or casualties
required by Section 6.4.
          (k) Hedging Agreements. To the Co-Collateral Agents within two
(2) Business Days after entering into such agreement or amendment, copies of all
interest rate, commodity or currency hedging agreements or amendments thereto.
          (l) Other Documents. To Agent and Lenders, such other financial and
other information respecting any Credit Party’s or any Subsidiary of any Credit
Party’s business or financial condition as Agent or any Lender shall from time
to time reasonably request.
          (m) Intentionally Omitted.
          (n) Environmental Matters. To Agent, notice of any matter under any
Environmental Law that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including arising out of or resulting from the
commencement of, or any material adverse development in, any litigation or
proceeding affecting any Credit Party or any Restricted Subsidiary, including
pursuant to any applicable Environmental Laws or the assertion or occurrence of
any alleged noncompliance by any Credit Party or as any of its Restricted
Subsidiaries with any Environmental Law.
          (o) ERISA/Pension Matters. To Agent, notice of (i) the occurrence of
any ERISA Event (or similar event with respect to a Foreign Plan) that has
resulted or could reasonably be expected to result in liability of the Borrowers
and their Restricted Subsidiaries in an aggregate amount exceeding $5,000,000
and (ii) any “financial support direction or contribution notice” under any
Foreign Plan (including, without limitation, the “Visteon UK Pension Plan”).
          (p) Lease Default Notices. To Agent, (i) within five (5) Business Days
after receipt thereof, copies of any and all default notices received under or
with respect to any leased location or warehouse where Revolver Priority
Collateral is located and (ii) such other notices or documents as Agent may
reasonably request.

101



--------------------------------------------------------------------------------



 



     5.2 Collateral Reporting. Each Credit Party executing this Agreement hereby
agrees that, from and after the Closing Date and until the Termination Date, it
shall deliver to Co-Collateral Agents or to Co-Collateral Agents and Lenders, as
required, the following Collateral Reports (including Borrowing Base
Certificates in the form of Exhibit 5.2) at the times, to the Persons and in the
manner set forth below:
          (a) To Co-Collateral Agents, and if requested by Lenders, to Lenders
upon their request, and in any event no less frequently than 12:00 p.m. (New
York time) on the tenth Business Day of each Fiscal Month commencing with the
Fiscal Month ending October 31, 2010 during the term of this Agreement, each of
the following reports, each of which shall be prepared by the Borrowers as of
the last day of the immediately preceding month; provided, however, that if (i)
Excess Availability is less than $65,000,000 or (ii) an Event of Default has
occurred and is continuing, then the following shall be delivered no less
frequently than 12:00 p.m. (New York time) on the Wednesday of each week
commencing on the first Wednesday after Excess Availability is less than
$65,000,000 for so long as Excess Availability is less than $65,000,000 or such
Event of Default occurs and for so long as such Event of Default is continuing,
as applicable:
               (i) a Borrowing Base Certificate accompanied by such supporting
detail and documentation as shall be requested by Co-Collateral Agents, in their
Permitted Discretion;
               (ii) a summary of Inventory by location and type with a
supporting perpetual Inventory report, in each case accompanied by such
supporting detail and documentation as shall be requested by Co-Collateral
Agents, in their Permitted Discretion; and
               (iii) a monthly trial balance showing Accounts outstanding aged
from due date as follows: 1 to 30 days, 31 to 60 days, 61 to 90 days and 91 days
or more, accompanied by such supporting detail (including invoice date) and
documentation as shall be requested by Co-Collateral Agents in their Permitted
Discretion.
          (b) To Co-Collateral Agents, and if requested by Lenders, to Lenders,
on a monthly basis except to the extent that the Borrowing Base is being
delivered on a weekly basis, and in that instance, to then be delivered on a
weekly basis (together with a copy of all or any part of such delivery requested
by any Lender in writing after the Closing Date), collateral reports with
respect to Credit Parties, including all additions and reductions (cash and
non-cash) with respect to Accounts of Credit Parties, in each case accompanied
by such supporting detail and documentation as shall be requested by
Co-Collateral Agents in their Permitted Discretion each of which shall be
prepared by Borrowers as of the last day of the immediately preceding month (or
such other time as may be requested by Co-Collateral Agents);
          (c) To Co-Collateral Agents, at the time of delivery of each of the
monthly Financial Statements delivered pursuant to Section 5.1, an aging of
accounts payable, accompanied by such supporting detail and documentation as
shall be requested by Co-Collateral Agents in their Permitted Discretion.

102



--------------------------------------------------------------------------------



 



          (d) To Co-Collateral Agents, at the time of delivery of each of the
quarterly or annual Financial Statements delivered pursuant to Section 5.1, a
listing of government contracts of each Credit Party subject to the Federal
Assignment of Claims Act of 1940;
          (e) Borrowers shall pay all reasonable fees incurred by Co-Collateral
Agents in connection with (i) Inventory and, to the extent included in the
Borrowing Base, Real Estate and Aircraft appraisals (which will be FIRREA
compliant with respect to Real Estate) on an annual basis (including one full
appraisal and one “desk-top” appraisal, each on an annual basis) at the
discretion of Agent and Co-Collateral Agents and (ii) two (2) field examinations
per Fiscal Year; provided, that notwithstanding the foregoing, Co-Collateral
Agents may perform physical appraisals and collateral audits at any time during
any Fiscal Year at its own expense; provided, further, that upon the occurrence
and during the continuance of a Default or Event of Default or if Excess
Availability is less than $50,000,000, Co-Collateral Agents may perform physical
appraisals and collateral audits at any time and at Borrower’s reasonable
expense without regard to the limits set forth above; and
          (f) Such other reports, statements and reconciliations (including
reconciliations of Inventory and Accounts from general ledger to financial
statements to Borrowing Base) with respect to the Borrowing Base, Collateral or
Obligations of any or all Credit Parties as Co-Collateral Agents shall from time
to time request in their Permitted Discretion.
6. AFFIRMATIVE COVENANTS
     Each Credit Party executing this Credit Agreement jointly and severally
agrees as to all Credit Parties that from and after the Closing Date and until
the Termination Date:
     6.1 Maintenance of Existence and Conduct of Business. Except as otherwise
permitted under Section 7.1, each Credit Party shall, and shall cause each of
its Restricted Subsidiaries to, do or cause to be done all things necessary to
preserve and keep in full force and effect (a) its corporate existence and
(b) its material rights and franchises except where the failure to maintain such
material rights and franchises could not reasonably be expected to result in a
Material Adverse Effect; continue to conduct its business substantially as now
conducted or as otherwise permitted hereunder (including under Section 7.5); at
all times maintain, preserve and protect all of its assets and properties used
or useful in the conduct of its business, and keep the same in good repair,
working order and condition in all material respects (taking into consideration
ordinary wear and tear and except for casualties and condemnations) and from
time to time make, or cause to be made, all necessary or appropriate repairs,
replacements and improvements thereto consistent with industry practices, except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
     6.2 Payment of Charges and Taxes.
          (a) Subject to Section 6.2(b), each Credit Party shall pay and
discharge or cause to be paid and discharged promptly all material Charges and
Taxes (other than charges in an aggregate amount not to exceed $2,000,000)
payable by it, including: (i) Charges and Taxes

103



--------------------------------------------------------------------------------



 



imposed upon it, its income and profits, or any of its property (real, personal
or mixed) and all Charges with respect to tax, social security, employer
contributions and unemployment withholding with respect to its employees;
(ii) lawful claims for labor, materials, supplies and services or otherwise; and
(iii) all storage or rental charges payable to warehousemen or bailees, in each
case, before any thereof shall become past due.
          (b) Each Credit Party may in good faith contest, by appropriate
proceedings, the validity or amount of any Charges, Taxes or claims described in
Section 6.2(a) and not pay or discharge such Charges, Taxes or claims while so
contested; provided, that: (i) adequate reserves with respect to such contest
are maintained on the books of such Credit Party, in accordance with GAAP;
(ii) no Lien shall be imposed to secure payment of such Charges (other than
payments to warehousemen and/or bailees or as permitted under Section 7.7) that
is superior to any of the Liens securing the Obligations and such contest is
maintained and prosecuted continuously and with diligence and operates to
suspend collection or enforcement of such Charges; (iii) none of the Collateral
becomes subject to forfeiture or loss as a result of such contest; (iv) such
non-payment could not reasonably be expected to have a Material Adverse Effect;
and (v) such Credit Party shall promptly pay or discharge such contested
Charges, Taxes or claims and all additional charges, interest, penalties and
expenses, if any, and shall deliver to Agent evidence reasonably acceptable to
Agent of such compliance, payment or discharge, if such contest is terminated or
discontinued adversely to such Credit Party or the conditions set forth in this
Section 6.2(b) are no longer met.
     6.3 Books and Records. Each Credit Party shall keep adequate books and
records with respect to its business activities in which proper entries,
reflecting all financial transactions, are made in accordance with GAAP and on a
basis consistent with the Financial Statements provided on the Closing Date
attached to a certificate of a Financial Officer of Borrower Representative.
     6.4 Insurance; Damage to or Destruction of Collateral.
          (a) Borrowers will, and will cause each of their respective Restricted
Subsidiaries to, maintain, with financially sound and reputable insurance
companies insurance in such amounts and against such risks, as are customarily
maintained by similarly situated companies engaged in the same or similar
businesses operating in the same or similar locations (after giving effect to
any self-insurance reasonable and customary for similarly situated companies).
The Borrowers will furnish to the Co-Collateral Agents, upon request,
information in reasonable detail as to the insurance so maintained, including,
without limitation, for any Mortgaged Property, Flood Insurance equal to the
least of (i) the full, unpaid balance of the Loans and any prior liens on the
Mortgaged Property, (ii) the maximum amount of coverage available under the
National Flood Insurance Program for the particular type of building or
(iii) the full insurable value of the building and/or its contents, in each case
with deductibles customarily carried by businesses of the size, character and
creditworthiness of the business of the Credit Parties.
          (b) Borrowers will, and will cause each of the other Credit Parties
to, at all times keep its property which constitutes Collateral insured in favor
of Agent, and all policies or certificates (or certified copies thereof) with
respect to such insurance (i) shall be endorsed to

104



--------------------------------------------------------------------------------



 



Agent’s reasonable satisfaction for the benefit of Agent (including, without
limitation, by naming Agent as loss payee and/or additional insured) and
(ii) shall state that such insurance policies shall not be canceled without at
least thirty (30) days’ prior written notice thereof by the respective insurer
to Agent (or at least ten (10) days’ prior written notice in the case of
non-payment of premium).
          (c) If Borrowers or any of their respective Subsidiaries shall fail to
maintain insurance in accordance with this Section 6.4, or if Borrowers or any
of their respective Subsidiaries shall fail to so endorse all policies or
certificates with respect thereto, Agent shall have the right, upon ten
(10) days’ prior notice to Borrowers (but shall be under no obligation), to
procure such insurance and Borrowers agree to reimburse Agent for all reasonable
costs and reasonable out-of-pocket expenses of procuring and maintaining such
insurance.
          (d) Sections 6.4(b) and (c) shall only apply to insurance in respect
of assets included in the Collateral; provided, however, Sections 6.4(b) and (c)
shall not apply to credit insurance.
     6.5 Compliance with Laws and Contractual Obligations. Each Credit Party
shall, and shall cause each of its Restricted Subsidiaries to, comply with all
United States federal, state and local laws, regulations and decrees and all
foreign laws, regulations and decrees, in each case, applicable to it, including
those relating to ERISA, and employment and labor matters (except those relating
to Environmental Laws and Environmental Permits which are covered by Section
6.8), and its Contractual Obligations, except to the extent that the failure to
comply, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
     6.6 Intentionally Omitted.
     6.7 Intellectual Property. Each Credit Party shall, and shall cause each of
its Restricted Subsidiaries to, conduct its business and affairs without
infringement of any Intellectual Property of any other Person that could
reasonably be expected to result in a Material Adverse Effect and shall comply
in all material respects with the terms of its Licenses.
     6.8 Environmental Matters.
          (a) Except in each of the following cases to the extent the failure to
do so could not in the aggregate reasonably be expected to result in a Material
Adverse Effect, each Credit Party shall, and shall (i) cause its Restricted
Subsidiaries to, comply in all material respects with, and ensure compliance in
all material respects by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply in all material respects
with and maintain, and (ii) use commercially reasonable efforts to ensure that
all tenants and subtenants obtain and comply in all material respects with and
maintain, any and all Environmental Permits.
          (b) Except to the extent the failure to do so could not in the
aggregate reasonably be expected to result in a Material Adverse Effect, conduct
and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

105



--------------------------------------------------------------------------------



 



     6.9 Real Estate Purchases. To the extent otherwise permitted hereunder, if
any Credit Party proposes to acquire a fee ownership interest in Real Estate
after the Closing Date, with a fair market purchase price in excess of
$5,000,000, it shall first provide to Agent a mortgage or deed of trust granting
Agent a second priority Lien (subject to Permitted Encumbrances) on such Real
Estate (unless such Real Estate is Eligible Real Estate, in which case it will
be a first priority Lien), together with existing environmental audits, Title
Insurance (except insuring a second priority Lien, if applicable), a Mortgage
Opinion, and, if required by Agent, Flood Insurance, and such other customary
documents, instruments or agreements reasonably requested by Agent, in each
case, in form and substance reasonably satisfactory to Agent; provided, that the
foregoing shall not be required to the extent the Real Estate at issue is
located outside of the United States and the granting of such mortgage or deed
of trust would result in a material adverse tax consequence to any Credit Party
or to the extent such mortgage is not permitted by applicable law; provided,
however, that utilization of the net operating losses of the Credit Parties
shall be excluded from Borrower Representative’s determination of whether any
mortgage would result in materially adverse tax consequences to the Credit
Parties.
     6.10 Further Assurances. Each Credit Party executing this Agreement agrees
that it shall and shall cause each other Credit Party to, at such Credit Party’s
reasonable expense and upon the reasonable request of Agent, duly execute and
deliver, or cause to be duly executed and delivered, to Agent such further
instruments and take all such further actions (including the authorization of
filing and recording of Code financing statements (or any similar filings
required under the foreign personal property security laws of Mexico), fixture
filings, mortgages, deeds of trust and other documents, in each case to the
extent reasonably requested by Agent), which may be required under any
applicable law, or which Agent may reasonably request, to effectuate the
transactions contemplated by the Loan Documents or to grant, preserve, protect
or perfect the Liens created by the Collateral Documents or the validity or
priority of any such Liens, all at the reasonable expense of the Credit Parties.
     6.11 Intentionally Omitted.
     6.12 Intentionally Omitted.
     6.13 ERISA Matters. Each Credit Party executing this Agreement agrees that
it shall and shall cause each other Credit Party and their Restricted
Subsidiaries to timely make all contributions, pay all amounts due, and
otherwise perform such actions necessary to cause the release of any Liens
imposed under ERISA or Section 412 of the IRC or any similar provision under any
Foreign Plan (each an “ERISA Lien”).
     6.14 Intentionally Omitted.
     6.15 New Subsidiaries.
          (a) Within ten (10) Business Days of the formation of any Restricted
Subsidiary of any Credit Party, acquisition of a Restricted Subsidiary of any
Credit Party or at any time a Subsidiary becomes a Restricted Subsidiary, Credit
Parties, or any of them, as appropriate, shall (i) cause each such new
Restricted Subsidiary that is a Domestic Subsidiary (other than an Excluded
Domestic Subsidiary) to join this Agreement as a Credit Party by

106



--------------------------------------------------------------------------------



 



providing to Agent a joinder agreement, in form and substance reasonably
satisfactory to Agent, (ii) cause each such new Restricted Subsidiary that is a
Domestic Subsidiary (other than an Excluded Domestic Subsidiary) to deliver to
Agent a Guaranty, a supplement to the Security Agreement, a supplement to the
Pledge Agreement, and such other security documents (including, without
limitation, any mortgage, deed to secure debt or deed of trust where such
Restricted Subsidiary owns real property and an appraisal (which shall be
compliant with FIRREA to the extent required by applicable law as determined by
Agent) and Flood Insurance with respect to any Mortgaged Property as required by
Section 6.9, as applicable) reasonably requested by Agent, together with
appropriate UCC-1 financing statements, all in form and substance reasonably
satisfactory to Agent, (iii) with respect to all new Restricted Subsidiaries
that are directly owned in whole or in part by a Credit Party, provide to Agent
a supplement to the Pledge Agreement providing for the pledge of the direct and
beneficial interests in such new Restricted Subsidiary (or, in the case of the
pledge of a direct Foreign Subsidiary, sixty-five percent (65%) of the total
combined voting power of all classes of the issued and outstanding voting Stock
of such Foreign Subsidiary and one-hundred percent (100%) of the non-voting
stock of such Foreign Subsidiary) as shall be requested by Agent, together with
appropriate certificates and powers or financing statements under the Code (or
any similar document required under personal property security laws of Mexico)
or other applicable personal property or moveable property registries or other
documents necessary to perfect such pledge, in form and substance reasonably
satisfactory to Agent, and (iv) provide to Agent all other customary and
reasonable documentation, including one or more opinions of counsel reasonably
satisfactory to Agent, which in its opinion is appropriate and customary with
respect to such execution and delivery of the applicable documentation referred
to above. Upon execution and delivery of the joinder agreement by each new
Restricted Subsidiary, such Restricted Subsidiary shall become a Credit Party
hereunder with the same force and effect as if originally named as a Credit
Party herein. The execution and delivery of the joinder agreement shall not
require the consent of any Credit Party or Lender hereunder. The rights and
obligations of each Credit Party hereunder shall remain in full force and effect
notwithstanding the addition of any Credit Party hereunder. Any document,
agreement or instrument executed or issued pursuant to this Section 6.15 shall
be a “Loan Document” for purposes of this Agreement.
          (b) Notwithstanding anything to the contrary contained herein, no
Borrower nor any Subsidiary of any Borrower shall be required to:
               (i) execute and deliver any joinder agreement, Guaranty, or any
other document or grant a Lien in any Stock or other property held by it if such
action (A) is restricted or prohibited by general statutory limitations,
financial assistance, corporate benefit, fraudulent preference, “thin
capitalization” rules or similar principles, (B) would result in material
adverse tax consequences; provided, however, that utilization of the net
operating losses of the Credit Parties shall be excluded from Borrower
Representative’s determination of whether any such joinder, pledge, mortgage or
other grant of security interest would result in material adverse tax
consequences to the Credit Parties, (C) is not within the legal capacity of
Borrowers or such Subsidiary or would conflict with the fiduciary duties of its
directors or contravene any legal prohibition or result in personal or criminal
liability on the part of any officer or (D) for reasons of cost, legal
limitations or other matters is unreasonably burdensome in relation to the
benefits to the Lenders of such Borrower’s or such Subsidiary’s guaranty or
security; or

107



--------------------------------------------------------------------------------



 



               (ii) pledge as Collateral any assets excluded therefrom pursuant
to the relevant Collateral Documents (including, for the avoidance of doubt,
more than 65% of the total combined voting power of all classes of the issued
and outstanding Stock entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) in each Foreign Subsidiary directly owned by any Borrower
or any of the Credit Parties which is a Domestic Subsidiary.
     6.16 Designation of Subsidiaries. A Financial Officer of Borrower
Representative may at any time designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (a) immediately before and after such designation, no
Default or Event of Default shall have occurred and be continuing, and (b)
immediately after giving effect to such designation, Borrowers and their
Restricted Subsidiaries shall have Excess Availability (after giving Pro Forma
Effect to such designation) of not less than $75,000,000 and be in compliance,
on a Pro Forma Basis after giving effect to such designation, with the covenants
set forth in Section 7.10 (and, as a condition precedent to the effectiveness of
any such designation, Borrower Representative shall deliver to Agent a
certificate setting forth in reasonable detail the calculations demonstrating
such compliance); provided, however, under no circumstances shall the aggregate
amount of EBITDA of all Unrestricted Subsidiaries at any time exceed 10% of the
EBITDA of Borrowers and their respective Restricted Subsidiaries on a
consolidated basis. The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by Borrowers or the relevant
Restricted Subsidiary (as applicable) therein at the date of designation in an
amount equal to the fair market value of all such Person’s assets and the
Investment resulting from such designation must otherwise be in compliance with
Section 7.2. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of designation of any
Indebtedness or Liens of such Subsidiary existing at such time. Notwithstanding
anything to the contrary contained herein, no Borrower or any other Subsidiary
listed on Schedule (6.16) as not being permitted to be an Unrestricted
Subsidiary shall be designated as an Unrestricted Subsidiary. With respect to
the assets of Unrestricted Subsidiaries and Restricted Subsidiaries that are
Credit Parties being included in the calculation of the Borrowing Base, (a) if a
Restricted Subsidiary is designated by Borrowers as an Unrestricted Subsidiary,
the assets of such Subsidiary shall immediately be excluded from the Borrowing
Base, and (b) if an Unrestricted Subsidiary is designated by Borrowers as a
Restricted Subsidiary after the Closing Date, then the assets of such Subsidiary
shall not be included in the calculation of the Borrowing Base until (i)
Co-Collateral Agents consent (such consent not to be unreasonably withheld) to
such inclusion (except to the extent such Subsidiary’s assets were previously
included in the Borrowing Base) and (ii) Co-Collateral Agents have received
satisfactory appraisals and field exams with respect to the assets of such
Subsidiary, if applicable, as reasonably required by Co-Collateral Agents and
(iii) the Credit Parties have complied with Section 6.15(a) with respect to such
Subsidiary. As of the Closing Date, the Unrestricted Subsidiaries of the
Borrowers are set forth on Schedule (6.16).
     6.17 Post-Closing Matters. Execute and deliver the documents and complete
the tasks set forth on Schedule (6.17), in each case within the time limits
specified on such schedule, as such time limits may be extended from time to
time by Agent in its sole and absolute discretion.

108



--------------------------------------------------------------------------------



 



7. NEGATIVE COVENANTS
     Each Credit Party executing this Agreement jointly and severally agrees as
to all Credit Parties and their respective Restricted Subsidiaries that from and
after the Closing Date until the Termination Date:
     7.1 Mergers, Fundamental Changes, Etc. No Credit Party shall, or shall
permit any of its Restricted Subsidiaries to, directly or indirectly, by
operation of law or otherwise, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
          (a) any Subsidiary of any Borrower may be merged or consolidated with
or into such Borrower (provided that such Borrower shall be the continuing or
surviving entity) or with or into any Subsidiary Guarantor (provided that such
Subsidiary Guarantor shall be the continuing or surviving entity);
          (b) any Subsidiary of any Borrower that is not a Subsidiary Guarantor
may be merged or consolidated with or into any other Subsidiary of any Borrower
that is not a Subsidiary Guarantor; provided that if one Subsidiary to such
merger or consolidation is a Wholly Owned Subsidiary, the Wholly Owned
Subsidiary shall be the continuing or surviving entity;
          (c) any Subsidiary of any Borrower may Dispose of any or all of its
assets (i) to any Borrower or any Subsidiary Guarantor (upon voluntary
liquidation or otherwise), (ii) to a Subsidiary that is not a Subsidiary
Guarantor if the Subsidiary making the Disposition is not a Subsidiary Guarantor
provided that any such Disposition by a Wholly Owned Subsidiary must be to a
Wholly Owned Subsidiary, or (iii) pursuant to a Disposition permitted by
Section 7.8;
          (d) any Investment expressly permitted by Section 7.2 may be
structured as a merger, consolidation or amalgamation;
          (e) any Subsidiary may be dissolved or liquidated so long as any
Dispositions in connection with any such liquidation or dissolution are
permitted under Section 7.1(c); and
          (f) any Permitted Restructuring Transactions shall be permitted.
     7.2 Investments; Loans and Advances. No Credit Party shall, or shall permit
any of its Restricted Subsidiaries to, directly or indirectly, make any advance,
loan, extension of credit (by way of guaranty or otherwise) or capital
contribution to, or purchase any Stock, bonds, notes, debentures or other debt
securities of, or any assets constituting a business unit of, or make any other
investment in, any Person (all of the foregoing, “Investments”), except:
          (a) extensions of trade credit granted in the ordinary course of
business;
          (b) Investments in Cash Equivalents in the ordinary course of business
in connection with the cash management activities of the Borrowers and its
Subsidiaries;

109



--------------------------------------------------------------------------------



 



          (c) Guarantied Obligations permitted by Section 7.3;
          (d) loans and advances to employees of any Group Member in the
ordinary course of business (including for travel, entertainment and relocation
expenses) in an aggregate amount for all Group Members not to exceed $2,000,000
at any one time outstanding;
          (e) intercompany Investments among the Credit Parties;
          (f) intercompany Investments by Subsidiaries which are not Credit
Parties (including, without limitation, Foreign Subsidiaries) in Credit Parties
and intercompany Investments by Subsidiaries which are not Credit Parties
(including, without limitation, Foreign Subsidiaries) in other Subsidiaries
which are not Credit Parties (including, without limitation, Foreign
Subsidiaries);
          (g) so long as Excess Availability is greater than $50,000,000 after
giving effect to such intercompany loan, intercompany loans from Credit Parties
to Subsidiaries which are not Credit Parties in an aggregate amount, as of any
date, not to exceed the sum (such sum, the “Non-Credit Party Intercompany Debt
Basket”) of (i) $150,000,000 in the aggregate plus (ii) an amount (such amount,
the “Investment Available Amount”) equal to the sum of (A) intercompany loans or
cash dividends from Subsidiaries which are not Credit Parties received by Credit
Parties after the Closing Date and repayment in cash by Subsidiaries which are
not Credit Parties of intercompany loans owing to any Credit Party (it being
understood that such intercompany loans may not be repaid or prepaid to the
extent that such prepayment would cause the Investment Basket to be a negative
amount) plus (B) 50% of the Net Cash Proceeds received by any Credit Party from
any asset sale permitted under Section 7.8(p) minus (iii) the aggregate amount
of Investments made pursuant to clause (h) of this Section 7.2 on or prior to
such date utilizing the Investment Available Amount;
          (h) (i) Investments in an aggregate outstanding amount (including
assumed Indebtedness) not to exceed the sum (such sum, the “Investment Basket”)
of (1) $100,000,000 in the aggregate, plus (2) the Investment Available Amount
plus (3) the Net Cash Proceeds of an issuance of Stock of Borrower which was Not
Otherwise Applied, minus (4) the aggregate amount of Investments made pursuant
to clause (g) of this Section 7.2 on or prior to such date utilizing the
Investment Available Amount and/or (ii) Investments in an aggregate amount equal
to 25% (or minus 100% in the case of a loss) of Borrowers’ and their Restricted
Subsidiaries’ Consolidated Net Income for the period commencing as of the
Closing Date and ending on the last day of the Fiscal Quarter most recently
ended for which Financial Statements are available less Restricted Payments made
pursuant to Section 7.14(e)(ii) (it being understood that calculation of the
amount of Investments permitted pursuant to this clause (h)(ii) shall be made at
the time the relevant Investment is made and include a deduction for any other
outstanding Investments made in reliance on this clause (ii), but no Default or
Event of Default shall occur as a result of a decrease in Consolidated Net
Income after the consummation of any such Investment. Notwithstanding anything
to the contrary herein, Investments may be made by aggregating the amounts
provided by Sections 7.2(h)(i) and (h)(ii) hereof;

110



--------------------------------------------------------------------------------



 



          (i) (i) Investments in Stock of Joint Ventures and Halla pursuant to
terms reasonably satisfactory to Agent in an amount not to exceed $75,000,000 in
the aggregate after the Closing Date and (ii) Investments by Halla and its
Subsidiaries;
          (j) Investments existing as of the Closing Date as set forth on
Schedule (7.2) and any modification, replacement, renewal or extension thereof,
provided that the original amount of such Investments are not increased except
as otherwise permitted by this Section 7.2;
          (k) Permitted Acquisitions;
          (l) Investments resulting from entering into Swap Contracts permitted
by Section 7.17;
          (m) Investments in the ordinary course of business consisting of
endorsements of instruments for collection or deposit;
          (n) Investments received in connection with the bankruptcy or
reorganization of any Person or in settlement of obligations of, or disputes
with, any Person arising in the ordinary course of business and upon foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;
          (o) advances of payroll payments to employees in the ordinary course
of business;
          (p) Investments arising out of the receipt by Borrowers or any of
their respective Subsidiaries of promissory notes and non-cash consideration for
the Disposition of assets permitted under Section 7.8; provided that the
aggregate amount of such Investments shall not exceed the greater of (i)
$100,000,000 in the aggregate and (ii) the non-cash consideration for any such
Disposition shall not exceed 20% of the total consideration therefor;
          (q) Investments the consideration for which consists of the issuance
of newly issued Stock of Visteon;
          (r) Capital Expenditures;
          (s) [intentionally omitted];
          (t) so long as no Default or Event of Default would result therefrom,
Investments by Credit Parties in non-Credit Parties in an aggregate amount not
to exceed $10,000,000;
          (u) non-cash Investments resulting from (A) the write-down of any
intercompany loans existing on the Closing Date made by Borrower or its
Subsidiaries to Visteon Brazil Trading Co. LTD and/or Visteon Caribbean, Inc.,
(B) the transfer of Visteon S.A. (Argentina) aged intercompany payables to
Visteon from Subsidiaries of Visteon and the subsequent write-off of such aged
intercompany payables, (C) the forgiveness of certain existing intercompany
loans made by certain Credit Parties to Visteon Interior Systems Holdings France
SAS and Visteon Systemes Interieur France SA in an aggregate amount not in

111



--------------------------------------------------------------------------------



 



excess of €350,000,000 and (D) other restructurings related to non-Credit
Parties so long as (1) such restructurings do not result in cash payments by the
Credit Parties (excluding intercompany transfers that have a zero net cash
effect on the Credit Parties and are completed within 5 Business Days of the
applicable restructuring) and (2) such restructurings do not result in any
increased liabilities or assumption of any obligations by any Credit Party;
          (v) Investments by Foreign Subsidiaries or any Investments by a
Securitization Subsidiary in any other Person in connection with a Permitted
Receivables Financing, including Investments of funds held in accounts permitted
or required by the arrangement governing such Permitted Receivables Financing or
any related Indebtedness;
          (w) Investments received in connection with (i) sale, transfer or
other Disposition of Receivables, any Related Security and any Other
Securitization Assets by the Securitization Subsidiary and (ii) the purchase or
other acquisition by, or transfer to, the Securitization Subsidiary of
Receivables, any Related Security and any Other Security Assets in each case in
connection with the origination, servicing or collection of such Receivables,
Related Security or Other Securitization Assets;
          (x) (i) Investments in or acquisition of assets and associated
business at Visteon Automotive Systems India represented by interiors and
electronics business (IES) produced at facilities located in Chennai and Pune,
India. The Investment in or acquisition of, may occur in one or more asset
transfers, purchases and/or sales that will be not less than cash-neutral to the
Credit Parties when taken in consideration with the other Halla Transactions
occurring after the Closing Date and (ii) Investments in, or acquisition of
Visteon Interiors Korea by Duck Yang Industries Co., LTD.;
          (y) Investments in assets useful in the business of the Borrowers and
their respective Subsidiaries made by the Borrowers and their respective
Subsidiaries (or any of them) with the proceeds of any Disposition permitted to
be reinvested or not required as a prepayment under Section 2.3(b);
          (z) Investments consisting of the retained interest (including,
without limitation, subordinated Indebtedness) of sellers of Receivables in
connection with any Permitted Receivables Financing;
          (aa) guaranties by any Borrower or any Subsidiary of leases,
contracts, or of other obligations that do not constitute Indebtedness and are
unsecured, in each case entered into in the ordinary course of business;
          (bb) intercompany Investments among Restricted Subsidiaries made
pursuant to a Permitted Restructuring Transaction;
          (cc) Investments constituting (i) Sale-Leaseback Transactions
permitted under Section 7.12 or (ii) Restricted Payments permitted under
Section 7.14; and
          (dd) Investments in accordance with Section 2.3(f).

112



--------------------------------------------------------------------------------



 



     7.3 Indebtedness. No Credit Party shall, or shall permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except (without duplication):
          (a) Indebtedness of any Credit Party pursuant to any Loan Document;
          (b) Indebtedness of any Credit Party under the Senior Notes and any
Refinancing thereof; provided that the aggregate principal amount of such
Indebtedness shall not exceed the $500,000,000;
          (c) unsecured Indebtedness of any Credit Party owed to any other
Credit Party or to any Subsidiary which is not a Credit Party and Indebtedness
of any Subsidiary that is not a Credit Party owed to any Credit Party, in each
case, to the extent permitted by Sections 7.2(e), (f), (g), (h) and (j);
provided that all such Indebtedness shall be evidenced by a subordinated
intercompany note in the form of Exhibit 7.3(c);
          (d) Indebtedness of any Foreign Subsidiary owed to any other Foreign
Subsidiary;
          (e) Indebtedness outstanding on the Closing Date and listed on
Schedule (7.3(e)) and any refinancings, refundings, renewals or extensions
thereof (without shortening the maturity of, or increasing the principal amount
of all Indebtedness listed thereon);
          (f) Indebtedness of any Foreign Subsidiaries (other than Halla and its
Subsidiaries) up to an aggregate amount not to exceed $100,000,000 at any one
time outstanding and any refinancings, refundings, renewals, reallocations or
extensions thereof; provided that any new credit facility refinancing or
replacing any such Indebtedness does not cause the aggregate amount available
under all such credit facilities to exceed $100,000,000;
          (g) Indebtedness of Foreign Subsidiaries under Permitted Factoring
Programs and Permitted Receivables Financing incurred after the Closing Date
(excluding Indebtedness of a Securitization Subsidiary owed to any Foreign
Subsidiary or of any Foreign Subsidiary owed to a Securitization Subsidiary) in
an aggregate amount not to exceed $100,000,000 at any one time outstanding
(without regard to adverse changes in the exchange rate) in the aggregate plus
an additional $50,000,000 at any one time outstanding (without regard to adverse
changes in the exchange rate) in the aggregate if purchase orders of Visteon
Sistemas Interiores Espana, S.L. have not been transferred to Visteon
Electronics Corporation;
          (h) Indebtedness under letters of credit issued on behalf of Foreign
Subsidiaries in an aggregate amount not to exceed $35,000,000 at any one time
outstanding;
          (i) Indebtedness of Halla and its Subsidiaries in an amount not to
exceed, when combined with all other outstanding Indebtedness of Halla and its
Subsidiaries, $350,000,000 at any one time outstanding (inclusive of any
Indebtedness outstanding on the Closing Date);
          (j) Indebtedness incurred in the ordinary course of business in
connection with cash pooling, netting and cash management arrangements
consisting of overdrafts or

113



--------------------------------------------------------------------------------



 



similar arrangements; provided that any such Indebtedness does not consist of
Indebtedness for borrowed money and is owed to the financial institutions
providing such arrangements and such Indebtedness is extinguished in accordance
with customary practices with respect thereto;
          (k) Capital Lease Obligations and purchase money Indebtedness of any
Borrower or any of its Restricted Subsidiaries in an aggregate amount not to
exceed $40,000,000 at any one time outstanding;
          (l) Indebtedness in respect of Swap Contracts permitted under
Section 7.17;
          (m) Indebtedness of Borrowers consisting of (i) repurchase obligations
with respect to Stock of Visteon issued to directors, consultants, managers,
officers and employees of Borrowers and their respective Subsidiaries arising
upon the death, disability or termination of employment of such director,
consultant, manager, officer or employee to the extent such repurchase is
permitted under Section 7.14 and (ii) promissory notes issued by Borrowers to
directors, consultants, managers, officers and employees (or their spouses or
estates) of Borrowers and their respective Subsidiaries to purchase or redeem
Stock of Visteon issued to such director, consultant, manager, officer or
employee to the extent such purchase or redemption is permitted under
Section 7.14; provided that (x) no Default or Event of Default has occurred and
is continuing or would result therefrom and (y) the aggregate principal amount
of Indebtedness permitted to be incurred by this clause (m) shall not exceed
$5,000,000 per Fiscal Year and all such Indebtedness shall be subordinated in
right of payment to the Obligations;
          (n) Indebtedness incurred, acquired or assumed in connection with
Permitted Acquisitions that is either (i) unsecured and the final stated
maturity date for such unsecured Indebtedness shall be later than the Commitment
Termination Date, (ii) secured so long as (A) such Indebtedness was not incurred
in contemplation of the applicable Permitted Acquisition and (B) such
Indebtedness is secured only by assets of the Person acquired pursuant to the
applicable Permitted Acquisition or (iii) secured with the Term Loan Priority
Collateral to the extent permitted by Section 7.7(j) (it being understood that
any such secured debt under this clause (iii) shall reduce dollar-for-dollar the
amount of Indebtedness permitted to be secured by the Term Loan Priority
Collateral); provided that no Event of Default shall have occurred and be
continuing or immediately result therefrom;
          (o) Indebtedness arising out of Permitted Acquisitions and consisting
of obligations of any Group Member under provisions relating to indemnification,
adjustment of purchase price with respect thereto based on changes in working
capital and earn-outs based on the income generated by the assets acquired in
any such Permitted Acquisition after the consummation thereof;
          (p) Indebtedness arising out of the issuance of surety, stay, customs
or appeal bonds, performance bonds and performance and completion guaranties, in
each case incurred in the ordinary course of business;
          (q) Guarantied Obligations and other obligations in respect of the
Indebtedness of Joint Ventures (i) that qualify as Subsidiaries (other than
Halla); provided that

114



--------------------------------------------------------------------------------



 



the aggregate principal amount of such Indebtedness shall not exceed
$100,000,000 (or the equivalent thereof) at any one time outstanding and
(ii) which do not qualify as Subsidiaries in an amount not exceeding $50,000,000
at any one time outstanding;
          (r) Indebtedness of Joint Ventures which are Subsidiaries of Borrowers
(other than Halla and its Subsidiaries); provided that (i) the aggregate
principal amount of such Indebtedness shall not exceed $75,000,000 (or the
equivalent thereof) at any one time outstanding and (ii) such Indebtedness shall
not be subject to any Lien or guaranty granted or incurred by Borrowers or any
other Restricted Subsidiary (other than a Subsidiary of such Joint Venture);
          (s) Indebtedness consisting of the financing of insurance premiums in
the ordinary course of business with the providers of such insurance or their
Affiliates;
          (t) additional unsecured Indebtedness not otherwise permitted
hereunder not exceeding an aggregate principal amount of $25,000,000 at any one
time outstanding;
          (u) Indebtedness of the Credit Parties and their Restricted
Subsidiaries arising under Capital Leases entered into in connection with
Sale-Leaseback Transactions permitted by Section 7.12;
          (v) intercompany notes issued by a Foreign Subsidiary in connection
with Permitted Restructuring Transactions so long as (i) if the Permitted
Restructuring Transaction involves a transfer by a Credit Party, such
intercompany note shall be pledged as Collateral pursuant to the Collateral
Documents (subject to the terms of any applicable Intercreditor Agreement, if
any) and (ii) such note is not issued in respect of any Indebtedness for
borrowed money payable in cash;
          (w) unsecured or subordinated Indebtedness of the Credit Parties in an
aggregate principal amount not to exceed $75,000,000 at any one time
outstanding; provided that (i) such Indebtedness will not mature prior to the
date that is one year following the Commitment Termination Date, (ii) such
Indebtedness has no scheduled amortization of principal (or sinking fund
payments or other similar payments) prior to the date that is one year following
the Commitment Termination Date, (iii) no Default shall have occurred and be
continuing or would immediately result therefrom, (iv) immediately after giving
effect thereto, the Borrowers and their Restricted Subsidiaries are in
compliance, on a Pro Forma Basis after giving effect to the incurrence of such
Indebtedness, with the covenants set forth in Section 7.10, and (v) except in
the case of guaranties by Foreign Subsidiaries of such Indebtedness of Foreign
Subsidiaries, no Restricted Subsidiary shall guaranty any such Indebtedness
unless such Restricted Subsidiary is also a Subsidiary Guarantor under this
Agreement and the other Loan Documents;
          (x) Indebtedness in respect of obligations with respect to letters of
credit issued pursuant to the Postpetition Letter of Credit Facility not to
exceed $15,000,000 at any time outstanding; and
          (y) Indebtedness in amount not in excess of $1,000,000,000 at any time
outstanding (the “Incremental Term Loans”), provided that: (1) such Indebtedness
shall not

115



--------------------------------------------------------------------------------



 



mature prior to the date that is six months following the Commitment Termination
Date, (2) no Default shall have occurred and be continuing or would immediately
result therefrom, (3) immediately after giving effect thereto, the Borrowers and
their Restricted Subsidiaries shall be in compliance, on a Pro Forma basis after
giving effect to the incurrence of such Indebtedness, with Section 7.10 (to the
extent then applicable), (4) except in the case of guaranties by Foreign
Subsidiaries of such Indebtedness of Foreign Subsidiaries, no Restricted
Subsidiary shall guaranty any such Indebtedness unless such Restricted
Subsidiary is also a Subsidiary Guarantor, (5) the Co-Collateral Agents and
Lenders shall subordinate the Liens on the Term Loan Priority Collateral to the
Liens securing such Indebtedness, and the Liens securing such Indebtedness on
Revolver Priority Collateral shall be subordinated to the Liens of the
Co-Collateral Agents and Lenders on the Revolver Priority Collateral, in each
case, pursuant to an Intercreditor Agreement, and (6) to the extent secured by
the Term Loan Priority Collateral, all such Indebtedness shall secured on a
first lien basis with respect to the Term Loan Priority Collateral.
     Notwithstanding anything to the contrary herein, Indebtedness may be
incurred by aggregating the amounts provided under the individual provisions of
this Section 7.3, but without duplication of any Indebtedness permitted
thereunder, so long as any such Indebtedness is permitted under the individual
provision of this Section 7.3 to which it is allocated.
     7.4 Affiliate Transactions. No Credit Party shall, or shall permit any of
its Restricted Subsidiaries to, enter into any transaction of any kind with any
Affiliate of Borrowers or their respective Restricted Subsidiaries other than
(a) transactions among Credit Parties, (b) on fair and reasonable terms
substantially as favorable to Borrowers or such Restricted Subsidiary as would
be obtainable by Borrowers or such Restricted Subsidiary in a comparable
arm’s-length transaction with a Person other than an Affiliate, (c) the payment
of fees and expenses in connection with the consummation of the Related
Transactions, (d) loans, investments and other transactions by Borrowers and
their respective Subsidiaries to the extent not prohibited by this Agreement,
(e) entering into employment and severance arrangements between Borrowers and
their respective Restricted Subsidiaries and their respective officers and
employees, as determined in good faith by the board of directors or senior
management of the relevant Person, (f) any transaction among a Securitization
Subsidiary and Foreign Subsidiary effected as part of a Permitted Receivables
Financing, (g) the payment of customary fees and reimbursement of reasonable
out-of-pocket costs of, and customary indemnities provided to or on behalf of,
directors, officers and employees of Borrowers and their respective Restricted
Subsidiaries in the ordinary course of business to the extent attributable to
the operations of Borrowers and their Restricted Subsidiaries, as determined in
good faith by the board of directors or senior management of the relevant
Person, (h) the payment of fees, expenses, indemnities or other payments
pursuant to, and transactions pursuant to, the permitted agreements in existence
on the Closing Date and set forth on Schedule (7.4) or any amendment thereto to
the extent such an amendment is not adverse to the Lenders in any material
respect, (i) in the ordinary course of business of the relevant Group Member and
(j) Restricted Payments permitted under Section 7.14.
     7.5 Amendment of Certain Documents; Line of Business. No Credit Party shall
amend its charter, bylaws or other organizational documents in any manner
materially adverse to the interest of the Lenders or such Credit Party’s duty or
ability to repay the Obligations. No

116



--------------------------------------------------------------------------------



 



Credit Party shall amend any terms of any Junior Financing Documentation in any
manner materially adverse to the interests of the Lenders. No Credit Party shall
engage in any business other than the businesses currently engaged in by it on
the date hereof or businesses reasonably related or ancillary thereto.
     7.6 Guarantied Obligations. No Credit Party shall, or shall permit any of
its Restricted Subsidiaries to, create, incur, assume or permit to exist any
Guarantied Obligations except (a) by endorsement of instruments or items of
payment for deposit to the general account of any Credit Party, (b) for
Guarantied Obligations incurred for the benefit of any other Credit Party or its
Subsidiaries if the primary obligation is expressly permitted by this Agreement,
(c) for Guarantied Obligations which consists of a Credit Party acting as a
joint obligor or co-tenant under a lease by a Credit Party and (d) Guarantied
Obligations permitted under Section 7.3.
     7.7 Liens. No Credit Party shall, or shall permit any of its Restricted
Subsidiaries to, create, incur, assume or permit to exist any Lien on or with
respect to any of its properties or assets (whether now owned or hereafter
acquired) except for:
          (a) Liens for taxes, assessments or governmental charges not yet due
or that are being contested in good faith by appropriate proceedings provided
that adequate reserves with respect thereto are maintained on the books of
Borrowers or their respective Subsidiaries, as the case may be, in conformity
with GAAP;
          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;
          (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
          (d) deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
          (e) easements, rights-of-way, covenants, conditions, restrictions and
other encumbrances or title or survey defects that, in the aggregate, do not
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of any Borrower or any of
its Subsidiaries;
          (f) Liens in existence on the Closing Date listed on Schedule (7.7)
and any modification, replacement, renewal or extension thereof, securing
Indebtedness permitted by Section 7.3(e), provided that no such Lien is spread
to cover any additional property (other than the proceeds or products thereof
and accessions thereto) after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;
          (g) Liens securing Indebtedness of any Credit Party or any other
Subsidiary incurred pursuant to Section 7.3(k) to finance the acquisition,
repair, replacement, construction or improvement of fixed or capital assets,
provided that (i) such Liens shall be created

117



--------------------------------------------------------------------------------



 



substantially simultaneously with or within 180 days of such acquisition,
repair, replacement, construction or improvement of such fixed or capital
assets, (ii) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness (and the proceeds and products thereof
and accessions thereto) and (iii) the amount of Indebtedness secured thereby is
not increased;
          (h) Liens created pursuant to the Collateral Documents;
          (i) (i) leases, licenses, subleases or sublicenses granted to other
Persons in the ordinary course of business which do not (A) interfere in any
material respect with the business of Borrowers or their Subsidiaries or
(B) secure any Indebtedness or (ii) the rights reserved or vested in any Person
by the terms of any lease, license, franchise, grant or permit held by Borrowers
or any of their respective Subsidiaries or by a statutory provision, to
terminate any such lease, license, franchise, grant or permit, or to require
annual or periodic payments as a condition to the continuance thereof;
          (j) subject to an Intercreditor Agreement, Liens to secure
Indebtedness permitted under the Incremental Term Loan Documents, the Senior
Notes and/or other Indebtedness permitted under Sections 7.3(n) and (l);
provided, however, the aggregate principal amount of such secured Indebtedness
shall not exceed $1,000,000,000 at any one time outstanding and any Lien on the
Term Loan Priority Collateral is on a first lien basis;
          (k) Liens on assets of Foreign Subsidiaries securing Indebtedness of
such Foreign Subsidiaries permitted by Section 7.3(f);
          (l) Liens securing Indebtedness of any Foreign Subsidiary incurred
pursuant to Sections 7.3(g) and 7.3(h); provided that no Lien may be granted on
the Collateral to secure such Indebtedness and the aggregate fair market value
of the assets subject to such Liens shall not exceed 100% of the amount of any
such Indebtedness so secured;
          (m) Liens on Receivables, any Related Security and other Factoring
Assets sold in any Permitted Factoring Programs or Liens on Receivables, any
Related Security and Other Securitization Assets sold in any Permitted
Receivables Financing, in each case, that are permitted under Section 7.3(g);
          (n) Liens on assets of Halla and its Subsidiaries securing
Indebtedness permitted by Section 7.3(i); provided that the aggregate
outstanding principal amount of such Indebtedness secured by such Liens shall
not exceed $350,000,000 at any one time outstanding;
          (o) Liens securing judgments, decrees or attachments not constituting
an Event of Default so long as such Liens are released or satisfied within sixty
(60) days after entry thereof (upon the issuance of an appeal bond or
otherwise);
          (p) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

118



--------------------------------------------------------------------------------



 



          (q) Liens (i) of a collection bank arising under Section 4-210 of the
Code on items in the course of collection, or (ii) in favor of a banking
institution arising as a matter of law encumbering deposits (including the right
of set-off) and which are within the general parameters customary in the banking
industry;
          (r) Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Subsidiary, in each case after the Closing Date (other than Liens on the Stock
of any Person that becomes a Subsidiary) and any modifications, replacements,
renewals or extensions thereof; provided that (i) such Lien was not created in
contemplation of such acquisition or such Person becoming a Subsidiary,
(ii) such Lien does not extend to or cover any other assets or property (other
than the proceeds or products thereof and accessions thereto), and (iii) the
Indebtedness secured thereby (or, as applicable, any modifications,
replacements, renewals or extensions thereof) is permitted under Section 7.3;
          (s) Liens arising from precautionary Code financing statement filings
(or similar filings);
          (t) Liens arising out of a conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by any
Borrower or any of its Subsidiaries in the ordinary course of business and not
prohibited by this Agreement; provided that such Liens only cover the property
subject to such arrangements;
          (u) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of any Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of any Borrower and its
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers or suppliers of any Borrower or any Subsidiary in the
ordinary course of business;
          (v) ground leases in respect of real property on which facilities
owned or leased by any Borrower or any of its Subsidiaries are located;
          (w) Liens affecting the fee title of any Real Estate leased by any
Borrower or any of its Subsidiaries that are created by a Person other than such
Borrowers or its Subsidiaries;
          (x) Liens arising by operation of law under Article 2 of the Code in
favor of a reclaiming seller of goods or buyer of goods;
          (y) security given to a public or private utility or any Governmental
Authority as required in the ordinary course of business;
          (z) pledges or deposits of cash and Cash Equivalents securing
deductibles, self-insurance, co-payment, co-insurance, retentions and similar
obligations to providers of insurance in the ordinary course of business;

119



--------------------------------------------------------------------------------



 



          (aa) Liens on securities which are subject to repurchase agreements as
contemplated in the definition of “Cash Equivalents”;
          (bb) Liens on goods and the proceeds thereof and title documents
relating thereto to secure drawings under letters of credit permitted under
Section 7.3(h) used to finance the purchase of such goods;
          (cc) Liens on (i) incurred premiums, dividends and rebates which may
become payable under insurance policies and loss payments which reduce the
incurred premiums on such insurance policies and (ii) rights which may arise
under State insurance guaranty funds relating to any such insurance policy, in
each case to secure Indebtedness permitted under Section 7.3(s);
          (dd) Liens not otherwise permitted by this Section 7.7 so long as
(i) the aggregate outstanding principal amount of the obligations secured
thereby shall not exceed $10,000,000 at any time and (ii) the aggregate fair
market value (determined as of the date such Lien is incurred) of the assets
subject thereto (as to each Borrower and all of its Subsidiaries) shall not
exceed $20,000,000 at any one time outstanding;
          (ee) Liens on earnest money deposits of cash or Cash Equivalents made
by any Borrower or any of its Subsidiaries in connection with any Permitted
Acquisition;
          (ff) Liens on assets of the Securitization Subsidiary in favor of any
Foreign Subsidiary securing intercompany Indebtedness or other obligations
related to the origination, selling or collection of Receivables, Related
Security or Other Securitization Assets;
          (gg) Liens on property subject to a Capital Lease entered into in
connection with a Sale-Leaseback Transaction permitted under Section 7.12; and
          (hh) Liens on cash collateral securing the Indebtedness permitted
under Section 7.3(w).
     7.8 Sale of Stock and Assets. Except as set forth herein, no Credit Party
shall, or shall permit any of its Restricted Subsidiaries to, sell, transfer,
convey, assign or otherwise Dispose of any of its properties or other assets,
including the Stock of any of its Subsidiaries (whether in a public or a private
offering or otherwise), other than:
          (a) the Disposition (including the abandonment of intellectual
property) of obsolete, no longer used or useful, surplus, uneconomic, negligible
or worn out property in the ordinary course of business;
          (b) the sale of inventory in the ordinary course of business;
          (c) Dispositions permitted by clause (i) of Section 7.1(c);
          (d) (i) the sale or issuance of any Subsidiary’s Stock to any Borrower
or any Subsidiary Guarantor and (ii) the sale or issuance of Stock of Visteon to
any employee (and,

120



--------------------------------------------------------------------------------



 



where required by law, to any officer or director) under any employment or
compensation plans or to qualify such officers and directors;
          (e) the Disposition of Receivables and any Related Security and Other
Factoring Assets in any Permitted Factoring Program or the Disposition of
Receivables, any Related Security or Other Securitization Assets in connection
with any Permitted Receivables Financing so long as (i) such assets are not
included in Collateral, (ii) such Disposition is for cash at fair market value
and on a non-recourse basis by non-Credit Parties and (iii) the book value of
all such Receivables, Related Security, Other Factoring Assets and Other
Securitization Assets subject to the Permitted Factoring Program and/or
Permitted Receivables Financing at any one time do not exceed $100,000,000
(without regard to adverse changes in the exchange rate) in the aggregate plus
an additional $50,000,000 (without regard to adverse changes in the exchange
rate) in the aggregate if purchase orders of Visteon Sistemas Interiores Espana,
S.L. have not been transferred to Visteon Electronics Corporation;
          (f) the sale of the Stock of Halla so long as (i) the non-cash
consideration for any such sale does not exceed the amount permitted under
Section 7.2(p) and (ii) after giving effect to any such sale, Visteon continues
to hold, directly or indirectly, at least 51% of the Stock of Halla and
continues to control the same ratio (or better) of board seats of Halla as it
does on the Closing Date; provided that the Net Cash Proceeds of any such sale
are applied to repay the Obligations to the extent required by Section 2.3(b);
          (g) the Disposition of other property not otherwise expressly
permitted by this Section so long as (i) the non-cash consideration for any such
Disposition does not exceed the amount permitted under Section 7.2(p), (ii) the
EBITDA Disposition Percentage attributable to the assets to be Disposed of,
together with the EBITDA Disposition Percentage attributable to any other assets
Disposed of pursuant to this Section 7.8(g) during the same Fiscal Year, does
not exceed 15% in the aggregate, (iii) the aggregate EBITDA Disposition
Percentage of all such assets Disposed of subsequent to the Closing Date
pursuant to this Section 7.8(g) does not exceed 25% and (iv) the Net Cash
Proceeds from any such Disposition are applied to repay the Obligations in
accordance with Section 2.3(b);
          (h) the sale of assets subsequent to the Closing Date with an
aggregate fair market value not to exceed $175,000,000 (net of taxes, expenses,
indebtedness, pension or OPEB liabilities paid or reserved for in connection
with any such sale) so long as the non-cash consideration for any such sale does
not exceed the amount permitted under Section 7.2(p); provided that the Net Cash
Proceeds of any such sale are applied to repay the Obligations to the extent
required by Section 2.3(b);
          (i) Dispositions of Cash Equivalents in the ordinary course of
business in connection with the cash management activities of Borrowers and
their respective Subsidiaries provided such activities are consistent with the
requirements of Annex A;
          (j) Dispositions of Accounts in connection with compromise, write down
or collection thereof in the ordinary course of business and consistent with
past practice;

121



--------------------------------------------------------------------------------



 



          (k) leases, subleases, licenses or sublicenses of property in the
ordinary course of business and which do not materially interfere with the
business of Borrowers and their Subsidiaries;
          (l) Dispositions of Stock to directors where required by applicable
law or to satisfy other requirements of applicable law with respect to the
ownership of Stock of Foreign Subsidiaries;
          (m) Dispositions of assets resulting in aggregate Net Cash Proceeds
not in excess of $350,000 in any individual transaction or series of related
transactions;
          (n) Dispositions in connection with any Permitted Restructuring
Transaction;
          (o) Dispositions of the assets of any Foreign Subsidiary which is an
Immaterial Subsidiary in connection with the liquidation or dissolution of such
Subsidiary;
          (p) Dispositions of designated assets listed on Schedule (7.8(p)) so
long as the non-cash consideration for any such Disposition does not exceed the
amount permitted under Section 7.2(p);
          (q) Disposition of Visteon S.A. (Argentina) aged intercompany payables
to Visteon from other Subsidiaries of Visteon so long as any such Disposition is
a non-cash transaction;
          (r) Dispositions of the Stock of any Joint Venture to the extent
required by the terms of customary buy/sell type arrangements entered into in
connection with the formation of such Joint Venture;
          (s) transfer of property subject to a casualty or condemnation
(i) upon receipt of Net Cash Proceeds of such casualty or (ii) to a Governmental
Authority as a result of condemnation; provided that the Net Cash Proceeds of
any such transfer are applied to repay the Obligations to the extent required by
Section 2.3(b);
          (t) Dispositions of Acquired Non-Core Assets;
          (u) Dispositions of property in connection with Sale-Leaseback
Transactions permitted under Section 7.12; and
          (v) Dispositions of assets which constitute Investments permitted
under Section 7.2.
     7.9 ERISA. No Credit Party shall, or shall cause or permit any ERISA
Affiliate to, cause or permit to occur (i) an event that could result in the
imposition of an ERISA Lien or (ii) an ERISA Event (or similar event with
respect to a Foreign Plan) to the extent such ERISA Event (or similar event with
respect to a Foreign Plan) or ERISA Lien would reasonably be expected to have a
Material Adverse Effect.

122



--------------------------------------------------------------------------------



 



     7.10 Fixed Charge Coverage Ratio. If Availability on any day is less than
the greater of (i) 15% of the Borrowing Base (as set forth in the Borrowing Base
Certificate most recently delivered) and (ii) $30,000,000 (a “Trigger Event”),
the Credit Parties shall not permit the Fixed Charge Coverage Ratio to be less
than 1.10 to 1.00, which shall be tested as of the last day of each Fiscal
Quarter, for the trailing four Fiscal Quarters, for the most recent Fiscal
Quarter for which financial statements have been delivered pursuant to
Sections 5.1(b) and (c); provided, however, if after a Trigger Event occurs, and
Availability is greater than the greater of (i) 15% of the Borrowing Base (as
set forth in the Borrowing Base Certificate most recently delivered) and (ii)
$30,000,000 for thirty (30) consecutive days, then the Credit Parties shall no
longer be subject to the requirements of this Section 7.10 unless a subsequent
Trigger Event shall occur.
     7.11 Hazardous Materials. No Credit Party shall, or shall permit any of its
Restricted Subsidiaries to, cause or permit a Release of any Hazardous Material
on, at, in, under, above, to, from or about any of the Real Estate where such
Release would (a) violate in any respect, or form the basis for any
Environmental Liabilities under, any Environmental Laws or Environmental Permits
or (b) otherwise adversely impact the value or marketability of any of the Real
Estate or any of the Collateral, other than such violations or Environmental
Liabilities that could not reasonably be expected to have a Material Adverse
Effect.
     7.12 Sale-Leaseback Transactions. No Credit Party shall, or shall permit
any of its Restricted Subsidiaries to, engage in any Sale-Leaseback Transaction
involving any of its assets other than (a) Sale-Leaseback Transactions that
exist on the Closing Date and are described in Schedule (7.12),
(b) Sale-Leaseback Transactions for fair value (as determined at the time of the
consummation thereof in good faith by the applicable Credit Party or Restricted
Subsidiary) not to exceed $50,000,000 in the aggregate so long as (i) eighty
percent (80%) of the consideration received by such Credit Party or Restricted
Subsidiary from such Sale-Leaseback Transaction is in the form of cash and
(ii) the Net Cash Proceeds from any such Sale-Leaseback Transaction are applied
to repay the Obligations in accordance with Section 2.3(b), (c) Sale-Leaseback
Transactions between Credit Parties and (d) Sale-Leaseback Transactions between
Excluded Subsidiaries.
     7.13 Cancellation of Indebtedness. No Credit Party shall, or shall permit
any of its Restricted Subsidiaries to, cancel any claim or debt owing to a
Credit Party by any Subsidiary that is not a Credit Party, provided such
cancellation shall constitute an Investment for purposes of this Agreement and
any such Investment is permitted under Section 7.2.
     7.14 Restricted Payments. No Credit Party shall, or shall permit any of its
Restricted Subsidiaries to, make any Restricted Payment, except:
          (a) any Subsidiary may make Restricted Payments to any Borrower or any
Wholly Owned Subsidiary Guarantor;
          (b) any Subsidiary may make Restricted Payments pro rata to the
holders of the Stock of such Subsidiaries entitled to receive the same;
          (c) any Borrower may make Restricted Payments in connection with the
share repurchases required by the director and employee compensation programs as
described

123



--------------------------------------------------------------------------------



 



on Schedule (7.14) so long as (i) no Default or Event of Default has occurred
and is continuing or would result therefrom and (ii) the aggregate amount of
Restricted Payments paid pursuant to this Section 7.14(c) does not exceed
$5,000,000 in any Fiscal Year;
          (d) cash payments by Visteon in lieu of the issuance of fractional
shares upon the exercise of options in the ordinary course of business;
          (e) other Restricted Payments so long as (i) no Default or Event of
Default has occurred and is continuing or would result therefrom after giving
Pro Forma Effect to such Restricted Payment and (ii) Excess Availability is at
least $100,000,000 after giving effect to such Restricted Payment;
          (f) Restricted Payments used by Halla and its Subsidiaries to redeem
or repurchase (including, without limitation, for cash) Stock from Halla’s
existing equity-holders so long as (i) Visteon and its Restricted Subsidiaries,
taken as a whole, continue to own not less than 51% of the Stock of Halla and
continue to control the same ratio (or better) of board seats of Halla after any
such transaction as Visteon and its Restricted Subsidiaries do on the Closing
Date and (ii) such redemptions or repurchases are made in accordance with
Section 7.4; and
          (g) Borrowers and their Restricted Subsidiaries shall be permitted to
make Restricted Payments in accordance with Section 2.3(f).
     7.15 Change of Corporate Name, State of Incorporation or Location; Change
of Fiscal Year. Except as otherwise expressly permitted in this Section 7, no
Credit Party shall, or shall permit any Restricted Subsidiary to, (a) change its
legal name as it appears in official filings in the state of its incorporation
or other organization, (b) change its chief executive office, principal place of
business, (c) change the type of entity that it is, (d) change its organization
identification number, if any, issued by its state of incorporation or other
organization, or (e) change its state, providence or other jurisdiction of
incorporation or organization, in each case without at least fifteen (15) days’
prior written notice to Agent and provided, that with respect to any Credit
Party any such new location shall be in the United States. No Credit Party shall
change its Fiscal Year.
     7.16 Prepayment of Senior Notes or Incremental Term Loans. The Credit
Parties shall not prepay the outstanding principal under the Senior Notes or any
Incremental Term Loan if, after giving effect to such prepayment, Excess
Availability would be less than $100,000,000; provided, however, such
restrictions shall not apply to any prepayment in connection with a Refinancing
of the Senior Notes or any Incremental Term Loan, as applicable.
     7.17 No Speculative Transactions. No Credit Party shall, or shall permit
any of its Restricted Subsidiaries to, engage in any Swap Contract, except
(a) Swap Contracts entered into to hedge or mitigate risks (and not for
speculative purposes) of any Borrower or any of its Subsidiaries (other than
those in respect of Stock), including, but not limited to, foreign exchange rate
and commodity hedges and (b) Swap Contracts entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or Investment of any Borrower or any of its
Subsidiaries.

124



--------------------------------------------------------------------------------



 



     7.18 Changes Relating to Material Contracts. No Credit Party shall, or
shall permit any of its Restricted Subsidiaries to, change or amend, modify or
supplement the terms of, or terminate or agree to terminate, any Material
Contract, other than changes, amendments and other modifications which could not
reasonably be expected to have a Material Adverse Effect.
     7.19 OFAC; Patriot Act. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to fail to comply with the laws, regulations and
executive orders referred to in Sections 4.29 and 4.30.
     7.20 Limitation of Restrictions Affecting Subsidiaries. No Credit Party
shall, or shall permit any of its Restricted Subsidiaries to, directly, or
indirectly, create or otherwise cause or suffer to exist any encumbrance or
restriction which prohibits or limits the ability of any Subsidiary of such
Credit Party or Subsidiary to: (a) pay dividends or make other distributions or
pay any Credit Party or Subsidiary; (b) make loans or advances to such Credit
Party or any Subsidiary of such Credit Party; (c) transfer any of its properties
or assets to such Credit Party or Subsidiary of such Credit Party; or
(d) create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than
encumbrances and restrictions arising under (i) applicable law, (ii) this
Agreement, (iii) customary provisions restricting subletting or assignment of
any lease or sublease governing a leasehold interest of such Credit Party or any
Subsidiary of such Credit Party, (iv) customary restrictions on dispositions of
real property interests found in reciprocal easement agreements of such Credit
Party or any Subsidiary of such Credit Party; (v) any agreement relating to
permitted Indebtedness incurred by such Credit Party or a Subsidiary of such
Credit Party prior to the date on which such Subsidiary was acquired by such
Credit Party or Subsidiary and not in contemplation of such acquisition and
outstanding on such acquisition date; (vi) the extension or continuation of
Contractual Obligations in existence on the Closing Date; (vii) the Senior Notes
and Senior Note Documents; (viii) any restrictions with respect to a Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the Disposition of all or substantially all of the Stock or assets of such
Subsidiary, (ix) such encumbrances or restrictions consisting of customary
non-assignment provisions in licenses and sublicenses governing licenses or
sublicenses to the extent such provisions restrict the transfer of the license,
sublicense or the property licensed or sublicensed thereunder, (x) such
encumbrances or restrictions with respect to Indebtedness of a Foreign
Subsidiary permitted pursuant to this Agreement and which encumbrances or
restrictions are customary in agreements of such type or are of the type
existing under the agreements listed on Schedule (7.20) and which shall apply
only to such Foreign Subsidiaries subject thereto and such Foreign Subsidiary’s
Subsidiaries, (xi) restrictions under any Permitted Factoring Program or
Permitted Receivables Financing (which restrictions shall only apply to any
Securitization Subsidiary and the Foreign Subsidiaries which participate
therein) and (xii) restrictions under joint venture agreements or other similar
agreements entered into in the ordinary course of business in connection with
Joint Ventures; provided, that, any such encumbrances or restrictions contained
in such extension or continuation are no less favorable to Agent and Lenders
than those encumbrances and restrictions under or pursuant to the Contractual
Obligations so extended or continued.
     7.21 Amendment to Senior Notes and Incremental Term Loan Documents. No
Credit Party shall amend, modify, waive or otherwise change any of the terms of
the Senior Note Documents or, after the execution thereof, the Incremental Term
Loan Documents in a manner

125



--------------------------------------------------------------------------------



 



which is materially adverse to the interests of the Lenders; provided, however,
notwithstanding the foregoing, the Credit Parties shall be permitted to amend,
modify, waive or otherwise change any terms of the Senior Note Documents and the
Incremental Term Loan Documents (i) to extend the maturity or reduce the amount
of any payment of principal thereof or reduce the rate or extend any date for
payment of interest thereon, (ii) that does not involve the payment of a consent
fee other than customary consent fees not in excess of the market rate for such
consent fees as determined in good faith by the Credit Parties, (iii) in
connection with a Refinancing, (iv) that would not increase the original
interest rate or similar interest component applicable thereto in excess of 500
basis points over the interest rate or applicable margin set forth therein on
the effective date of the Senior Notes or Incremental Term Loan, as applicable,
or (iv) to secure the Senior Notes and/or the Incremental Term Loans so long as
secured on a first lien basis in the Term Loan Priority Collateral in accordance
with Section 7.7(j); provided, such secured debt shall reduce dollar-for-dollar
the amount of permitted Incremental Term Loans.
     7.22 Equity Interests of Credit Parties. No Credit Party shall create,
incur, assume or suffer to exist any Lien on any Stock of any Credit Party
(other than Visteon), any Foreign Stock Holding Company or any first-tier
Foreign Subsidiary, except for the Liens granted pursuant to the Collateral
Documents and the Incremental Term Loan Documents (if any), the Senior Notes and
any other Indebtedness permitted to be secured under Section 7.7(j).
8. TERM
     8.1 Termination. The financing arrangements contemplated hereby shall be in
effect until the Commitment Termination Date, and the Loans and all other
Obligations shall be automatically due and payable in full on such date.
     8.2 Survival of Obligations Upon Termination of Financing Arrangements.
Except as otherwise expressly provided for in the Loan Documents, no termination
or cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of the Credit Parties or the rights of Agent and Lenders
relating to any unpaid portion of the Loans or any other Obligations, due or not
due, liquidated, contingent or unliquidated, or any transaction or event
occurring prior to such termination, or any transaction or event, the
performance of which is required after the Commitment Termination Date. Except
as otherwise expressly provided herein or in any other Loan Document, all
undertakings, agreements, covenants, warranties and representations of or
binding upon the Credit Parties, and all rights of Agent and each Lender, all as
contained in the Loan Documents, shall not terminate or expire, but rather shall
survive any such termination or cancellation and shall continue in full force
and effect until the Termination Date; provided, that the payment obligations
under Sections 2.13 and 2.14, and the indemnities contained in the Loan
Documents shall survive the Termination Date.
9. EVENTS OF DEFAULT; RIGHTS AND REMEDIES
     9.1 Events of Default. The occurrence of any one or more of the following
events (regardless of the reason therefor) shall constitute an “Event of
Default” hereunder:

126



--------------------------------------------------------------------------------



 



          (a) Any Borrower (i) fails to make any payment of principal of the
Loans when due and payable, (ii) fails to pay any interest or Fees owing in
respect of the Loans within three (3) Business Days after the same becomes due
and payable or (iii) fails to pay or reimburse Agent or Lenders for any other
Obligations hereunder or under any other Loan Document within ten (10) days
after the same becomes due and payable.
          (b) Any Credit Party fails or neglects to perform, keep or observe any
of the provisions of Sections 2.4, 2.6, 6.4(a), 6.17 or 7, or any of the
provisions set forth in Annex A, respectively.
          (c) Any Credit Party fails or neglects to perform, keep or observe any
of the provisions of Section 5.1 or Section 5.2, respectively, and the same
shall remain unremedied for five (5) Business Days or more.
          (d) Any Credit Party fails or neglects to perform, keep or observe any
other provision of this Agreement or of any of the other Loan Documents (other
than any provision embodied in or covered by any other clause of this
Section 9.1) and the same shall remain unremedied for thirty (30) days or more
after written notice to Borrower Representative from Agent or any Lender to
Borrower Representative.
          (e) (i) An “Event of Default” (or words having similar meaning) under
and as defined in the Incremental Term Loan Documents (if any) or the Senior
Note Documents and the related loan documents shall have occurred or (ii) a
default or breach occurs under any other agreement, document or instrument to
which any Credit Party or any Restricted Subsidiary is a party that is not cured
within any applicable grace period therefor, and such default or breach
(x) involves the failure to make any payment when due in respect of any
Indebtedness or Guarantied Obligations of Indebtedness (other than the
Obligations and the Obligations under the Revolver Loan Documents) of any Credit
Party or any Restricted Subsidiary having an aggregate outstanding principal
amount of not less than $50,000,000 in the aggregate, or (y) causes, or permits
any holder of such Indebtedness or Guarantied Obligations or a trustee to cause,
Indebtedness or Guarantied Obligations of Indebtedness or a portion thereof in
excess of $50,000,000 in the aggregate outstanding principal amount to become
due prior to its stated maturity or prior to its regularly scheduled dates of
payment, or cash collateral in respect thereof (in excess of $50,000,000) is
demanded as a result of any such breach or default, in each case, regardless of
whether such right is exercised, by such holder or trustee; provided that this
Section 9.1(e) shall not apply to intercompany Indebtedness of an Immaterial
Subsidiary.
          (f) Any information contained in any Borrowing Base Certificate is
untrue or incorrect in any material respect or any representation or warranty
herein or in any Loan Document or in any written statement, report, financial
statement or certificate (other than a Borrowing Base Certificate) made or
delivered to Co-Collateral Agents or any Lender by any Credit Party is untrue or
incorrect in any material respect as of the date when made or deemed made;
provided, that, if any inadvertent and immaterial errors with respect to the
Borrowing Base Certificate shall have been made by Borrowers, such inadvertent
and immaterial errors shall not constitute an Event of Default hereunder so long
as (i) Borrowers provide a corrected Borrowing Base Certificate to Co-Collateral
Agents immediately upon Borrowers’ knowledge of the errors therein, and in any
event no later than two (2) days after first knowledge thereof,

127



--------------------------------------------------------------------------------



 



and (ii) as a result of the error, no Overadvance shall have occurred and
Borrowers shall not have breached any of the covenants set forth in this
Agreement. In the event an Overadvance or a covenant breach shall have occurred
as a result of the error, Borrowers shall repay all advanced amounts within one
(1) Business Day from the date of notice from Funding Agent of such Overadvance.
          (g) A final judgment or judgments for the payment of money in excess
of $50,000,000 in the aggregate at any time are outstanding against one or more
of the Credit Parties or Restricted Subsidiaries (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment and does not deny coverage or third party indemnity), and the same
are not, within sixty (60) days after the entry thereof, discharged or execution
thereof stayed or bonded pending appeal, or such judgments are not discharged
prior to the expiration of any such stay.
          (h) Any material provision of any Loan Document for any reason (other
than due to (i) Agent’s failure to take or refrain from taking any action under
its sole control or (ii) Agent’s loss of possessory Collateral that was in its
or its Agent’s possession) ceases to be valid, binding and enforceable in
accordance with its terms (or any Credit Party shall challenge the
enforceability of any Loan Document or shall assert in writing, or engage in any
action or inaction based on any such assertion, that any provision of any of the
Loan Documents has ceased to be or otherwise is not valid, binding and
enforceable in accordance with its terms), or any Lien created under any Loan
Document ceases to be a valid and perfected first priority Lien (except as
otherwise permitted herein or therein) in any of the Collateral purported to be
covered thereby except to the extent that any such loss of perfection or
priority results from the failure of Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Documents or to file Code financing statements or continuation
statements or other equivalent filings and except, as to Collateral consisting
of Real Estate to the extent that such losses are covered by a Lender’s title
insurance policy and the related insurer shall not have denied or disclaimed in
writing that such losses are covered by such title insurance policy.
          (i) Any Change of Control occurs.
          (j) Intentionally Omitted.
          (k) An involuntary case or proceeding (including the filing of any
notice of intention thereof) is commenced against any Credit Party or any
Restricted Subsidiary (other than an Immaterial Subsidiary) that is an operating
company seeking a decree or order in respect of such Credit Party or such
Restricted Subsidiary (i) under any Insolvency Law or any other applicable
federal, state or foreign bankruptcy or other similar law or any incorporation
law, (ii) appointing a custodian, receiver, interim receiver, receiver and
manager, custodian, liquidator, assignee, trustee or sequestrator (or similar
official) for such Credit Party or such Restricted Subsidiary or for any
substantial part of any such Credit Party’s or such Restricted Subsidiary’s
assets, or (iii) ordering the winding up, dissolution, suspension of general
operations or liquidation of the affairs of such Credit Party or such Restricted
Subsidiary, and such case or proceeding shall remain undismissed or unstayed for
sixty (60) days or more or a

128



--------------------------------------------------------------------------------



 



decree or order granting the relief sought in such case or proceeding shall be
entered by a court of competent jurisdiction.
          (l) Any Credit Party or Restricted Subsidiary (other than an
Immaterial Subsidiary) (i) files a petition seeking relief under any Insolvency
Law, or any other applicable federal, state or foreign bankruptcy or other
similar law, (ii) consents to the institution of proceedings referred to in
Section 9.1(k) thereunder or the filing of any such petition or the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee
or sequestrator (or similar official) for such Credit Party or such Restricted
Subsidiary or for any substantial part of any such Credit Party’s or such
Restricted Subsidiary’s assets, (iii) makes an assignment for the benefit of
creditors, (iv) takes any action in furtherance of any of the foregoing or
described under Section 9.1(k) or (v) admits in writing its inability to, or is
generally unable to, pay its debts as such debts become due.
          (m) (i) an ERISA Event (or any similar event with respect to a Foreign
Plan) shall have occurred, (ii) a trustee shall be appointed by a United States
district court to administer any Plan (or any similar event with respect to a
Foreign Plan); (iii) the PBGC shall institute proceedings to terminate any Plan
or Plans (or any similar event with respect to a Foreign Plan), (iv) any
Borrower, any Restricted Subsidiary or any ERISA Affiliate shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred or will be
assessed Withdrawal Liability to such Multiemployer Plan and such entity does
not have reasonable grounds for contesting such Withdrawal Liability or is not
contesting such Withdrawal Liability in a timely and appropriate manner, (v) any
Borrower, any Restricted Subsidiary or any ERISA Affiliate shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan (or any similar event with respect to a Foreign
Plan) or (vi) any Borrower or any of their Restrictive Subsidiaries shall
receive any “financial support direction” or “contribution notice” under any
Foreign Plan (including, without limitation, the “Visteon UK Pension Plan”), and
in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to have a Material Adverse Effect.
          (n) any Intercreditor Agreement (if any) shall cease, for any reason,
to be in full force and effect, or any Credit Party or any Subsidiary of any
Credit Party, or any party to the applicable Intercreditor Agreement, shall so
assert.
     9.2 Remedies.
          (a) To the extent permitted under Section 2.5(d), if any applicable
Event of Default described in Section 2.5(d) has occurred and is continuing, the
rate of interest applicable to the Loans and the Letter of Credit Fees shall
increase to the Default Rate. In addition, Agent shall at the written request of
the Requisite Lenders suspend the Commitments with respect to additional
Advances and/or the incurrence of additional Letter of Credit Obligations,
whereupon any additional Advances and additional Letter of Credit Obligations
shall be made or incurred in the sole discretion of the Requisite Lenders so
long as such Event of Default is continuing.

129



--------------------------------------------------------------------------------



 



          (b) If any Event of Default has occurred and is continuing, Agent
shall, at the written request of the Requisite Lenders, take any or all of the
following actions: (i) terminate the Revolving Loan facility with respect to
further Advances or the incurrence of further Letter of Credit Obligations;
(ii) reduce the Commitments from time to time; (iii) declare all or any portion
of the Obligations, including all or any portion of any Loan to be forthwith due
and payable, and require that the Letter of Credit Obligations be cash
collateralized in the manner set forth in Section 2.2, all without presentment,
demand, protest or further notice of any kind, all of which are expressly waived
by Borrowers and each other Credit Party; or (iv) exercise any rights and
remedies provided to Agent under the Loan Documents or at law or equity,
including all remedies provided under the Code and any other applicable law of
any jurisdiction; provided, that upon the occurrence of an Event of Default
specified in Section 9.1(k) or Section 9.1(l), all of the Obligations shall
become immediately due and payable without declaration, notice or demand by any
Person. Agent shall, as soon as reasonably practicable, provide to Borrower
Representative notice of any action taken pursuant to this Section 9.2(b) (but
failure to provide such notice shall not impair the rights of Agent or the
Lenders hereunder and shall not impose any liability upon Agent or the Lenders
for not providing such notice).
     9.3 Waivers by Credit Parties. Except as otherwise provided for in this
Agreement or by applicable law, each Credit Party waives, to the fullest extent
permitted by law (including for purposes of Section 13): (a) presentment, demand
and protest and notice of presentment, dishonor, notice of intent to accelerate,
notice of acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all commercial paper,
accounts, contract rights, documents, instruments, chattel paper and guaranties
at any time held by Agent as Collateral on which any Credit Party may in any way
be liable, and hereby ratifies and confirms whatever Agent may do in this
regard, (b) all rights to notice and a hearing prior to Agent’s taking
possession or control of, or to Agent’s replevy, attachment or levy upon, the
Collateral or any bond or security that might be required by any court prior to
allowing Agent to exercise any of its remedies, and (c) the benefit of all
valuation, appraisal, marshaling and exemption laws. Each Credit Party
acknowledges that in the event such Credit Party fails to perform, observe or
discharge any of its obligations or liabilities under this Agreement or any
other Loan Document, any remedy of law may prove to be inadequate relief to
Agent and the Lenders; therefore, such Credit Party agrees, except as otherwise
provided in this Agreement or by applicable law, that Agent and the Lenders
shall be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.
10. APPOINTMENT OF AGENT
     10.1 Appointment of Agent. Each of MSSF, as Agent and Co-Collateral Agent,
and Bank of America, N.A., as Funding Agent and Co-Collateral Agent, is hereby
appointed to act on behalf of all Lenders with respect to the administration of
the Loans and the Commitments made to Borrowers and to act as agent on behalf of
all Lenders with respect to Collateral of Credit Parties under this Agreement
and the other Loan Documents. The provisions of this Section 10.1 are solely for
the benefit of Agent and Lenders and no Credit Party nor any other Person shall
have any rights as a third party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement and the other Loan
Documents, Agent, Funding Agent and Co-Collateral Agents shall act solely as an
agent of Lenders and does not

130



--------------------------------------------------------------------------------



 



assume or shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Credit Party or any other
Person. Agent, Funding Agent and Co-Collateral Agents shall not have any duties
or responsibilities except for those expressly set forth in this Agreement and
the other Loan Documents. The duties of Agent, Funding Agent and Co-Collateral
Agents shall be mechanical and administrative in nature and Agent, Funding Agent
and Co-Collateral Agents shall not have, or be deemed to have, by reason of this
Agreement, any other Loan Document or otherwise a fiduciary relationship in
respect of any Lender. Except as expressly set forth in this Agreement and the
other Loan Documents, each of Agent, Funding Agent and Co-Collateral Agents
shall not have any duty to disclose, nor shall they be liable for failure to
disclose, any information relating to any Credit Party or any of their
respective Subsidiaries or any Account Debtor that is communicated to or
obtained by MSSF, Bank of America, N.A. or any of their respective Affiliates in
any capacity. Neither Agent, Funding Agent and Co-Collateral Agents nor any of
their respective Affiliates nor any of their respective officers, directors,
employees, agents or representatives shall be liable to any Lender for any
action taken or omitted to be taken by it hereunder or under any other Loan
Document, or in connection herewith or therewith, except for damages caused by
its or their own gross negligence or willful misconduct as determined by a court
of competent jurisdiction in a final and non-appealable judgment.
     If Agent, Funding Agent or the Co-Collateral Agents shall request
instructions from Requisite Lenders, Supermajority Revolver 1 Lenders or all
affected Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Loan Document, then Agent, Funding
Agent and the Co-Collateral Agents shall be entitled to refrain from such act or
taking such action unless and until Agent, Funding Agent or the Co-Collateral
Agents, as applicable, shall have received instructions from Requisite Lenders,
Supermajority Revolver 1 Lenders or all affected Lenders, as the case may be,
and Agent, Funding Agent and the Co-Collateral Agents shall not incur liability
to any Person by reason of so refraining. Agent, Funding Agent and the
Co-Collateral Agents shall be fully justified in failing or refusing to take any
action hereunder or under any other Loan Document (a) if such action would, in
the opinion of Agent, Funding Agent or the Co-Collateral Agents, be contrary to
law or the terms of this Agreement or any other Loan Document, (b) if such
action would, in the opinion of Agent, Funding Agent or the Co-Collateral
Agents, expose Agent, Funding Agent or the Co-Collateral Agents to Environmental
Liabilities or (c) if Agent, Funding Agent and the Co-Collateral Agents shall
not first be indemnified to their satisfaction against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Without limiting the foregoing, no Lender shall have any right
of action whatsoever against Agent, Funding Agent or the Co-Collateral Agents as
a result of Agent, Funding Agent or the Co-Collateral Agents acting or
refraining from acting hereunder or under any other Loan Document in accordance
with the instructions of Requisite Lenders, Supermajority Revolver 1 Lenders or
all affected Lenders, as applicable.
     10.2 Agent’s Reliance, Etc. Neither Agent, Funding Agent, the Co-Collateral
Agents nor any of their Affiliates nor any of their respective directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement or the other
Loan Documents, except for damages caused by its or their own gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final and non-appealable judgment. Without limiting the generality of the
foregoing, Agent:

131



--------------------------------------------------------------------------------



 



(a) may treat the payee of any Note as the holder thereof until Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form reasonably satisfactory to Agent; (b) may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations made in or in
connection with this Agreement or the other Loan Documents; (d) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Credit Party or to inspect the Collateral
(including the books and records) of any Credit Party; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; (f) shall incur no liability under or in respect of this Agreement or
the other Loan Documents by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopy, telegram, cable or telex)
believed by it to be genuine and signed or sent by the proper party or parties;
and (g) shall be entitled to delegate any of its duties hereunder to one or more
sub-agents.
Except for action requiring the approval of Requisite Lenders, Supermajority
Revolver 1 Lenders or all Lenders, as the case may be, Agent shall be entitled
to use its discretion with respect to exercising or refraining from exercising
any rights which may be vested in it by, and with respect to taking or
refraining from taking any action or actions which it may be able to take under
or in respect of, this Agreement, unless Agent shall have been instructed by
Requisite Lenders, Supermajority Revolver 1 Lenders or all Lenders, as the case
may be, to exercise or refrain from exercising such rights or to take or refrain
from taking such action. Agent shall not incur any liability to the Lenders
under or in respect of this Agreement with respect to anything which it may do
or refrain from doing in the reasonable exercise of its judgment or which may
seem to it to be necessary or desirable in the circumstances, except for its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable judgment. Agent shall not be liable
to any Lender in acting or refraining from acting under this Agreement in
accordance with the instructions of Requisite Lenders, Supermajority Revolver 1
Lenders or all Lenders, as the case may be, and any action taken or failure to
act pursuant to such instructions shall be binding on all Lenders.
     10.3 MSSF and Affiliates. With respect to its Commitments hereunder, MSSF
shall have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise the same as though it were not
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include MSSF in its individual capacity. MSSF and its Affiliates may
lend money to, invest in, and generally engage in any kind of business with, any
Credit Party, any of their Affiliates and any Person who may do business with or
own securities of any Credit Party or any such Affiliate, all as if MSSF were
not Agent and without any duty to account therefor to Lenders. MSSF and its
Affiliates may accept fees and other consideration from any Credit Party for
services in connection with this Agreement or otherwise without having to
account for the same to Lenders.

132



--------------------------------------------------------------------------------



 



     10.4 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender and based on
the Financial Statements referred to in Section 4.4(a) and such other documents
and information as it has deemed appropriate, made its own credit and financial
analysis of the Credit Parties and its own decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest. Each
Lender acknowledges the potential conflict of interest between MSSF, as a
Lender, holding disproportionate interests in the Loans, and MSSF, as Agent.
     10.5 Indemnification. Lenders agree to indemnify Agent, Funding Agent and
the Co-Collateral Agents (to the extent not reimbursed by Credit Parties and
without limiting the obligations of Credit Parties hereunder), ratably according
to their respective Pro Rata Shares, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against Agent, Funding Agent or the Co-Collateral
Agents in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted to be taken by Agent, Funding Agent or
the Co-Collateral Agents in connection therewith; provided, that no Lender shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from Agent’s, Funding Agent’s or the Co-Collateral Agents’ gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
and non-appealable judgment. Without limiting the foregoing, each Lender agrees
to reimburse Agent, Funding Agent and the Co-Collateral Agents promptly upon
demand for its ratable share of any out-of-pocket expenses (including reasonable
counsel fees) incurred by Agent, Funding Agent and the Co-Collateral Agents in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement and each other Loan Document, to the
extent that Agent, Funding Agent or the Co-Collateral Agents are not reimbursed
for such expenses by Credit Parties.
     10.6 Successor Agent. Agent may resign at any time by giving not less than
thirty (30) days’ prior written notice thereof to Lenders and Borrower
Representative. Upon any such resignation, the Requisite Lenders shall have the
right to appoint a successor Agent. If no successor Agent shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within thirty (30) days after the resigning Agent’s giving notice of
resignation, then the resigning Agent may, on behalf of Lenders, appoint a
successor Agent, which shall be a Lender, if a Lender is willing to accept such
appointment, or otherwise shall be a commercial bank, financial institution or
trust company. If no successor Agent has been appointed pursuant to the
foregoing, within thirty (30) days after the date such notice of resignation was
given by the resigning Agent, such resignation shall become effective and
(a) the Requisite Lenders shall thereafter perform all the duties of Agent
hereunder and (b) Agent shall deliver any possessory Collateral in its
possession in accordance with any applicable Intercreditor Agreement (if any) or
to such Person as a court of competent jurisdiction may otherwise direct, in
each case, until such

133



--------------------------------------------------------------------------------



 



time, if any, as the Requisite Lenders appoint a successor Agent as provided
above. Any successor Agent appointed by Requisite Lenders hereunder shall be
subject to the approval of Borrower Representative, such approval not to be
unreasonably withheld or delayed; provided that such approval shall not be
required if an Event of Default has occurred and is continuing. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Agent. Upon the earlier of the acceptance
of any appointment as Agent hereunder by a successor Agent or the effective date
of the resigning Agent’s resignation, the resigning Agent shall be discharged
from its duties and obligations under this Agreement and the other Loan
Documents, except that any indemnity rights or other rights in favor of such
resigning Agent shall continue. After any resigning Agent’s resignation
hereunder, the provisions of this Section 10 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was acting as Agent
under this Agreement and the other Loan Documents.
     10.7 Setoff and Sharing of Payments. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence and during the continuance of any Event of Default
under Sections 9.1(a), (k) or (l), each Lender is hereby authorized at any time
or from time to time, without prior notice to any Credit Party or to any Person
other than Agent, any such notice being hereby expressly waived, to offset and
to appropriate and to apply any and all balances held by it at any of its
offices for the account (other than Excluded Accounts (as defined in the
Security Agreement)) of any Borrower or Guarantor (regardless of whether such
balances are then due to such Borrower or Guarantor) and any other Indebtedness
at any time held or owing by that Lender or that holder to or for the credit or
for the account of any Borrower or Guarantor against and on account of any of
the Obligations that are not paid when due; provided that the Lender exercising
such offset rights shall give notice thereof to the affected Credit Party
promptly after exercising such rights. Any Lender exercising a right of setoff
or otherwise receiving any payment on account of the Obligations in excess of
its Pro Rata Share thereof shall purchase for cash (and the other Lenders or
holders shall sell) such participations in each such other Lender’s or holder’s
Pro Rata Share of the Obligations as would be necessary to cause such Lender to
share the amount so offset or otherwise received with each other Lender or
holder in accordance with their respective Pro Rata Shares (other than offset
rights exercised by any Lender with respect to Sections 2.11, 2.13 or 2.14).
Each Lender’s obligation under this Section 10.7 shall be in addition to and not
in limitation of its obligations to purchase a participation in an amount equal
to its Pro Rata Share of the Swing Line Loans under Section 2.1 and Letter of
Credit Obligations under Section 2.2. Each Credit Party that is a Borrower or
Guarantor agrees, to the fullest extent permitted by law, that any Lender may
exercise its right to offset with respect to amounts in excess of its Pro Rata
Share of the Obligations owed to it and may sell participations in such amounts
so offset to other Lenders and holders. Notwithstanding the foregoing, if all or
any portion of the offset amount or payment otherwise received is thereafter
recovered from the Lender that has exercised the right of offset, the purchase
of participations by that Lender shall be rescinded and the purchase price
restored without interest. If a Non-Funding Lender or Impacted Lender receives
any such payment as described in this Section 9.7, such Lender shall turn over
such payments to Agent in an amount that would satisfy the cash collateral
requirements set forth in Section 10.8(a).
     10.8 Advances; Payments; Availability of Lender’s Pro Rata Share; Return of
Payments; Non-Funding Lenders; Dissemination of Information; Actions in Concert.

134



--------------------------------------------------------------------------------



 



          (a) Advances; Payments.
               (i) Lenders shall refund or participate in the Swing Line Loan in
accordance with clause (iii) of Section 2.1(b). If Swing Line Lender declines to
make a Swing Line Loan or if Swing Line Availability is zero, Funding Agent
shall notify Lenders, promptly after receipt of a Notice of Revolving Credit
Advance and in any event prior to 1:00 p.m. (New York time) on the date such
Notice of Revolving Advance is received, by telecopy, telephone or other similar
form of transmission. Each Lender shall make the amount of such Lender’s Pro
Rata Share of such Revolving Credit Advance available to Funding Agent in same
day funds by wire transfer to Funding Agent’s account as set forth in Annex B
not later than 3:00 p.m. (New York time) on the requested funding date, in the
case of a Base Rate Loan, and not later than 11:00 a.m. (New York time) on the
requested funding date, in the case of a LIBOR Loan. After receipt of such wire
transfers (or, in Funding Agent’s sole discretion, before receipt of such wire
transfers), subject to the terms hereof, Funding Agent shall make the requested
Revolving Credit Advance to the Borrower designated by Borrower Representative
in the Notice of Revolving Credit Advance. All payments by each Lender shall be
made without setoff, counterclaim or deduction of any kind.
               (ii) Not less than once during each calendar week or more
frequently at Funding Agent’s election (each, a “Settlement Date”), Funding
Agent shall advise each Lender by telephone (confirmed promptly thereafter in
writing), telecopy, or similar form of transmission, of the amount of such
Lender’s Pro Rata Share of principal, interest and Fees paid for the benefit of
Lenders with respect to each applicable Loan. Provided that each Lender has
funded all payments or Advances required to be made by it and has purchased all
participations required to be purchased by it under this Agreement and the other
Loan Documents as of such Settlement Date, Funding Agent shall pay to each
Lender such Lender’s Pro Rata Share of principal, interest and Fees paid by
Borrowers since the previous Settlement Date for the benefit of such Lender on
the Loans held by it. Funding Agent shall be entitled to set off the funding
short-fall against any Non-Funding Lender’s Pro Rata Share of all payments
received from Borrowers and hold, in a non-interest bearing accounts, all
payments received by Funding Agent for the benefit of any Non-Funding Lender
pursuant to this Agreement as cash collateral for any unfunded reimbursement
obligations of such Non-Funding Lender until the Obligations are paid in full in
cash, all Letter of Credit Obligations have been discharged or cash
collateralized and all Commitments have been terminated, and upon such unfunded
obligations owing by a Non-Funding Lender becoming due and payable, Funding
Agent shall be authorized to use such cash collateral to make such payment on
behalf of such Non-Funding Lender. Any amounts owing by a Non-Funding Lender to
Funding Agent which are not paid when due shall accrue interest at the interest
rate applicable during such period to Revolving Loans that are Base Rate Loans.
Such payments shall be made by wire transfer to such Lender’s account (as
specified in writing by such Lender to Funding Agent) not later than 2:00 p.m.
(New York time) on the next Business Day following each Settlement Date.
          (b) Availability of Lender’s Pro Rata Share. Funding Agent may assume
that each Lender will make its Pro Rata Share of each Revolving Credit Advance
available to Funding Agent on each funding date unless Funding Agent has
received prior written notice from such Lender that it does not intend to make
its Pro Rata Share of a Loan because all or any of the conditions set forth in
Section 3.2 have not been satisfied. If such Pro Rata Share is not,

135



--------------------------------------------------------------------------------



 



in fact, paid to Funding Agent by such Lender when due, Funding Agent will be
entitled to recover such amount on demand from such Lender without setoff,
counterclaim or deduction of any kind. If any Lender fails to pay the amount of
its Pro Rata Share forthwith upon Funding Agent’s demand, Funding Agent shall
promptly notify Borrower Representative and Borrowers shall repay such amount to
Funding Agent within three (3) Business Days of such demand. Nothing in this
Section 10.8(b) or elsewhere in this Agreement or the other Loan Documents shall
be deemed to require Funding Agent to advance funds on behalf of any Lender or
to relieve any Lender from its obligation to fulfill its Commitments hereunder
or to prejudice any rights that Borrowers may have against any Lender as a
result of any default by such Lender hereunder. Unless Funding Agent has
received prior written notice from a Lender that it does not intend to make its
Pro Rata Share of each Loan available to Funding Agent because all or any of the
conditions set forth in Section 3.2 have not been satisfied to the extent that
Funding Agent advances funds to any Borrower on behalf of any Lender and is not
reimbursed therefor on the same Business Day as such Advance is made, Funding
Agent shall be entitled to retain for its account all interest accrued on such
Advance until reimbursed by such Lender.
          (c) Return of Payments.
               (i) If Funding Agent pays an amount to a Lender under this
Agreement in the belief or expectation that a related payment has been or will
be received by Funding Agent from Borrowers and such related payment is not
received by Funding Agent, then Funding Agent will be entitled to recover such
amount from such Lender on demand without setoff, counterclaim or deduction of
any kind.
               (ii) If Funding Agent determines at any time that any amount
received by Funding Agent under this Agreement must be returned to any Borrower
or paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Funding Agent will not be required to distribute any portion thereof
to any Lender. In addition, each Lender will repay to Funding Agent on demand
any portion of such amount that Funding Agent has distributed to such Lender,
together with interest at such rate, if any, as Funding Agent is required to pay
to any Borrower or such other Person, without setoff, counterclaim or deduction
of any kind.
          (d) Non-Funding Lenders. The failure of any Non-Funding Lender to make
any Advance, reimbursement of any Letter of Credit Obligation or any payment
required by it hereunder or to purchase any participation in any Swing Line Loan
to be made or purchased by it on the date specified therefor shall not relieve
any other Lender (each such other Lender, an “Other Lender”) of its obligations
to make such Advance or purchase such participation on such date, but neither
any Other Lender nor Funding Agent shall be responsible for the failure of any
Non-Funding Lender to make an Advance, purchase a participation or make any
other payment required hereunder subject to the reallocation provisions in
Sections 2.2(b)(i) and 2.1(b)(iii). Notwithstanding anything set forth herein to
the contrary, a Non-Funding Lender shall not have any voting or consent rights
under or with respect to any Loan Document or constitute a “Lender” (or be, or
have its Loans and Commitments, included in the determination of “Requisite
Lenders” or “Lenders directly affected” hereunder) for any voting or consent
rights under or with respect to any Loan Document except with respect to any
amendment, modification or consent described in Section 12.2(c)(i)-(iv) that
directly affects such

136



--------------------------------------------------------------------------------



 



Non-Funding Lender. Moreover, for the purposes of determining Requisite Lenders,
the Loans and Commitments held by any Non-Funding Lender shall be excluded from
the total Loans and Commitments outstanding. At Borrower Representative’s
request, Agent or a Person reasonably acceptable to Agent shall have the right
with Agent’s reasonable consent and in Agent’s sole discretion (but shall have
no obligation) to purchase from any Non-Funding Lender, and each Non-Funding
Lender agrees that it shall, at Agent’s request, sell and assign to Agent or
such Person, all of the Commitments of that Non-Funding Lender for an amount
equal to the principal balance of all Loans held by such Non-Funding Lender and
all accrued interest and fees with respect thereto through the date of sale,
such purchase and sale to be consummated pursuant to an executed Assignment
Agreement. In the event that a Non-Funding Lender does not execute an Assignment
Agreement pursuant to Section 10.1 within five (5) Business Days after receipt
by such Non-Funding Lender of notice of replacement pursuant to this
Section 10.8(d) and presentation to such Non-Funding Lender of an Assignment
Agreement evidencing an assignment pursuant to this Section 10.8(d), Agent shall
be entitled (but not obligated) to execute such an Assignment Agreement on
behalf of such Non-Funding Lender, and any such Assignment Agreement so executed
by Agent, the replacement Lender and Agent, shall be effective for purposes of
this Section 10.8(d) and Section 11.1.
          (e) Dissemination of Information. Agent shall not be required to
deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by Agent from any Credit
Party, any Subsidiary, any Lender or any other Person under or in connection
with this Agreement or any other Loan Document except (i) as specifically
provided for in this Agreement or any other Loan Document and (ii) as
specifically requested from time to time in writing by any Lender with respect
to a specific document, instrument, notice or other written communication
received by and in the possession of Agent at the time of receipt of such
request and then only in accordance with such specific request.
     10.9 Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (including exercising any rights of setoff) without first
obtaining the prior written consent of Agent and Requisite Lenders, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and the Notes shall be taken in concert and at the direction or with
the consent of Agent or Requisite Lenders; provided, however, that (i) each
Lender shall be entitled to file a proof of claim in any proceeding under any
Insolvency Law to the extent that such Lender disagrees with Agent’s composite
proof of claim filed on behalf of all Lenders, (ii) each Lender shall be
entitled to vote its claim with respect to any plan of reorganization in any
proceeding under any Insolvency Law and (iii) each Lender shall be entitled to
pursue its deficiency claim after liquidation of all or substantially all of the
Collateral and application of the proceeds therefrom.
     10.10 Procedures. Agent is hereby authorized by each Credit Party and each
other Person to whom any Obligations are owed to establish procedures (and to
amend such procedures from time to time) to facilitate administration and
servicing of the Loans and other matters incidental thereto. Without limiting
the generality of the foregoing, Agent is hereby authorized to establish
procedures to make available or deliver, or to accept, notices, documents

137



--------------------------------------------------------------------------------



 



and similar items on, by posting to or submitting and/or completion on,
E-Systems. The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete except as expressly noted in such communication or
otherwise on such E-System.
     10.11 Collateral Matters.
          (a) Lenders hereby irrevocably authorize Agent, at its option and in
its sole discretion, to release or evidence such release (or subordinate) any
Liens upon any Collateral or any guaranty of the Obligations, (i) upon the
Termination Date; (ii) constituting property being sold or disposed of if
Borrower Representative certifies to Agent that the sale or Disposition is made
in compliance with this Agreement and the Loan Documents (or otherwise is not
prohibited) (and Agent may rely conclusively on any such certificate, without
further inquiry) or such sale or Disposition is approved by the Requisite
Lenders; (iii) constituting property in which Credit Parties owned no interest
at the time the Lien was granted or at any time thereafter; or (iv) constituting
property leased to Credit Parties under a lease which has expired or been
terminated in a transaction permitted under this Agreement. Upon request by
Agent or Borrower Representative at any time, Lenders will confirm in writing
Agent’s authority to release any Lien upon particular types or items of
Collateral pursuant to this Section 10.11.
          (b) Upon receipt by Agent of any authorization required pursuant to
Section 10.11(a) from Lenders of Agent’s authority to release (or subordinate)
any Liens upon particular types or items of Collateral, and upon at least five
(5) Business Days’ prior written request by Borrower Representative, Agent shall
(and is hereby irrevocably authorized by Lenders to) execute such documents as
may be necessary to evidence the release (or subordination) of its Liens upon
such Collateral; provided, however, that (i) Agent shall not be required to
execute any such document on terms which, in Agent’s opinion, would expose Agent
to liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of Credit
Parties in respect of) all interests retained by Credit Parties, including the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.
     10.12 Additional Agents. None of the Lenders or other entities identified
on the facing page of this Agreement as an “arranger”, “bookrunner”,
“Documentation Agent” or “Syndication Agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement or any other
Loan Document other than those applicable to all Lenders as such. Without
limiting the foregoing, none of the Lenders so identified shall have or be
deemed to have any fiduciary relationship with any other Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other entities so identified in deciding to enter into this Agreement or any
other Loan Document or in taking or not taking action hereunder or thereunder.

138



--------------------------------------------------------------------------------



 



     10.13 Distribution of Materials to Lenders and L/C Issuers.
          (a) The Borrowers acknowledge and agree that the Loan Documents and
all reports, notices, communications and other information or materials provided
or delivered by, or on behalf of, the Borrowers hereunder (collectively, the
“Borrower Materials”) may be disseminated by, or on behalf of, Agent, and made
available to, the Lenders and L/C Issuers by posting such Borrower Materials on
Intralinks® or a similar E-System (the “Borrower Workspace”). The Borrowers
authorize Agent to download copies of its logos from its website and post copies
thereof on the Borrower Workspace. The Borrowers hereby acknowledge that certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive MNPI) (each, a “Public Lender”). The Borrowers hereby agree that they
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(i) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized Agent and the Lenders
to treat such Borrower Materials as either publicly available information or not
material information (although it may be sensitive, confidential and
proprietary) with respect to the Borrowers, their Subsidiaries or their
securities for purposes of United States federal and state securities laws,
(iii) all the Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Borrower Workspace designated “Public
Investor”, and (iv) Agent shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Borrower Workspace not designated “Public Investor.”
          (b) Each Lender and L/C Issuer represents, warrants, acknowledges and
agrees that (i) the Borrower Materials may contain MNPI concerning the
Borrowers, their Affiliates or their securities, (ii) it has developed
compliance policies and procedures regarding the handling and use of MNPI, and
(iii) it shall use all such Borrower Materials in accordance with Section 12.8
and any applicable laws and regulations, including federal and state securities
laws and regulations.
          (c) If any Lender or L/C Issuer has elected to abstain from receiving
MNPI concerning Borrowers, their Affiliates or their securities, such Lender or
L/C Issuer acknowledges that, notwithstanding such election, Agent and/or the
Borrowers will, from time to time, make available syndicate-information (which
may contain MNPI) as required by the terms of, or in the course of administering
the credit facilities, including this Agreement and the other Loan Documents, to
the credit contact(s) identified for receipt of such information on the Lender’s
or L/C Issuer’s administrative questionnaire who are able to receive and use all
syndicate-level information (which may contain MNPI) in accordance with such
Lender’s or L/C Issuer’s compliance policies and Contractual Obligations and
applicable law, including federal and state securities laws; provided that if
such contact is not so identified in such questionnaire, the relevant Lender or
L/C Issuer hereby agrees to promptly (and in any event within one (1) Business
Day) provide such a contact to Agent and Borrower Representative upon oral or
written request therefor by Agent or Borrower Representative. Notwithstanding
such Lender’s or L/C Issuer’s election to abstain from receiving MNPI, such
Lender or L/C Issuer acknowledges that if such Lender or L/C Issuer chooses to
communicate with Agent, it

139



--------------------------------------------------------------------------------



 



assumes the risk of receiving MNPI concerning the Borrowers, their Affiliates or
their securities.
     10.14 Co-Collateral Agents. Notwithstanding anything to the contrary set
forth in this Agreement, all determinations of the Co-Collateral Agents under
the Loan Documents shall be made jointly by the Co-Collateral Agents; provided
that, in the event that the Co-Collateral Agents cannot agree on any matter to
be determined by the Co-Collateral Agents, the determination shall be made by
the individual Co-Collateral Agent asserting the most conservative credit
judgment or declining to permit the requested action for which consent is being
sought by the applicable Credit Party. This provision shall be binding upon any
successor to a Co-Collateral Agent.
11. ASSIGNMENT AND PARTICIPATIONS; SUCCESSORS AND ASSIGNS
     11.1 Assignment and Participations.
          (a) Subject to the terms of this Section 11.1, any Lender may make an
assignment, or sell participations in, at any time or times, the Loan Documents,
Loans, Letter of Credit Obligations and any Commitment or any portion thereof or
interest therein, including any Lender’s rights, title, interests, remedies,
powers or duties thereunder (other than to an Excluded Party as reasonably
determined by Agent and with Borrowers’ consent with respect to any Excluded
Party (such consent not to be unreasonably withheld, conditioned or delayed)).
Any assignment by a Lender shall be subject to the following conditions:
               (i) Assignment Agreement. Any assignment by a Lender shall
require (A) the execution of an assignment agreement (the “Assignment
Agreement”) substantially in the form attached hereto as Exhibit 11.1(a) and
otherwise in form and substance reasonably satisfactory to and acknowledged by
Agent and (B) the payment of a processing and recordation fee of $3,500 by the
assignor or assignee to Agent (unless such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund). Agent shall maintain at one of its
offices listed in Section 12.10 (as may be updated from time to time pursuant to
Section 12.10), a copy of each Assignment Agreement delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of each Lender pursuant to the terms hereof from time to time (the
“Register”). Agent shall accept and record into the Register each Assignment
Agreement that it receives which are executed and delivered in accordance with
the terms of this Agreement. The entries in the Register shall be conclusive,
absent manifest error, and Borrowers, Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by Borrowers and
the Lenders, at any reasonable time and from time to time upon reasonable prior
notice.
               (ii) Minimum Amounts.
                    (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an

140



--------------------------------------------------------------------------------



 



assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
                    (B) in any case not described in paragraph (a)(ii)(A) of
this Section, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
Agreement with respect to such assignment is delivered to Agent or, if
“Effective Date” is specified in the Assignment Agreement, as of the Effective
Date) shall not be less than $5,000,000 and in increments of $1,000,000, unless
each of (1) Agent and (2) so long as no Event of Default under Sections 9.1(a),
(k) or (l) has occurred and is continuing or any Event of Default under
Section 9.1(b) solely with respect to Section 7.10 has occurred and is
continuing, the Borrowers, otherwise consent (each such consent not to be
unreasonably withheld or delayed, and the Borrowers shall be deemed to have
consented to such assignment unless the Borrower Representative shall have
objected thereto by written notice to Agent within ten (10) Business Days after
having received such Assignment Agreement).
               (iii) Proportionate Amounts. Each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loan or the
Commitment assigned, except that this clause (iii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
tranches on a non-pro rata basis (if any).
               (iv) Required Consents. No consent shall be required for any
assignment except to the extent required by paragraph (a)(ii)(B) of this Section
and, in addition:
                    (A) the consent of the Borrowers (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required unless (x) an
Event of Default under Sections 9.1(a), (k) or (l) has occurred and is
continuing or any Event of Default under Section 9.1(b) solely with respect to
Section 7.10 has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund
or (z) such assignment is to or by MSSF in connection with the initial
syndication of the Loans; provided that Borrowers shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to Agent within five (5) Business Days after having received notice
thereof;
                    (B) the consent of Agent (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required for assignments
in respect of an unfunded Revolving Loan if such assignment is to a Person that
is not a Lender, an Affiliate of a Lender or an Approved Fund;
                    (C) the consent of the L/C Issuer (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding);
and

141



--------------------------------------------------------------------------------



 



                    (D) the consent of the Swing Line Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Swing Line Loans.
          (b) In the case of an assignment by a Lender under this Section 11.1,
the assignee shall have, to the extent of such assignment, the same rights,
benefits and obligations as all other Lenders hereunder. The assigning Lender
shall be relieved of its obligations hereunder with respect to its Commitments
or assigned portion thereof from and after the date of such assignment. Each
Borrower hereby acknowledges and agrees that any assignment shall give rise to a
direct obligation of Borrowers to the assignee and that the assignee shall be
considered to be a “Lender”. In all instances, each Lender’s liability to make
Loans hereunder shall be several and not joint and shall be limited to such
Lender’s Pro Rata Share of the applicable Commitment. In the event Agent or any
Lender assigns or otherwise transfers all or any part of the Obligations, Agent
or any such Lender shall so notify Borrowers and Borrowers shall, upon the
request of Agent or such Lender, execute new Notes in exchange for the Notes, if
any, being assigned. Notwithstanding the foregoing provisions of this
Section 11.1, (i) any Lender may at any time pledge the Obligations held by it
and such Lender’s rights under this Agreement and the other Loan Documents to a
Federal Reserve Bank, and any Lender that is an investment fund may assign the
Obligations held by it and such Lender’s rights under this Agreement and the
other Loan Documents to another investment fund managed by the same investment
advisor; provided, that no such pledge to a Federal Reserve Bank shall release
such Lender from such Lender’s obligations hereunder or under any other Loan
Document and (ii) no assignment shall be made to any Credit Party, any
Subsidiary of a Credit Party or any Affiliate of a Credit Party.
          (c) Any participation by a Lender of all or any part of its
Commitments shall be made with the understanding that all amounts payable by
Borrowers hereunder shall be determined as if that Lender had not sold such
participation, and that the holder of any such participation shall not be
entitled to require such Lender to take or omit to take any action hereunder
except actions directly affecting (i) any reduction in the principal amount of,
or interest rate or Fees payable with respect to, the Loan; (ii) any extension
of the final maturity date thereof; and (iii) any release of all or
substantially all of the Collateral (other than in accordance with the terms of
this Agreement, the Collateral Documents or the other Loan Documents). Solely
for purposes of Sections 2.11 and 2.14 each Borrower acknowledges and agrees
that a participation shall give rise to a direct obligation of Borrowers to the
participant and the participant shall be considered to be a “Lender”; provided,
that, a participant shall not be entitled to receive any greater payment under
Section 2.13 than the applicable Lender from whom it received its participation
would have been entitled with respect to the participation sold to such
participant (unless the sale of the participation to the participant is made
with Borrower Representative’s prior written consent). Except as set forth in
the preceding sentence no Borrower or Credit Party shall have any obligation or
duty to any participant. Neither Agent nor any Lender (other than the Lender
selling a participation) shall have any duty to any participant and may continue
to deal solely with the Lender selling a participation as if no such sale had
occurred.
          (d) Except as expressly provided in this Section 11.1, no Lender
shall, as between Borrowers and that Lender, or Agent and that Lender, be
relieved of any of its

142



--------------------------------------------------------------------------------



 



obligations hereunder as a result of any sale, assignment, transfer or
negotiation of, or granting of participation in, all or any part of the Loans,
the Notes or other Obligations owed to such Lender.
          (e) Each Credit Party executing this Agreement shall assist any Lender
permitted to sell assignments or participations under this Section 11.1 as
reasonably required to enable the assigning or selling Lender to effect any such
assignment or participation, including, the execution and delivery of any and
all reasonable and customary agreements, notes and other documents and
instruments as shall be requested. Each Credit Party executing this Agreement
shall certify the correctness, completeness and accuracy of all descriptions of
the Credit Parties and their respective affairs contained in any selling
materials provided by them and all other information provided by them and
included in such materials, except that any Business Plan delivered by Borrowers
shall only be certified by Borrowers as having been prepared by Borrowers in
compliance with the representations contained in Section 4.4(c). Notwithstanding
anything to the contrary contained in the Loan Documents, no Lender may assign
or sell a participation to any Excluded Party.
          (f) Any Lender may furnish information concerning Credit Parties in
the possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided that such Lender
shall obtain from assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 12.8.
          (g) So long as no Event of Default has occurred and is continuing, no
Lender shall assign or sell participations in any portion of its Loans or
Commitments to a potential Lender or participant, if, as of the date of the
proposed assignment or sale, the assignee Lender or participant would be subject
to capital adequacy or similar requirements under Section 2.14(a), increased
costs under Section 2.14(b), an inability to fund LIBOR Loans under
Section 2.14(c), or withholding taxes in accordance with Section 2.13(a).
          (h) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”), may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing by the Granting Lender to Agent and
Borrowers, the option to provide to Borrowers all or any part of any Loans that
such Granting Lender would otherwise be obligated to make to Borrowers pursuant
to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to make any Loan; and (ii) if an SPC elects not to
exercise such option or otherwise fails to provide all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. The making of a Loan by an SPC hereunder shall utilize the Commitment of
the Granting Lender to the same extent, and as if such Loan were made by such
Granting Lender. No SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender). Any SPC may (i) with notice to, but without the prior written
consent of, Borrowers and Agent and assign all or a portion of its interests in
any Loans to the Granting Lender or to any financial institutions (consented to
by Borrowers and Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans and (ii)
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guaranty or credit or liquidity

143



--------------------------------------------------------------------------------



 



enhancement to such SPC. This Section 11.1(h) may not be amended without the
prior written consent of each Granting Lender, all or any of whose Loans are
being funded by an SPC at the time of such amendment. For the avoidance of
doubt, the Granting Lender shall for all purposes, including, without
limitation, the approval of any amendment or waiver of any provision of any Loan
Document or the obligation to pay any amount otherwise payable by the Granting
Lender under the Loan Documents, continue to be the Lender of record hereunder.
     11.2 Successors and Assigns. This Agreement and the other Loan Documents
shall be binding on and shall inure to the benefit of each Credit Party, Agent,
Lender and their respective successors and assigns (including, in the case of
any Credit Party, a debtor-in-possession on behalf of such Credit Party), except
as otherwise provided herein or therein. No Credit Party may assign, transfer,
hypothecate or otherwise convey its rights, benefits, obligations or duties
hereunder or under any of the other Loan Documents without the prior express
written consent of Agent and all of the Lenders. Any such purported assignment,
transfer, hypothecation or other conveyance by any Credit Party without the
prior express written consent of Agent and all of the Lenders shall be void. The
terms and provisions of this Agreement are for the purpose of defining the
relative rights and obligations of each Credit Party, Agent and Lenders with
respect to the transactions contemplated hereby and no Person shall be a third
party beneficiary of any of the terms and provisions of this Agreement or any of
the other Loan Documents.

12.   MISCELLANEOUS

     12.1 Complete Agreement; Modification of Agreement. This Agreement shall
become effective when it shall have been executed by the Borrowers, the other
Credit Parties signatory hereto, the Lenders, the Co-Collateral Agents and
Agent. Thereafter, it shall be binding upon and inure to the benefit of, but
only to the benefit of, Borrowers, the other Credit Parties party hereto, Agent,
the Co-Collateral Agents and each Lender, their respective successors and
permitted assigns. Except as expressly provided in any Loan Document, none of
any Borrower, any other Credit Party, any Lender, any Co-Collateral Agent or
Agent shall have the right to assign any rights or obligations hereunder or any
interest herein. The Loan Documents constitute the complete agreement between
the parties with respect to the subject matter thereof and may not be modified,
altered or amended except as set forth in Section 12.2. Any letter of interest,
commitment letter, fee letter or confidentiality agreement, if any, between any
Credit Party and Agent, any Co-Collateral Agent or any Lender or any of their
respective Affiliates, predating this Agreement and relating to a financing of
substantially similar form, purpose or effect shall be superseded by this
Agreement. Notwithstanding the foregoing, the Fee Letter shall survive the
execution and delivery of this Agreement and shall continue to be binding
obligations of the parties in the manner and for the period provided for
therein.
     12.2 Amendments and Waivers.
          (a) Except for actions expressly permitted to be taken by Agent, no
amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document, or any consent to any departure by any
Credit Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by Borrowers and by Requisite Lenders, Supermajority
Revolver 1 Lenders or all affected Lenders as set forth in Section 12.2(c).
Except as set forth in clauses (b) and (c) below, all such amendments,

144



--------------------------------------------------------------------------------



 



modifications, terminations or waivers requiring the consent of any Lenders
shall require the written consent of Requisite Lenders.
          (b) No amendment, modification, termination or waiver of or consent
with respect to any provision of this Agreement that waives compliance with the
conditions precedent set forth in Section 3.1 or Section 3.2 to the making of
any Loan or the incurrence of any Letter of Credit Obligations shall be
effective unless the same shall be in writing and signed by Requisite Lenders
and Borrowers. Notwithstanding the immediately preceding sentence, no amendment
or modification with respect to any provision of this Agreement that (i) either
(A) increases the advance rates with respect to the Revolver 1 Borrowing Base
above those in existence on the Closing Date or (B) amends or modifies the
definition of Revolver 1 Borrowing Base or any defined term used therein (to the
extent such amendment or modification would have the effect of making more
credit available) shall be effective unless the same shall be in writing and
signed by Agent, the Co-Collateral Agents, L/C Issuer, Supermajority Revolver 1
Lenders and Borrowers or (ii) either (A) increases the advance rates with
respect to the Revolver 2 Borrowing Base above those in existence on the Closing
Date or (B) amends or modifies the definition of Revolver 2 Borrowing Base or
any defined term used therein (to the extent such amendment or modification
would have the effect of making more credit available) shall be effective unless
the same shall be in writing and signed by the Co-Collateral Agents and
Borrowers. Notwithstanding anything contained in this Agreement to the contrary,
no waiver or consent with respect to any Default or any Event of Default shall
be effective for purposes of the conditions precedent to the making of Loans or
the incurrence of Letter of Credit Obligations set forth in Section 3.2 unless
the same shall be in writing and signed by Agent, Requisite Lenders and
Borrowers.
          (c) No amendment, modification, termination or waiver shall, unless in
writing and signed by Agent and each Lender and L/C Issuer directly affected
thereby: (i) increase the principal amount of any Lender’s Commitment (which
action shall be deemed only to affect those Lenders whose Commitments are
increased and may be approved by Requisite Lenders, including those Lenders
whose Commitments are increased); (ii) reduce the principal of, rate of interest
on, composition of interest on (i.e., cash pay or payment-in-kind) or Fees
payable with respect to any Loan or Letter of Credit Obligations of any affected
Lender (provided, however, in each case, the waiver of any Default or Event of
Default or the implementation of Default Rate interest shall not constitute a
reduction in the rate of interest or any Fee); (iii) extend any scheduled
payment date (other than payment dates of mandatory prepayments under
Section 2.3(b)(ii)-(iv)) or final maturity date of the principal amount of any
Loan of any Lender; (iv) waive, forgive, defer, extend or postpone any payment
of interest or Fees or other Obligations as to any affected Lender (provided,
however, in each case, the waiver of any Default or Event of Default or the
implementation of Default Rate interest shall not constitute a reduction in the
rate of interest or any Fee); (v) release or limit any Guaranty or, except as
otherwise permitted herein or in the other Loan Documents, release (or
subordinate the Lien of Agent in), or permit any Credit Party to sell or
otherwise dispose of all or substantially all of the Revolver Priority
Collateral (which action shall be deemed to directly affect all Lenders and the
L/C Issuer); (vi) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Loans that shall be required for Lenders or any
of them to take any action hereunder; (vii) amend or waive this Section 12.2 or
the definitions of the term “Requisite Lenders” or “Supermajority Revolver 1
Lenders”; or (viii) amend the

145



--------------------------------------------------------------------------------



 



allocation and waterfalls in Section 2.9. No amendment, modification,
termination or waiver (other than a waiver of any Event of Default) shall,
unless in writing and signed by Co-Collateral Agents and Supermajority Lenders
amend or waive the definition of the term “Excess Availability”. Furthermore, no
amendment, modification, termination or waiver affecting the rights or duties of
Agent, the Co-Collateral Agents, Funding Agent or L/C Issuer, under this
Agreement or any other Loan Document, including any increase in the L/C Sublimit
or any release or limit of any Guaranty or release of any Collateral requiring a
writing signed by all Lenders, shall be effective unless in writing and signed
by Agent, the Co-Collateral Agents, Funding Agent or L/C Issuer, as the case may
be, in addition to Lenders required hereinabove to take such action. Each
amendment, modification, termination or waiver shall be effective only in the
specific instance and for the specific purpose for which it was given. No
amendment, modification, termination or waiver shall be required for Agent to
take additional Collateral pursuant to any Loan Document. No amendment,
modification, termination or waiver of any provision of any Note shall be
effective without the written concurrence of the holder of that Note. No notice
to or demand on any Credit Party in any case shall entitle such Credit Party or
any other Credit Party to any other or further notice or demand in similar or
other circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 12.2 shall be binding upon each holder
of the Obligations at the time outstanding and each future holder of the
Obligations. Any amendment, modification, waiver, consent, termination or
release of any Bank Product Documents may be effected by the parties thereto
without the consent of the Lenders.
          (d) If, in connection with any proposed amendment, modification,
waiver or termination (a “Proposed Change”) requiring the consent of all Lenders
or all affected Lenders, the consent of Requisite Lenders is obtained, but the
consent of other Lenders whose consent is required is not obtained (any such
Lender whose consent is not obtained as described in this subsection (d) being
referred to as a “Non-Consenting Lender”), then, with respect to this subsection
(d), so long as Agent is not a Non-Consenting Lender, at Borrower
Representative’s request, Agent or a Person reasonably acceptable to Agent shall
have the right with Agent’s consent and in Agent’s sole discretion (but shall
have no obligation) to purchase from any such Non-Consenting Lenders, and any
such Non-Consenting Lenders agree that they shall, upon Agent’s request, sell
and assign to Agent or such Person reasonably acceptable to Agent, all of the
Commitments of any such Non-Consenting Lenders for an amount equal to the
principal balance of all Loans held by such Non-Consenting Lenders and all
accrued interest and Fees with respect thereto through the date of sale, such
purchase and sale to be consummated pursuant to an executed Assignment
Agreement. In the event that a Non-Consenting Lender does not execute an
Assignment Agreement pursuant to Section 11.1 within five (5) Business Days
after receipt by such Non-Consenting Lender of notice of replacement pursuant to
this Section 12.2(d) and presentation to such Non-Consenting Lender of an
Assignment Agreement evidencing an assignment pursuant to this Section 12.2(d),
Borrower Representative shall be entitled (but not obligated) to execute such
Assignment Agreement on behalf of any such Non-Consenting Lender, and any such
Assignment Agreement so executed by Borrower Representative, the replacement
Lender and Agent, shall be effective for purposes of this Section 12.2(d) and
Section 11.1.
          (e) Upon all Letter of Credit Obligations being cash collateralized,
cancelled or backed by standby letters of credit in accordance with Section 2.2,
the payment in full in

146



--------------------------------------------------------------------------------



 



cash and performance of all of the Obligations (other than indemnification
Obligations), termination of the Commitments and a release of all claims against
Agent and Lenders, and so long as no suits, actions, proceedings or claims are
pending or threatened against any Indemnified Person asserting any damages,
losses or liabilities that are Indemnified Liabilities, Agent shall deliver to
Borrowers termination statements, mortgage releases and other documents
necessary or appropriate to evidence the termination of the Liens securing
payment of the Obligations.
          (f) Notwithstanding anything to the contrary contained in this
Section 12.2, in the event that the Borrowers request that this Agreement be
modified or amended in a manner that would require the unanimous consent of all
of the Lenders and such modification or amendment is agreed to by the Requisite
Lenders, then with the consent of Borrower Representative, Agent and the
Requisite Lenders, Borrower Representative, Agent and the Requisite Lenders
shall be permitted to amend this Agreement without the consent of the
Non-Consenting Lenders to provide for (i) the termination of the Commitment of
each Non-Consenting Lender at the election of Borrower Representative, Agent and
the Requisite Lenders, (ii) simultaneously with the Commitment termination
provided for in the foregoing clause (i), the addition to this Agreement of one
or more other financial institutions (each of which shall be acceptable to
Agent), or an increase in the Commitment of one or more of the Requisite Lenders
(with the written consent thereof), so that the total Commitment after giving
effect to such amendment shall be in the same amount as the total Commitment
immediately before giving effect to such amendment, so long as such new or
increased Commitments are on the same terms and provisions (including, without
limitation, economic terms with respect to interest rates, pricing, fees,
maturity date, etc.) as the Commitment terminated pursuant to the foregoing
clause (i), (iii) if any Loans are outstanding at the time of such amendment,
the making of such additional Loans by such new financial institutions or
Requisite Lender(s), as the case may be, as may be necessary to repay in full,
at par, the outstanding Loans of the Non-Consenting Lenders immediately before
giving effect to such amendment and (iv) such other modifications to this
Agreement as may be appropriate to effect the foregoing clauses (i)-(iii).
          (g) Further, notwithstanding anything to the contrary contained in
Section 12.2, if Agent and Borrower Representative shall have jointly identified
an obvious error or any error or omission of a technical nature, in each case
that is immaterial (as determined by Agent) in any provision of the Loan
Documents, then Agent and Borrower Representative shall be permitted to amend
such provisions and such amendment shall become effective without any further
action or consent of any other party to any Loan Document if the same is not
objected to in writing by the Requisite Lenders within ten (10) Business Days
following receipt of notice thereof.
     12.3 Fees and Expenses. Borrowers shall reimburse: (i) Agent and the
Co-Collateral Agents for all reasonable documented fees, reasonable documented
out-of-pocket costs and expenses (including the reasonable fees and reasonable
documented out-of-pocket expenses of all of its counsel, advisors, consultants
and auditors); and (ii) Agent and the Co-Collateral Agents (and, with respect to
clauses (b), (c) and (d) below, all Lenders) for all reasonable out-of-pocket
fees, costs and expenses, including the reasonable documented fees, reasonable
documented out-of-pocket costs and expenses of counsel or other advisors
(including environmental and

147



--------------------------------------------------------------------------------



 



management consultants and appraisers), incurred in connection with the
negotiation, preparation and filing and/or recordation of the Loan Documents,
and incurred in connection with:
          (a) any amendment, modification or waiver of, consent with respect to,
or termination of, any of the Loan Documents or Related Transactions Documents
or advice in connection with the syndication and administration of the Loans
made pursuant hereto or its rights hereunder or thereunder;
          (b) any litigation, contest, dispute, suit, proceeding or action
(whether instituted by Agent, any Lender, any Credit Party or any other Person
and whether as a party, witness or otherwise) in any way relating to the
Collateral, any of the Loan Documents and the transactions contemplated thereby
or any other agreement to be executed or delivered in connection herewith or
therewith, including any litigation, contest, dispute, suit, case, proceeding or
action, and any appeal or review thereof; in connection with a case commenced by
or against any or all of the Credit Parties or any other Person that may be
obligated to Agent by virtue of the Loan Documents; including any such
litigation, contest, dispute, suit, proceeding or action arising in connection
with any work-out or restructuring of the Loans during the pendency of one or
more Events of Default; provided that in the case of reimbursement of counsel
for Lenders other than Agent, such reimbursement shall be limited to one counsel
for all such Lenders; provided, further, that no Person shall be entitled to
reimbursement under this clause (b) in respect of any litigation, contest,
dispute, suit, proceeding or action to the extent any of the foregoing results
from such Person’s gross negligence, bad faith or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment); provided, further, that no Indemnified Person will be indemnified for
any such cost, expense or liability to the extent of any dispute solely among
Indemnified Persons other than claims against Agent or the Co-Collateral Agents,
in such capacity in connection with fulfilling any such roles;
          (c) any attempt to enforce any remedies of Agent against any or all of
the Credit Parties or any other Person that may be obligated to Agent or any
Lender by virtue of any of the Loan Documents, including any such attempt to
enforce any such remedies in the course of any work-out or restructuring of the
Loans during the pendency of one or more Events of Default; provided, that in
the case of reimbursement of counsel for Lenders other than Agent, such
reimbursement shall be limited to one counsel for all such Lenders;
          (d) any workout or restructuring of the Loans upon the occurrence and
during the continuance of one or more Events of Default; and
          (e) efforts to (i) monitor the Loans or any of the other Obligations,
(ii) evaluate, observe or assess any of the Credit Parties or their respective
affairs, and (iii) verify, protect, evaluate, assess, appraise, audit, collect,
sell, liquidate or otherwise dispose of any of the Collateral; including, as to
each of clauses (a) through (d) above, all reasonable attorneys’ and other
professional and service providers’ reasonable documented fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all reasonable documented
out-of-pocket expenses, costs, charges and other fees incurred by such counsel
and others in connection with or relating to any of the events or actions
described in this Section 12.3. All amounts under this

148



--------------------------------------------------------------------------------



 



Section 12.3 shall be payable not later than 20 days after written demand
therefore (together with reasonably detailed supporting documentation submitted
to a Financial Officer of Borrower Representative). Without limiting the
generality of the foregoing, such reasonable documented out-of-pocket expenses,
costs, charges and fees may include: reasonable documented out-of-pocket fees,
costs and expenses of accountants, environmental advisors, appraisers,
investment bankers, management, internal auditors, financial, turnaround and
other consultants and paralegals; court costs and expenses; photocopying and
duplication expenses; court reporter fees, costs and expenses; long distance
telephone charges; air express charges; telegram or telecopy charges;
secretarial overtime charges; and expenses for travel, lodging and food paid or
incurred in connection with the performance of such legal or other advisory
services.
     12.4 No Waiver. Agent’s or any Lender’s failure, at any time or times, to
require strict performance by the Credit Parties of any provision of this
Agreement or any other Loan Document shall not waive, affect or diminish any
right of Agent or such Lender thereafter to demand strict compliance and
performance herewith or therewith. Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type. Subject to the provisions of Section 12.2, none of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by any Credit Party shall be deemed to have been suspended or
waived by Agent or any Lender, unless such waiver or suspension is by an
instrument in writing signed by an officer of or other authorized employee of
Agent and the applicable Requisite Lenders, and directed to Borrowers specifying
such suspension or waiver.
     12.5 Remedies. Agent’s and Lenders’ rights and remedies under this
Agreement shall be cumulative and nonexclusive of any other rights and remedies
that Agent or any Lender may have under any other agreement, including the other
Loan Documents, by operation of law or otherwise. Recourse to the Collateral
shall not be required.
     12.6 Severability. Wherever possible, each provision of this Agreement and
the other Loan Documents shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Agreement
or any other Loan Document shall be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Agreement or such other Loan Document.
     12.7 Conflict of Terms. Except as otherwise provided in this Agreement or
any of the other Loan Documents by specific reference to the applicable
provisions of this Agreement, and subject to the immediately following sentence,
if any provision contained in this Agreement conflicts with any provision in any
of the other Loan Documents, the provision contained in this Agreement shall
govern and control.
     12.8 Confidentiality. Each Lender, each L/C Issuer, each Co-Collateral
Agent and Agent agrees to use all reasonable efforts to maintain, in accordance
with its customary practices, the confidentiality of information obtained by it
pursuant to any Loan Document and designated in writing by any Credit Party as
confidential, except that such information may be disclosed (i)

149



--------------------------------------------------------------------------------



 



with Borrower Representative’s consent, (ii) to Related Persons of such Lender,
L/C Issuer, Co-Collateral Agent or Agent, as the case may be, that are advised
of the confidential nature of such information and are instructed to keep such
information confidential in accordance with the terms hereof, (iii) to the
extent such information presently is or hereafter becomes (A) publicly available
other than as a result of a breach of this Section 12.8 or (B) available to such
Lender, L/C Issuer, Co-Collateral Agent or Agent or any of their Related
Persons, as the case may be, from a source (other than any Credit Party) not
known by them to be subject to disclosure restrictions, (iv) to the extent
disclosure is required by applicable law or other legal process or requested or
demanded by any Governmental Authority (in which case Agent shall notify
Borrower Representative to the extent not prohibited by law or legal process),
(v) to the extent necessary or customary for inclusion in league table
measurements, (vi) (A) to the National Association of Insurance Commissioners or
any similar organization, any examiner or any nationally recognized rating
agency or (B) otherwise to the extent consisting of general portfolio
information that does not identify Credit Parties, (vii) other than to Excluded
Parties, to current or prospective assignees, SPVs (including the investors or
prospective investors therein) or participants, direct or contractual
counterparties to any Swap Contracts and to their respective Related Persons, in
each case to the extent such assignees, investors, participants, counterparties
or Related Persons agree to be bound by provisions substantially similar to the
provisions of this Section 12.8 (and such Person may disclose information to
their respective Related Persons in accordance with clause (ii) above),
(viii) to any other party hereto, and (ix) in connection with the exercise or
enforcement of any right or remedy under any Loan Document, in connection with
any litigation or other proceeding to which such Lender, L/C Issuer,
Co-Collateral Agent or Agent or any of their Related Persons is a party or
bound, or to the extent necessary to respond to public statements or disclosures
by Credit Parties or their Related Persons referring to a Lender, L/C Issuer,
Co-Collateral Agent or Agent or any of their Related Persons. In the event of
any conflict between the terms of this Section 12.8 and those of any Loan
Document, the terms of this Section 12.8 shall govern.
Notwithstanding anything to the contrary set forth herein or in any other
written or oral understanding or agreement to which the parties hereto are
parties or by which they are bound, the parties acknowledge and agree that
(i) any obligations of confidentiality contained herein and therein do not apply
and have not applied to the federal tax treatment and federal tax structure of
the Loans (the “Transactions”) (and any related transactions or arrangements)
from the commencement of discussions between the parties, and (ii) each party
(and each of its employees, representatives or other agents) may disclose to any
and all persons, without limitation of any kind, the federal tax treatment and
federal tax structure of the Transactions and all materials of any kind
(including opinions or other tax analyses) that are provided to such party
relating to such tax treatment and tax structure. The preceding sentence is
intended to cause the Transactions to be treated as not having been offered
under conditions of confidentiality for purposes of Section 1.6011-4(b)(3) (or
any successor provision) of the Treasury Regulations promulgated under
Section 6011 of the Internal Revenue Code of 1986, as amended, and shall be
construed in a manner consistent with such purpose. Subject to the proviso with
respect to disclosure in the first sentence of this paragraph, each party hereto
acknowledges that it has no proprietary or exclusive rights to the federal tax
structure of the Transactions or any federal tax matter or federal tax idea
related to the Transactions.

150



--------------------------------------------------------------------------------



 



     12.9 GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE
LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. EACH PARTY HERETO HEREBY
CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN THE BOROUGH OF
MANHATTAN, CITY OF NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR
AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE CREDIT PARTIES, AGENT AND
LENDERS PERTAINING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS RELATED
TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED, THAT AGENT, LENDERS AND THE CREDIT
PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A
COURT LOCATED OUTSIDE OF NEW YORK COUNTY; PROVIDED, FURTHER, THAT NOTHING IN
THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT
OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT
OR OTHER COURT ORDER IN FAVOR OF AGENT. EACH CREDIT PARTY EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND EACH CREDIT PARTY HEREBY WAIVES ANY OBJECTION THAT SUCH CREDIT
PARTY MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM
NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH PARTY HERETO HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT
PARTY AT THE ADDRESS SET FORTH IN SECTION 12.10 AND THAT SERVICE SO MADE SHALL
BE DEEMED COMPLETED UPON THE EARLIER OF SUCH CREDIT PARTY’S ACTUAL RECEIPT
THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER
POSTAGE PREPAID.
     12.10 Notices.
          (a) Addresses. All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing but unless otherwise expressly
specified to be given by any other means, be given in writing and (i) addressed
to (A) the party to be notified and sent to the address or facsimile number
indicated in this Section 12.10 (or such other address as may be hereafter
notified by the respective parties hereto), or (B) otherwise to the party to be
notified at its address specified on the signature page of any applicable
Assignment Agreement, (ii) posted to any other E-System set up by or at the
direction of Agent in an appropriate location or

151



--------------------------------------------------------------------------------



 



(iii) addressed to such other address as shall be notified in writing (A) in the
case of Borrower Representative, Agent and Swing Line Lender, to the other
parties hereto and (B) in the case of all other parties, to Borrower
Representative and Agent. Transmission by electronic mail (including E-Fax, even
if transmitted to the fax numbers set forth in clause (i) above) shall not be
sufficient or effective to transmit any such notice under this clause (a) unless
such transmission is an available means to post to any E-System. Notice
addresses as of the Closing Date shall be as set forth below:

  (i)   If to Agent, at
Morgan Stanley Senior Funding, Inc.
1 Pierrepont Plaza, 7th Floor
Brooklyn, New York 11201
Attention: Michael Gavin
Telephone No.: (718) 754-4041
Email: Michael.A.Gavin@morganstanley.com         Attention: David Ingram
Telecopier No.: (212) 507-6680
Telephone No.: (718) 754-7412
Email: David.Ingram@morganstanley.com         with copies to:         Paul
Hastings Janofsky & Walker LLP
75 East 55th Street
New York, New York 10022
Attention: Leslie A. Plaskon, Esq.
Telecopier No.: (212) 309-4090
Telephone No.: (212) 318-6421     (ii)   If to any Borrower, to Borrower
Representative, at
Visteon Corporation
One Village Center Drive
Van Buren Township, Michigan 48111
Attention: Michael Lewis
Telecopier No.: (734) 736-5583
Telephone No.: (734) 710-5793         with copies to:         Kirkland & Ellis
LLP
300 North LaSalle Street
Chicago, Illinois 60654
Attention: Daryll V. Marshall
Telecopier No.: (312) 862-3296
Telephone No.: (312) 862-2200

152



--------------------------------------------------------------------------------



 



  (iii)   If to Funding Agent, at
Bank of America, N.A.
135 S LaSalle, 9th Floor
Chicago, IL 60603
Attention: Christopher Greco, Vice President
Telecopier No.: (312) 904-7190
Telephone No.: (312) 992-6146
Email: christopher.greco@baml.com

  (b)   Effectiveness.

               (i) All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service,
(iii) if delivered by mail, three (3) Business Days after deposit in the mail,
(iv) if delivered by facsimile or electronic mail (other than to post to an
E-System pursuant to clause (a) above) upon sender’s receipt of confirmation of
proper transmission and (v) if delivered by posting to any E-System, on the
later of the date of such posting in an appropriate location and the date access
to such posting is given to the recipient thereof in accordance with the
standard procedures applicable to such E-System. Failure or delay in delivering
copies of any notice, demand, request, consent, approval, declaration or other
communication to any Person (other than Borrower Representative or Agent)
designated in Section 12.10 to receive copies shall in no way adversely affect
the effectiveness of such notice, demand, request, consent, approval,
declaration or other communication. The giving of any notice required hereunder
may be waived in writing by the party entitled to receive such notice.
               (ii) The posting, completion and/or submission by any Credit
Party of any communication pursuant to an E-System shall constitute a
representation and warranty by the Credit Parties that any representation,
warranty, certification or other similar statement required by the Loan
Documents to be provided, given or made by a Credit Party in connection with any
such communication is true, correct and complete (to the extent required under
the Loan Documents) except as expressly noted in such communication or E-System.
          (c) Each Lender shall notify Agent in writing of any changes in the
address to which notices to such Lender should be directed, of addresses of its
lending office, of payment instructions in respect of all payments to be made to
it hereunder and of such other administrative information as Agent shall
reasonably request.
     12.11 Section Titles. The Section titles and Table of Contents contained in
this Agreement are and shall be without substantive meaning or content of any
kind whatsoever and are not a part of the agreement between the parties hereto.
     12.12 Counterparts. This Agreement may be executed in any number of
separate counterparts and by different parties in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the

153



--------------------------------------------------------------------------------



 



same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart. Delivery of an executed
signature page of this Agreement by facsimile transmission or Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart hereof.
     12.13 WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO KNOWINGLY WAIVE ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS AND ANY CREDIT PARTY
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.
     12.14 Press Releases and Related Matters. Each Credit Party executing this
Agreement agrees that neither it nor its Affiliates will in the future issue any
press releases or other public disclosure using the name of MSSF or its
affiliates or referring to this Agreement, the other Loan Documents or the
Related Transactions Documents without at least two (2) Business Days’ prior
notice to MSSF and without the prior written consent of MSSF unless (and only to
the extent that) such Credit Party or Affiliate is required to do so under law
and then, in any event, such Credit Party or Affiliate will consult with MSSF
before issuing such press release or other public disclosure. Each Credit Party
consents to the publication by Agent or any Lender of advertising material
relating to the financing transactions contemplated by this Agreement using
Borrower’s name, product photographs, logo or trademark. Agent reserves the
right to provide to industry trade organizations information necessary and
customary for inclusion in league table measurements.
     12.15 Reinstatement. This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against
Borrowers for liquidation or reorganization, should Borrowers become insolvent
or make an assignment for the benefit of any creditor or creditors or should a
receiver, interim receiver, receiver and manager or trustee be appointed for all
or any significant part of Borrowers’ assets, and shall continue to be effective
or to be reinstated, as the case may be, if at any time payment and performance
of the Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment or performance had not
been made. In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Obligations shall be reinstated and deemed
reduced only by such amount paid and not so rescinded, reduced, restored or
returned.

154



--------------------------------------------------------------------------------



 



     12.16 Advice of Counsel. Each of the parties represents to each other party
hereto that it has discussed this Agreement and, specifically, the provisions of
Sections 12.9 and 12.13, with its counsel.
     12.17 No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
     12.18 Patriot Act Notice. Each Lender and Agent (for itself and not on
behalf of any Lender) hereby notifies the Credit Parties that pursuant to the
requirements of the Patriot Act, such Lender and Agent may be required to
obtain, verify and record information that identifies the Credit Parties, which
information includes the name and address of the Credit Parties and other
information that will allow such Lender and Agent, as the case may be, to
identify the Credit Parties in accordance with the Patriot Act.
     12.19 Currency Equivalency Generally. For the purposes of making valuations
or computations under this Agreement (but not for purposes of the preparation of
any financial statements delivered pursuant hereto), and in particular, without
limitation, for purposes of valuations or computations under Sections 2.1, 2.2,
2.3(b), 4, 6, 7 and 9, unless expressly provided otherwise, where a reference is
made to a dollar amount the amount is to be considered as the amount in Dollars
and, therefor, each other currency shall be converted into the equivalent amount
thereof in Dollars in accordance with GAAP.
     12.20 Judgment Currency.
          (a) If, for the purpose of obtaining or enforcing judgment against any
Credit Party in any court in any jurisdiction, it becomes necessary to convert
into any other currency (such other currency being hereinafter in this
Section 12.20 referred to as the “Judgment Currency”) an amount due under any
Loan Document in any currency (the “Obligation Currency”) other than the
Judgment Currency, the conversion shall be made at the rate of exchange
prevailing on the Business Day immediately preceding (i) the date of actual
payment of the amount due, in the case of any proceeding in the courts of any
jurisdiction that will give effect to such conversion being made on such earlier
date, or (ii) the date on which the judgment is given, in the case of any
proceeding in the courts of any other jurisdiction (the applicable date as of
which such conversion is made pursuant to this Section 12.20 being hereinafter
in this Section 12.20 referred to as the “Judgment Conversion Date”).
          (b) If, in the case of any proceeding in the court of any jurisdiction
referred to in Section 12.20(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, the applicable Credit Party shall pay such
additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of

155



--------------------------------------------------------------------------------



 



exchange prevailing on the Judgment Conversion Date. Any amount due from a
Credit Party under this Section 12.20(b) shall be due as a separate debt and
shall not be affected by judgment being obtained for any other amounts due under
or in respect of any of the Loan Documents.
          (c) The term “rate of exchange” in this Section 12.20 means the rate
of exchange at which Agent would, on the relevant date at or about 1:00 p.m.
(New York time), be prepared to sell the Obligation Currency against the
Judgment Currency.
     12.21 Electronic Transmissions.
          (a) Authorization. Subject to the provisions of Section 12.10(a), each
of Agent, Lenders, each Credit Party and each of their Related Persons, is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each Borrower and
each Lender party hereto acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the use of
Electronic Transmissions.
          (b) Signatures. Subject to the provisions of Section 12.10(a), (i)(A)
no posting to any E-System shall be denied legal effect merely because it is
made electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any Code, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
applicable law governing such subject matter, (ii) each such posting that is not
readily capable of bearing either a signature or a reproduction of a signature
may be signed, and shall be deemed signed, by attaching to, or logically
associating with such posting, an E-Signature, upon which Agent, each Lender and
each Credit Party may rely and assume the authenticity thereof, (iii) each such
posting containing a signature, a reproduction of a signature or an E-Signature
shall, for all intents and purposes, have the same effect and weight as a signed
paper original and (iv) each party hereto or beneficiary hereto agrees not to
contest the validity or enforceability of any posting on any E-System or
E-Signature on any such posting under the provisions of any applicable law
requiring certain documents to be in writing or signed; provided, however, that
nothing herein shall limit such party’s or beneficiary’s right to contest
whether any posting to any E-System or E-Signature has been altered after
transmission.
          (c) Separate Agreements. All uses of an E-System shall be governed by
and subject to, in addition to Section 12.10 and this Section 12.21, the
separate terms, conditions and privacy policy posted or referenced in such
E-System (or such terms, conditions and privacy policy as may be updated from
time to time, including on such E-System) and related Contractual Obligations
executed by Agent and Credit Parties in connection with the use of such
E-System.
          (d) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC
TRANSMISSIONS SHALL BE PROVIDED “AS IS” AND “AS

156



--------------------------------------------------------------------------------



 



AVAILABLE”. NONE OF AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS WARRANTS
THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC
TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS THEREIN. NO
WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR RELATED
PERSONS IN CONNECTION WITH ANY E-SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS. Each of the Borrowers, each other Credit Party executing this Agreement
and each Lender agrees that Agent has no responsibility for maintaining or
providing any equipment, Software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System.
     12.22 Independence of Provisions. The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.
     12.23 No Third Parties Benefited. This Agreement is made and entered into
for the sole protection and legal benefit of Borrowers, the Lenders, the L/C
Issuers, Agent, Funding Agent, the Co-Collateral Agents and their permitted
successors and assigns, and no other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents. Neither
Agent nor any Lender nor any Credit Party (except as otherwise specifically
provided under the Loan Documents) shall have any obligation to any Person not a
party to this Agreement or the other Loan Documents.
     12.24 Intentionally Omitted.
     12.25 Relationships between Lenders and Credit Parties. The Borrowers
acknowledge and agree that the Lenders are acting solely in the capacity of an
arm’s length contractual counterparty to the Borrowers with respect to the Loans
and other financial accommodations contemplated hereby and not as a financial
advisor or a fiduciary to, or an agent of, the Borrowers or any other Person.
Additionally, no Lender is advising the Borrowers or any other Person as to any
legal, tax, investment, accounting or regulatory matters in any jurisdiction.
The Borrowers shall consult with their own advisors concerning such matters and
shall be responsible for making their own independent investigation and
appraisal of the transactions contemplated hereby, and the Lenders shall have no
responsibility or liability to the Borrowers with respect thereto. Any review by
the Lenders of the Borrowers, the transactions contemplated hereby or other
matters relating to such transactions will be performed solely for the benefit
of the Lenders and shall not be on behalf of the Borrowers.
13. CROSS-GUARANTY
     13.1 Cross-Guaranty.

157



--------------------------------------------------------------------------------



 



          (a) Each Borrower hereby agrees that such Borrower is jointly and
severally liable for, and hereby absolutely and unconditionally guaranties to
Agent and the other Secured Parties and their respective successors and assigns,
the full and prompt payment (whether at stated maturity, by acceleration or
otherwise) and performance of, all Obligations owed or hereafter owing to Agent
and Secured Parties (as defined in the Security Agreement) by each other
Borrower. Each Borrower agrees that its guaranty obligation hereunder is a
continuing guaranty of payment and performance and not of collection, that its
obligations under this Section 13 shall not be discharged until payment and
performance, in full, of the Obligations has occurred, and that its obligations
under this Section 13 shall be absolute and unconditional, irrespective of, and
unaffected by,
               (i) the genuineness, validity, regularity, enforceability or any
future amendment of, or change in, this Agreement, any other Loan Document or
any other agreement, document or instrument to which any Borrower is or may
become a party;
               (ii) the absence of any action to enforce this Agreement
(including this Section 13) or any other Loan Document or the waiver or consent
by Agent and the other Secured Parties with respect to any of the provisions
thereof;
               (iii) the existence, value or condition of, or failure to perfect
its Lien against, any security for the Obligations or any action, or the absence
of any action, by Agent and the other Secured Parties in respect thereof
(including the release of any such security);
               (iv) the insolvency of any Credit Party; or
               (v) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor.
Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guarantied hereunder.
          (b) Each Borrower expressly represents and acknowledges that it is
part of a common enterprise with the other Borrowers and that any financial
accommodations by Lenders, or any of them, to any other Borrower hereunder and
under the other Loan Documents are and will be of direct and indirect interest,
benefit and advantage to all Borrowers.
     13.2 Waivers by Borrowers. Each Borrower expressly waives, to the extent
permitted by law, all rights it may have now or in the future under any statute,
or at common law, or at law or in equity, or otherwise, to compel Agent or the
other Secured Parties to marshal assets or to proceed in respect of the
Obligations guarantied hereunder against any other Credit Party, any other party
or against any security for the payment and performance of the Obligations
before proceeding against, or as a condition to proceeding against, such
Borrower. It is agreed among each Borrower, Agent and the other Secured Parties
that the foregoing waivers are of the essence of the transaction contemplated by
this Agreement and the other Loan Documents and that, but for the provisions of
this Section 13 and such waivers, Agent and the other Secured Parties would
decline to enter into this Agreement.

158



--------------------------------------------------------------------------------



 



     13.3 Benefit of Guaranty. Each Borrower agrees that the provisions of this
Section 13 are for the benefit of Agent and the other Secured Parties and their
respective successors, transferees, endorsees and assigns, and nothing herein
contained shall impair, as between any other Borrower and Agent or the other
Secured Parties, the obligations of such other Borrower under the Loan
Documents.
     13.4 Subordination of Subrogation, Etc. Notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, and except as set
forth in Section 13.7, each Borrower hereby expressly and irrevocably
subordinates to payment of the Obligations any and all rights at law or in
equity to subrogation, reimbursement, exoneration, contribution, indemnification
or set off and any and all defenses available to a surety, guarantor or
accommodation co-obligor until the Obligations are indefeasibly paid in full in
cash. Each Borrower acknowledges and agrees that this subordination is intended
to benefit Agent and the other Secured Parties and shall not limit or otherwise
affect such Borrower’s liability hereunder or the enforceability of this
Section 13, and that Agent, the other Secured Parties and their respective
successors and assigns are intended third party beneficiaries of the waivers and
agreements set forth in this Section 13.4.
     13.5 Election of Remedies. If Agent or any of the other Secured Parties
may, under applicable law, proceed to realize its benefits under any of the Loan
Documents giving Agent or such other Secured Party a Lien upon any Collateral,
whether owned by any Borrower or by any other Person, either by judicial
foreclosure or by non-judicial sale or enforcement, Agent or any of the other
Secured Parties may, at its sole option, determine which of its remedies or
rights it may pursue without affecting any of its rights and remedies under this
Section 13. If, in the exercise of any of its rights and remedies, Agent or any
of the other Secured Parties shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Borrower or any
other Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Borrower hereby consents to such action by Agent or
such other Secured Party and waives any claim based upon such action, even if
such action by Agent or such other Secured Party shall result in a full or
partial loss of any rights of subrogation that each Borrower might otherwise
have had but for such action by Agent or such other Secured Party. Any election
of remedies that results in the denial or impairment of the right of Agent or
any of the other Secured Parties to seek a deficiency judgment against any
Borrower shall not impair any other Borrower’s obligation to pay the full amount
of the Obligations. In the event Agent or any of the other Secured Parties shall
bid at any foreclosure or trustee’s sale or at any private sale permitted by law
or the Loan Documents, Agent or such other Secured Party may bid all or less
than the amount of the Obligations and the amount of such bid need not be paid
by Agent or such other Secured Party but shall be credited against the
Obligations. The amount of the successful bid at any such sale, whether Agent,
Lender or any other party is the successful bidder, shall be conclusively deemed
to be the fair market value of the Collateral and the difference between such
bid amount and the remaining balance of the Obligations shall be conclusively
deemed to be the amount of the Obligations guarantied under this Section 13,
notwithstanding that any present or future law or court decision or ruling may
have the effect of reducing the amount of any deficiency claim to which Agent or
any of the other Secured Parties might otherwise be entitled but for such
bidding at any such sale.

159



--------------------------------------------------------------------------------



 



     13.6 Limitation. Notwithstanding any provision herein contained to the
contrary, each Borrower’s liability under this Section 13 shall be limited to an
amount not to exceed as of any date of determination the greater of:
          (a) the amount of all Loans advanced to such Borrower plus the amount
of all Secured Hedging Obligations incurred by such Borrower;
          (b) the net amount of all Loans advanced to another Borrower under
this Agreement and then re-loaned or otherwise transferred to, or for the
benefit of, such Borrower plus the amount of Secured Hedging Obligations
incurred by another Borrower for the benefit of such Borrower; and
          (c) the amount that could be claimed by Agent and the other Secured
Parties from such Borrower under this Section 13 without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar foreign or domestic statute or common law after taking
into account, among other things, such Borrower’s right of contribution and
indemnification from each other Borrower under Section 13.7.
     13.7 Contribution with Respect to Guaranty Obligations.
          (a) To the extent that any Borrower shall make a payment under this
Section 13 of all or any of the Obligations (other than Loans made to that
Borrower and Secured Hedging Obligations, in each case, for which it is
primarily liable) (a “Guarantor Payment”) that, taking into account all other
Guarantor Payments then previously or concurrently made by any other Borrower,
exceeds the amount that such Borrower would otherwise have paid if each Borrower
had paid the aggregate Obligations satisfied by such Guarantor Payment in the
same proportion that such Borrower’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Borrowers as determined immediately prior to
the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Obligations (other than contingent indemnification
obligations for which no claim has been asserted) and termination of the
Commitments, such Borrower shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Borrower for the
amount of such excess, pro rata based upon their respective Allocable Amounts in
effect immediately prior to such Guarantor Payment.
          (b) As of any date of determination, the “Allocable Amount” of any
Borrower shall be equal to the maximum amount of the claim that could then be
recovered from such Borrower under this Section 13 without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.
          (c) This Section 13.7 is intended only to define the relative rights
of Borrowers and nothing set forth in this Section 13.7 is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 13.1. Nothing

160



--------------------------------------------------------------------------------



 



contained in this Section 13.7 shall limit the liability of any Borrower to pay
the Loans made directly or indirectly to that Borrower (and Secured Hedging
Obligations incurred directly or indirectly by that Borrower) and accrued
interest, Fees and expenses with respect thereto for which such Borrower shall
be primarily liable.
          (d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrower to which such
contribution and indemnification is owing.
          (e) The rights of the indemnifying Borrowers against other Credit
Parties under this Section 13.7 shall be exercisable upon the full and
indefeasible payment of the Obligations and the termination of the Commitments.
     13.8 Liability Cumulative. The liability of Borrowers under this Section 13
is in addition to and shall be cumulative with all liabilities of each Borrower
to Agent and the other Secured Parties under this Agreement and the other Loan
Documents to which such Borrower is a party or in respect of any Obligations or
obligation of the other Borrower, without any limitation as to amount, unless
the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.
[SIGNATURE PAGES FOLLOW]

161



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed as of the date
first written above.

            BORROWERS:


VISTEON CORPORATION
      By:           Name:           Title:        

            VC AVIATION SERVICES, LLC
      By:           Name:           Title:        

            VISTEON ELECTRONICS CORPORATION
      By:           Name:           Title:        

            VISTEON GLOBAL TECHNOLOGIES, INC.
      By:           Name:           Title:        

            VISTEON GLOBAL TREASURY, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            VISTEON SYSTEMS, LLC
      By:           Name:           Title:        

            VISTEON INTERNATIONAL BUSINESS
DEVELOPMENT, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            AGENTS:

MORGAN STANLEY SENIOR FUNDING, INC., as Joint Lead Arranger, Joint Bookrunner,
Co-Collateral Agent, Agent and Co-Syndication Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as Joint Lead Arranger,
Co-Collateral Agent and Documentation Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            BARCLAYS Bank PLC, as a Lender
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            LENDERS:

MORGAN STANLEY BANK, N.A., as a Lender and L/C Issuer
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            [___________________], as a Lender
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

     The following Persons are signatories to this Agreement in their capacity
as Credit Parties and not as Borrowers.

            CREDIT PARTIES:


VISTEON INTERNATIONAL HOLDINGS, INC.
      By:           Name:           Title:        

            VISTEON EUROPEAN HOLDINGS, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

TABLE OF CONTENTS

              Page  
1. DEFINITIONS, ACCOUNTING PRINCIPLES AND OTHER INTERPRETIVE MATTERS
    2  
1.1 Definitions
    2  
1.2 Rules of Construction
    57  
1.3 Interpretive Matters
    58  
1.4 GAAP
    58  
2. AMOUNT AND TERMS OF CREDIT
    59  
2.1 Credit Facilities
    59  
2.2 Letters of Credit
    62  
2.3 Prepayments
    68  
2.4 Use of Proceeds
    71  
2.5 Interest; Applicable Margins; Commitment Fees
    71  
2.6 Cash Management Systems
    74  
2.7 Fees
    74  
2.8 Receipt of Payments
    75  
2.9 Application and Allocation of Payments
    76  
2.10 Loan Account and Accounting
    77  
2.11 Indemnity
    77  
2.12 Access
    79  
2.13 Taxes
    79  
2.14 Capital Adequacy; Increased Costs; Illegality
    81  
2.15 Single Loan
    83  
2.16 Incremental Revolving Loans
    83  
2.17 Bank Products
    84  
3. CONDITIONS PRECEDENT
    85  
3.1 Conditions to the Restatement of Existing Credit Agreement
    85  
3.2 Further Conditions to Each Loan and Each Continuation/Conversion
    85  
4. REPRESENTATIONS AND WARRANTIES
    86  
4.1 Corporate Existence; Compliance with Law
    86  
4.2 Jurisdiction of Organization; Chief Executive Offices; Collateral Locations;
FEIN
    86  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
4.3 Corporate Power; Authorization; Enforceable Obligations
    86  
4.4 Financial Statements and Business Plan
    87  
4.5 Material Adverse Effect
    89  
4.6 Ownership of Property; Liens
    89  
4.7 Labor Matters
    89  
4.8 Subsidiaries and Joint Ventures
    90  
4.9 Government Regulation
    90  
4.10 Margin Regulations
    90  
4.11 Taxes
    90  
4.12 ERISA
    91  
4.13 No Litigation
    92  
4.14 Brokers
    92  
4.15 Intellectual Property
    92  
4.16 Full Disclosure
    92  
4.17 Environmental Matters
    93  
4.18 Insurance
    94  
4.19 Deposit and Disbursement Accounts
    94  
4.20 Government Contracts
    94  
4.21 Customer and Trade Relations
    94  
4.22 Bonding
    94  
4.23 Intentionally Omitted
    94  
4.24 No Default
    94  
4.25 Creation and Perfection of Security Interests
    95  
4.26 Accounts; Inventory
    95  
4.27 Solvency
    96  
4.28 Material Contracts
    96  
4.29 Foreign Assets Control Regulations and Anti-Money Laundering
    97  
4.30 Patriot Act
    97  
4.31 Regulation H
    97  
4.32 Intentionally Omitted
    97  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
4.33 Plan of Reorganization
    97  
5. FINANCIAL STATEMENTS AND INFORMATION
    98  
5.1 Financial Reports and Notices
    98  
5.2 Collateral Reporting
    101  
6. AFFIRMATIVE COVENANTS
    103  
6.1 Maintenance of Existence and Conduct of Business
    103  
6.2 Payment of Charges and Taxes
    103  
6.3 Books and Records
    104  
6.4 Insurance; Damage to or Destruction of Collateral
    104  
6.5 Compliance with Laws and Contractual Obligations
    105  
6.6 Intentionally Omitted
    105  
6.7 Intellectual Property
    105  
6.8 Environmental Matters
    105  
6.9 Real Estate Purchases
    105  
6.10 Further Assurances
    106  
6.11 Intentionally Omitted
    106  
6.12 Intentionally Omitted
    106  
6.13 ERISA Matters
    106  
6.14 Intentionally Omitted
    106  
6.15 New Subsidiaries.
    106  
6.16 Designation of Subsidiaries
    108  
6.17 Post-Closing Matters
    108  
7. NEGATIVE COVENANTS
    108  
7.1 Mergers, Fundamental Changes, Etc.
    109  
7.2 Investments; Loans and Advances
    109  
7.3 Indebtedness
    112  
7.4 Affiliate Transactions
    116  
7.5 Amendment of Certain Documents; Line of Business
    116  
7.6 Guarantied Obligations
    116  
7.7 Liens
    117  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
7.8 Sale of Stock and Assets
    120  
7.9 ERISA
    122  
7.10 Fixed Charge Coverage Ratio.
    122  
7.11 Hazardous Materials
    122  
7.12 Sale-Leaseback Transactions
    123  
7.13 Cancellation of Indebtedness
    123  
7.14 Restricted Payments
    123  
7.15 Change of Corporate Name, State of Incorporation or Location; Change of
Fiscal Year
    124  
7.16 Prepayment of Senior Notes or Incremental Term Loans
    124  
7.17 No Speculative Transactions
    124  
7.18 Changes Relating to Material Contracts
    124  
7.19 OFAC; Patriot Act
    124  
7.20 Limitation of Restrictions Affecting Subsidiaries
    124  
7.21 Amendment to Senior Notes and Incremental Term Loan Documents
    125  
7.22 Equity Interests of Credit Parties
    126  
8. TERM
    126  
8.1 Termination
    126  
8.2 Survival of Obligations Upon Termination of Financing Arrangements
    126  
9. EVENTS OF DEFAULT; RIGHTS AND REMEDIES
    126  
9.1 Events of Default
    126  
9.2 Remedies
    129  
9.3 Waivers by Credit Parties
    130  
10. APPOINTMENT OF AGENT
    130  
10.1 Appointment of Agent
    130  
10.2 Agent’s Reliance, Etc.
    131  
10.3 MSSF and Affiliates
    132  
10.4 Lender Credit Decision
    132  
10.5 Indemnification
    132  
10.6 Successor Agent
    133  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
10.7 Setoff and Sharing of Payments
    133  
10.8 Advances; Payments; Availability of Lender’s Pro Rata Share; Return of
Payments; Non-Funding Lenders; Dissemination of Information; Actions in Concert
    134  
10.9 Actions in Concert
    137  
10.10 Procedures
    137  
10.11 Collateral Matters
    137  
10.12 Additional Agents
    138  
10.13 Distribution of Materials to Lenders and L/C Issuers
    138  
10.14 Co-Collateral Agents
    139  
11. ASSIGNMENT AND PARTICIPATIONS; SUCCESSORS AND ASSIGNS
    139  
11.1 Assignment and Participations
    139  
11.2 Successors and Assigns
    143  
12. MISCELLANEOUS
    144  
12.1 Complete Agreement; Modification of Agreement
    144  
12.2 Amendments and Waivers
    144  
12.3 Fees and Expenses
    147  
12.4 No Waiver
    148  
12.5 Remedies
    149  
12.6 Severability
    149  
12.7 Conflict of Terms
    149  
12.8 Confidentiality
    149  
12.9 GOVERNING LAW
    150  
12.10 Notices
    151  
12.11 Section Titles
    153  
12.12 Counterparts
    153  
12.13 WAIVER OF JURY TRIAL
    153  
12.14 Press Releases and Related Matters
    154  
12.15 Reinstatement
    154  
12.16 Advice of Counsel
    154  
12.17 No Strict Construction
    154  

-v-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
12.18 Patriot Act Notice
    154  
12.19 Currency Equivalency Generally
    154  
12.20 Judgment Currency
    155  
12.21 Electronic Transmissions
    155  
12.22 Independence of Provisions
    156  
12.23 No Third Parties Benefited
    156  
12.24 Intentionally Omitted
    157  
12.25 Relationships between Lenders and Credit Parties
    157  
13. CROSS-GUARANTY
    157  
13.1 Cross-Guaranty
    157  
13.2 Waivers by Borrowers
    158  
13.3 Benefit of Guaranty
    158  
13.4 Subordination of Subrogation, Etc
    158  
13.5 Election of Remedies
    158  
13.6 Limitation
    159  
13.7 Contribution with Respect to Guaranty Obligations
    159  
13.8 Liability Cumulative
    160  

-vi-